Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

OFFICEMAX INCORPORATED
OFFICEMAX CONTRACT, INC.
OFFICEMAX NORTH AMERICA, INC.
BIZMART, INC.
BIZMART (TEXAS), INC.
HONOLULU PAPER COMPANY LIMITED
RELIABLE EXPRESS CORPORATION
as Borrowers

 

and

 

OFFICEMAX CORP.
PICABO HOLDINGS, INC.
OFFICEMAX NEVADA COMPANY
OFFICEMAX SOUTHERN COMPANY
as Guarantors

 

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

 

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
as Administrative Agent

 

BANK OF AMERICA, NATIONAL ASSOCIATION,
as Syndication Agent

 

GENERAL ELECTRIC CAPITAL CORPORATION
WELLS FARGO RETAIL FINANCE, LLC
THE CIT GROUP/BUSINESS CREDIT, INC.
as Documentation Agent

 

WACHOVIA CAPITAL MARKETS, LLC
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers

 

WACHOVIA CAPITAL MARKETS, LLC
as Sole Bookrunner

 

Dated: June 24, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

1

 

 

SECTION 2. CREDIT FACILITIES
[a05-11295_2ex10d1.htm#Section2_CreditFacilities_140345]

33 [a05-11295_2ex10d1.htm#Section2_CreditFacilities_140345]

 

 

2.1 Loans [a05-11295_2ex10d1.htm#a2_1Loans__140350]

33 [a05-11295_2ex10d1.htm#a2_1Loans__140350]

2.2 Letters of Credit [a05-11295_2ex10d1.htm#a2_2LettersOfCredit_140358]

35 [a05-11295_2ex10d1.htm#a2_2LettersOfCredit_140358]

2.3 Increase in Maximum Credit
[a05-11295_2ex10d1.htm#a2_3IncreaseInMaximumCredit__140408]

38 [a05-11295_2ex10d1.htm#a2_3IncreaseInMaximumCredit__140408]

 

 

SECTION 3. INTEREST AND FEES
[a05-11295_2ex10d1.htm#Section3_InterestAndFees_140413]

39 [a05-11295_2ex10d1.htm#Section3_InterestAndFees_140413]

 

 

3.1 Interest [a05-11295_2ex10d1.htm#a3_1Interest__140417]

39 [a05-11295_2ex10d1.htm#a3_1Interest__140417]

3.2 Fees [a05-11295_2ex10d1.htm#a3_2Fees__140422]

41 [a05-11295_2ex10d1.htm#a3_2Fees__140422]

3.3 Changes in Laws and Increased Costs of Loans
[a05-11295_2ex10d1.htm#a3_3ChangesInLawsAndIncreasedCost_140426]

42 [a05-11295_2ex10d1.htm#a3_3ChangesInLawsAndIncreasedCost_140426]

 

 

SECTION 4. CONDITIONS PRECEDENT
[a05-11295_2ex10d1.htm#Section4_ConditionsPrecedent_140432]

44 [a05-11295_2ex10d1.htm#Section4_ConditionsPrecedent_140432]

 

 

4.1 Conditions Precedent to Initial Loans and Letters of Credit
[a05-11295_2ex10d1.htm#a4_1ConditionsPrecedentToInitialL_140435]

44 [a05-11295_2ex10d1.htm#a4_1ConditionsPrecedentToInitialL_140435]

4.2 Conditions Precedent to All Loans and Letters of Credit
[a05-11295_2ex10d1.htm#a4_2ConditionsPrecedentToAllLoans_144433]

46 [a05-11295_2ex10d1.htm#a4_2ConditionsPrecedentToAllLoans_144433]

 

 

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
[a05-11295_2ex10d1.htm#Section5_GrantAndPerfectionOfSecu_144440]

47 [a05-11295_2ex10d1.htm#Section5_GrantAndPerfectionOfSecu_144440]

 

 

5.1 Grant of Security Interest
[a05-11295_2ex10d1.htm#a5_1GrantOfSecurityInterest__144443]

47 [a05-11295_2ex10d1.htm#a5_1GrantOfSecurityInterest__144443]

5.2 Perfection of Security Interests
[a05-11295_2ex10d1.htm#a5_2PerfectionOfSecurityInterests_144455]

49 [a05-11295_2ex10d1.htm#a5_2PerfectionOfSecurityInterests_144455]

 

 

SECTION 6. COLLECTION AND ADMINISTRATION
[a05-11295_2ex10d1.htm#Section6_CollectionA_144510]

53 [a05-11295_2ex10d1.htm#Section6_CollectionA_144510]

 

 

6.1 Borrowers’ Loan Accounts
[a05-11295_2ex10d1.htm#a6_1BorrowersLoanAcco_144512]

53 [a05-11295_2ex10d1.htm#a6_1BorrowersLoanAcco_144512]

6.2 Statements [a05-11295_2ex10d1.htm#a6_2Statements__144514]

53 [a05-11295_2ex10d1.htm#a6_2Statements__144514]

6.3 Cash Management; Collection of Inventory Proceeds
[a05-11295_2ex10d1.htm#a6_3CashManagementCollec_144520]

54 [a05-11295_2ex10d1.htm#a6_3CashManagementCollec_144520]

6.4 Payments [a05-11295_2ex10d1.htm#a6_4Payments_144531]

56 [a05-11295_2ex10d1.htm#a6_4Payments_144531]

6.5 Taxes [a05-11295_2ex10d1.htm#a6_5Taxes_144543]

57 [a05-11295_2ex10d1.htm#a6_5Taxes_144543]

6.6 Authorization to Make Loans
[a05-11295_2ex10d1.htm#a6_6AuthorizationToMakeLoans_144606]

59 [a05-11295_2ex10d1.htm#a6_6AuthorizationToMakeLoans_144606]

6.7 Use of Proceeds [a05-11295_2ex10d1.htm#a6_7UseOfProcee_144609]

59 [a05-11295_2ex10d1.htm#a6_7UseOfProcee_144609]

6.8 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements
[a05-11295_2ex10d1.htm#a6_8AppointmentOfAdminist_144612]

59 [a05-11295_2ex10d1.htm#a6_8AppointmentOfAdminist_144612]

6.9 Pro Rata Treatment [a05-11295_2ex10d1.htm#a6_9ProRataTreatme_144620]

60 [a05-11295_2ex10d1.htm#a6_9ProRataTreatme_144620]

6.10 Sharing of Payments, Etc.
[a05-11295_2ex10d1.htm#a6_10SharingOfPaymentsEtc_144622]

60 [a05-11295_2ex10d1.htm#a6_10SharingOfPaymentsEtc_144622]

6.11 Settlement Procedures [a05-11295_2ex10d1.htm#a6_11SettlementProce_144625]

61 [a05-11295_2ex10d1.htm#a6_11SettlementProce_144625]

6.12 Obligations Several; Independent Nature of Lenders’ Rights
[a05-11295_2ex10d1.htm#a6_12ObligationsSeveralInde_144644]

64 [a05-11295_2ex10d1.htm#a6_12ObligationsSeveralInde_144644]

6.13 Bank Products [a05-11295_2ex10d1.htm#a6_13BankPro_144645]

64 [a05-11295_2ex10d1.htm#a6_13BankPro_144645]

 

 

SECTION 7. COLLATERAL REPORTING AND COVENANTS
[a05-11295_2ex10d1.htm#Section7_Collateral_144658]

64 [a05-11295_2ex10d1.htm#Section7_Collateral_144658]

 

 

7.1 Collateral Reporting [a05-11295_2ex10d1.htm#a7_1CollateralRep_144659]

64 [a05-11295_2ex10d1.htm#a7_1CollateralRep_144659]

7.2 Accounts Covenants [a05-11295_2ex10d1.htm#a7_2AccountsCoven_144711]

67 [a05-11295_2ex10d1.htm#a7_2AccountsCoven_144711]

7.3 Inventory Covenants [a05-11295_2ex10d1.htm#a7_3InventoryCoven_144713]

67 [a05-11295_2ex10d1.htm#a7_3InventoryCoven_144713]

 

i

--------------------------------------------------------------------------------


 

7.4 Power of Attorney [a05-11295_2ex10d1.htm#a7_4PowerOfAtt_144719]

68 [a05-11295_2ex10d1.htm#a7_4PowerOfAtt_144719]

7.5 Right to Cure [a05-11295_2ex10d1.htm#a7_5RightTo_144727]

69 [a05-11295_2ex10d1.htm#a7_5RightTo_144727]

7.6 Access to Premises [a05-11295_2ex10d1.htm#a7_6AccessToPre_144728]

69 [a05-11295_2ex10d1.htm#a7_6AccessToPre_144728]

 

 

SECTION 8. REPRESENTATIONS AND WARRANTIES
[a05-11295_2ex10d1.htm#Section8_144208]

70 [a05-11295_2ex10d1.htm#Section8_144208]

 

 

8.1 Corporate Existence, Power and Authority [a05-11295_2ex10d1.htm#a8_1_144229]

70 [a05-11295_2ex10d1.htm#a8_1_144229]

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations
[a05-11295_2ex10d1.htm#a8_2_144232]

70 [a05-11295_2ex10d1.htm#a8_2_144232]

8.3 Financial Statements; No Material Adverse Change
[a05-11295_2ex10d1.htm#a8_3_144236]

71 [a05-11295_2ex10d1.htm#a8_3_144236]

8.4 Priority of Liens; Title to Properties [a05-11295_2ex10d1.htm#a8_4_144238]

71 [a05-11295_2ex10d1.htm#a8_4_144238]

8.5 Tax Returns [a05-11295_2ex10d1.htm#a8_5_144239]

71 [a05-11295_2ex10d1.htm#a8_5_144239]

8.6 Litigation [a05-11295_2ex10d1.htm#a8_6_144240]

72 [a05-11295_2ex10d1.htm#a8_6_144240]

8.7 Compliance with Other Agreements and Applicable Laws
[a05-11295_2ex10d1.htm#a8_7_144241]

72 [a05-11295_2ex10d1.htm#a8_7_144241]

8.8 Environmental Compliance [a05-11295_2ex10d1.htm#a8_8_144242]

72 [a05-11295_2ex10d1.htm#a8_8_144242]

8.9 Employee Benefits [a05-11295_2ex10d1.htm#a8_9_144243]

73 [a05-11295_2ex10d1.htm#a8_9_144243]

8.10 Bank Accounts [a05-11295_2ex10d1.htm#a8_10_144244]

74 [a05-11295_2ex10d1.htm#a8_10_144244]

8.11 Intellectual Property [a05-11295_2ex10d1.htm#a8_11_144246]

74 [a05-11295_2ex10d1.htm#a8_11_144246]

8.12 Subsidiaries; Affiliates; Capitalization; Solvency
[a05-11295_2ex10d1.htm#a8_12_144247]

74 [a05-11295_2ex10d1.htm#a8_12_144247]

8.13 Labor Disputes [a05-11295_2ex10d1.htm#a8_13_144249]

75 [a05-11295_2ex10d1.htm#a8_13_144249]

8.14 Restrictions on Subsidiaries [a05-11295_2ex10d1.htm#a8_14_144251]

76 [a05-11295_2ex10d1.htm#a8_14_144251]

8.15 Material Contracts [a05-11295_2ex10d1.htm#a8_15_144252]

76 [a05-11295_2ex10d1.htm#a8_15_144252]

8.16 Credit Card Agreements [a05-11295_2ex10d1.htm#a8_16_144254]

76 [a05-11295_2ex10d1.htm#a8_16_144254]

8.17 Interrelated Businesses [a05-11295_2ex10d1.htm#a8_17_144255]

77 [a05-11295_2ex10d1.htm#a8_17_144255]

8.18 Payable Practices [a05-11295_2ex10d1.htm#a8_18_144256]

77 [a05-11295_2ex10d1.htm#a8_18_144256]

8.19 Accuracy and Completeness of Information
[a05-11295_2ex10d1.htm#a8_19_144257]

77 [a05-11295_2ex10d1.htm#a8_19_144257]

8.20 Survival of Warranties; Cumulative [a05-11295_2ex10d1.htm#a8_20_144258]

77 [a05-11295_2ex10d1.htm#a8_20_144258]

 

 

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
[a05-11295_2ex10d1.htm#Section9_144301]

78 [a05-11295_2ex10d1.htm#Section9_144301]

 

 

9.1 Maintenance of Existence [a05-11295_2ex10d1.htm#a9_1_144302]

78 [a05-11295_2ex10d1.htm#a9_1_144302]

9.2 New Collateral Locations [a05-11295_2ex10d1.htm#a9_2_144303]

78 [a05-11295_2ex10d1.htm#a9_2_144303]

9.3 Compliance with Laws, Regulations, Etc. [a05-11295_2ex10d1.htm#a9_3_144305]

78 [a05-11295_2ex10d1.htm#a9_3_144305]

9.4 Payment of Taxes and Claims [a05-11295_2ex10d1.htm#a9_4_144306]

79 [a05-11295_2ex10d1.htm#a9_4_144306]

9.5 Insurance [a05-11295_2ex10d1.htm#a9_5_144309]

79 [a05-11295_2ex10d1.htm#a9_5_144309]

9.6 Financial Statements and Other Information
[a05-11295_2ex10d1.htm#a9_6_144310]

80 [a05-11295_2ex10d1.htm#a9_6_144310]

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc
[a05-11295_2ex10d1.htm#a9_7_144311]

82 [a05-11295_2ex10d1.htm#a9_7_144311]

9.8 Encumbrances [a05-11295_2ex10d1.htm#a9_8_144312]

84 [a05-11295_2ex10d1.htm#a9_8_144312]

9.9 Indebtedness [a05-11295_2ex10d1.htm#a9_9_144313]

86 [a05-11295_2ex10d1.htm#a9_9_144313]

9.10 Investments [a05-11295_2ex10d1.htm#a9_10_144315]

90 [a05-11295_2ex10d1.htm#a9_10_144315]

9.11 Restricted Payments [a05-11295_2ex10d1.htm#a9_11_144316]

91 [a05-11295_2ex10d1.htm#a9_11_144316]

9.12 Transactions with Affiliates [a05-11295_2ex10d1.htm#a9_12_144317]

92 [a05-11295_2ex10d1.htm#a9_12_144317]

9.13 Compliance with ERISA [a05-11295_2ex10d1.htm#a9_13_144318]

93 [a05-11295_2ex10d1.htm#a9_13_144318]

9.14 End of Fiscal Years; Fiscal Quarters [a05-11295_2ex10d1.htm#a9_14_144319]

93 [a05-11295_2ex10d1.htm#a9_14_144319]

9.15 Change in Business [a05-11295_2ex10d1.htm#a9_15_144321]

93 [a05-11295_2ex10d1.htm#a9_15_144321]

9.16 Limitation of Restrictions Affecting Subsidiaries
[a05-11295_2ex10d1.htm#a9_16_144322]

93 [a05-11295_2ex10d1.htm#a9_16_144322]

9.17 Capital Expenditures [a05-11295_2ex10d1.htm#a9_17_144323]

94 [a05-11295_2ex10d1.htm#a9_17_144323]

9.18 Fixed Charge Coverage Ratio [a05-11295_2ex10d1.htm#a9_18_144324]

94 [a05-11295_2ex10d1.htm#a9_18_144324]

 

ii

--------------------------------------------------------------------------------


 

9.19 License Agreements [a05-11295_2ex10d1.htm#a9_19_144420]

95 [a05-11295_2ex10d1.htm#a9_19_144420]

9.20 Credit Card Agreements [a05-11295_2ex10d1.htm#a9_20_144422]

96 [a05-11295_2ex10d1.htm#a9_20_144422]

9.21 Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Certain Payments of Indebtedness, Etc
[a05-11295_2ex10d1.htm#a9_21_144423]

96 [a05-11295_2ex10d1.htm#a9_21_144423]

9.22 Inactive Subsidiaries; OMX Inc. [a05-11295_2ex10d1.htm#a9_22_144424]

97 [a05-11295_2ex10d1.htm#a9_22_144424]

9.23 Foreign Assets Control Regulations, Etc
[a05-11295_2ex10d1.htm#a9_23_144425]

98 [a05-11295_2ex10d1.htm#a9_23_144425]

9.24 Costs and Expenses [a05-11295_2ex10d1.htm#a9_24_144426]

98 [a05-11295_2ex10d1.htm#a9_24_144426]

9.25 Further Assurances [a05-11295_2ex10d1.htm#a9_25_144427]

99 [a05-11295_2ex10d1.htm#a9_25_144427]

 

 

SECTION 10. EVENTS OF DEFAULT AND REMEDIES
[a05-11295_2ex10d1.htm#Section10_144431]

100 [a05-11295_2ex10d1.htm#Section10_144431]

 

 

10.1 Events of Default [a05-11295_2ex10d1.htm#a10_1_144432]

100 [a05-11295_2ex10d1.htm#a10_1_144432]

10.2 Remedies [a05-11295_2ex10d1.htm#a10_2_144433]

103 [a05-11295_2ex10d1.htm#a10_2_144433]

 

 

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
[a05-11295_2ex10d1.htm#Section11_144439]

106 [a05-11295_2ex10d1.htm#Section11_144439]

 

 

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
[a05-11295_2ex10d1.htm#a11_1_144440]

106 [a05-11295_2ex10d1.htm#a11_1_144440]

11.2 Waiver of Notices [a05-11295_2ex10d1.htm#a11_2_144441]

108 [a05-11295_2ex10d1.htm#a11_2_144441]

11.3 Amendments and Waivers [a05-11295_2ex10d1.htm#a11_3_144442]

108 [a05-11295_2ex10d1.htm#a11_3_144442]

11.4 Waiver of Counterclaims [a05-11295_2ex10d1.htm#a11_4_144443]

110 [a05-11295_2ex10d1.htm#a11_4_144443]

11.5 Indemnification [a05-11295_2ex10d1.htm#a11_5_144444]

110 [a05-11295_2ex10d1.htm#a11_5_144444]

11.6 Currency Indemnity [a05-11295_2ex10d1.htm#a11_6_144445]

111 [a05-11295_2ex10d1.htm#a11_6_144445]

 

 

SECTION 12. THE AGENT [a05-11295_2ex10d1.htm#Section12_144452]

112 [a05-11295_2ex10d1.htm#Section12_144452]

 

 

12.1 Appointment, Powers and Immunities [a05-11295_2ex10d1.htm#a12_1_144454]

112 [a05-11295_2ex10d1.htm#a12_1_144454]

12.2 Reliance by Agent [a05-11295_2ex10d1.htm#a12_2_144456]

112 [a05-11295_2ex10d1.htm#a12_2_144456]

12.3 Events of Default [a05-11295_2ex10d1.htm#a12_3_144458]

112 [a05-11295_2ex10d1.htm#a12_3_144458]

12.4 Wachovia Capital in its Individual Capacity
[a05-11295_2ex10d1.htm#a12_4_144459]

113 [a05-11295_2ex10d1.htm#a12_4_144459]

12.5 Indemnification [a05-11295_2ex10d1.htm#a12_5_144500]

113 [a05-11295_2ex10d1.htm#a12_5_144500]

12.6 Non-Reliance on Agent and Other Lenders; Securitization Intercreditor
Agreement [a05-11295_2ex10d1.htm#a12_6_144501]

114 [a05-11295_2ex10d1.htm#a12_6_144501]

12.7 Failure to Act [a05-11295_2ex10d1.htm#a12_7_144503]

114 [a05-11295_2ex10d1.htm#a12_7_144503]

12.8 Additional Loans [a05-11295_2ex10d1.htm#a12_8_144504]

114 [a05-11295_2ex10d1.htm#a12_8_144504]

12.9 Concerning the Collateral and the Related Financing Agreements
[a05-11295_2ex10d1.htm#a12_9_144505]

115 [a05-11295_2ex10d1.htm#a12_9_144505]

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders [a05-11295_2ex10d1.htm#a12_10_144506]

115 [a05-11295_2ex10d1.htm#a12_10_144506]

12.11 Collateral Matters [a05-11295_2ex10d1.htm#a12_11_144507]

115 [a05-11295_2ex10d1.htm#a12_11_144507]

12.12 Agency for Perfection [a05-11295_2ex10d1.htm#a12_12_144508]

117 [a05-11295_2ex10d1.htm#a12_12_144508]

12.13 Successor Agent [a05-11295_2ex10d1.htm#a12_13_144509]

117 [a05-11295_2ex10d1.htm#a12_13_144509]

12.14 Failure to Respond Deemed Consent [a05-11295_2ex10d1.htm#a12_14_144510]

118 [a05-11295_2ex10d1.htm#a12_14_144510]

12.15 Legal Representation of Agent [a05-11295_2ex10d1.htm#a12_15_144511]

118 [a05-11295_2ex10d1.htm#a12_15_144511]

12.16 Other Agent Designations [a05-11295_2ex10d1.htm#a12_16_144513]

118 [a05-11295_2ex10d1.htm#a12_16_144513]

 

 

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
[a05-11295_2ex10d1.htm#Section13_144517]

118 [a05-11295_2ex10d1.htm#Section13_144517]

 

 

13.1 Term [a05-11295_2ex10d1.htm#a13_1_144518]

118 [a05-11295_2ex10d1.htm#a13_1_144518]

13.2 Interpretative Provisions [a05-11295_2ex10d1.htm#a13_2_144520]

119 [a05-11295_2ex10d1.htm#a13_2_144520]

13.3 Notices [a05-11295_2ex10d1.htm#a13_3_154516]

121 [a05-11295_2ex10d1.htm#a13_3_154516]

 

iii

--------------------------------------------------------------------------------


 

13.4 Partial Invalidity [a05-11295_2ex10d1.htm#a13_4_154527]

122 [a05-11295_2ex10d1.htm#a13_4_154527]

13.5 Confidentiality [a05-11295_2ex10d1.htm#a13_5_154529]

122 [a05-11295_2ex10d1.htm#a13_5_154529]

13.6 Successors [a05-11295_2ex10d1.htm#a13_6_154531]

123 [a05-11295_2ex10d1.htm#a13_6_154531]

13.7 Assignments; Participations [a05-11295_2ex10d1.htm#a13_7_154532]

124 [a05-11295_2ex10d1.htm#a13_7_154532]

13.8 Entire Agreement [a05-11295_2ex10d1.htm#a13_8_154533]

126 [a05-11295_2ex10d1.htm#a13_8_154533]

13.9 USA Patriot Act [a05-11295_2ex10d1.htm#a13_9_154535]

126 [a05-11295_2ex10d1.htm#a13_9_154535]

13.10 Counterparts, Etc [a05-11295_2ex10d1.htm#a13_10_154536]

126 [a05-11295_2ex10d1.htm#a13_10_154536]

 

iv

--------------------------------------------------------------------------------


 

INDEX
TO
EXHIBITS AND SCHEDULES

 

Exhibit A [a05-11295_2ex10d1.htm#ExhibitA_154547]

 

Form of Assignment and Acceptance [a05-11295_2ex10d1.htm#ExhibitA_154547]

 

 

 

Exhibit B

 

Form of Borrowing Base Certificate

 

 

 

Exhibit C [a05-11295_2ex10d1.htm#ExhibitC_154554]

 

Information Certificate [a05-11295_2ex10d1.htm#ExhibitC_154554]

 

 

 

Exhibit D

 

Form of Compliance Certificate

 

 

 

Schedule 1.54

 

Existing Lenders

 

 

 

Schedule 1.55

 

Existing Letters of Credit

 

 

 

Schedule 1.69

 

Inactive Subsidiaries

 

 

 

Schedule 1.94

 

Note Documents

 

 

 

Schedule 1.122

 

Description of Securitization Assets

 

 

 

Schedule 8.12(e)

 

Description of Assets of Unrestricted Subsidiaries

 

 

 

Schedule 9.14

 

Fiscal Quarter Ends

 

v

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement dated June 24, 2005 is entered into by and
among OfficeMax Incorporated, a Delaware corporation (“Parent”), OfficeMax
Contract, Inc., a Delaware corporation (“Contract”), OfficeMax North America,
Inc., an Ohio corporation (“North America”), BizMart, Inc., a Delaware
corporation (“BizMart”) and BizMart (Texas), Inc., a Delaware corporation
(“BizMart Texas”), Honolulu Paper Company Limited, a Hawaii corporation
(“Honolulu”), and Reliable Express Corporation, a Delaware corporation
(“Reliable”, and together with Parent, Contract, North America, BizMart and
Honolulu, each individually a “Borrower” and collectively, “Borrowers” as
hereinafter further defined), OfficeMax Corp., an Ohio corporation (“Ohio”),
Picabo Holdings, Inc., a Delaware corporation (“Picabo”), OfficeMax Nevada
Company, a Nevada corporation (“Nevada”), and OfficeMax Southern Company, a
Louisiana limited partnership (“Southern”, and together with Ohio, Picabo and
Nevada, each individually a “Guarantor” and collectively, “Guarantors” as
hereinafter further defined), the parties hereto from time to time as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders” as hereinafter further
defined) and Wachovia Capital Finance Corporation (Central), an Illinois
corporation, in its capacity as agent for Lenders (in such capacity, “Agent” as
hereinafter further defined).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders enter
into financing arrangements with Borrowers pursuant to which Lenders may make
loans and provide other financial accommodations to Borrowers; and

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as defined below) on the terms and conditions
set forth herein and Agent is willing to act as agent for Lenders on the terms
and conditions set forth herein and the other Financing Agreements;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 


SECTION 1.  DEFINITIONS


 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

1.1                     “Accounts” shall mean, as to each Borrower, all present
and future rights of such Borrower to payment of a monetary obligation, whether
or not earned by performance, which is not evidenced by chattel paper or an
instrument, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
(c) for a secondary obligation incurred or to be incurred, or (d) arising out of
the use of a credit or charge card or information contained on or for use with
the card.

 

--------------------------------------------------------------------------------


 

1.2                     “Adjusted Eurodollar Rate” shall mean, with respect to
each Interest Period for any Eurodollar Rate Loan comprising part of the same
borrowing (including conversions, extensions and renewals), the rate per annum
determined by dividing (a) the London Interbank Offered Rate for such Interest
Period by (b) a percentage equal to: (i) one (1) minus (ii) the Reserve
Percentage.  For purposes hereof, “Reserve Percentage” shall mean for any day,
that percentage (expressed as a decimal) which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not any Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time.  Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender.  The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.

 

1.3                     “Adjusted Excess Availability” shall mean, at any time,
Excess Availability at such time, but without reduction for the Special Reserve
from the calculation of the Borrowing Base.

 

1.4                     “Administrative Borrower” shall mean OfficeMax
Incorporated, a Delaware corporation in its capacity as Administrative Borrower
on behalf of itself and the other Borrowers pursuant to Section 6.8 hereof and
its successors and assigns in such capacity.

 

1.5                     “Affiliate” shall mean, with respect to a specified
Person, any other Person which directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
such Person, and without limiting the generality of the foregoing, includes (a)
any Person which beneficially owns or holds five (5%) percent or more of any
class of Voting Stock of such Person or other equity interests in such Person,
(b) any Person of which such Person beneficially owns or holds five (5%) percent
or more of any class of Voting Stock or in which such Person beneficially owns
or holds five (5%) percent or more of the equity interests and (c) any director
or executive officer of such Person.  For the purposes of this definition, the
term “control” (including with correlative meanings, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by agreement or otherwise.

 

1.6                     “Agent” shall mean Wachovia Capital Finance Corporation
(Central), in its capacity as agent on behalf of Lenders pursuant to the terms
hereof and any replacement or successor agent hereunder.

 

1.7                     “Agent Payment Account” shall mean account no.
5000000030266 of Agent at Wachovia, or such other account of Agent as Agent may
from time to time designate to Administrative Borrower as the Agent Payment
Account for purposes of this Agreement and the other Financing Agreements.

 

2

--------------------------------------------------------------------------------


 

1.8                             “Applicable Margin” shall mean, at any time
during any fiscal quarter, as to the interest rate for Prime Rate Loans and the
interest rate for Eurodollar Rate Loans, the applicable percentage (on a per
annum basis) set forth below if the Quarterly Average Excess Availability for
the immediately preceding fiscal quarter is at or within the amounts indicated
for such percentage as of the last day of the immediately preceding fiscal
quarter:

 

Tier

 

Quarterly Average
Excess Availability

 

Applicable
Eurodollar
Rate Margin

 

Applicable Prime
Rate Margin

 

 

 

 

 

 

 

 

 

1

 

Greater than $100,000,000

 

1.00

%

0

%

 

 

 

 

 

 

 

 

2

 

Less than or equal to $100,000,000 and greater than $50,000,000

 

1.25

%

0

%

 

 

 

 

 

 

 

 

3

 

Less than or equal to $50,000,000

 

1.50

%

.25

%

 

provided, that, (i) the Applicable Margin shall be calculated and established
once each fiscal quarter and shall remain in effect until adjusted thereafter
after the end of such fiscal quarter, (ii) each adjustment of the Applicable
Margin shall be effective as of the first day of a fiscal quarter based on the
Quarterly Average Excess Availability for the immediately preceding fiscal
quarter and (iii) the Applicable Margin through December 31, 2005 shall be the
amount for Tier 2 set forth above.

 

1.9                     “Assignment and Acceptance” shall mean an Assignment and
Acceptance substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

 

1.10               “Bank Product Provider” shall mean any Lender, Affiliate of
any Lender or other financial institution (in each case as to any Lender,
Affiliate or other financial institution to the extent approved by Agent) that
provides any Bank Products to Borrowers or Guarantors.

 

1.11               “Bank Products” shall mean any one or more of the following
types or services or facilities provided to a Borrower by Agent or a Bank
Product Provider: (a) credit cards or stored value cards or (b) cash management
or related services, including (i) the automated clearinghouse transfer of funds
for the account of a Borrower pursuant to agreement or overdraft for any
accounts of Borrowers maintained at Agent or any Bank Product Provider that are
subject to the control of Agent pursuant to any Deposit Account Control
Agreement to which Agent, such Affiliate of Agent, Lender or Affiliate of Lender
is a party, as applicable, and (ii) controlled disbursement services and (iii)
Hedge Agreements if and to the extent permitted hereunder.  Any of the foregoing
shall only be included in the definition of the term “Bank Products” to the
extent that the Lender, its Affiliate or the other financial institution has
been approved by Agent.

 

1.12               “Blocked Accounts” shall have the meaning set forth in
Section 6.3 hereof.

 

3

--------------------------------------------------------------------------------


 

1.13               “Borrowers” shall mean, collectively, the following (together
with their respective successors and assigns):  (a) OfficeMax Incorporated, a
Delaware corporation; (b) OfficeMax Contract, Inc., a Delaware corporation; (c)
OfficeMax North America, Inc., an Ohio corporation; (d) BizMart, Inc., a
Delaware corporation; (e) BizMart (Texas), Inc., a Delaware corporation; (f)
Honolulu Paper Company Limited, a Hawaii corporation; (g) Reliable Express
Corporation, a Delaware corporation; and (g) any other Person that at any time
after the date hereof becomes a Borrower; each sometimes being referred to
herein individually as a “Borrower”.

 


1.14                       “BORROWING BASE” SHALL MEAN, AT ANY TIME, THE AMOUNT
EQUAL TO: (A) SIXTY-FIVE (65%) PERCENT MULTIPLIED BY THE COST VALUE OF ELIGIBLE
INVENTORY UNTIL SUCH TIME AS AGENT HAS RECEIVED AN APPRAISAL OF THE INVENTORY
SATISFACTORY TO IT IN ACCORDANCE WITH SECTION 7.3(D) HEREOF, AND ON AND AFTER
THE RECEIPT BY AGENT OF SUCH AN APPRAISAL, THE LESSER OF (I) SEVENTY (70%)
PERCENT MULTIPLIED BY THE VALUE OF THE ELIGIBLE INVENTORY OR (II) NINETY (90%)
PERCENT OF THE NET RECOVERY PERCENTAGE MULTIPLIED BY THE VALUE OF THE ELIGIBLE
INVENTORY MINUS (B) RESERVES (EXCEPT FOR THE SPECIAL RESERVE FOR PURPOSES OF THE
DETERMINATION OF ADJUSTED EXCESS AVAILABILITY). THE AMOUNTS OF ELIGIBLE
INVENTORY SHALL, AT AGENT’S OPTION, BE DETERMINED BASED ON THE LESSER OF THE
AMOUNT OF INVENTORY SET FORTH IN THE GENERAL LEDGER OF SUCH BORROWER OR THE
PERPETUAL INVENTORY RECORDS MAINTAINED BY SUCH BORROWER, AS APPLICABLE.


 

1.15                       “Borrowing Base Certificate” shall mean a certificate
substantially in the form of Exhibit B hereto, as such form may from time to
time be modified by Agent, which is duly completed (including all schedules
thereto) and executed by the chief financial officer or other appropriate
financial officer of Borrowers acceptable to Agent and delivered to Agent.

 

1.16               “Business Day” shall mean any day other than a Saturday,
Sunday, or other day on which commercial banks are authorized or required to
close under the laws of the State of Illinois or the State of North Carolina,
and a day on which Agent is open for the transaction of business, except that if
a determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.

 

1.17               “Capital Expenditures” shall mean with respect to any Person
for any period the aggregate of all expenditures by such Person and its
Subsidiaries made during such period that in accordance with GAAP are or should
be included in “property, plant and equipment” or in a similar fixed asset
account on its balance sheet, whether such expenditures are paid in cash or
financed and including all obligations under Capital Leases paid or payable
during such period.

 

1.18               “Capital Leases” shall mean, as applied to any Person, any
lease of (or any agreement conveying the right to use) any property (whether
real, personal or mixed) by such Person as lessee which in accordance with GAAP,
is required to be reflected as a liability on the balance sheet of such Person.

 

1.19               “Capital Stock” shall mean, with respect to any Person, any
and all shares, interests, participations or other equivalents (however
designated) of such Person’s capital stock or partnership, limited liability
company or other equity interests at any time outstanding, and any and all
rights, warrants or options exchangeable for or convertible into such capital
stock or

 

4

--------------------------------------------------------------------------------


 

other interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

 

1.20               “Cash Dominion Event” shall mean either (a) an Event of
Default shall exist or have occurred or (b) Adjusted Excess Availability shall
at any time be less than $60,000,000.

 

1.21               “Cash Equivalents” shall mean, at any time, (a) any evidence
of Indebtedness with a maturity date of one hundred twenty (120) days or less
issued or directly and fully guaranteed or insured by the United States of
America or any agency or instrumentality thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof; (b)
certificates of deposit or bankers’ acceptances with a maturity of one hundred
twenty (120) days or less of any financial institution that is a member of the
Federal Reserve System having combined capital and surplus and undivided profits
of not less than $1,000,000,000; (c) commercial paper (including variable rate
demand notes) with a maturity of one hundred twenty (120) days or less issued by
a corporation (except an Affiliate of any Borrower or Guarantor) organized under
the laws of any State of the United States of America or the District of
Columbia and rated at least A-1 by Standard & Poor’s Ratings Service, a division
of The McGraw-Hill Companies, Inc. or at least P-1 by Moody’s Investors Service,
Inc.; (d) repurchase obligations with a term of not more than sixty (60) days
for underlying securities of the types described in clause (a) above entered
into with any financial institution having combined capital and surplus and
undivided profits of not less than $1,000,000,000; (e) repurchase agreements and
reverse repurchase agreements relating to marketable direct obligations issued
or unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within one hundred twenty (120)
days or less from the date of acquisition; provided, that, the terms of such
agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and (f)
investments in money market funds and mutual funds which invest substantially
all of their assets in securities of the types described in clauses (a) through
(e) above.

 

1.22               “Change of Control” shall mean (a) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of any Borrower or Guarantor to any Person or group (as such term is used
in Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) of more than
thirty-five (35%) percent of beneficial ownership, directly or indirectly, of
the voting power of the total outstanding Voting Stock of Parent or the Board of
Directors of Parent; (d) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of Parent (together with any new directors whose nomination for
election by the stockholders of Parent was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Parent then still in office; or (e) the failure of Parent
to own directly or indirectly one hundred (100%) percent of the voting power of

 

5

--------------------------------------------------------------------------------


 

the total outstanding Voting Stock of any other Borrower or Guarantor, or in the
case of any Person that becomes a Borrower or Guarantor after the date hereof
pursuant to a Permitted Acquisition, as to such Borrower or Guarantor, the
failure of Parent to own directly or indirectly a majority of the voting power
of the total outstanding Voting Stock of such Borrower or Guarantor.

 

1.23               “Code” shall mean the Internal Revenue Code of 1986, as the
same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.24               “Collateral” shall have the meaning set forth in Section 5
hereof.

 

1.25               “Collateral Access Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agent, from any lessor of
premises to any Borrower or Guarantor (and in the case of a Guarantor, only to
the extent any Collateral is at such premises), or any other person to whom any
Collateral is consigned or who has custody, control or possession of any such
Collateral or is otherwise the owner or operator of any premises on which any of
such Collateral is located, in favor of Agent with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.

 

1.26               “Commercial Letter of Credit” shall mean any Letter of Credit
consisting of a letter of credit issued for the purpose of providing the primary
manner of payment for the purchase price of goods or services by a Borrower in
the ordinary course of the business of such Borrower.

 

1.27               “Commitment” shall mean, at any time, as to each Lender, the
principal amount set forth below such Lender’s signature on the signatures pages
hereto designated as the Commitment or on Schedule 1 to the Assignment and
Acceptance Agreement pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 13.7 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as “Commitments”.

 

1.28               “Consolidated Net Income” shall mean, with respect to any
Person for any period, the aggregate of the net income (loss) of such Person and
its Subsidiaries, on a consolidated basis, for such period (and as to Borrowers
and Guarantors, excluding to the extent included therein (i) any extraordinary,
one-time or non-recurring gains, (ii) extraordinary, one-time or non-recurring
non-cash losses or charges, and (iii) operations that have been discontinued on
or before the date hereof) after deducting all charges which should be deducted
before arriving at the net income (loss) for such period (but without regard to
operations that have been discontinued on or before the date hereof) and after
deducting the Provision for Taxes for such period, all as determined in
accordance with GAAP; provided, that,

 

(a) the net income of any Person that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a Subsidiary of such Person;

 

(b) except to the extent included pursuant to the foregoing clause, the net
income of any Person accrued prior to the date it becomes a Subsidiary of such
Person or is merged into or

 

6

--------------------------------------------------------------------------------


 

consolidated with such Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or by any of its Subsidiaries shall be excluded;

 

(c) the net income (if positive) of any wholly-owned Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
wholly-owned Subsidiary to such Person or to any other wholly-owned Subsidiary
of such Person is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such wholly-owned Subsidiary shall be
excluded.

 

For the purposes of this definition, net income excludes any gain and non-cash
loss together with any related Provision for Taxes for such gain and non-cash
loss realized upon the sale or other disposition of any assets that are not sold
in the ordinary course of business (including, without limitation, dispositions
pursuant to sale and leaseback transactions and for this purpose sales or other
dispositions of retail stores, warehouses, distribution centers or corporate
offices shall not be deemed to be in the ordinary course of the business of
Borrowers and Guarantors) or of any Capital Stock of such Person or a Subsidiary
of such Person and any net income or non-cash loss realized as a result of
changes in accounting principles or the application thereof to such Person and
any net income realized as the result of the extinguishment of debt.

 

1.29               “Contract Division” shall mean, collectively, the
Subsidiaries of Parent engaged principally in the marketing and sale of office
supplies and paper, technology products and office furniture through field sales
people, outbound telesales, catalogs, the internet and stores, as conducted as
of the date hereof.

 

1.30               “Cost” shall mean, as to the Inventory as of any date, the
cost of such Inventory as of such date, determined on a first-in-first-out basis
in accordance with GAAP.

 

1.31               “Credit Card Acknowledgments” shall mean, collectively, the
agreements by Credit Card Issuers or Credit Card Processors who are parties to
Credit Card Agreements in favor of Agent acknowledging Agent’s first priority
security interest, for and on behalf of Lenders, in the monies due and to become
due to a Borrower (including, without limitation, credits and reserves) under
the Credit Card Agreements, and agreeing to transfer all such amounts to the
Blocked Accounts, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, sometimes being referred
to herein individually as a “Credit Card Acknowledgment”.

 

1.32               “Credit Card Agreements” shall mean all agreements now or
hereafter entered into by any Borrower or for the benefit of any Borrower, in
each case with any Credit Card Issuer or any Credit Card Processor, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, the agreements set
forth on Schedule 8.9 hereto.

 

1.33               “Credit Card Issuer” shall mean any person (other than a
Borrower) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club,

 

7

--------------------------------------------------------------------------------


 

Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc. and the OfficeMax Card.

 

1.34               “Credit Card Processor” shall mean any servicing or
processing agent or any factor or financial intermediary who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any Borrower’s sales transactions involving
credit card or debit card purchases by customers using credit cards or debit
cards issued by any Credit Card Issuer.

 

1.35               “Credit Facility” shall mean the Loans and Letters of Credit
provided to or for the benefit of any Borrower pursuant to Sections 2.1 and 2.2
hereof.

 

1.36               “Currency Exchange Convention” shall mean in the calculation
of the US Dollar Equivalent, a procedure used by Agent or a Lender to value in
US Dollars (a) the obligations or assets of any Borrower or Guarantor that are
originally measured in Canadian Dollars or any other currency and (b) any other
amount expressed in Canadian Dollars or any other currency, other than US
Dollars, in each case by using the Exchange Rate for the purchase of US Dollars
with Canadian Dollars or such other currency, as the case may be.

 

1.37                       “Default” shall mean an act, condition or event which
with notice or passage of time or both would constitute an Event of Default.

 

1.38               “Defaulting Lender” shall have the meaning set forth in
Section 6.11 hereof.

 

1.39               “Deposit Account Control Agreement” shall mean an agreement
in writing, in form and substance satisfactory to Agent, by and among Agent, the
Borrower or Guarantor with a deposit account at any bank and the bank at which
such deposit account is at any time maintained which provides that such bank
will comply with instructions originated by Agent directing disposition of the
funds in the deposit account without further consent by such Borrower or
Guarantor and has such other terms and conditions as Agent may require.

 

1.40               “EBITDA” shall mean, as to any Person, with respect to any
period, an amount equal to: (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period, plus (b) depreciation and amortization and
other non-cash charges including imputed interest, deferred compensation and in
the case of Borrowers and Guarantors or other Subsidiary of Parent, non-cash
costs associated with the closing of retail store, warehouse, distribution
center or corporate office locations, in each case for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
all in accordance with GAAP, plus (c) Interest Expense for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
plus (d) the Provision for Taxes for such period (to the extent deducted in the
computation of Consolidated Net Income of such Person).

 

1.41               “Eligible Inventory” shall mean, as to each Borrower,
Inventory of such Borrower consisting of finished goods held for resale in the
ordinary course of the business of such Borrower that satisfy the criteria set
forth below as determined by Agent in good faith.  In general, Eligible
Inventory shall not include:  (a) work-in-process; (b) spare parts for
equipment; (c) packaging and shipping materials; (d) supplies used or consumed
in such Borrower’s

 

8

--------------------------------------------------------------------------------


 

business; (e) Inventory at premises other than those owned or leased and
controlled by any Borrower; (f) Inventory subject to a security interest or lien
in favor of any Person except those permitted in Sections 9.8(a), (b), (c), (d)
and (n) (but as to Section 9.8(n) only to the extent that Agent has established
a Reserve as provided therein) and any other liens permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such security interest or lien and
Agent; (g) bill and hold goods; (h) unserviceable, obsolete or slow moving
Inventory; (i) Inventory that is not subject to the first priority, valid and
perfected security interest of Agent (except as to priority, subject to the
liens permitted under Sections 9.8(b), Section 9.8(c) and 9.8(n) hereof as to
any Inventory to the extent that such liens have priority over the liens of
Agent under applicable law, but as to liens under Section 9.8(n) only to the
extent that Agent has established a Reserve as provided therein); (j) returned
Inventory that is not saleable and held for sale in the ordinary course of
business, (k) damaged and/or defective Inventory; (l) Inventory purchased or
sold on consignment and (m) Inventory located outside the United States of
America. The criteria for Eligible Inventory set forth above may only be changed
and any new criteria for Eligible Inventory may only be established by Agent in
good faith based on either: (i) an event, condition or other circumstance
arising after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in the good faith determination of Agent.  Any Inventory that is
not Eligible Inventory shall nevertheless be part of the Collateral.

 

1.42               “Eligible LC Inventory” shall mean Inventory that would
otherwise be Eligible Inventory (other than for its location) that as to which:
(i) the Inventory is purchased with and subject to a Letter of Credit issued by
Wachovia as Issuing Bank, (ii) the Inventory is then in transit (whether by
vessel, air or land) from a location outside of the continental United States of
America to a location permitted hereunder and for which Agent shall have
received such evidence thereof as Agent may require, (iii) the title of the
Inventory has passed to, and such Inventory is owned by, a Borrower and for
which Agent shall have received such evidence thereof as Agent may require, (iv)
Agent has received each of the following: (A) a Collateral Access Agreement,
duly authorized, executed and delivered by the customs broker, freight forwarder
or other third party handling the shipping and delivery of such Inventory, (B) a
copy of the certificate of marine cargo insurance in connection therewith in
which Agent has been named as an additional insured and loss payee in a manner
acceptable to Agent and (C) a copy of the invoice, packing slip and manifest
with respect thereto, (v) the Inventory is either (A) subject to a negotiable
bill of lading: (1) that is consigned to the Issuing Bank (unless and until such
time as Agent shall require that the same be consigned to Agent, then
thereafter, that is consigned to Agent either directly or by means of
endorsements), (2) that was issued by the carrier in respect of such Inventory
and (3) is either in the possession of the customs broker, freight forwarder or
other third party handling the shipping and delivery of such Inventory acting on
behalf of Agent or the subject of a telefacsimile or other electronic copy that
Agent has received from the Issuing Bank with respect to the Letter of Credit
and as to which Agent has also received confirmation from such Issuing Bank that
such document is in transit to Agent or the customs broker, freight forwarder or
other third party handling the shipping and delivery of such Inventory acting on
behalf of Agent or (B) subject to a negotiable cargo receipt and is not the
subject of a bill of lading (other than a negotiable bill of lading consigned
to, and in the possession of a consolidator or Agent, or their respective
agents) and such negotiable cargo receipt is (1) consigned to Issuing

 

9

--------------------------------------------------------------------------------


 

Bank (unless and until such time as Agent shall require that the same be
consigned to Agent, then thereafter, that is consigned to Agent either directly
or by means of endorsements), (2) issued by a consolidator in respect of such
Inventory and (3) either in the possession of Agent or the customs broker,
freight forwarder or other third party handling the shipping and delivery of
such Inventory acting on behalf of Agent or the subject of a telefacsimile or
other electronic copy that Agent has received from the Issuing Bank with respect
to the Letter of Credit and as to which Agent has also received a confirmation
from such Issuing Bank that such document is in transit to Agent or the customs
broker, freight forwarder or other third party handling the shipping and
delivery of such Inventory, (vi) such Inventory is insured against types of
loss, damage, hazards, and risks, and in amounts, satisfactory to Agent, and
(vii) such Inventory shall not have been in transit for more than forty-five
(45) days.

 

1.43               “Eligible Transferee” shall mean (a) any Lender; (b) the
parent company of any Lender and/or any Affiliate of such Lender which is at
least fifty (50%) percent owned by such Lender or its parent company; (c) any
person (whether a corporation, partnership, trust or otherwise) that is engaged
in the business of making, purchasing, holding or otherwise investing in bank
revolving loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or with respect to any
Lender that is a fund which invests in bank revolving loans and similar
extensions of credit, any other fund that invests in bank revolving loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor, and in each case is
approved by Agent; and (d) any other commercial bank, financial institution or
“accredited investor” (as defined in Regulation D under the Securities Act of
1933) approved by Agent, provided, that, (i) neither any Borrower nor any
Guarantor or any Affiliate of any Borrower or Guarantor shall qualify as an
Eligible Transferee and (ii) no Person to whom any Indebtedness which is in any
way subordinated in right of payment to any other Indebtedness of any Borrower
or Guarantor shall qualify as an Eligible Transferee, except as Agent may
otherwise specifically agree.

 

1.44               “Environmental Laws” shall mean all foreign, Federal, State,
Provincial and local laws (including common law), legislation, rules, codes,
licenses, permits (including any conditions imposed therein), authorizations,
judicial or administrative decisions, injunctions or agreements between any
Borrower or Guarantor and any Governmental Authority, (a) relating to pollution
and the protection, preservation or restoration of the environment (including
air, water vapor, surface water, ground water, drinking water, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource), or to human health or safety, (b)  relating to the exposure
to, or the use, storage, recycling, treatment, generation, manufacture,
processing, distribution, transportation, handling, labeling, production,
release or disposal, or threatened release, of Hazardous Materials, or (c)
relating to all laws with regard to recordkeeping, notification, disclosure and
reporting requirements respecting Hazardous Materials.  The term “Environmental
Laws” includes (i) the Federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Federal Superfund Amendments and
Reauthorization Act, the Federal Water Pollution Control Act of 1972, the
Federal Clean Water Act, the Federal Clean Air Act, the Federal Resource
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments thereto), the Federal Solid Waste Disposal and the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
and the Federal Safe Drinking Water Act of 1974,

 

10

--------------------------------------------------------------------------------


 

(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

 

1.45               “Equipment” shall mean, as to each Borrower and Guarantor,
all of such Borrower’s and Guarantor’s now owned and hereafter acquired
equipment, wherever located, including machinery, data processing and computer
equipment (whether owned or licensed and including embedded software), vehicles,
tools, furniture, fixtures, all attachments, accessions and property now or
hereafter affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.

 

1.46               “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, together with all rules, regulations and interpretations thereunder
or related thereto.

 

1.47               “ERISA Affiliate” shall mean any person required to be
aggregated with any Borrower, any Guarantor or any of its or their respective
Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

 

1.48               “ERISA Event” shall mean (a) any “reportable event”, as
defined in Section 4043(c) of ERISA or the regulations issued thereunder, with
respect to a Pension Plan, other than events as to which the requirement of
notice has been waived in regulations by the Pension Benefit Guaranty
Corporation; (b) the adoption of any amendment to a Pension Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA;  (c) a complete or partial withdrawal by any Borrower,
Guarantor or any ERISA Affiliate from a Multiemployer Plan or a cessation of
operations which is treated as such a withdrawal or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate in excess of $2,500,000.

 

1.49               “Eurodollar Rate Loans” shall mean any Loans or portion
thereof on which interest is payable based on the Adjusted Eurodollar Rate in
accordance with the terms hereof.

 

1.50               “Event of Default” shall mean the occurrence or existence of
any event or condition described in Section 10.1 hereof.

 

1.51               “Excess Availability” shall mean the amount, as determined by
Agent, calculated at any time equal to:

 

(a) the lesser of (i)  the Borrowing Base or (ii) the Maximum Credit (in each
case under (i) or (ii) after giving effect to any Reserves other than any
Reserves in respect of Letter of Credit Obligations and in the case of (ii),
other than the Special Reserve), minus

 

11

--------------------------------------------------------------------------------


 

(b) the sum of (i) the amount of the then outstanding Loans, plus (ii) the
amount of all Reserves then established in respect of Letter of Credit
Obligations, plus (iii) the aggregate amount of (A) all then outstanding and
unpaid trade payables of Borrowers not subject to seasonal dating which are
outstanding more than sixty (60) days past the invoice date for them and (B) all
then outstanding and unpaid trade payables of Borrowers subject to seasonal
dating which are outstanding more than ninety (90) days past the invoice date
for them, in the case of clauses (A) and (B), as of the end of the immediately
preceding month or at Agent’s option, as of a more recent date based on such
reports as Agent may from time to time specify (other than trade payables being
contested or disputed by a Borrower in good faith and subject to such
arrangements of a Borrower with the vendor or any other party to whom such
payable is owed).

 

For purposes of determining the outstanding trade payables in the ordinary
course, Administrative Borrower shall provide to Agent the summary reports of
payables as set forth in Section 7.1(a) hereof, together with such other
information with respect thereto as Administrative Borrower may from time to
time desire.

 

1.52               “Exchange Act” shall mean the Securities Exchange Act of
1934, together with all rules, regulations and interpretations thereunder or
related thereto.

 

1.53               “Exchange Rate” shall mean the prevailing spot rate of
exchange of Wachovia or if such rate is not available from Wachovia, such other
bank as Agent may reasonably select for the purpose of conversion of one
currency to another, at or around 11:00 a.m. New York City time, on the date on
which any such conversion of currency is to be made under this Agreement.

 

1.54               “Existing Lenders” shall mean the lenders to Borrowers listed
on Schedule 1.54 hereto (and including JPMorgan Chase in its capacity as agent
acting for such lenders) and their respective predecessors, successors and
assigns.

 

1.55               “Existing Letters of Credit” shall mean, collectively, the
letters of credit issued for the account of a Borrower or Guarantor or for which
such Borrower or Guarantor is otherwise liable listed on Schedule 1.55 hereto,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.56  “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of Chicago, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

 

1.57               “Fee Letter” shall mean the letter agreement, dated of even
date herewith, by and among Borrowers, Guarantors and Agent, setting forth
certain fees payable by Borrowers in connection with the Credit Facility, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

12

--------------------------------------------------------------------------------


 

1.58               “Financing Agreements” shall mean, collectively, this
Agreement and all notes, guarantees, security agreements, deposit account
control agreements, investment property control agreements, intercreditor
agreements and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Borrower or Guarantor in
connection with this Agreement; provided, that, the Financing Agreements shall
not include Hedge Agreements.

 

1.59               “Fixed Charge Coverage Ratio” shall mean, with respect to any
date of determination, the ratio of (a) the amount equal to EBITDA of any Person
and its Subsidiaries, on a consolidated basis, as of the end of a fiscal quarter
for the immediately preceding four (4) fiscal quarters (or in the case of
Section 9.18 hereof, such other period as may be provided for therein) to (b)
Fixed Charges of such Person and its Subsidiaries, on a consolidated basis, for
such period.

 

1.60               “Fixed Charges” shall mean, as to any Person and its
Subsidiaries, on a consolidated basis, with respect to any period, the sum of,
without duplication, (a) all cash Interest Expense, plus (b) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments of Indebtedness for borrowed money (except as to Parent and its
Subsidiaries, for purposes of Section 9.18, Fixed Charges shall exclude
$88,000,000 of principal payments made by Parent or any of its Subsidiaries in
the second fiscal quarter of Parent in its 2005 fiscal year), Indebtedness for
the deferred purchase price of any property or services (other than an account
payable to a trade creditor (whether or not an Affiliate) incurred in the
ordinary course of business of such Person and payable in accordance with
customary trade practices, Indebtedness with respect to Capital Leases (and
without duplicating in items (a) and (b) of this definition, the interest
component with respect to Indebtedness under Capital Leases), plus (c) Provision
for Taxes to the extent actually paid in cash during such period (except as to
Parent and its Subsidiaries for purposes of Section 9.18, Fixed Charges shall
exclude income taxes of approximately $105,950,000 paid in cash in the first
fiscal quarter of the 2005 fiscal year of Parent), plus (d) dividends and other
distributions in respect of Capital Stock paid during such period, plus (e)
expenses payable in connection with the Permitted Securitization Facility during
such period.

 

1.61               “Foreign Lender” shall mean any Lender that is organized
under the laws of a jurisdiction other than that in which a Borrower is resident
for tax purposes.  For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

1.62               “Foreign Subsidiary” shall mean a Subsidiary of Parent that
is organized or incorporated under the laws of any jurisdiction outside of the
Untied States of America and which has substantially all of its assets and
operations in a jurisdiction outside the United States of America; sometimes
being referred to herein collectively as “Foreign Subsidiaries”.

 

1.63               “Funding Bank” shall have the meaning given to such term in
Section 3.3 hereof.

 

1.64               “GAAP” shall mean generally accepted accounting principles in
the United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the

 

13

--------------------------------------------------------------------------------


 

statements and pronouncements of the Financial Accounting Standards Board which
are applicable to the circumstances as of the date of determination consistently
applied, except that, unless otherwise agreed by Agent, for purposes of Sections
9.17 and 9.18 hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the most recent audited financial statements delivered to Agent prior to the
date hereof.

 

1.65               “Governmental Authority” shall mean any nation or government,
any state, province, or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

1.66               “Guarantors” shall mean, collectively, the following
(together with their respective successors and assigns):  (a) OfficeMax Corp.,
an Ohio corporation; (b) Picabo Holdings, Inc., a Delaware corporation; (c)
OfficeMax Nevada Company, a Nevada corporation; (d) OfficeMax Southern Company,
a Louisiana limited partnership; and (d) any other Person that at any time after
the date hereof becomes party to a guarantee in favor of Agent or any Lender or
otherwise liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (other than Borrowers); each
sometimes being referred to herein individually as a “Guarantor”; provided,
that, if at any time after the date hereof, a Guarantor shall own any assets
that would constitute Eligible Inventory if owned by a Borrower, upon
Administrative Borrower’s request, such Guarantor shall cease to be a Guarantor
hereunder and shall be deemed a Borrower effective on the date of the
confirmation by Agent to Administrative Borrower that Agent has received such
request and that Agent has received an appraisal with respect to such Inventory
and conducted a field examination with respect thereto, the results of which are
satisfactory to Agent in good faith, or alternatively, at Agent’s option, Agent
shall received such information with respect thereto as Agent may in good faith
require.

 

1.67               “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substances, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and including any
other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

 

1.68               “Hedge Agreement” shall mean an agreement between any
Borrower or Guarantor and a Bank Product Provider that is a rate swap agreement,
basis swap, forward rate agreement, commodity swap, forward commodity contracts,
interest rate option, forward foreign exchange agreement, spot foreign exchange
agreement, rate cap agreement rate, floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option,
any other similar agreement (including any option to enter into any of the
foregoing or a master agreement for any the foregoing together with all
supplements thereto) for the purpose of protecting against or managing exposure
to fluctuations in interest or exchange rates, currency

 

14

--------------------------------------------------------------------------------


 

valuations or commodity prices; sometimes being collectively referred to herein
as “Hedge Agreements”.

 

1.69               “Inactive Subsidiary” shall mean, collectively, (a) each
Subsidiary of Parent listed on Schedule 1.69 hereto and (b) a Subsidiary of
Parent designated in writing by Administrative Borrower to Agent after the date
hereof as an Inactive Subsidiary and agreed to by Agent, provided, that, (i)
such Subsidiary so designated after the date hereof shall only be considered an
Inactive Subsidiary to the extent that the representations with respect thereto
set forth in Section 8.12(f) hereof are true and correct with respect thereto
and Agent shall have received such evidence thereof as it may require and (ii)
such Subsidiaries are sometimes referred to herein collectively as “Inactive
Subsidiaries”.

 

1.70               “Indebtedness” shall mean, with respect to any Person, any
liability, whether or not contingent,

 

(a) in respect of borrowed money (whether or not the recourse of the lender is
to the whole of the assets of such Person or only to a portion thereof) or
evidenced by bonds, notes, debentures or similar instruments;

 

(b) representing the balance deferred and unpaid of the purchase price of any
property or services (other than an account payable to a trade creditor (whether
or not an Affiliate) incurred in the ordinary course of business of such Person
and payable in accordance with customary trade practices);

 

(c) all obligations as lessee under leases which have been, or should be, in
accordance with GAAP recorded as Capital Leases;

 

(d) any contractual obligation, contingent or otherwise, of such Person to pay
or be liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition;

 

(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person;

 

(f) all reimbursement obligations and other liabilities of such Person with
respect to surety bonds (whether bid, performance or otherwise), letters of
credit, banker’s acceptances, drafts or similar documents or instruments issued
for such Person’s account;

 

(g) all indebtedness of such Person in respect of indebtedness of another Person
for borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time;

 

15

--------------------------------------------------------------------------------


 

(h) all obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such person against
fluctuations in interest rates or currency or commodity values or other Hedge
Agreement;

 

(i) all obligations owed by such Person under License Agreements with respect to
non-refundable, advance or minimum guarantee royalty payments;

 

(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law;

 

(k) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables whether
pursuant to a purchase facility or otherwise, other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities. penalties, recourse, expenses or other
amounts in connection therewith, and

 

(l) the principal and interest portions of all rental obligations of such Person
under any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

1.71               “Information Certificate” shall mean, collectively, the
Information Certificates of Borrowers and Guarantors constituting Exhibit C
hereto containing material information with respect to Borrowers and Guarantors,
their respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

 

1.72               “Intellectual Property” shall mean, as to each Borrower and
Guarantor, such Borrower’s and Guarantor’s now owned and hereafter arising or
acquired:  patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright applications, copyright
registrations, trademarks, servicemarks, trade names, trade styles, trademark
and service mark applications, and licenses and rights to use any of the
foregoing and all applications, registrations and recordings relating to any of
the foregoing as may be filed in the United States Copyright Office, the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, any political subdivision thereof or in any
other country or jurisdiction, together with all rights and privileges arising
under applicable law with respect to any Borrower’s or Guarantor’s use of any of
the foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints,

 

16

--------------------------------------------------------------------------------


 

surveys, reports, manuals, and operating standards; goodwill (including any
goodwill associated with any trademark or servicemark, or the license of any
trademark or servicemark); customer and other lists in whatever form maintained;
trade secret rights, copyright rights, rights in works of authorship, domain
names and domain name registration; software and contract rights relating to
computer software programs, in whatever form created or maintained.

 

1.73  “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the amount equal to:  (a) total interest
expense of such Person and its Subsidiaries on a consolidated basis for such
period, whether paid or accrued (including the interest component of any Capital
Lease for such period), and in any event, including, without limitation, (i)
discounts in connection with the sale of any Accounts, (ii) bank fees, 
commissions, discounts and other fees and charges owed with respect to letters
of credit, banker’s acceptances or similar instruments or any factoring or
similar arrangements (including any Permitted Securitization Facility), (ii)
interest payable by addition to principal or in the form of property other than
cash and any other interest expense not payable in cash, and (iii) the costs or
fees for such period associated with Hedging Agreements (to the extent not
otherwise included in such total interest expense), minus (b) the sum of (i) any
net payments received by such Person and its Subsidiaries on a consolidated
basis during such period as interest income received in respect of its
investments in cash, and (ii) gains for such period on Hedging Agreements (to
the extent not included in interest income above), plus (c) losses for such
period on Hedging Agreements (to the extent not deducted in the calculation of
such total interest expenses).  As to Parent and its Subsidiaries, the Interest
Expense of OMX Timber Finance Investments I, LLC and OMX Timber Finance
Investments II, LLC in respect of the nonrecourse securitization notes issued by
them consisting of the Class A-1 Notes due 2019 each in the amount of
$735,000,000 for any period shall be reduced by the amount of interest income
received by each of them in cash during such period under the credit-enhanced
installment timber notes consisting of the $817,500,000 Installment Note
Guaranteed by Lehman Brothers Holdings Inc. and the $817,500,000 Installment
Notes Guaranteed by Wachovia Corporation payable to them.

 

1.74               “Interest Period” shall mean for any Eurodollar Rate Loan, a
period of approximately one (1), two (2), three (3), or six (6) months duration
as any Borrower (or Administrative Borrower on behalf of such Borrower) may
elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, such Borrower
(or Administrative Borrower on behalf of such Borrower) may not elect an
Interest Period which will end after the last day of the then-current term of
this Agreement.

 

1.75               “Interest Rate” shall mean,

 


(A)                    SUBJECT TO CLAUSE (B) OF THIS DEFINITION BELOW:


 

(I)                       AS TO PRIME RATE LOANS, A RATE EQUAL TO THE THEN
APPLICABLE MARGIN FOR PRIME RATE LOANS ON A PER ANNUM BASIS PLUS THE PRIME RATE,
AND

 

(II)                    AS TO EURODOLLAR RATE LOANS, A RATE EQUAL TO THE THEN
APPLICABLE MARGIN FOR EURODOLLAR RATE LOANS ON A PER ANNUM BASIS PLUS THE
ADJUSTED EURODOLLAR RATE.

 

17

--------------------------------------------------------------------------------


 


(B)                   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
AGENT MAY, AT ITS OPTION, AND AGENT SHALL, AT THE DIRECTION OF THE REQUIRED
LENDERS, INCREASE THE APPLICABLE MARGIN OTHERWISE USED TO CALCULATE THE INTEREST
RATE FOR PRIME RATE LOANS AND EURODOLLAR RATE LOANS IN EACH CASE TO THE HIGHEST
PERCENTAGE SET FORTH IN THE DEFINITION OF THE TERM APPLICABLE MARGIN FOR EACH
CATEGORY OF REVOLVING LOANS (WITHOUT REGARD TO THE AMOUNT OF QUARTERLY AVERAGE
EXCESS AVAILABILITY) PLUS TWO (2%) PERCENT PER ANNUM: (I) FOR THE PERIOD (A)
FROM AND AFTER THE EFFECTIVE DATE OF TERMINATION OR NON-RENEWAL HEREOF UNTIL
AGENT AND LENDERS HAVE RECEIVED FULL AND FINAL PAYMENT OF ALL OUTSTANDING AND
UNPAID OBLIGATIONS WHICH ARE NOT CONTINGENT AND CASH COLLATERAL OR LETTER OF
CREDIT, AS AGENT MAY SPECIFY, IN THE AMOUNTS AND ON THE TERMS REQUIRED UNDER
SECTION 13.1 HEREOF FOR CONTINGENT OBLIGATIONS (NOTWITHSTANDING ENTRY OF A
JUDGMENT AGAINST ANY BORROWER OR GUARANTOR) AND (B) FROM AND AFTER THE DATE OF
THE OCCURRENCE OF AN EVENT OF DEFAULT AND FOR SO LONG AS SUCH EVENT OF DEFAULT
IS CONTINUING AND (II) ON LOANS AT ANY TIME OUTSTANDING IN EXCESS OF THE
BORROWING BASE (WHETHER OR NOT SUCH EXCESS(ES) ARISE OR ARE MADE WITH OR WITHOUT
THE KNOWLEDGE OR CONSENT OF AGENT OR ANY LENDER AND WHETHER MADE BEFORE OR AFTER
AN EVENT OF DEFAULT).


 

1.76               “Inventory” shall mean, as to each Borrower and Guarantor,
all of such Borrower’s and Guarantor’s now owned and hereafter existing or
acquired goods, wherever located, which (a) are leased by such Borrower or
Guarantor as lessor; (b) are held by such Borrower or Guarantor for sale or
lease or to be furnished under a contract of service; (c) are furnished by such
Borrower or Guarantor under a contract of service; or (d) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business.

 

1.77               “Investment” shall have the meaning set forth in Section 9.10
hereof.

 

1.78               “Investment Property Control Agreement” shall mean an
agreement in writing, in form and substance satisfactory to Agent, by and among
Agent, any Borrower or Guarantor (as the case may be) and any securities
intermediary, commodity intermediary or other person who has custody, control or
possession of any investment property of such Borrower or Guarantor
acknowledging that such securities intermediary, commodity intermediary or other
person has custody, control or possession of such investment property on behalf
of Agent, that it will comply with entitlement orders originated by Agent with
respect to such investment property, or other instructions of Agent, and has
such other terms and conditions as Agent may require.

 

1.79               “Issuing Bank” shall mean Wachovia in its capacity as the
issuer of Commercial Letters of Credit hereunder and Wachovia, Wells Fargo Bank,
N.A. (or any other Lender as the Agent and Administrative Borrower may agree) in
its capacity as the issuer of Standby Letters of Credit hereunder, and in the
case of Wells Fargo Bank, N.A. or any other Lender only to the extent that such
person is a party hereto as an Issuing Bank and has executed and delivered such
agreements with respect thereto as Agent may require.

 

1.80               “Lenders” shall mean the financial institutions who are
signatories hereto as Lenders (including Swing Line Lender) and other persons
made a party to this Agreement as a Lender in accordance with Section 13.7
hereof, and their respective successors and assigns; each sometimes being
referred to herein individually as a “Lender”.

 

18

--------------------------------------------------------------------------------


 

1.81               “Letter of Credit Documents” shall mean, with respect to any
Letter of Credit, such Letter of Credit, any amendments thereto, any documents
delivered in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.

 

1.82               “Letter of Credit Limit” shall mean $100,000,000.

 

1.83               “Letter of Credit Obligations” shall mean, at any time, the
sum of (a) the aggregate undrawn amount of all Letters of Credit outstanding at
such time, plus (b) the aggregate amount of all drawings under Letters of Credit
for which Issuing Bank has not at such time been reimbursed, plus (c) without
duplication, the aggregate amount of all payments made by each Lender to Issuing
Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 2.2 for which Borrowers have not at such time reimbursed the
Lenders, whether by way of a Revolving Loan or otherwise.

 

1.84               “Letters of Credit” shall mean all letters of credit (whether
Commercial Letters of Credit or Standby Letters of Credit and whether for the
purchase of inventory, equipment or otherwise) issued by an Issuing Bank for the
account of any Borrower pursuant to this Agreement, and all amendments,
renewals, extensions or replacements thereof.

 

1.85               “License Agreements” shall have the meaning set forth in
Section 8.11 hereof.

 

1.86               “Loans” shall mean, collectively, the Revolving Loans and the
Swing Line Loans.

 

1.87   “London Interbank Offered Rate” shall mean, with respect to any
Eurodollar Rate Loan for the Interest Period applicable thereto, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. Dollars at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period; provided, that, if more than one rate
is specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates.  If, for any reason, such rate is not available, the
term “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.

 

1.88               “Material Adverse Effect” shall mean a material adverse
effect on (a) the financial condition, business, performance or operations of
Borrowers; (b) the legality, validity or enforceability of this Agreement or any
of the other Financing Agreements; (c) the legality, validity, enforceability,
perfection or priority of the security interests and liens of Agent upon the
Collateral; (d) the Collateral or its value; (e) the ability of any Borrower to
repay the Obligations or of any Borrower to perform its obligations under this
Agreement or any of the other Financing

 

19

--------------------------------------------------------------------------------


 

Agreements as and when to be performed; or (f) the ability of Agent or any
Lender to enforce the Obligations or realize upon the Collateral or otherwise
with respect to the rights and remedies of Agent and Lenders under this
Agreement or any of the other Financing Agreements.

 

1.89               “Material Contract” shall mean (a) any contract or other
agreement (other than the Financing Agreements), written or oral, of any
Borrower or Guarantor involving monetary liability of or to any Person in an
amount in excess of $50,000,000 in any fiscal year (but excluding for this
purpose contracts or other agreements for the purchase and sale of goods or
services where the other party thereto has no obligation to purchase or sell
such goods or services under such contract or other agreement) and (b) any other
contract or other agreement (other than the Financing Agreements), whether
written or oral, to which any Borrower or Guarantor is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would have a Material Adverse Effect.

 

1.90               “Maturity Date” shall mean shall have the meaning set forth
in Section 13.1 hereof.

 

1.91               “Maximum Credit” shall mean the amount of $500,000,000
(subject to adjustment as provided in Section 2.3 hereof).

 

1.92               “Multiemployer Plan” shall mean a “multi-employer plan” as
defined in Section 4001(a)(3) of ERISA which is or was at any time during the
current year or the immediately preceding six (6) years contributed to by any
Borrower, Guarantor or any ERISA Affiliate or with respect to which any
Borrower, Guarantor or any ERISA Affiliate may incur any liability.

 

1.93               “Net Recovery Percentage” shall mean the fraction, expressed
as a percentage,  (a) the numerator of which is the amount equal to the recovery
on the aggregate amount of the Inventory at such time on a “going out of
business sale” basis as set forth in the most recent appraisal of Inventory
received by Agent in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
appraisal.

 

1.94               “Note Documents” shall mean, collectively, the indentures and
notes set forth on Schedule 1.94 hereto and related agreements, documents and
instruments, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.95               “Obligations” shall mean (a) any and all Revolving Loans,
Swing Line Loans, Letter of Credit Obligations and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
or all of Borrowers to Agent or any Lender, including principal, interest,
charges, fees, costs and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under this Agreement or any of
the other Financing Agreements, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Borrower
under the United States Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, or secured or unsecured and (b)

 

20

--------------------------------------------------------------------------------


 

for purposes only of Section 5.1 hereof and subject to the priority in right of
payment set forth in Section 6.4 hereof, all obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of
Borrowers or Guarantors to Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising,
provided, that, (i) as to any such obligations, liabilities and indebtedness
arising under or pursuant to a Hedge Agreement, the same shall only be included
within the Obligations if upon Agent’s request, Agent shall have entered into an
agreement, in form and substance satisfactory to Agent, with the Bank Product
Provider that is a counterparty to such Hedge Agreement, as acknowledged and
agreed to by Borrowers and Guarantors, providing for the delivery to Agent by
such counterparty of information with respect to the amount of such obligations
and providing for the other rights of Agent and such Bank Product Provider in
connection with such arrangements, (ii) any Bank Product Provider, other than
Wachovia and its Affiliates, shall have delivered written notice to Agent that
(A) such Bank Product Provider has entered into a transaction to provide Bank
Products to a Borrower and Guarantor and (B) the obligations arising pursuant to
such Bank Products provided to Borrowers and Guarantors constitute Obligations
entitled to the benefits of the security interest of Agent granted hereunder,
and Agent shall have accepted such notice in writing and (iii) in no event shall
any Bank Product Provider to whom such obligations, liabilities or indebtedness
are owing be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness other than for purposes of Section 5.1
hereof and other than for purposes of Sections 12.1, 12.2, 12.3(b), 12.6, 12.7,
12.9, 12.12 and 13.6 hereof and in no event shall such obligations be included
in the Obligations to the extent that the effect is that the value of the
Collateral (as determined by Agent) is less than the Obligations and in no event
shall the approval of any such person be required in connection with the release
or termination of any security interest or lien of Agent.

 

1.96               “OfficeMax Card” shall mean the private label credit card
issued by Associates Capital Bank pursuant to the Credit Card Agreement of
OfficeMax North America, Inc. (formerly known as OfficeMax, Inc.) with such bank
(or any subsequent Credit Card Issuer) with respect to such private label card,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced (including any replacement with any
other issuer after the date hereof to the extent permitted hereunder).

 

1.97               “Other Taxes” shall have the meaning given to such term in
Section 6.5 hereof.

 

1.98               “Parent” shall mean OfficeMax Incorporated, a Delaware
corporation, and its successors and assigns.

 

1.99               “Participant” shall mean any financial institution that
acquires and holds a participation in the interest of any Lender in any of the
Loans and Letters of Credit in conformity with the provisions of Section 13.7 of
this Agreement governing participations.

 

1.100         “Permitted Acquisitions” shall mean the purchase by a Borrower or
Guarantor after the date hereof of all or substantially all of the assets of any
Person or a business or division of such Person (including pursuant to a merger
with such Person or the formation of a wholly owned Subsidiary solely for such
purpose that is merged with such Person) or of all or a majority of the Capital
Stock (such assets or Person being referred to herein as the “Acquired
Business”)

 

21

--------------------------------------------------------------------------------


 

and in one or a series of transaction that satisfies each of the following
conditions as determined by Agent:

 

(a)  in the event that the total consideration payable in respect of such
Acquired Business is more than $10,000,000,

 

(i)  Agent shall have received not less than five (5) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Agent may request, in each case with such information to include (A)
the proposed date and amount of the acquisition, (B) a list and description of
the assets or shares to be acquired, (C) the total purchase price for the assets
to be purchased (and the terms of payment of such purchase price), and (D) a
summary of the due diligence undertaken by Borrowers in connection with such
acquisition,

 

(ii) Agent shall have received: (A)  the most recent annual and interim
financial statements with respect to the Acquired Business and related
statements of income and cash flows showing positive cash flows for the
immediately preceding fiscal year of such Acquired Business, (B) detailed
forecasts of cash flows for the Acquired Business forecasting positive future
cash flows, (C) detailed projections for Parent and its Subsidiaries through the
Maturity Date, on a monthly basis for the first year after the acquisition and
on a quarterly basis thereafter, giving pro forma effect to such acquisition,
based on assumptions satisfactory to Agent and demonstrating pro forma
compliance with all financial covenants set forth in this Agreement, prepared in
good faith an in a manner and using such methodology as is consistent with the
most recent financial statements delivered to Agent pursuant to Section 9.6
hereof and in form and substance satisfactory to Agent and (D) current, updated
projections of the amount of the Borrowing Base and Excess Availability for the
twenty-four (24) month period after the date of such acquisition, in a form
reasonably satisfactory to Agent, representing Borrowers’ reasonable best
estimate of the future Borrowing Base and Excess Availability for the period set
forth therein as of the date not more than ten (10) days prior to the date of
such acquisition, which projections shall have been prepared on the basis of the
assumptions set forth therein which Borrowers believe are fair and reasonable as
of the date of preparation in light of current and reasonably foreseeable
business conditions,

 

(iii)  Agent shall have received true, correct and complete copies of all
agreements, documents and instruments relating to such acquisition, which
documents shall be reasonably satisfactory to Agent,

 

(iv) Agent shall have received a certificate of the chief financial officer or
chief executive officer of Administrative Borrower certifying to Agent and
Lenders as to the matters set forth in this definition,

 

(b)  if Agent so elects and the total consideration payable in respect of such
Acquired Business is more than $5,000,000 or the aggregate amount of all
consideration paid for all Permitted Acquisitions at the time of such Permitted
Acquisition is more than $20,000,000, Agent shall have received an appraisal of
the inventory of the Acquired Business and such other assets of the Acquired
Business as Agent may specify, in each case in form and containing assumptions
and appraisal methods satisfactory to Agent by an appraiser acceptable to Agent,
on

 

22

--------------------------------------------------------------------------------


 

which Agent and Lenders are expressly permitted to rely (and any inventory of
the Acquired Business may only be Eligible Inventory to the extent that Agent
has received such appraisal with respect thereto),

 

(c)  if Agent so elects and the total consideration payable in respect of such
Acquired Business is more than $5,000,000 or the aggregate amount of all
consideration paid for all Permitted Acquisitions at the time of such Permitted
Acquisition is more than $20,000,000, Agent shall have completed a field
examination with respect to the business and assets of the Acquired Business in
accordance with Agent’s customary procedures and practices and as otherwise
required by the nature and circumstances of the business of the Acquired
Business, the scope and results of which shall be satisfactory to Agent and any
inventory of the Acquired Business shall only be Eligible Inventory to the
extent that Agent has so completed such field examination with respect thereto
and the criteria for Eligible Inventory set forth herein are satisfied with
respect thereto in accordance with this Agreement (or such other or additional
criteria as Agent may, at its option, establish with respect thereto in
accordance with this Agreement and subject to such Reserves as Agent may
establish in connection with the Acquired Business),

 

(d)  the Acquired Business shall be an operating company that engages in a line
of business substantially similar to the business that Borrowers are engaged in
on date hereof,

 

(e)  the consideration paid for or in connection with the assets or shares of
the Acquired Business (whether in the form of cash, earn outs, property or
assumption of Indebtedness, but exclusive of common stock of Administrative
Borrower) shall not exceed $100,000,000 and after giving effect to all payments
or other consideration paid in respect of such acquisition, the aggregate amount
of all payments made or other consideration (whether in the form of cash, earn
outs, property or assumption of Indebtedness, but exclusive of common stock of
Administrative Borrower) delivered in connection with all Permitted Acquisitions
shall not exceed $250,000,000,

 

(f)  Agent shall have received all items required by Sections 5.2 and 9.25 in
connection with the Acquired Business to the extent required under such
Sections,

 

(g)  in the case of the acquisition of the Capital Stock of another Person, (i)
the board of directors (or other comparable governing body) of such other Person
shall have duly approved such acquisition and such Person shall not have
announced that it will oppose such acquisition or shall not have commenced any
action which alleges that such acquisition will violate applicable law and (ii)
to the extent that a Person is a Receivables Financing Subsidiary, Agent shall
have received a valid pledge of all of the issued and outstanding Capital Stock
of all classes of such Person, together with stock powers endorsed in blank, as
collateral security for the payment and performance of the Obligations, together
with such agreements, documents and instruments as Agent may determine are
necessary or appropriate to give effect to such pledge of Capital Stock,

 

(h)  Adjusted Excess Availability shall have been not less than $75,000,000 as
of the date of the most recent calculation of the Borrowing Base prior to the
date of such acquisition and any payment in respect of such acquisition and
after giving effect to such acquisition and any

 

23

--------------------------------------------------------------------------------


 

payment in respect of such acquisition, on a pro forma basis using the Adjusted
Excess Availability as of the date of the most recent calculation of the
Borrowing Base immediately prior to such acquisition and payment, Adjusted
Excess Availability shall be not less than $75,000,000,

 

(i)  no Default or Event of Default shall exist or have occurred as of the date
of the acquisition or any payment in respect thereof and after giving effect to
the acquisition or such payment.

 

1.101         “Permitted Dispositions” shall mean each of the following:

 

(a) sales of Inventory in the ordinary course of business,

 

(b) returns of Inventory to vendors in the ordinary course of business of a
Borrower or other Subsidiary of Parent on terms and conditions consistent with
the current practices of such Borrower or Subsidiary as of the date hereof;

 

(c) the sale by Borrowers of the approximately $175,000,000 of securities of
Boise Cascade LLC and affiliates of Boise Cascade LLC owned by Borrowers as of
the date hereof;

 

(d) the sale or other disposition of assets (other than Collateral and other
than assets subject to clause (e) of this definition below) by a Borrower,
Guarantor or Restricted Subsidiary in the ordinary course of its business that
are no longer necessary or required in the conduct of such Borrower’s,
Guarantor’s or Restricted Subsidiary’s business and so long as after giving
effect to such sale or other disposition no Default or Event of Default shall
exist or have occurred;

 

(e)  sales or other dispositions by any Borrower, Guarantor or Restricted
Subsidiary of assets in connection with the closing or sale of a retail store
location, warehouse, distribution center or corporate office of such Borrower,
Guarantor or Restricted Subsidiary which consist of leasehold interests in the
premises of such store or distribution center, the Equipment and fixtures
located at such premises and the books and records relating exclusively and
directly to the operations of such store or distribution center; provided, that,
as to each and all such sales and closings, (i) Agent shall have received
written notice of such sale or closing in accordance with Section 7.1(a) hereof,
(ii) after giving effect thereto, no Default or Event of Default shall exist or
have occurred, and (iii) such sale shall be on commercially reasonable prices
and terms in a bona fide arm’s length transaction,

 

(f) the grant by any Borrower, Guarantor or Restricted Subsidiary after the date
hereof of a non-exclusive license or an exclusive license to any person for the
use of any Intellectual Property consisting of trademarks owned by such
Borrower, Guarantor or Restricted Subsidiary; provided, that, other than as to
any implied license that may be deemed to have been granted to a purchaser or
recipient of goods bearing trademarks owned by a Borrower, Guarantor or
Restricted Subsidiary, each of the following conditions is satisfied, (i) such
license is only for the use of trademarks in the manufacture, distribution or
sale of products outside the United States of America and Canada or, if such
license is for the use of such trademarks in the manufacture, distribution or
sale of products within the United States of America or Canada, it is

 

24

--------------------------------------------------------------------------------


 

either (A) only for categories or types of Inventory other than the type or
category being sold by any Borrower or Guarantor as of the date of this
Agreement or that Borrower and Guarantors do not manufacture, distribute or sell
or (B) to private-label manufacturers of Inventory on behalf of a Borrower on a
non-exclusive basis in order to permit such private-label manufacturers to
manufacture Inventory at all times owned by such Borrower from time to time in
the ordinary course of its business, consistent with its current practice as of
the date hereof or (C) such license is on a non-exclusive basis and the rights
of the licensee shall be subject to the rights of Agent, and shall not adversely
affect, limit or restrict the rights of Agent to use any Intellectual Property
of a Borrower or Guarantor to sell or otherwise dispose of any Inventory or
other Collateral or otherwise in any manner limit or interfere in any respect
with the use of any such trademarks by Agent in connection with the exercise of
its rights or remedies hereunder or under the other Financing Agreements, (ii)
such licenses shall be on commercially reasonable prices and terms in a bona
fide arms’ length transactions, (iii) in the case of licenses of the type
described in clause (C) above, Agent shall have received a description of such
license to the extent and when required under Section 7.1(a) hereof, (iv) upon
Agent’s request, Agent shall have received, true, correct and complete copies of
the executed license agreement and (v) as of the date of the grant of any such
license, and after giving effect thereto, no Default or Event of Default shall
exist or have occurred,

 

 (g) sales, transfers and dispositions of assets of a Borrower to another
Borrower or by a Guarantor or other Subsidiary of Parent to a Borrower or
Guarantor or by any Subsidiary that is not a Borrower or Guarantor to another
Subsidiary that is not a Borrower or Guarantor, in each case to the extent
otherwise permitted hereunder.

 

1.102                 “Permitted Investments” shall mean each of the following:

 

(a)  the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

(b)  Investments in cash or Cash Equivalents, provided, that, (i) at any time on
and after a Cash Dominion Event and for so long as the same is continuing, no
Loans are then outstanding, except that notwithstanding that any Loans are
outstanding on and after a Cash Dominion Event, (A) Borrowers, Guarantors and
other Subsidiaries of Parent may from time to time in the ordinary course of
business consistent with their current practices as of the date hereof make
deposits of cash or other immediately available funds in operating demand
deposit accounts used for disbursements to the extent required to provide funds
for amounts drawn or anticipated to be drawn shortly on such accounts and such
funds may be held in Cash Equivalents consisting of overnight investments until
so drawn (so long as such funds and Cash Equivalents are not held more than
three (3) Business Days from the date of the initial deposit thereof) and (B) 
Borrowers may have cash at retail store locations and in Store Accounts to the
extent permitted in Section 6.3(a) hereof and (ii) the terms and conditions of
Section 5.2 hereof shall have been satisfied with respect to the deposit
account, investment account or other account in which such cash or Cash
Equivalents are held;

 

(c)  the existing Investments of each Borrower and Guarantor as of the date
hereof in its Subsidiaries, provided, that, no Borrower or Guarantor shall have
any further obligations or

 

25

--------------------------------------------------------------------------------


 

liabilities to make any capital contributions or other additional investments or
other payments to or in or for the benefit of any of such Subsidiaries;

 

(d)  loans and advances by any Borrower, Guarantor or other Subsidiary of Parent
to employees of any Borrower, Guarantor or other Subsidiary not to exceed the
principal amount of $25,000,000 in the aggregate at any time outstanding for:
(i) reasonably and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for such
Borrower or Guarantor and (ii) reasonable and necessary relocation expenses of
such employees (including home mortgage financing for relocated employees),
provided, that, Adjusted Excess Availability shall have been not less than
$75,000,000 as of the date of the most recent calculation of the Borrowing Base
prior to the date of making any such loan or advance that would cause the
aggregate amount of all such loans and advances to exceed $5,000,000 and after
giving effect to any such loan or advance, on a pro forma basis using the
Adjusted Excess Availability as of the date of the most recent calculation of
the Borrowing Base immediately prior to such loan or advance, Adjusted Excess
Availability shall be not less than $75,000,000;

 

(e)  stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Agent may request;

 

(f)  obligations of account debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note by such Borrower or
Guarantor, such promissory note shall be endorsed to the order of Agent by such
Borrower or Guarantor and promptly delivered to Agent as so endorsed.

 

1.103         “Permitted Securitization Facility” shall mean a receivables
financing pursuant to the Securitization Facility Documents in which (a) a
Borrower sells (as determined in accordance with GAAP) trade Accounts arising
from the sale of goods in the ordinary course of business originated by such
Borrower to the Receivables Financing Subsidiary together with the related
Securitization Assets in a manner that legally isolates the Securitization
Assets from such Borrower (such that the transferred assets would not be
included in the estate of such Borrower in a bankruptcy, receivership or other
insolvency proceeding of such Borrower) and (b) the Receivables Financing
Subsidiary finances its acquisition of such transferred assets by selling an
interest in such transferred assets to a person that is not a Subsidiary or
Affiliate of a Borrower or Guarantor or borrows from such person and secures
such borrowings by a pledge of such receivables, provided, that, (i) no portion
of any Indebtedness or other obligations (contingent or otherwise) of the
Receivables Financing Subsidiary (A) is guaranteed by any Borrower or Guarantor
or any of their Subsidiaries (other than the Receivables Financing Subsidiary),
(B) is recourse to or obligations of any Borrower or Guarantor for any payment
or (C) subjects any property or asset, other than the Securitization Assets,
directly or indirectly, contingently or

 

26

--------------------------------------------------------------------------------


 

otherwise, to the satisfaction of obligations in such transactions, in each case
other than (1) the repurchase of non-eligible receivables under the terms of the
Securitization Facility Documents or (2) indemnifications for losses other than
credit losses related to the trade Accounts sold, (ii) Borrowers and Guarantors
do not have any ongoing obligation to maintain or preserve the financial
condition of the Receivables Financing Subsidiary or cause the Receivables
Financing Subsidiary to achieve certain levels of operation results, (iii) on
and after a Cash Dominion Event, all amounts payable to any Borrower or
Guarantor under such transaction shall be remitted to the Agent Payment Account
and applied to the Obligations in the manner provided for herein, (iv) such
sales of the Securitization Assets will cease upon a written notice by Agent to
the agent under a Permitted Securitization Facility and Administrative Borrower
of an Event of Default, (v) Borrowers shall receive fair value in the form of
cash and other consideration for such Securitization Assets, and the amount of
such consideration payable in cash shall not be less than such percentage of the
amount of the Accounts so sold as is acceptable to Agent, (vi) Agent shall have
received an intercreditor agreement with the purchasers of the interest in the
Securitization Assets from the Receivables Financing Subsidiary or the lenders
to the Receivables Financing Subsidiary, or their agent, as Agent may specify,
duly authorized, executed and delivered by such parties, (vii) Agent shall be
satisfied in good faith with the structure of and documentation for any such
transaction and that the terms of such transaction, including the discount at
which Accounts are sold, the term of the commitment of the purchasers of the
interest in the Securitization Assets from the Receivables Financing Subsidiary
or the lenders to the Receivables Financing Subsidiary thereunder and any
termination events shall be consistent (in the good faith judgment of Agent)
with those prevailing in the market for a similar transaction involving a
receivables originator/servicer of similar credit quality and a receivables pool
of similar characteristics. and (viii) the Securitization Facility Documents for
such transaction shall be acceptable to Agent.

 

1.104  “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.105  “Prime Rate” shall mean, on any date, the greater of (a) the rate from
time to time publicly announced by Wachovia, or its successors, as its prime
rate, whether or not such announced rate is the best rate available at such bank
or (b) the Federal Funds Rate in effect on such day plus one-half (1/2%)
percent.

 

1.106         “Prime Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof.  All Swing Line Loans shall be Prime Rate Loans.

 

1.107         “Pro Rata Share” shall mean as to any Lender, the fraction
(expressed as a percentage) the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate amount of all of the Commitments
of Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its

 

27

--------------------------------------------------------------------------------


 

interest in the Letters of Credit and the denominator shall be the aggregate
amount of all unpaid Loans and Letters of Credit.

 

1.108         “Provision for Taxes” shall mean an amount equal to all taxes
imposed on or measured by net income, whether Federal, State, Provincial, county
or local, and whether foreign or domestic, that are paid or payable by any
Person in respect of any period in accordance with GAAP.

 

1.109         “Quarterly Average Excess Availability” shall mean, for any fiscal
quarter of Borrowers, the daily average of the aggregate amount of the Excess
Availability for such fiscal quarter; provided, that, for purposes of this
definition Excess Availability shall be calculated without regard to the Maximum
Credit.

 

1.110         “Real Property” shall mean all now owned and hereafter acquired
real property of each Borrower and Guarantor, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.

 

1.111         “Receivables” shall mean all of the following now owned or
hereafter arising or acquired property of each Borrower and Guarantor: (a) all
Accounts; (b) all interest, fees, late charges, penalties, collection fees and
other amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d)  letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or (e)
all other accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

 

1.112         “Receivables Financing Subsidiary” shall mean a corporation that
(a) is a direct or indirect bankruptcy remote, special purpose entity, (b)
satisfied, as of the date of its formation, the special purpose entity criteria
published by Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and in effect as of such date, and (c) was created for the sole
purpose of acquiring, and whose only assets consist at all times of, the
Securitization Assets.  As of the date hereof, Loving Creek Funding Corporation,
a Delaware corporation, is a Receivables Financing Subsidiary.

 

28

--------------------------------------------------------------------------------


 

1.113         “Records” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s and Guarantor’s present and future books of account of every
kind or nature, purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data relating to the Collateral or any account debtor,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of any Borrower or Guarantor with respect to the
foregoing maintained with or by any other person).

 

1.114         “Register” shall have the meaning set forth in Section 13.7
hereof.

 

1.115         “Required Lenders” shall mean, at any time, those Lenders whose
Pro Rata Shares aggregate more than fifty (50%) percent of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom more than fifty (50%) percent of the then outstanding
Obligations are owing.

 

1.116         “Reserves” shall mean as of any date of determination, such
amounts as Agent may from time to time establish and revise in good faith
reducing the amount of Loans and Letters of Credit which would otherwise be
available to any Borrower under the lending formula(s) provided for herein:  (a)
to reflect events, conditions, contingencies or risks which, as determined by
Agent in good faith, adversely affect, or would have a reasonable likelihood of
adversely affecting, either (i) the Collateral or any other property which is
security for the Obligations, its value or the amount that might be received by
Agent from the sale or other disposition or realization upon such Collateral, or
(ii) the assets, business or prospects of any Borrower or Guarantor or (iii) the
security interests and other rights of Agent or any Lender in the Collateral
(including the enforceability, perfection and priority thereof) or (b) to
reflect Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of any Borrower or Guarantor to Agent is
or may have been incomplete, inaccurate or misleading in any material respect or
(c) to reflect outstanding Letters of Credit as provided in Section 2.2 hereof
or (d) in respect of any state of facts which Agent determines in good faith
constitutes a Default or an Event of Default.  Without limiting the generality
of the foregoing, Reserves may be established to reflect any of the following: 
(i) inventory shrinkage, (ii) reserves in respect of markdowns and cost
variances (pursuant to discrepancies between the purchase order price of
Inventory and the actual cost thereof), (iii) amounts due or to become due in
respect of sales, use and/or withholding taxes, (iv) any rental payments,
service charges or other amounts due or to become due to lessors of real
property to the extent Inventory or Records are located in or on such property
or such Records are needed to monitor or otherwise deal with the Collateral
(other than for locations where Agent has received a Collateral Access Agreement
executed and delivered by the owner and lessor of such real property that Agent
has acknowledged in writing is in form and substance satisfactory to Agent),
provided, that, the Reserves established pursuant to this clause (iv) as to
retail store locations that are leased shall not exceed at any time the
aggregate of amounts payable for the next three (3) months to the lessors of
such retail store locations located in those States where any right of the
lessor to Collateral may have priority over the security interest and lien of
Agent therein, provided, that, such limitation on the amount of the Reserves
pursuant to this clause (iv) shall only apply so long as: (A) no Event of
Default shall exist or have occurred, (B) neither a Borrower, Guarantor nor
Agent shall have received notice of any event of default under the lease with
respect to such

 

29

--------------------------------------------------------------------------------


 

location and (C) no Borrower has granted to the lessor a security interest or
lien upon any assets of such Borrower, (v) any rental payments, service charges
or other amounts due or to become due to lessors of personal property; (vi)
amounts owing to Credit Card Issuers or Credit Card Processors in connection
with the Credit Card Agreements, (vii) up to fifty (50%) percent of the
aggregate amount of merchandise gift certificates and coupons, (viii) an
increase in the number of days of the turnover of Inventory or a change in the
mix of the Inventory that results in an overall decrease in the value thereof or
a deterioration in its nature or quality (but only to the extent not addressed
by the lending formulas in a manner satisfactory to Agent), (ix) variances
between the perpetual inventory records of Borrowers and the results of the test
counts of Inventory conducted by Agent with respect thereto in excess of the
percentage acceptable to Agent, (x) the aggregate amount of deposits, if any,
received by any Borrower from its retail customers in respect of unfilled orders
for merchandise and the purchase price of layaway goods, and (xi) obligations,
liabilities or indebtedness (contingent or otherwise) of Borrowers or Guarantors
to any Bank Product Provider arising under or in connection with any Bank
Products of any Borrower or Guarantor with a Bank Product Provider or as such
Bank Product Provider may otherwise require and Agent may agree in connection
therewith to the extent that such obligation, liabilities or indebtedness
constitute Obligations as such term is defined herein or otherwise receive the
benefit of the security interest of Agent in any Collateral.  The amount of any
Reserve established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such Reserve as determined by
Agent in good faith and to the extent that such Reserve is in respect of amounts
that may be payable to third parties Agent may, at its option, deduct such
Reserve from the Maximum Credit at any time that such limit is less than the
amount of the Borrowing Base, but in no event shall the Special Reserve be
deducted from the Maximum Credit.  All references herein to the term “Reserve”
shall include, in addition and not in limitation, the Special Reserve.  Agent
shall provide prior notice to Administrative Borrower of any material change in
the categories of Reserves established after the date hereof.

 

1.117         “Restricted Payment” shall mean (a) any cash dividend or other
cash distribution, direct or indirect, on account of any shares of any class of
Capital Stock of Parent or any of its Subsidiaries, as the case may be, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment on account of, or purchase or other acquisition for value, direct or
indirect, of any shares of any class of Capital Stock of Parent or any of its
Subsidiaries, except for any redemption, retirement, sinking funds or similar
payment payable solely in such shares of that class of stock or in any class of
stock junior to that class, (c) any cash payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any shares of any class of Capital Stock of
Parent or any of its Subsidiaries now or hereafter outstanding, or (d) any
payment to any Affiliate of any Borrower except to the extent expressly
permitted in this Loan Agreement.

 

1.118         “Restricted Subsidiary” shall mean each direct or indirect
Subsidiary of Parent, other than the Unrestricted Subsidiaries; sometimes being
collectively referred to herein as “Restricted Subsidiaries”.

 

1.119         “Retail Division” shall mean, collectively, the Subsidiaries of
Parent engaged principally in the marketing and sale of office supplies and
paper, technology products and office furniture through “OfficeMax” office
supply superstores, as conducted as of the date hereof.

 

30

--------------------------------------------------------------------------------


 

1.120         “Revolving Loans” shall mean the loans now or hereafter made by or
on behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1(a)(i) hereof.

 

1.121         “Secured Parties” shall mean, collectively, (a) Agent, (b)
Lenders, (c) the Issuing Bank and (d) any Bank Product Provider; provided, that,
(i) as to any Bank Product Provider, only to the extent of the Obligations owing
to such Bank Product Provider and (ii) such parties are sometimes referred to
herein individually as a “Secured Party”.

 

1.122         “Securitization Assets” shall mean, collectively, all Accounts
which are transferred by a Borrower to the Receivables Financing Subsidiary
pursuant to any Permitted Securitization Facility to the extent, and in
accordance with, the Securitization Facility Documents with respect to such
transaction and the related assets as described on Schedule 1.122 hereto,
provided, that, the Securitization Assets shall not include any interests which
any Borrower or Guarantor may acquire from the Receivables Financing Subsidiary
or any other party to the Securitization Facility Documents in any returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to an Account that constitutes a Securitization Asset or in any Accounts that
are not sold by a Borrower to the Receivables Financing Subsidiary or any
Accounts or Inventory that are at any time repurchased by, or reconveyed to, any
Borrower or Guarantor.

 

1.123         “Securitization Intercreditor Agreement” shall mean the
Intercreditor Agreement, dated on or about the date hereof, between Agent and
the parties to the Securitization Facility Documents, or the agent acting on
behalf of such parties, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated, or replaced and any
intercreditor agreement hereafter entered into by Agent with the purchasers of
the interest in the Securitization Assets from the Receivables Financing
Subsidiary or the lenders to the Receivables Financing Subsidiary, or their
agent, as Agent may specify.

 

1.124         “Securitization Facility Documents” shall mean, collectively, the
following (as the same now exist or may hereafter exist or be amended, modified,
supplemented, extended, renewed, restated or replaced): (a) a receivables
purchase agreement, pooling and servicing agreement, credit agreement,
agreements to acquire undivided interests or other agreements to transfer, or
create a security interest in, Securitization Assets entered into by a Borrower
or Guarantor,  and (b) each other instrument, agreement and other document
entered into by a Borrower or Guarantor related to the transaction contemplated
by the agreements referred to in clause (a) of this definition.

 

1.125         “Solvent” shall mean, at any time with respect to any Person, that
at such time such Person (a) is able to pay its debts as they mature and has
(and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the date hereof, and (b) the assets and properties of
such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured

 

31

--------------------------------------------------------------------------------


 

liability (and including as to contingent liabilities arising pursuant to any
guarantee the face amount of such liability as reduced to reflect the
probability of it becoming a matured liability).

 

1.126         “Special Agent Advances” shall have the meaning set forth in
Section 12.11 hereof.

 

1.127         “Special Reserve” shall mean a Reserve in the amount of
$50,000,000.

 

1.128         “Standby Letter of Credit” shall mean all Letters of Credit other
than Commercial Letters of Credit.

 

1.129         “Store Accounts” shall have the meaning set forth in Section 6.3.

 

1.130         “Subordinated Debt Documents” shall mean, collectively, any and
all agreements, documents and instruments evidencing or otherwise related to
Indebtedness permitted under Section 9.9(g) hereof.

 

1.131         “Subsidiary” or “subsidiary” shall mean, with respect to any
Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

 

1.132         “Swing Line Lender” shall mean Wachovia Capital Finance
Corporation (Central), in its capacity as lender of Swing Line Loans.

 

1.133         “Swing Line Loan Limit” shall mean $25,000,000.

 

1.134         “Swing Line Loans” shall have the meaning set forth in Section 2.1
hereof.

 

1.135         “UCC” shall mean the Uniform Commercial Code as in effect in the
State of Illinois and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of Illinois on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Agent may otherwise determine).

 

1.136         “Unrestricted Subsidiary” shall mean each of the following
Subsidiaries of Parent: (a) OMX Timber Finance Holdings I, LLC, a Delaware
corporation, (b) OMX Timber Finance Holdings II, LLC, a Delaware corporation,
(c) OMX Timber Finance Investments I, LLC, a Delaware corporation, (d) OMX
Timber Finance Investments II, LLC, a Delaware corporation, (e) Cuban Electric
Company, a Delaware corporation and (f) a Subsidiary of Parent designated in
writing by Administrative Borrower to Agent after the date hereof and agreed to
by Agent, provided, that, (i) such Subsidiaries identified in clauses (a), (b),
(c), (d) and (e) of this definition shall only be considered Unrestricted
Subsidiaries to the extent that the representations with

 

32

--------------------------------------------------------------------------------


 

respect thereto set forth in Section 8.12(e) hereof are true and correct with
respect thereto and (ii) such Subsidiaries are sometimes referred to herein
collectively as “Unrestricted Subsidiaries”.

 

1.137  “US Dollar Equivalent” shall mean at any time (a) as to any amount
denominated in US Dollars, the amount thereof at such time, and (b) as to any
amount denominated in Canadian Dollars or any other currency, the equivalent
amount in US Dollars calculated by Agent at such time using the Currency
Exchange Convention in effect on the Business Day of determination.

 

1.138  “US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States of America.

 

1.139         “Value” shall mean, as determined by Agent in good faith, with
respect to Inventory, the lower of (a) cost computed on a first-in first-out
basis in accordance with GAAP or (b) market value, provided, that, for purposes
of the calculation of the Borrowing Base, (i) the Value of the Inventory shall
not include:  (A) the portion of the value of Inventory equal to the profit
earned by any Affiliate on the sale thereof to any Borrower or (B)  write-ups or
write-downs in value with respect to currency exchange rates and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any.

 

1.140         “Voting Stock” shall mean with respect to any Person, (a) one (1)
or more classes of Capital Stock of such Person having general voting powers to
elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.

 

1.141         “Wachovia” shall mean Wachovia Bank, National Association, and its
successors and assigns.

 

1.142         “Wachovia Capital” shall mean Wachovia Capital Finance Corporation
(Central), in its individual capacity, and its successors and assigns.

 


SECTION 2.  CREDIT FACILITIES


 


2.1  LOANS.


 


(A)                    SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN,


 

(I)                       EACH LENDER SEVERALLY (AND NOT JOINTLY) AGREES TO MAKE
ITS PRO RATA SHARE OF REVOLVING LOANS TO BORROWERS FROM TIME TO TIME IN AMOUNTS
REQUESTED BY ANY BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF BORROWERS) UP
TO THE AGGREGATE AMOUNT OUTSTANDING EQUAL TO THE COMMITMENT OF SUCH LENDER,
PROVIDED, THAT, AFTER GIVING EFFECT TO ANY SUCH REVOLVING LOAN, THE PRINCIPAL
AMOUNT OF THE REVOLVING LOANS, SWING LINE LOANS AND LETTER OF CREDIT OBLIGATIONS
OUTSTANDING WITH RESPECT TO ALL BORROWERS AT ANY ONE TIME OUTSTANDING SHALL NOT

 

33

--------------------------------------------------------------------------------


 

EXCEED THE LESSER OF THE BORROWING BASE AT SUCH TIME OR THE MAXIMUM CREDIT AS
THEN IN EFFECT; AND

 

(II)                    THE SWING LINE LENDER AGREES THAT IT WILL MAKE LOANS
(“SWING LINE LOANS”) TO BORROWERS FROM TIME TO TIME IN AMOUNTS REQUESTED BY ANY
BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF BORROWERS) UP TO THE AGGREGATE
AMOUNT OUTSTANDING EQUAL TO THE SWING LINE LOAN LIMIT, PROVIDED, THAT, AFTER
GIVING EFFECT TO ANY SUCH SWING LINE LOAN THE AGGREGATE PRINCIPAL AMOUNT OF THE
REVOLVING LOANS, SWING LINE LOANS AND LETTER OF CREDIT OBLIGATIONS OUTSTANDING
WITH RESPECT TO ALL BORROWERS AT ANY ONE TIME OUTSTANDING SHALL NOT EXCEED THE
LESSER OF THE BORROWING BASE AT SUCH TIME OR THE MAXIMUM CREDIT AS THEN IN
EFFECT.

 


(B)                   ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREOF, EACH
BORROWER MAY FROM TIME TO TIME BORROW, PREPAY AND REBORROW REVOLVING LOANS AND
SWING LINE LOANS.  NO LENDER SHALL BE REQUIRED TO MAKE ANY REVOLVING LOAN, IF,
AFTER GIVING EFFECT THERETO THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL
REVOLVING LOANS OF SUCH LENDER, TOGETHER WITH SUCH LENDER’S PRO RATA SHARE OF
THE AGGREGATE AMOUNT OF ALL SWING LINE LOANS AND LETTER OF CREDIT OBLIGATIONS,
WOULD EXCEED SUCH LENDER’S COMMITMENT.  SWING LINE LENDER SHALL NOT BE REQUIRED
TO MAKE SWING LINE LOANS, IF, AFTER GIVING EFFECT THERETO, THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF ALL SWING LINE LOANS WOULD EXCEED THE THEN
EXISTING SWING LINE LOAN LIMIT OR UNLESS OTHERWISE AGREED BY SWING LINE LENDER,
THE SUM OF ALL SWING LINE LOANS AND REVOLVING LOANS MADE BY SWING LINE LENDER,
PLUS SWING LINE LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT OF THE THEN
OUTSTANDING LETTER OF CREDIT OBLIGATIONS WOULD EXCEED THE SWING LINE LENDER’S
COMMITMENT. EACH SWING LINE LOAN SHALL BE SUBJECT TO ALL OF THE TERMS AND
CONDITIONS APPLICABLE TO OTHER PRIME RATE LOANS FUNDED BY THE LENDERS, EXCEPT
THAT ALL PAYMENTS THEREON SHALL BE PAYABLE TO THE SWING LINE LENDER SOLELY FOR
ITS OWN ACCOUNT.  ALL REVOLVING LOANS AND SWING LINE LOANS SHALL BE SUBJECT TO
THE SETTLEMENT AMONG LENDERS PROVIDED FOR IN SECTION 6.11 HEREOF.


 


(C)                    UPON THE MAKING OF A SWING LINE LOAN OR A SPECIAL AGENT
ADVANCE (WHETHER BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT OR EVENT OF
DEFAULT) OR ANY LOAN BY AGENT AS PROVIDED IN SECTION 6.11, WITHOUT FURTHER
ACTION BY ANY PARTY HERETO, EACH LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE SWING LINE LENDER OR AGENT,
WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION TO THE
EXTENT OF SUCH LENDER’S PRO RATA SHARE IN SUCH SWING LINE LOAN, SPECIAL AGENT
ADVANCE OR OTHER LOAN.  TO THE EXTENT THAT THERE IS NO SETTLEMENT IN ACCORDANCE
WITH SECTION 6.11 BELOW, THE SWING LINE LENDER OR AGENT, AS THE CASE MAY BE, MAY
AT ANY TIME, REQUIRE THE LENDERS TO FUND THEIR PARTICIPATIONS.  FROM AND AFTER
THE DATE, IF ANY, ON WHICH ANY LENDER IS REQUIRED TO FUND ITS PARTICIPATION IN
ANY SWING LINE LOAN, SPECIAL AGENT ADVANCE OR OTHER LOAN, AGENT SHALL PROMPTLY
DISTRIBUTE TO SUCH LENDER, SUCH LENDER’S PRO RATA SHARE OF ALL PAYMENTS OF
PRINCIPAL AND INTEREST RECEIVED BY AGENT IN RESPECT OF SUCH SWING LINE LOAN OR
SPECIAL AGENT ADVANCE.


 


(D)                   EXCEPT IN AGENT’S DISCRETION, WITH THE CONSENT OF ALL
LENDERS, OR AS OTHERWISE PROVIDED HEREIN, THE AGGREGATE AMOUNT OF THE LOANS AND
THE LETTER OF CREDIT OBLIGATIONS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE
LESSER OF THE MAXIMUM CREDIT OR THE BORROWING BASE.

 

34

--------------------------------------------------------------------------------


 


(E)                    IN THE EVENT THAT (I) THE AGGREGATE AMOUNT OF THE LOANS
AND THE LETTER OF CREDIT OBLIGATIONS OUTSTANDING AT ANY TIME EXCEED THE MAXIMUM
CREDIT, OR (II) EXCEPT AS OTHERWISE PROVIDED HEREIN, THE AGGREGATE PRINCIPAL
AMOUNT OF THE REVOLVING LOANS, SWING LINE LOANS AND LETTER OF CREDIT OBLIGATIONS
OUTSTANDING TO BORROWERS EXCEED THE BORROWING BASE, SUCH EVENT SHALL NOT LIMIT,
WAIVE OR OTHERWISE AFFECT ANY RIGHTS OF AGENT OR LENDERS IN SUCH CIRCUMSTANCES
OR ON ANY FUTURE OCCASIONS AND BORROWERS SHALL, UPON DEMAND BY AGENT, WHICH MAY
BE MADE AT ANY TIME OR FROM TIME TO TIME, IMMEDIATELY REPAY TO AGENT THE ENTIRE
AMOUNT OF ANY SUCH EXCESS(ES) FOR WHICH PAYMENT IS DEMANDED.


 


2.2  LETTERS OF CREDIT.


 


(A)                    SUBJECT TO AND UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN AND IN THE LETTER OF CREDIT DOCUMENTS, AT THE REQUEST OF A BORROWER (OR
ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER), AGENT AGREES TO CAUSE AN
ISSUING BANK TO ISSUE, AND EACH SUCH ISSUING BANK AGREES TO ISSUE, FOR THE
ACCOUNT OF SUCH BORROWER ONE OR MORE LETTERS OF CREDIT, FOR THE RATABLE RISK OF
EACH LENDER ACCORDING TO ITS PRO RATA SHARE,  CONTAINING TERMS AND CONDITIONS
ACCEPTABLE TO AGENT AND SUCH ISSUING BANK.


 


(B)                   THE BORROWER REQUESTING SUCH LETTER OF CREDIT (OR
ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) SHALL GIVE AGENT AND THE
ISSUING BANK WITH RESPECT THERETO THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE
OF SUCH BORROWER’S REQUEST FOR THE ISSUANCE OF A LETTER OF CREDIT.  SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE ORIGINAL FACE AMOUNT OF THE LETTER OF
CREDIT REQUESTED, THE EFFECTIVE DATE (WHICH DATE SHALL BE A BUSINESS DAY AND IN
NO EVENT SHALL BE A DATE LESS THAN TEN (10) DAYS PRIOR TO THE END OF THE THEN
CURRENT TERM OF THIS AGREEMENT) OF ISSUANCE OF SUCH REQUESTED LETTER OF CREDIT,
WHETHER SUCH LETTER OF CREDIT MAY BE DRAWN IN A SINGLE OR IN PARTIAL DRAWS, THE
DATE ON WHICH SUCH REQUESTED LETTER OF CREDIT IS TO EXPIRE (WHICH DATE SHALL BE
A BUSINESS DAY AND SHALL NOT BE MORE THAN ONE YEAR FROM THE DATE OF ISSUANCE),
THE PURPOSE FOR WHICH SUCH LETTER OF CREDIT IS TO BE ISSUED, AND THE BENEFICIARY
OF THE REQUESTED LETTER OF CREDIT.  THE BORROWER REQUESTING THE LETTER OF CREDIT
(OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) SHALL ATTACH TO SUCH
NOTICE THE PROPOSED TERMS OF THE LETTER OF CREDIT.  THE RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT SHALL, FOR PURPOSES HEREOF, BE TREATED IN ALL RESPECTS THE
SAME AS THE ISSUANCE OF A NEW LETTER OF CREDIT HEREUNDER.


 


(C)                    IN ADDITION TO BEING SUBJECT TO THE SATISFACTION OF THE
APPLICABLE CONDITIONS PRECEDENT CONTAINED IN SECTION 4 HEREOF AND THE OTHER
TERMS AND CONDITIONS CONTAINED HEREIN, NO LETTER OF CREDIT SHALL BE AVAILABLE
UNLESS EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN SATISFIED IN A
MANNER SATISFACTORY TO AGENT:  (I) THE BORROWER REQUESTING SUCH LETTER OF CREDIT
(OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) SHALL HAVE DELIVERED TO
ISSUING BANK WITH RESPECT THERETO AT SUCH TIMES AND IN SUCH MANNER AS SUCH
ISSUING BANK MAY REQUIRE, AN APPLICATION, IN FORM AND SUBSTANCE SATISFACTORY TO
SUCH ISSUING BANK AND AGENT, FOR THE ISSUANCE OF THE LETTER OF CREDIT AND SUCH
OTHER LETTER OF CREDIT DOCUMENTS AS MAY BE REQUIRED PURSUANT TO THE TERMS
THEREOF, AND THE FORM AND TERMS OF THE PROPOSED LETTER OF CREDIT SHALL BE
SATISFACTORY TO AGENT AND SUCH ISSUING BANK, (II) AS OF THE DATE OF ISSUANCE, NO
ORDER OF ANY COURT, ARBITRATOR OR OTHER GOVERNMENTAL AUTHORITY SHALL PURPORT BY
ITS TERMS TO ENJOIN OR RESTRAIN MONEY CENTER BANKS GENERALLY FROM ISSUING
LETTERS OF CREDIT OF THE TYPE AND IN THE AMOUNT OF THE PROPOSED LETTER OF
CREDIT, AND NO LAW, RULE OR REGULATION APPLICABLE TO MONEY CENTER BANKS
GENERALLY AND NO REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW)
FROM ANY GOVERNMENTAL AUTHORITY WITH

 

35

--------------------------------------------------------------------------------


 


JURISDICTION OVER MONEY CENTER BANKS GENERALLY SHALL PROHIBIT, OR REQUEST THAT
SUCH ISSUING BANK REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR
THE ISSUANCE OF SUCH LETTER OF CREDIT, (III) AFTER GIVING EFFECT TO THE ISSUANCE
OF SUCH LETTER OF CREDIT, THE LETTER OF CREDIT OBLIGATIONS SHALL NOT EXCEED THE
LETTER OF CREDIT LIMIT, AND (IV) THE EXCESS AVAILABILITY (CALCULATED FOR THIS
PURPOSE WITHOUT REGARD TO THE AMOUNT OF THE PAST DUE TRADE PAYABLES) PRIOR TO
GIVING EFFECT TO ANY RESERVES WITH RESPECT TO SUCH LETTER OF CREDIT ON THE DATE
OF THE PROPOSED ISSUANCE OF ANY LETTER OF CREDIT SHALL BE EQUAL TO OR GREATER
THAN: (A) IF THE PROPOSED LETTER OF CREDIT IS FOR THE PURPOSE OF PURCHASING
ELIGIBLE LC INVENTORY, THE SUM OF (1) FIFTY (50%) PERCENT MULTIPLIED BY THE
VALUE OF SUCH ELIGIBLE LC INVENTORY, PLUS (2) FREIGHT, TAXES, DUTY AND OTHER
AMOUNTS WHICH AGENT ESTIMATES MUST BE PAID IN CONNECTION WITH SUCH INVENTORY
UPON ARRIVAL AND FOR DELIVERY TO ONE OF SUCH BORROWER’S LOCATIONS FOR ELIGIBLE
INVENTORY WITHIN THE UNITED STATES OF AMERICA AND (B) IF THE PROPOSED LETTER OF
CREDIT IS FOR ANY OTHER PURPOSE, AN AMOUNT EQUAL TO ONE HUNDRED (100%) PERCENT
OF THE LETTER OF CREDIT OBLIGATIONS WITH RESPECT THERETO.  EFFECTIVE ON THE
ISSUANCE OF EACH LETTER OF CREDIT, A RESERVE SHALL BE ESTABLISHED IN THE
APPLICABLE AMOUNT SET FORTH IN SECTION 2.2(C)(IV)(A) OR SECTION 2.2(C)(IV)(B).


 


(D)                   EXCEPT IN AGENT’S DISCRETION, WITH THE CONSENT OF ALL
LENDERS, THE AMOUNT OF ALL OUTSTANDING LETTER OF CREDIT OBLIGATIONS SHALL NOT AT
ANY TIME EXCEED THE LETTER OF CREDIT LIMIT.


 


(E)                    EACH BORROWER SHALL REIMBURSE IMMEDIATELY THE ISSUING
BANK FOR ANY DRAW UNDER ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK FOR THE
ACCOUNT OF SUCH BORROWER AND PAY EACH ISSUING BANK THE AMOUNT OF ALL OTHER
CHARGES AND FEES PAYABLE TO SUCH ISSUING BANK IN CONNECTION WITH ANY LETTER OF
CREDIT ISSUED FOR THE ACCOUNT OF SUCH BORROWER IMMEDIATELY WHEN DUE,
IRRESPECTIVE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH SUCH BORROWER
MAY HAVE AT ANY TIME AGAINST ISSUING BANK OR ANY OTHER PERSON.  EACH DRAWING
UNDER ANY LETTER OF CREDIT OR OTHER AMOUNT PAYABLE IN CONNECTION THEREWITH WHEN
DUE SHALL CONSTITUTE A REQUEST BY THE BORROWER FOR WHOSE ACCOUNT SUCH LETTER OF
CREDIT WAS ISSUED TO AGENT FOR A PRIME RATE LOAN IN THE AMOUNT OF SUCH DRAWING
OR OTHER AMOUNT THEN DUE, AND SHALL BE MADE BY AGENT ON BEHALF OF LENDERS AS A
REVOLVING LOAN (OR SPECIAL AGENT ADVANCE, AS THE CASE MAY BE). THE DATE OF SUCH
LOAN SHALL BE THE DATE OF THE DRAWING OR AS TO OTHER AMOUNTS, THE DUE DATE
THEREFOR.  ANY PAYMENTS MADE BY OR ON BEHALF OF AGENT OR ANY LENDER TO AN
ISSUING BANK AND/OR RELATED PARTIES IN CONNECTION WITH ANY LETTER OF CREDIT
SHALL CONSTITUTE ADDITIONAL REVOLVING LOANS TO SUCH BORROWER PURSUANT TO THIS
SECTION 2 (OR SPECIAL AGENT ADVANCES AS THE CASE MAY BE).


 


(F)                      BORROWERS AND GUARANTORS SHALL INDEMNIFY AND HOLD AGENT
AND LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS AND EXPENSES WHICH AGENT OR ANY LENDER MAY SUFFER OR INCUR IN
CONNECTION WITH ANY LETTER OF CREDIT AND ANY DOCUMENTS, DRAFTS OR ACCEPTANCES
RELATING THERETO, INCLUDING ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS AND
EXPENSES DUE TO ANY ACTION TAKEN BY AN ISSUING BANK OR CORRESPONDENT WITH
RESPECT TO ANY LETTER OF CREDIT, EXCEPT FOR SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS OR EXPENSES THAT ARE A DIRECT RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF AGENT OR ANY LENDER AS DETERMINED PURSUANT TO A FINAL
NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION.  EACH BORROWER AND
GUARANTOR ASSUMES ALL RISKS WITH RESPECT TO THE ACTS OR OMISSIONS OF THE DRAWER
UNDER OR BENEFICIARY OF ANY LETTER OF CREDIT AND FOR SUCH PURPOSES THE DRAWER OR
BENEFICIARY SHALL BE DEEMED SUCH BORROWER’S AGENT.  EACH BORROWER AND GUARANTOR
ASSUMES ALL RISKS FOR, AND AGREES TO PAY, ALL FOREIGN, FEDERAL, STATE AND LOCAL
TAXES, DUTIES AND LEVIES RELATING TO ANY GOODS SUBJECT TO ANY LETTER OF CREDIT
OR ANY DOCUMENTS, DRAFTS OR

 

36

--------------------------------------------------------------------------------


 


ACCEPTANCES THEREUNDER.  EACH BORROWER AND GUARANTOR HEREBY RELEASES AND HOLDS
AGENT AND LENDERS HARMLESS FROM AND AGAINST ANY ACTS, WAIVERS, ERRORS, DELAYS OR
OMISSIONS WITH RESPECT TO OR RELATING TO ANY LETTER OF CREDIT, EXCEPT FOR THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT OR ANY LENDER AS DETERMINED
PURSUANT TO A FINAL, NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION. 
THE PROVISIONS OF THIS SECTION 2.2(F) SHALL SURVIVE THE PAYMENT OF OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.


 


(G)                   IN CONNECTION WITH INVENTORY PURCHASED PURSUANT TO ANY
LETTER OF CREDIT, BORROWERS AND GUARANTORS SHALL, AT AGENT’S REQUEST, INSTRUCT
ALL SUPPLIERS, CARRIERS, FORWARDERS, CUSTOMS BROKERS, WAREHOUSES OR OTHERS
RECEIVING OR HOLDING CASH, CHECKS, INVENTORY, DOCUMENTS OR INSTRUMENTS IN WHICH
AGENT HOLDS A SECURITY INTEREST THAT UPON AGENT’S REQUEST, SUCH ITEMS ARE TO BE
DELIVERED TO AGENT AND/OR SUBJECT TO AGENT’S ORDER, AND IF THEY SHALL COME INTO
SUCH BORROWER’S OR GUARANTOR’S POSSESSION, TO DELIVER THEM, UPON AGENT’S
REQUEST, TO AGENT IN THEIR ORIGINAL FORM.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
AGENT SHALL NOT EXERCISE SUCH RIGHT TO REQUEST SUCH ITEMS SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING.  EXCEPT AS
AGENT MAY OTHERWISE SPECIFY, BORROWERS AND GUARANTORS SHALL DESIGNATE THE
ISSUING BANK WITH RESPECT TO A LETTER OF CREDIT AS THE CONSIGNEE ON ALL BILLS OF
LADING AND OTHER NEGOTIABLE AND NON-NEGOTIABLE DOCUMENTS UNDER SUCH LETTER OF
CREDIT.


 


(H)                   EACH BORROWER AND GUARANTOR HEREBY IRREVOCABLY AUTHORIZES
AND DIRECTS EACH ISSUING BANK TO NAME SUCH BORROWER OR GUARANTOR AS THE ACCOUNT
PARTY THEREIN AND TO DELIVER TO AGENT ALL INSTRUMENTS, DOCUMENTS AND OTHER
WRITINGS AND PROPERTY RECEIVED BY SUCH ISSUING BANK PURSUANT TO THE LETTER OF
CREDIT AND TO ACCEPT AND RELY UPON AGENT’S INSTRUCTIONS AND AGREEMENTS WITH
RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH THE LETTER OF CREDIT OR THE
LETTER OF CREDIT DOCUMENTS WITH RESPECT THERETO.  NOTHING CONTAINED HEREIN SHALL
BE DEEMED OR CONSTRUED TO GRANT ANY BORROWER OR GUARANTOR ANY RIGHT OR AUTHORITY
TO PLEDGE THE CREDIT OF AGENT OR ANY LENDER IN ANY MANNER.  BORROWERS AND
GUARANTORS SHALL BE BOUND BY ANY REASONABLE INTERPRETATION MADE IN GOOD FAITH BY
AGENT, OR AN ISSUING BANK UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT
ACCOMMODATION OR ANY DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER,
NOTWITHSTANDING THAT SUCH INTERPRETATION MAY BE INCONSISTENT WITH ANY
INSTRUCTIONS OF ANY BORROWER OR GUARANTOR.


 


(I)                       IMMEDIATELY UPON THE ISSUANCE OR AMENDMENT OF ANY
LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED, WITHOUT RECOURSE OR WARRANTY, AN
UNDIVIDED INTEREST AND PARTICIPATION TO THE EXTENT OF SUCH LENDER’S PRO RATA
SHARE OF THE LIABILITY WITH RESPECT TO SUCH LETTER OF CREDIT AND THE OBLIGATIONS
OF BORROWERS WITH RESPECT THERETO (INCLUDING ALL LETTER OF CREDIT OBLIGATIONS
WITH RESPECT THERETO).  EACH LENDER SHALL ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY ASSUME, AS PRIMARY OBLIGOR AND NOT AS SURETY, AND BE OBLIGATED TO
PAY TO THE ISSUING BANK THEREFOR AND DISCHARGE WHEN DUE, ITS PRO RATA SHARE OF
ALL OF SUCH OBLIGATIONS ARISING UNDER SUCH LETTER OF CREDIT.  WITHOUT LIMITING
THE SCOPE AND NATURE OF EACH LENDER’S PARTICIPATION IN ANY LETTER OF CREDIT, TO
THE EXTENT THAT AN ISSUING BANK HAS NOT BEEN REIMBURSED OR OTHERWISE PAID AS
REQUIRED HEREUNDER OR UNDER ANY SUCH LETTER OF CREDIT, EACH SUCH LENDER SHALL
PAY TO SUCH ISSUING BANK ITS PRO RATA SHARE OF SUCH UNREIMBURSED DRAWING OR
OTHER AMOUNTS THEN DUE TO SUCH ISSUING BANK IN CONNECTION THEREWITH.


 


(J)                       THE OBLIGATIONS OF BORROWERS TO PAY EACH LETTER OF
CREDIT OBLIGATIONS AND THE OBLIGATIONS OF LENDERS TO MAKE PAYMENTS TO AGENT FOR
THE ACCOUNT OF AN ISSUING BANK WITH RESPECT TO LETTERS OF CREDIT SHALL BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE

 

37

--------------------------------------------------------------------------------


 


PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND
ALL CIRCUMSTANCES, WHATSOEVER, NOTWITHSTANDING THE OCCURRENCE OR CONTINUANCE OF
ANY DEFAULT, EVENT OF DEFAULT, THE FAILURE TO SATISFY ANY OTHER CONDITION SET
FORTH IN SECTION 4 OR ANY OTHER EVENT OR CIRCUMSTANCE. IF SUCH AMOUNT IS NOT
MADE AVAILABLE BY A LENDER WHEN DUE, AGENT SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH LENDER WITH INTEREST THEREON, FOR EACH DAY FROM THE
DATE SUCH AMOUNT WAS DUE UNTIL THE DATE SUCH AMOUNT IS PAID TO AGENT AT THE
INTEREST RATE THEN PAYABLE BY ANY BORROWER IN RESPECT OF LOANS THAT ARE PRIME
RATE LOANS.  ANY SUCH REIMBURSEMENT SHALL NOT RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF BORROWERS TO REIMBURSE AN ISSUING BANK UNDER ANY LETTER OF CREDIT
OR MAKE ANY OTHER PAYMENT IN CONNECTION THEREWITH.


 


2.3  INCREASE IN MAXIMUM CREDIT.


 


(A)                    ADMINISTRATIVE BORROWER MAY, AT ANY TIME, DELIVER A
WRITTEN REQUEST TO AGENT TO INCREASE THE MAXIMUM CREDIT.  ANY SUCH WRITTEN
REQUEST SHALL SPECIFY THE AMOUNT OF THE INCREASE IN THE MAXIMUM CREDIT THAT
BORROWERS ARE REQUESTING, PROVIDED, THAT, (I) IN NO EVENT SHALL THE AGGREGATE
AMOUNT OF ANY SUCH INCREASE IN THE MAXIMUM CREDIT CAUSE THE MAXIMUM CREDIT TO
EXCEED $600,000,000, (II)  SUCH REQUEST SHALL BE FOR AN INCREASE OF NOT LESS
THAN $10,000,000, (III)  ANY SUCH REQUEST SHALL BE IRREVOCABLE, AND (IV) IN NO
EVENT SHALL MORE THAN ONE SUCH WRITTEN REQUEST BE DELIVERED TO AGENT IN ANY
CALENDAR QUARTER.


 


(B)                   UPON THE RECEIPT BY AGENT OF ANY SUCH WRITTEN REQUEST,
AGENT SHALL NOTIFY EACH OF THE LENDERS OF SUCH REQUEST AND EACH LENDER SHALL
HAVE THE OPTION (BUT NOT THE OBLIGATION) TO INCREASE THE AMOUNT OF ITS
COMMITMENT BY AN AMOUNT UP TO ITS PRO RATA SHARE OF THE AMOUNT OF THE INCREASE
IN THE MAXIMUM CREDIT REQUESTED BY ADMINISTRATIVE BORROWER AS SET FORTH IN THE
NOTICE FROM AGENT TO SUCH LENDER.  EACH LENDER SHALL NOTIFY AGENT WITHIN THIRTY
(30) DAYS AFTER THE RECEIPT OF SUCH NOTICE FROM AGENT WHETHER IT IS WILLING TO
SO INCREASE ITS COMMITMENT, AND IF SO, THE AMOUNT OF SUCH INCREASE; PROVIDED,
THAT, (I) THE MINIMUM INCREASE IN THE COMMITMENTS OF EACH SUCH LENDER PROVIDING
THE ADDITIONAL COMMITMENTS SHALL EQUAL OR EXCEED $2,000,000, AND (II) NO LENDER
SHALL BE OBLIGATED TO PROVIDE SUCH INCREASE IN ITS COMMITMENT AND THE
DETERMINATION TO INCREASE THE COMMITMENT OF A LENDER SHALL BE WITHIN THE SOLE
AND ABSOLUTE DISCRETION OF SUCH LENDER.  IF THE AGGREGATE AMOUNT OF THE
INCREASES IN THE COMMITMENTS RECEIVED FROM THE LENDERS DOES NOT EQUAL OR EXCEED
THE AMOUNT OF THE INCREASE IN THE MAXIMUM CREDIT REQUESTED BY ADMINISTRATIVE
BORROWER, AGENT MAY SEEK ADDITIONAL INCREASES FROM LENDERS OR COMMITMENTS FROM
SUCH ELIGIBLE TRANSFEREES AS IT MAY DETERMINE, AFTER CONSULTATION WITH
ADMINISTRATIVE BORROWER.  IN THE EVENT LENDERS (OR LENDERS AND ANY SUCH ELIGIBLE
TRANSFEREES, AS THE CASE MAY BE) HAVE COMMITTED IN WRITING TO PROVIDE INCREASES
IN THEIR COMMITMENTS OR NEW COMMITMENTS IN AN AGGREGATE AMOUNT IN EXCESS OF THE
INCREASE IN THE MAXIMUM CREDIT REQUESTED BY BORROWERS OR PERMITTED HEREUNDER,
AGENT SHALL THEN HAVE THE RIGHT TO ALLOCATE SUCH COMMITMENTS, FIRST TO LENDERS
AND THEN TO ELIGIBLE TRANSFEREES, IN SUCH AMOUNTS AND MANNER AS AGENT MAY
DETERMINE, AFTER CONSULTATION WITH ADMINISTRATIVE BORROWER.


 


(C)                    THE MAXIMUM CREDIT SHALL BE INCREASED BY THE AMOUNT OF
THE INCREASE IN COMMITMENTS FROM LENDERS OR NEW COMMITMENTS FROM ELIGIBLE
TRANSFEREES, IN EACH CASE SELECTED IN ACCORDANCE WITH SECTION 2.3(A) ABOVE, FOR
WHICH AGENT HAS RECEIVED ASSIGNMENT AND ACCEPTANCES SIXTY (60) DAYS AFTER THE
DATE OF THE REQUEST BY ADMINISTRATIVE BORROWER FOR THE INCREASE OR SUCH EARLIER
DATE AS AGENT AND ADMINISTRATIVE BORROWER MAY AGREE (BUT SUBJECT TO THE
SATISFACTION OF THE CONDITIONS SET FORTH BELOW), WHETHER OR NOT THE AGGREGATE
AMOUNT OF THE

 

38

--------------------------------------------------------------------------------


 


INCREASE IN COMMITMENTS AND NEW COMMITMENTS, AS THE CASE MAY BE, EQUAL OR EXCEED
THE AMOUNT OF THE INCREASE IN THE MAXIMUM CREDIT REQUESTED BY ADMINISTRATIVE
BORROWER IN ACCORDANCE WITH THE TERMS HEREOF, EFFECTIVE ON THE DATE THAT EACH OF
THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


 

(I)                       AGENT SHALL HAVE RECEIVED FROM EACH LENDER OR ELIGIBLE
TRANSFEREE THAT IS PROVIDING AN ADDITIONAL COMMITMENT AS PART OF THE INCREASE IN
THE MAXIMUM CREDIT, AN ASSIGNMENT AND ACCEPTANCE DULY EXECUTED BY SUCH LENDER OR
ELIGIBLE TRANSFEREE AND EACH BORROWER, PROVIDED, THAT, THE AGGREGATE COMMITMENTS
SET FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE(S) SHALL BE NOT LESS THAN
$10,000,000;

 

(II)                    THE CONDITIONS PRECEDENT TO THE MAKING OF REVOLVING
LOANS SET FORTH IN SECTION 4.2 SHALL BE SATISFIED AS OF THE DATE OF THE INCREASE
IN THE MAXIMUM CREDIT, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE;

 

(III)                 AGENT SHALL HAVE RECEIVED AN OPINION OF COUNSEL TO
BORROWERS IN FORM AND SUBSTANCE AND FROM COUNSEL REASONABLY SATISFACTORY TO
AGENT AND LENDERS ADDRESSING SUCH MATTERS AS AGENT MAY REASONABLY REQUEST
(INCLUDING AN OPINION AS TO NO CONFLICTS WITH OTHER INDEBTEDNESS);

 

(IV)                SUCH INCREASE IN THE MAXIMUM CREDIT ON THE DATE OF THE
EFFECTIVENESS THEREOF SHALL NOT VIOLATE ANY APPLICABLE LAW, REGULATION OR ORDER
OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY AND SHALL NOT BE
ENJOINED, TEMPORARILY, PRELIMINARILY OR PERMANENTLY;

 

(V)                   THERE SHALL HAVE BEEN PAID TO EACH LENDER AND ELIGIBLE
TRANSFEREE PROVIDING AN ADDITIONAL COMMITMENT IN CONNECTION WITH SUCH INCREASE
IN THE MAXIMUM CREDIT ALL FEES AND EXPENSES DUE AND PAYABLE TO SUCH PERSON ON OR
BEFORE THE EFFECTIVENESS OF SUCH INCREASE;

 

(VI)                THERE SHALL HAVE BEEN PAID TO AGENT, FOR THE ACCOUNT OF THE
AGENT AND LENDERS (IN ACCORDANCE WITH ANY AGREEMENT AMONG THEM) ALL FEES AND
EXPENSES (INCLUDING REASONABLE FEES AND EXPENSES OF COUNSEL) DUE AND PAYABLE
PURSUANT TO ANY OF THE FINANCING AGREEMENTS ON OR BEFORE THE EFFECTIVENESS OF
SUCH INCREASE.

 


(D)                   AS OF THE EFFECTIVE DATE OF ANY SUCH INCREASE IN THE
MAXIMUM CREDIT, EACH REFERENCE TO THE TERM MAXIMUM CREDIT HEREIN, AND IN ANY OF
THE OTHER FINANCING AGREEMENTS SHALL BE DEEMED AMENDED TO MEAN THE AMOUNT OF THE
MAXIMUM CREDIT SPECIFIED IN THE MOST RECENT WRITTEN NOTICE FROM AGENT TO
ADMINISTRATIVE BORROWER OF THE INCREASE IN THE MAXIMUM CREDIT.


 


SECTION 3.  INTEREST AND FEES


 


3.1  INTEREST.


 


(A)                    BORROWERS SHALL PAY TO AGENT, FOR THE BENEFIT OF LENDERS,
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS AT THE INTEREST RATE. 
ALL INTEREST ACCRUING HEREUNDER ON AND AFTER THE DATE OF ANY EVENT OF DEFAULT OR
TERMINATION HEREOF SHALL BE PAYABLE ON DEMAND.

 

39

--------------------------------------------------------------------------------


 


(B)                   EACH BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF
SUCH BORROWER) MAY FROM TIME TO TIME REQUEST EURODOLLAR RATE LOANS OR MAY
REQUEST THAT PRIME RATE LOANS BE CONVERTED TO EURODOLLAR RATE LOANS OR THAT ANY
EXISTING EURODOLLAR RATE LOANS CONTINUE FOR AN ADDITIONAL INTEREST PERIOD.  SUCH
REQUEST FROM A BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER)
SHALL SPECIFY THE AMOUNT OF THE EURODOLLAR RATE LOANS OR THE AMOUNT OF THE PRIME
RATE LOANS TO BE CONVERTED TO EURODOLLAR RATE LOANS OR THE AMOUNT OF THE
EURODOLLAR RATE LOANS TO BE CONTINUED (SUBJECT TO THE LIMITS SET FORTH BELOW)
AND THE INTEREST PERIOD TO BE APPLICABLE TO SUCH EURODOLLAR RATE LOANS.  SUBJECT
TO THE TERMS AND CONDITIONS CONTAINED HEREIN, THREE (3) BUSINESS DAYS AFTER
RECEIPT BY AGENT OF SUCH A REQUEST FROM A BORROWER (OR ADMINISTRATIVE BORROWER
ON BEHALF OF SUCH BORROWER), SUCH EURODOLLAR RATE LOANS SHALL BE MADE OR PRIME
RATE LOANS SHALL BE CONVERTED TO EURODOLLAR RATE LOANS OR SUCH EURODOLLAR RATE
LOANS SHALL CONTINUE, AS THE CASE MAY BE, PROVIDED, THAT, (I) NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, (II) NO PARTY
HERETO SHALL HAVE SENT ANY NOTICE OF TERMINATION OF THIS AGREEMENT, (III) SUCH
BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) SHALL HAVE
COMPLIED WITH SUCH CUSTOMARY PROCEDURES AS ARE ESTABLISHED BY AGENT AND
SPECIFIED BY AGENT TO ADMINISTRATIVE BORROWER FROM TIME TO TIME FOR REQUESTS BY
BORROWERS FOR EURODOLLAR RATE LOANS, (IV) NO MORE THAN EIGHT (8) INTEREST
PERIODS MAY BE IN EFFECT AT ANY ONE TIME, (V) THE AGGREGATE AMOUNT OF THE
EURODOLLAR RATE LOANS MUST BE IN AN AMOUNT NOT LESS THAN $5,000,000 OR AN
INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF, AND (VI) AGENT AND EACH
LENDER SHALL HAVE DETERMINED THAT THE INTEREST PERIOD OR ADJUSTED EURODOLLAR
RATE IS AVAILABLE TO AGENT AND SUCH LENDER AND CAN BE READILY DETERMINED AS OF
THE DATE OF THE REQUEST FOR SUCH EURODOLLAR RATE LOAN BY SUCH BORROWER.  ANY
REQUEST BY OR ON BEHALF OF A BORROWER FOR EURODOLLAR RATE LOANS OR TO CONVERT
PRIME RATE LOANS TO EURODOLLAR RATE LOANS OR TO CONTINUE ANY EXISTING EURODOLLAR
RATE LOANS SHALL BE IRREVOCABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, AGENT AND LENDERS SHALL NOT BE REQUIRED TO PURCHASE UNITED
STATES DOLLAR DEPOSITS IN THE LONDON INTERBANK MARKET OR OTHER APPLICABLE
EURODOLLAR RATE MARKET TO FUND ANY EURODOLLAR RATE LOANS, BUT THE PROVISIONS
HEREOF SHALL BE DEEMED TO APPLY AS IF AGENT AND LENDERS HAD PURCHASED SUCH
DEPOSITS TO FUND THE EURODOLLAR RATE LOANS.


 


(C)                    ANY EURODOLLAR RATE LOANS SHALL AUTOMATICALLY CONVERT TO
PRIME RATE LOANS UPON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, UNLESS
AGENT HAS RECEIVED AND APPROVED A REQUEST TO CONTINUE SUCH EURODOLLAR RATE LOAN
AT LEAST THREE (3) BUSINESS DAYS PRIOR TO SUCH LAST DAY IN ACCORDANCE WITH THE
TERMS HEREOF.  ANY EURODOLLAR RATE LOANS SHALL, AT AGENT’S OPTION, UPON NOTICE
BY AGENT TO PARENT, BE SUBSEQUENTLY CONVERTED TO PRIME RATE LOANS IN THE EVENT
THAT THIS AGREEMENT SHALL TERMINATE OR NOT BE RENEWED.  BORROWERS SHALL PAY TO
AGENT, FOR THE BENEFIT OF LENDERS, UPON DEMAND BY AGENT (OR AGENT MAY, AT ITS
OPTION, CHARGE ANY LOAN ACCOUNT OF ANY BORROWER) ANY AMOUNTS REQUIRED TO
COMPENSATE ANY LENDER OR PARTICIPANT FOR ANY LOSS (INCLUDING LOSS OF ANTICIPATED
PROFITS), COST OR EXPENSE INCURRED BY SUCH PERSON, AS A RESULT OF THE CONVERSION
OF EURODOLLAR RATE LOANS TO PRIME RATE LOANS PURSUANT TO ANY OF THE FOREGOING.


 


(D)                   INTEREST SHALL BE PAYABLE BY BORROWERS TO AGENT, FOR THE
ACCOUNT OF LENDERS, MONTHLY IN ARREARS NOT LATER THAN THE FIRST DAY OF EACH
CALENDAR MONTH AND SHALL BE CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY
(360) DAY YEAR AND ACTUAL DAYS ELAPSED, OTHER THAN FOR PRIME RATE LOANS WHICH
SHALL BE CALCULATED ON THE BASIS OF THREE HUNDRED SIXTY-FIVE (365) OR THREE
HUNDRED SIXTY-SIX (366) DAY YEAR, AS APPLICABLE, AND ACTUAL DAYS ELAPSED.  THE
INTEREST RATE ON NON-CONTINGENT OBLIGATIONS (OTHER THAN EURODOLLAR RATE LOANS)
SHALL INCREASE OR DECREASE BY AN AMOUNT EQUAL TO EACH INCREASE OR DECREASE IN
THE PRIME RATE EFFECTIVE ON THE DATE ANY CHANGE IN

 

40

--------------------------------------------------------------------------------


 


SUCH PRIME RATE IS ANNOUNCED.  IN NO EVENT SHALL CHARGES CONSTITUTING INTEREST
PAYABLE BY BORROWERS TO AGENT AND LENDERS EXCEED THE MAXIMUM AMOUNT OR THE RATE
PERMITTED UNDER ANY APPLICABLE LAW OR REGULATION, AND IF ANY SUCH PART OR
PROVISION OF THIS AGREEMENT IS IN CONTRAVENTION OF ANY SUCH LAW OR REGULATION,
SUCH PART OR PROVISION SHALL BE DEEMED AMENDED TO CONFORM THERETO.


 


3.2  FEES.


 


(A)                    BORROWERS SHALL PAY TO AGENT, FOR THE ACCOUNT OF LENDERS,
MONTHLY AN UNUSED LINE FEE AT A RATE EQUAL TO ONE-QUARTER (1/4%) PERCENT (ON A
PER ANNUM BASIS) CALCULATED UPON THE AMOUNT BY WHICH THE MAXIMUM CREDIT EXCEEDS
THE AVERAGE DAILY PRINCIPAL BALANCE OF THE OUTSTANDING REVOLVING LOANS AND
LETTERS OF CREDIT DURING THE IMMEDIATELY PRECEDING MONTH (OR PART THEREOF) WHILE
THE LOAN AGREEMENT IS IN EFFECT AND FOR SO LONG THEREAFTER AS ANY OBLIGATIONS
ARE OUTSTANDING.  SUCH FEE SHALL BE PAYABLE ON THE FIRST DAY OF EACH MONTH IN
ARREARS AND CALCULATED BASED ON A THREE HUNDRED SIXTY (360) DAY YEAR AND ACTUAL
DAYS ELAPSED.


 


(B)                   BORROWERS SHALL PAY TO AGENT, FOR THE BENEFIT OF LENDERS,
MONTHLY A FEE IN THE CASE OF STANDBY LETTERS OF CREDIT AT THE APPLICABLE RATE
DETERMINED AS PROVIDED BELOW AND IN THE CASE OF COMMERCIAL LETTERS OF CREDIT AT
THE APPLICABLE RATE DETERMINED AS PROVIDED BELOW (IN EACH CASE ON A PER ANNUM
BASIS) ON THE AVERAGE DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER THE
APPLICABLE TYPE OF SUCH LETTERS OF CREDIT FOR THE IMMEDIATELY PRECEDING MONTH
(OR PART THEREOF), PAYABLE IN ARREARS AS OF THE FIRST DAY OF EACH SUCCEEDING
MONTH, COMPUTED FOR EACH DAY FROM THE DATE OF ISSUANCE TO THE DATE OF
EXPIRATION. SUCH PERCENTAGES SHALL BE INCREASED OR DECREASED, AS THE CASE MAY
BE, TO THE PERCENTAGE (ON A PER ANNUM BASIS) SET FORTH BELOW BASED ON THE
QUARTERLY AVERAGE EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING FISCAL
QUARTER BEING AT OR WITHIN THE AMOUNTS INDICATED FOR SUCH PERCENTAGE:


 

Tier

 

Quarterly Average
Excess Availability

 

Commercial
LC Rate

 

Standby LC Rate

 

 

 

 

 

 

 

 

 

1

 

Greater than $100,000,000

 

.50

%

1.00

%

 

 

 

 

 

 

 

 

2

 

Less than or equal to $100,000,000 and greater than $50,000,000

 

.625

%

1.125

%

 

 

 

 

 

 

 

 

3

 

Less than or equal to $50,000,000

 

.75

%

1.25

%

 

provided, that, (i) the applicable percentage shall be calculated and
established once each fiscal quarter and shall remain in effect until adjusted
thereafter after the end of the next fiscal quarter, (ii) notwithstanding
anything to the contrary contained herein, the applicable percentages through
December 31, 2005 shall be the amount for Tier 2 set forth above, and (iii)
Borrowers shall, at Agent’s option or at the written direction of the Required
Lenders, pay such fees at a rate two (2%) percent greater than the otherwise
applicable rate on such average daily maximum amount for: (A) the period from
and after the date of termination or non-renewal hereof until Lenders have
received full and final payment of all Obligations (notwithstanding entry of a
judgment against any Borrower or Guarantor) and (B) the period from and after
the date of the

 

41

--------------------------------------------------------------------------------


 

occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Agent.  Such letter of credit fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination or non-renewal of this Agreement.   In addition to the letter of
credit fees provided above, Borrowers shall pay to Issuing Bank for its own
account (without sharing with Lenders) the letter of credit fronting and
negotiation fees agreed to by Borrowers and Issuing Bank from time to time and
the customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.

 


(C)                    BORROWERS SHALL PAY TO AGENT THE OTHER FEES AND AMOUNTS
SET FORTH IN THE FEE LETTER IN THE AMOUNTS AND AT THE TIMES SPECIFIED THEREIN. 
TO THE EXTENT PAYMENT IN FULL OF THE APPLICABLE FEE IS RECEIVED BY AGENT FROM
BORROWERS ON OR ABOUT THE DATE HEREOF, AGENT SHALL PAY TO EACH LENDER ITS SHARE
OF SUCH FEES IN ACCORDANCE WITH THE TERMS OF THE ARRANGEMENTS OF AGENT WITH SUCH
LENDER.


 


3.3  CHANGES IN LAWS AND INCREASED COSTS OF LOANS.


 


(A)                    IF AFTER THE DATE HEREOF, EITHER (I) ANY CHANGE IN, OR IN
THE INTERPRETATION OF, ANY LAW OR REGULATION IS INTRODUCED, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO RESERVE REQUIREMENTS, APPLICABLE TO ANY LENDER OR
ANY BANKING OR FINANCIAL INSTITUTION FROM WHOM ANY LENDER BORROWS FUNDS OR
OBTAINS CREDIT (A “FUNDING BANK”), OR (II) A FUNDING BANK OR ANY LENDER COMPLIES
WITH ANY FUTURE GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY OR (III) A FUNDING BANK, ANY LENDER OR ISSUING BANK DETERMINES THAT
THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF HAS OR WOULD
HAVE THE EFFECT DESCRIBED BELOW, OR A FUNDING BANK, ANY LENDER OR ISSUING BANK
COMPLIES WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY, AND IN THE CASE OF ANY EVENT SET FORTH IN THIS CLAUSE (III), SUCH
ADOPTION, CHANGE OR COMPLIANCE HAS OR WOULD HAVE THE DIRECT OR INDIRECT EFFECT
OF REDUCING THE RATE OF RETURN ON ANY LENDER’S OR ISSUING BANK’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER
OR ISSUING BANK COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE
(TAKING INTO CONSIDERATION THE FUNDING BANK’S OR LENDER’S OR ISSUING BANK’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR
ISSUING BANK TO BE MATERIAL, AND THE RESULT OF ANY OF THE FOREGOING EVENTS
DESCRIBED IN CLAUSES (I), (II) OR (III) IS OR RESULTS IN AN INCREASE IN THE COST
TO ANY LENDER OR ISSUING BANK OF FUNDING OR MAINTAINING THE LOANS, THE LETTERS
OF CREDIT OR ITS COMMITMENT, THEN BORROWERS AND GUARANTORS SHALL FROM TIME TO
TIME UPON DEMAND BY AGENT PAY TO AGENT ADDITIONAL AMOUNTS SUFFICIENT TO
INDEMNIFY SUCH LENDER OR ISSUING BANK, AS THE CASE MAY BE, AGAINST SUCH
INCREASED COST ON AN AFTER-TAX BASIS (AFTER TAKING INTO ACCOUNT APPLICABLE
DEDUCTIONS AND CREDITS IN RESPECT OF THE AMOUNT INDEMNIFIED).  A CERTIFICATE AS
TO THE AMOUNT OF SUCH INCREASED COST SHALL BE SUBMITTED TO ADMINISTRATIVE
BORROWER BY AGENT OR THE APPLICABLE LENDER AND SHALL BE CONCLUSIVE, ABSENT
MANIFEST ERROR.


 


(B)                   IF PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD, (I)
AGENT SHALL HAVE DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON BORROWERS AND

 

42

--------------------------------------------------------------------------------


 


GUARANTORS) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET,
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED
EURODOLLAR RATE FOR SUCH INTEREST PERIOD, (II) AGENT HAS RECEIVED NOTICE FROM
THE REQUIRED LENDERS THAT THE ADJUSTED EURODOLLAR RATE DETERMINED OR TO BE
DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE
COST TO LENDERS OF MAKING OR MAINTAINING EURODOLLAR RATE LOANS DURING SUCH
INTEREST PERIOD, OR (III) DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE
EURODOLLAR RATE LOANS TO WHICH SUCH INTEREST PERIOD IS TO BE APPLICABLE ARE NOT
GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, AGENT SHALL GIVE TELECOPY OR
TELEPHONIC NOTICE THEREOF TO ADMINISTRATIVE BORROWER AS SOON AS PRACTICABLE
THEREAFTER, AND WILL ALSO GIVE PROMPT WRITTEN NOTICE TO ADMINISTRATIVE BORROWER
WHEN SUCH CONDITIONS NO LONGER EXIST.  IF SUCH NOTICE IS GIVEN (A) ANY
EURODOLLAR RATE LOANS REQUESTED TO BE MADE ON THE FIRST DAY OF SUCH INTEREST
PERIOD SHALL BE MADE AS PRIME RATE LOANS, (B) ANY LOANS THAT WERE TO HAVE BEEN
CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO OR CONTINUED AS EURODOLLAR
RATE LOANS SHALL BE CONVERTED TO OR CONTINUED AS PRIME RATE LOANS AND (C) EACH
OUTSTANDING EURODOLLAR RATE LOAN SHALL BE CONVERTED, ON THE LAST DAY OF THE
THEN-CURRENT INTEREST PERIOD THEREOF, TO PRIME RATE LOANS.  UNTIL SUCH NOTICE
HAS BEEN WITHDRAWN BY AGENT, NO FURTHER EURODOLLAR RATE LOANS SHALL BE MADE OR
CONTINUED AS SUCH, NOR SHALL ANY BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF
OF ANY BORROWER) HAVE THE RIGHT TO CONVERT PRIME RATE LOANS TO EURODOLLAR RATE
LOANS.


 


(C)                    NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE
ADOPTION OF OR ANY CHANGE IN ANY LAW, TREATY, RULE OR REGULATION OR FINAL,
NON-APPEALABLE DETERMINATION OF AN ARBITRATOR OR A COURT OR OTHER GOVERNMENTAL
AUTHORITY OR IN THE INTERPRETATION OR APPLICATION THEREOF OCCURRING AFTER THE
DATE HEREOF SHALL MAKE IT UNLAWFUL FOR AGENT OR ANY LENDER TO MAKE OR MAINTAIN
EURODOLLAR RATE LOANS AS CONTEMPLATED BY THIS AGREEMENT, (I) AGENT OR SUCH
LENDER SHALL PROMPTLY GIVE WRITTEN NOTICE OF SUCH CIRCUMSTANCES TO
ADMINISTRATIVE BORROWER (WHICH NOTICE SHALL BE WITHDRAWN WHENEVER SUCH
CIRCUMSTANCES NO LONGER EXIST), (II) THE COMMITMENT OF SUCH LENDER HEREUNDER TO
MAKE EURODOLLAR RATE LOANS, CONTINUE EURODOLLAR RATE LOANS AS SUCH AND CONVERT
PRIME RATE LOANS TO EURODOLLAR RATE LOANS SHALL FORTHWITH BE CANCELED AND, UNTIL
SUCH TIME AS IT SHALL NO LONGER BE UNLAWFUL FOR SUCH LENDER TO MAKE OR MAINTAIN
EURODOLLAR RATE LOANS, SUCH LENDER SHALL THEN HAVE A COMMITMENT ONLY TO MAKE A
PRIME RATE LOAN WHEN A EURODOLLAR RATE LOAN IS REQUESTED AND (III) SUCH LENDER’S
LOANS THEN OUTSTANDING AS EURODOLLAR RATE LOANS, IF ANY, SHALL BE CONVERTED
AUTOMATICALLY TO PRIME RATE LOANS ON THE RESPECTIVE LAST DAYS OF THE THEN
CURRENT INTEREST PERIODS WITH RESPECT TO SUCH LOANS OR WITHIN SUCH EARLIER
PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION OF A EURODOLLAR RATE LOAN
OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
WITH RESPECT THERETO, BORROWERS AND GUARANTORS SHALL PAY TO SUCH LENDER SUCH
AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 3.3(D) BELOW.


 


(D)                   BORROWERS AND GUARANTORS SHALL INDEMNIFY AGENT AND EACH
LENDER AND TO HOLD AGENT AND EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH
AGENT OR SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) DEFAULT BY ANY
BORROWER IN MAKING A BORROWING OF, CONVERSION INTO OR EXTENSION OF EURODOLLAR
RATE LOANS AFTER SUCH BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH
BORROWER) HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (II) DEFAULT BY ANY BORROWER IN MAKING ANY
PREPAYMENT OF A EURODOLLAR RATE LOAN AFTER SUCH BORROWER HAS GIVEN A NOTICE
THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND (III) THE
MAKING OF A PREPAYMENT OF EURODOLLAR RATE LOANS ON A DAY WHICH IS NOT THE LAST
DAY OF AN INTEREST PERIOD WITH RESPECT THERETO.  WITH RESPECT TO

 

43

--------------------------------------------------------------------------------


 


EURODOLLAR RATE LOANS, SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF (A) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE
AMOUNT SO PREPAID, OR NOT SO BORROWED, CONVERTED OR EXTENDED, FOR THE PERIOD
FROM THE DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR EXTEND
TO THE LAST DAY OF THE APPLICABLE INTEREST PERIOD (OR, IN THE CASE OF A FAILURE
TO BORROW, CONVERT OR EXTEND, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON
THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR
SUCH EURODOLLAR RATE LOANS PROVIDED FOR HEREIN OVER (B) THE AMOUNT OF INTEREST
(AS DETERMINED BY SUCH AGENT OR SUCH LENDER) WHICH WOULD HAVE ACCRUED TO AGENT
OR SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE
PERIOD WITH LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET.  THIS COVENANT
SHALL SURVIVE THE TERMINATION OR NON-RENEWAL OF THIS AGREEMENT AND THE PAYMENT
OF THE OBLIGATIONS.


 


SECTION 4.  CONDITIONS PRECEDENT

 

4.1  Conditions Precedent to Initial Loans and Letters of Credit.  The
obligation of Lenders to make the initial Loans or of Issuing Bank to issue the
initial Letters of Credit hereunder is subject to the satisfaction of, or waiver
of, immediately prior to or concurrently with the making of such Loan or the
issuance of such Letter of Credit of each of the following conditions precedent:

 


(A)                    AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, ALL RELEASES, TERMINATIONS AND SUCH OTHER DOCUMENTS AS
AGENT MAY REQUEST TO EVIDENCE AND EFFECTUATE THE TERMINATION BY THE EXISTING
LENDERS OF THEIR RESPECTIVE FINANCING ARRANGEMENTS WITH BORROWERS AND
GUARANTORS;


 


(B)                   ALL REQUISITE CORPORATE ACTION AND PROCEEDINGS IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO AGENT, AND AGENT SHALL HAVE RECEIVED ALL
INFORMATION AND COPIES OF ALL DOCUMENTS, INCLUDING RECORDS OF REQUISITE
CORPORATE ACTION AND PROCEEDINGS WHICH AGENT MAY HAVE REQUESTED IN CONNECTION
THEREWITH, SUCH DOCUMENTS WHERE REQUESTED BY AGENT OR ITS COUNSEL TO BE
CERTIFIED BY APPROPRIATE CORPORATE OFFICERS OR GOVERNMENTAL AUTHORITY (AND
INCLUDING A COPY OF THE CERTIFICATE OF INCORPORATION OF EACH BORROWER AND
GUARANTOR CERTIFIED BY THE SECRETARY OF STATE (OR EQUIVALENT GOVERNMENTAL
AUTHORITY) WHICH SHALL SET FORTH THE SAME COMPLETE CORPORATE NAME OF SUCH
BORROWER OR GUARANTOR AS IS SET FORTH HEREIN AND SUCH DOCUMENT AS SHALL SET
FORTH THE ORGANIZATIONAL IDENTIFICATION NUMBER OF EACH BORROWER OR GUARANTOR, IF
ONE IS ISSUED IN ITS JURISDICTION OF INCORPORATION);


 


(C)                    NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED IN THE
ASSETS, BUSINESS OR PROSPECTS OF BORROWERS SINCE THE DATE OF AGENT’S LATEST
FIELD EXAMINATION (NOT INCLUDING FOR THIS PURPOSE THE FIELD REVIEW REFERRED TO
IN CLAUSE (D) BELOW) AND NO CHANGE OR EVENT SHALL HAVE OCCURRED WHICH WOULD
IMPAIR THE ABILITY OF ANY BORROWER OR GUARANTOR TO PERFORM ITS OBLIGATIONS
HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS TO WHICH IT IS A PARTY
OR OF AGENT OR ANY LENDER TO ENFORCE THE OBLIGATIONS OR REALIZE UPON THE
COLLATERAL;


 


(D)                   AGENT SHALL HAVE COMPLETED A FIELD REVIEW OF THE RECORDS
AND SUCH OTHER INFORMATION WITH RESPECT TO THE COLLATERAL AS AGENT MAY REQUIRE
TO DETERMINE THE AMOUNT OF LOANS AVAILABLE TO BORROWERS (INCLUDING, WITHOUT
LIMITATION, CURRENT PERPETUAL INVENTORY RECORDS

 

44

--------------------------------------------------------------------------------


 


AND/OR ROLL-FORWARDS OF ACCOUNTS AND INVENTORY THROUGH THE DATE OF CLOSING AND
TEST COUNTS OF THE INVENTORY IN A MANNER SATISFACTORY TO AGENT, TOGETHER WITH
SUCH SUPPORTING DOCUMENTATION AS MAY BE NECESSARY OR APPROPRIATE, AND OTHER
DOCUMENTS AND INFORMATION THAT WILL ENABLE AGENT TO ACCURATELY IDENTIFY AND
VERIFY THE COLLATERAL), THE RESULTS OF WHICH IN EACH CASE SHALL BE SATISFACTORY
TO AGENT, NOT MORE THAN SEVEN (7) BUSINESS DAYS PRIOR TO THE DATE HEREOF OR SUCH
EARLIER DATE AS AGENT MAY AGREE;


 


(E)                    AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, (I) AN OPENING PRO-FORMA BALANCE SHEET OF PARENT AND ITS
RESTRICTED SUBSIDIARIES (ON A CONSOLIDATED BASIS), AS OF THE END OF THE FIRST
FISCAL QUARTER OF THE 2005 FISCAL YEAR OF PARENT, REFLECTING THE TRANSACTIONS
CONTEMPLATED HEREBY AND (II) PROJECTED QUARTERLY BALANCE SHEETS, INCOME
STATEMENTS, STATEMENTS OF CASH FLOWS AND AVAILABILITY (INCLUDING THE BORROWING
BASE AND EXCESS AVAILABILITY) OF PARENT AND ITS RESTRICTED SUBSIDIARIES FOR THE
PERIOD THROUGH THE END OF THE 2005 FISCAL YEAR, AND PROJECTED ANNUAL BALANCE
SHEETS, INCOME STATEMENTS, STATEMENTS OF CASH FLOWS AND AVAILABILITY (INCLUDING
THE BORROWING BASE AND EXCESS AVAILABILITY) OF PARENT AND ITS RESTRICTED
SUBSIDIARIES THROUGH THE END OF THE 2009 FISCAL YEAR, IN EACH CASE WITH THE
RESULTS AND ASSUMPTIONS SET FORTH IN ALL OF SUCH PROJECTIONS IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT;


 


(F)                      AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, ALL CONSENTS, WAIVERS, ACKNOWLEDGMENTS AND OTHER
AGREEMENTS FROM THIRD PERSONS WHICH AGENT MAY DEEM NECESSARY OR DESIRABLE IN
ORDER TO PERMIT, PROTECT AND PERFECT ITS SECURITY INTERESTS IN AND LIENS UPON
THE COLLATERAL OR TO EFFECTUATE THE PROVISIONS OR PURPOSES OF THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS, INCLUDING, WITHOUT LIMITATION, COLLATERAL ACCESS
AGREEMENTS AND CREDIT CARD ACKNOWLEDGMENTS;


 


(G)                   THE EXCESS AVAILABILITY AS DETERMINED BY AGENT, ON OR
ABOUT THE DATE HEREOF, SHALL BE NOT LESS THAN $75,000,000 AFTER GIVING EFFECT TO
THE INITIAL LOANS MADE OR TO BE MADE AND LETTERS OF CREDIT ISSUED OR TO BE
ISSUED IN CONNECTION WITH THE INITIAL TRANSACTIONS HEREUNDER;


 


(H)                   AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, DEPOSIT ACCOUNT CONTROL AGREEMENTS BY AND AMONG AGENT,
EACH BORROWER AND GUARANTOR, AS THE CASE MAY BE AND EACH BANK WHERE SUCH
BORROWER (OR GUARANTOR) HAS A DEPOSIT ACCOUNT, WITH RESPECT TO EACH DEPOSIT
ACCOUNT OF A BORROWER OR GUARANTOR (OTHER THAN STORE ACCOUNTS) IN EACH CASE,
DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH BANK AND BORROWER OR GUARANTOR,
AS THE CASE MAY BE;


 


(I)                       AGENT SHALL HAVE RECEIVED EVIDENCE, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, THAT AGENT HAS A VALID PERFECTED FIRST PRIORITY
SECURITY INTEREST IN ALL OF THE COLLATERAL;


 


(J)                       AGENT SHALL HAVE RECEIVED AND REVIEWED LIEN AND
JUDGMENT SEARCH RESULTS FOR THE JURISDICTION OF ORGANIZATION OF EACH BORROWER
AND GUARANTOR, THE JURISDICTION OF THE CHIEF EXECUTIVE OFFICE OF EACH BORROWER
AND GUARANTOR AND ALL JURISDICTIONS IN WHICH ASSETS OF BORROWERS AND GUARANTORS
ARE LOCATED, WHICH SEARCH RESULTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT;


 


(K)                    AGENT SHALL HAVE RECEIVED A BORROWING BASE CERTIFICATE
SETTING FORTH THE LOANS AND LETTERS OF CREDIT AVAILABLE TO BORROWERS AS OF THE
DATE HEREOF AS COMPLETED IN A MANNER SATISFACTORY TO AGENT AND DULY AUTHORIZED,
EXECUTED AND DELIVERED ON BEHALF OF BORROWERS;

 

45

--------------------------------------------------------------------------------


 


(L)                       AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE AND
LOSS PAYEE ENDORSEMENTS REQUIRED HEREUNDER AND UNDER THE OTHER FINANCING
AGREEMENTS, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, AND CERTIFICATES OF
INSURANCE POLICIES AND/OR ENDORSEMENTS NAMING AGENT AS LOSS PAYEE;


 


(M)                 AGENT SHALL HAVE RECEIVED EVIDENCE, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, THAT A PERMITTED SECURITIZATION FACILITY IS IN FULL FORCE
AND EFFECT ON TERMS AND CONDITIONS SATISFACTORY TO AGENT AND ALL SECURITIZATION
FACILITY DOCUMENTS THEN IN EFFECT IN CONNECTION THEREWITH;


 


(N)                   AGENT SHALL HAVE RECEIVED THE SECURITIZATION INTERCREDITOR
AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE PARTIES TO THE EXISTING PERMITTED SECURITIZATION
FACILITY;


 


(O)                   NO MATERIAL PENDING OR THREATENED, LITIGATION, PROCEEDING,
BANKRUPTCY OR INSOLVENCY, INJUNCTION, ORDER OR CLAIMS WITH RESPECT TO BORROWERS
AND GUARANTORS SHALL EXIST;


 


(P)                   AS OF THE DATE HEREOF AND AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, NO DEFAULTS OR EVENTS OF DEFAULT ON ANY
MATERIAL INDEBTEDNESS (INCLUDING UNDER ANY OF THE NOTE DOCUMENTS OR
SECURITIZATION FACILITY DOCUMENTS) OR ANY OTHER MATERIAL CONTRACTS OF BORROWERS,
GUARANTORS OR ANY RESTRICTED SUBSIDIARY SHALL EXIST OR HAVE OCCURRED;


 


(Q)                   AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, SUCH OPINION LETTERS OF COUNSEL TO BORROWERS AND
GUARANTORS WITH RESPECT TO THE FINANCING AGREEMENTS AND SUCH OTHER MATTERS AS
AGENT MAY REQUEST; AND


 


(R)                      THE OTHER FINANCING AGREEMENTS AND ALL INSTRUMENTS AND
DOCUMENTS HEREUNDER AND THEREUNDER SHALL HAVE BEEN DULY EXECUTED AND DELIVERED
TO AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.


 


4.2  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.  THE OBLIGATION OF
LENDERS TO MAKE THE LOANS, INCLUDING THE INITIAL LOANS, OR OF ISSUING BANK TO
ISSUE ANY LETTER OF CREDIT, INCLUDING THE INITIAL LETTERS OF CREDIT, IS SUBJECT
TO THE FURTHER SATISFACTION OF, OR WAIVER OF, IMMEDIATELY PRIOR TO OR
CONCURRENTLY WITH THE MAKING OF EACH SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF
CREDIT OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT:

 


(A)                    ALL REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND
IN THE OTHER FINANCING AGREEMENTS SHALL BE TRUE AND CORRECT WITH THE SAME EFFECT
AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE
DATE OF THE MAKING OF EACH SUCH LOAN OR PROVIDING EACH SUCH LETTER OF CREDIT AND
AFTER GIVING EFFECT THERETO, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE SOLELY TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND ACCURATE ON AND AS OF
SUCH EARLIER DATE);


 


(B)                   NO LAW, REGULATION, ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY SHALL EXIST, AND NO ACTION, SUIT, INVESTIGATION,
LITIGATION OR PROCEEDING SHALL BE PENDING OR THREATENED IN ANY COURT OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY, WHICH (I) PURPORTS TO ENJOIN,
PROHIBIT, RESTRAIN OR OTHERWISE AFFECT (A) THE MAKING OF THE LOANS OR PROVIDING
THE LETTERS OF CREDIT, OR (B) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
PURSUANT TO THE TERMS HEREOF

 

46

--------------------------------------------------------------------------------


 


OR THE OTHER FINANCING AGREEMENTS OR (II) HAS OR HAS A REASONABLE LIKELIHOOD OF
HAVING A MATERIAL ADVERSE EFFECT; AND


 


(C)                    NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED AND BE CONTINUING ON AND AS OF THE DATE OF THE MAKING OF SUCH LOAN OR
PROVIDING EACH SUCH LETTER OF CREDIT AND AFTER GIVING EFFECT THERETO.


 


SECTION 5.  GRANT AND PERFECTION OF SECURITY INTEREST


 


5.1  GRANT OF SECURITY INTEREST.  TO SECURE PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS, EACH BORROWER AND GUARANTOR HEREBY GRANTS TO AGENT, FOR ITSELF AND
THE BENEFIT OF THE SECURED PARTIES, A CONTINUING SECURITY INTEREST IN, A LIEN
UPON, AND A RIGHT OF SET OFF AGAINST, AND HEREBY ASSIGNS TO AGENT, FOR ITSELF
AND THE BENEFIT OF THE SECURED PARTIES, AS SECURITY, ALL OF THE FOLLOWING
PERSONAL PROPERTY, AND INTERESTS IN PERSONAL PROPERTY, OF EACH BORROWER AND
GUARANTOR, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR EXISTING, AND WHEREVER
LOCATED (TOGETHER WITH ALL OTHER COLLATERAL SECURITY FOR THE OBLIGATIONS AT ANY
TIME GRANTED TO OR HELD OR ACQUIRED BY AGENT OR ANY SECURED PARTY, COLLECTIVELY,
THE “COLLATERAL”), INCLUDING:


 

(I)                       ALL INVENTORY;

 

(II)                    ALL CHATTEL PAPER (INCLUDING ALL TANGIBLE AND ELECTRONIC
CHATTEL PAPER) THAT ARISES FROM OR IN CONNECTION WITH OR RELATES TO ANY OF THE
INVENTORY OR OTHER COLLATERAL;

 

(III)                 ALL INSTRUMENTS (INCLUDING ALL PROMISSORY NOTES) THAT
ARISE FROM OR IN CONNECTION WITH OR RELATE TO ANY OF THE INVENTORY OR OTHER
COLLATERAL;

 

(IV)                ALL DOCUMENTS THAT ARISE FROM OR IN CONNECTION WITH OR
RELATE TO ANY OF THE INVENTORY OR OTHER COLLATERAL (INCLUDING ALL DOCUMENTS OF
TITLE WITH RESPECT TO ELIGIBLE LC INVENTORY OR OTHER INVENTORY);

 

(V)                   ALL LETTERS OF CREDIT, BANKER’S ACCEPTANCES AND SIMILAR
INSTRUMENTS AND INCLUDING ALL LETTER OF CREDIT RIGHTS THAT ARISE FROM OR IN
CONNECTION WITH OR RELATE TO ANY OF THE INVENTORY OR OTHER COLLATERAL;

 

(VI)                ALL SUPPORTING OBLIGATIONS AND ALL PRESENT AND FUTURE LIENS,
SECURITY INTERESTS, RIGHTS, REMEDIES, TITLE AND INTEREST IN, TO AND IN RESPECT
OF ANY INVENTORY OR OTHER COLLATERAL, INCLUDING (A) RIGHTS AND REMEDIES UNDER OR
RELATING TO GUARANTIES, CONTRACTS OF SURETYSHIP, LETTERS OF CREDIT AND CREDIT
AND OTHER INSURANCE RELATED TO THE OTHER COLLATERAL; (B) RIGHTS OF STOPPAGE IN
TRANSIT, REPLEVIN, REPOSSESSION, RECLAMATION AND OTHER RIGHTS AND REMEDIES OF AN
UNPAID VENDOR, LIENOR OR SECURED PARTY; AND (C) GOODS DESCRIBED IN INVOICES,
DOCUMENTS, CONTRACTS OR INSTRUMENTS WITH RESPECT TO, OR OTHERWISE REPRESENTING
OR EVIDENCING, OTHER COLLATERAL, INCLUDING RETURNED, REPOSSESSED AND RECLAIMED
GOODS;

 

(VII)             ALL (A) MONIES, DEPOSITS AND BALANCES HELD IN OR FOR DEPOSIT
IN OR OTHERWISE ATTRIBUTABLE TO ANY LOCKBOXES OR DEPOSIT ACCOUNTS ESTABLISHED OR
USED BY A BORROWER OR GUARANTOR IN CONNECTION WITH THE CREDIT FACILITY FOR THE
HANDLING OF ANY PROCEEDS OF ANY INVENTORY OR OTHER COLLATERAL, OR ANY OTHER
DEPOSIT ACCOUNT, INVESTMENT ACCOUNT OR OTHER ACCOUNT AT ANY DEPOSITORY OR OTHER
INSTITUTION AND INCLUDING ANY INVESTMENT PROPERTY (INCLUDING SECURITIES, WHETHER
CERTIFICATED

 

47

--------------------------------------------------------------------------------


 

OR UNCERTIFICATED, SECURITIES ACCOUNTS, SECURITY ENTITLEMENTS, COMMODITY
CONTRACTS OR COMMODITY ACCOUNTS) IN EACH CASE TO THE EXTENT ARISING FROM OR IN
CONNECTION WITH OR RELATED TO ANY INVENTORY OR OTHER COLLATERAL AND (B) ALL
MONIES, CREDIT BALANCES, DEPOSITS AND OTHER PROPERTY OF A BORROWER OR GUARANTOR
NOW OR HEREAFTER HELD OR RECEIVED BY OR IN TRANSIT TO AGENT, ITS AFFILIATES, ANY
LENDER OR ITS AFFILIATES AND ALL MONIES, CREDIT BALANCES, DEPOSITS OR OTHER
PROPERTY OF A BORROWER OR GUARANTOR AT ANY OTHER DEPOSITORY OR OTHER INSTITUTION
FROM OR FOR THE ACCOUNT OF A BORROWER OR GUARANTOR TO BE SENT TO AGENT, ITS
AFFILIATES, ANY LENDER OR ITS AFFILIATES;

 

(VIII)          ALL COMMERCIAL TORT CLAIMS THAT ARISE FROM OR IN CONNECTION WITH
OR RELATE TO ANY OF THE INVENTORY OR OTHER COLLATERAL, INCLUDING, WITHOUT
LIMITATION, THOSE IDENTIFIED IN THE INFORMATION CERTIFICATE;

 

(IX)                  TO THE EXTENT NOT DESCRIBED ABOVE, ALL ACCOUNTS, CONTRACT
RIGHTS, CHATTEL PAPER, INSTRUMENTS, NOTES, GENERAL INTANGIBLES AND OTHER FORMS
OF OBLIGATIONS OWING TO ANY BORROWER OR GUARANTOR ARISING FROM OR IN CONNECTION
WITH OR RELATED TO THE SALE, LEASE, LICENSE, TRANSFER, ASSIGNMENT OR OTHER
DISPOSITION OF ANY INVENTORY OR OTHER COLLATERAL OR OTHERWISE ASSOCIATED WITH OR
RELATED TO ANY INVENTORY OR OTHER COLLATERAL, INCLUDING, WITHOUT LIMITATION, (A)
AMOUNTS OR OTHER CONSIDERATION AT ANY TIME PAID OR TO BE PAID TO, OR DELIVERED
OR TO BE DELIVERED TO, A BORROWER OR GUARANTOR UNDER ANY SECURITIZATION FACILITY
DOCUMENTS OR OTHERWISE IN CONNECTION WITH ANY SALE, TRANSFER, ASSIGNMENT OR
OTHER DISPOSITION OF ANY ACCOUNTS OR OTHER SECURITIZATION ASSETS OF A BORROWER
OR GUARANTOR, (B) ANY INTERESTS WHICH ANY BORROWER OR GUARANTOR MAY ACQUIRE FROM
THE RECEIVABLES FINANCING SUBSIDIARY OR ANY OTHER PARTY TO THE SECURITIZATION
FACILITY DOCUMENTS IN (1) ANY RETURNED, REPOSSESSED, RECLAIMED OR FORECLOSED
GOODS, (2) MERCHANDISE THE SALE OF WHICH GAVE RISE TO AN ACCOUNT THAT
CONSTITUTES A SECURITIZATION ASSET, (3) ANY ACCOUNTS OR OTHER RECEIVABLES THAT
ARE NOT SOLD BY A BORROWER TO THE RECEIVABLES FINANCING SUBSIDIARY OR (4) ANY
ACCOUNTS OR INVENTORY THAT ARE AT ANY TIME REPURCHASED BY, OR RECONVEYED TO, ANY
BORROWER OR GUARANTOR, (C) CHOSES IN ACTION OR CAUSES OF ACTIONS OR CLAIMS
ARISING OUT OF OR WITH RESPECT TO INVENTORY OR OTHER COLLATERAL, (D) FEDERAL,
STATE, PROVINCIAL AND LOCAL TAX REFUND CLAIMS OF ANY KIND ASSOCIATED WITH OR
RELATED TO ANY INVENTORY OR OTHER COLLATERAL, (E) AGREEMENTS OR ARRANGEMENTS
WITH SALES AGENTS, DISTRIBUTORS OR THE LIKE AND/OR CONSIGNEES, WAREHOUSES OR
OTHER THIRD PERSONS IN POSSESSION OF INVENTORY OR OTHER COLLATERAL, (F) CUSTOMER
LISTS, (G) GUARANTY, WARRANTY OR INDEMNIFICATION CLAIMS WITH RESPECT TO ANY
INVENTORY OR OTHER COLLATERAL, (H) PREMIUM REBATES ON ANY INSURANCE OF ANY KIND
(INCLUDING FIRE AND OTHER HAZARD INSURANCE AND CREDIT INSURANCE) ASSOCIATED WITH
OR RELATED TO ANY INVENTORY OR OTHER COLLATERAL), (I)  ALL INTELLECTUAL PROPERTY
AFFIXED TO OR OTHERWISE USED IN CONNECTION WITH THE MANUFACTURE, SALE OR
DISTRIBUTION OF ANY INVENTORY OR OTHER COLLATERAL OR IN CONNECTION WITH THE
MONITORING OR ADMINISTRATION OF INVENTORY OR OTHER COLLATERAL; AND (J) RIGHTS
AND CLAIMS AGAINST CARRIERS AND SHIPPERS,

 

(X)                     ALL RECORDS RELATING TO OR USED IN CONNECTION WITH ANY
OF THE INVENTORY OR OTHER COLLATERAL; AND

 

(XI)                  ALL PRODUCTS AND PROCEEDS OF THE FOREGOING, IN ANY FORM,
INCLUDING INSURANCE PROCEEDS (INCLUDING FIRE AND OTHER HAZARD INSURANCE AND
CREDIT INSURANCE) AND ALL CLAIMS AGAINST THIRD PARTIES FOR LOSS OR DAMAGE TO OR
DESTRUCTION OF OR OTHER INVOLUNTARY CONVERSION OF ANY KIND OR NATURE OF ANY OF
THE INVENTORY OR OTHER COLLATERAL.

 

48

--------------------------------------------------------------------------------


 


(B)                   FOR PURPOSES HEREOF, RECEIVABLES PAYABLE TO BORROWERS AND
GUARANTORS CONSISTING OF REBATES FROM VENDORS FOR ADVERTISING, MARKETING AND
SIMILAR MATTERS IN THE ORDINARY COURSE OF THE BUSINESS OF BORROWERS AND
GUARANTORS SHALL NOT BE DEEMED TO ARISE FROM OR IN CONNECTION WITH OR RELATE TO
THE SALE, LEASE, LICENSE, TRANSFER, ASSIGNMENT OR OTHER DISPOSITION OF ANY
INVENTORY OR OTHER COLLATERAL OR BE OTHERWISE ASSOCIATED WITH OR RELATED TO ANY
INVENTORY OR OTHER COLLATERAL.


 


(C)                    THE SECURITY INTERESTS AND LIENS OF AGENT IN ANY
SECURITIZATION ASSETS SHALL BE TERMINATED UPON THE SALE BY BORROWERS OF SUCH
SECURITIZATION ASSETS PURSUANT TO A PERMITTED SECURITIZATION FACILITY IN
ACCORDANCE WITH THE TERMS OF THE SECURITIZATION FACILITY DOCUMENTS PRIOR TO THE
AUTOMATIC RELEASE TERMINATION (AS DEFINED IN THE SECURITIZATION INTERCREDITOR
AGREEMENT) AND OTHERWISE SUBJECT TO THE TERMS OF THE SECURITIZATION
INTERCREDITOR AGREEMENT.


 


(D)                   NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN
SECTION 5.1(A) ABOVE OR THE POSSESSION BY AGENT THEREOF, THE COLLATERAL SHALL
NOT INCLUDE SHARES OF CAPITAL STOCK OF LOVING CREEK FUNDING CORPORATION OR ANY
OTHER RECEIVABLES FINANCING SUBSIDIARY AT ANY TIME OWNED BY PARENT OR ANY OTHER
BORROWER OR GUARANTOR OR THE PROMISSORY NOTE, DATED NOVEMBER 17, 2000, ISSUED BY
LOVING CREEK FUNDING CORPORATION PAYABLE TO CONTRACT (OR ANY OTHER PROMISSORY
NOTE OR OTHER INSTRUMENT AT ANY TIME ISSUED BY LOVING CREEK FUNDING CORPORATION
OR ANY OTHER RECEIVABLES FINANCING SUBSIDIARY PAYABLE TO ANY BORROWER OR
GUARANTOR IN CONNECTION WITH ANY PERMITTED SECURITIZATION FACILITY), UNLESS AND
UNTIL EITHER EXCESS AVAILABILITY SHALL AT ANY TIME BE LESS THAN $75,000,000 OR
AN EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED.  IF AT ANY TIME EXCESS
AVAILABILITY IS LESS THAN $75,000,000 OR AN EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED, THE SECURITY INTEREST AND LIEN GRANTED TO AGENT ABOVE SHALL
AUTOMATICALLY AND WITHOUT FURTHER ACTION BY THE PARTIES HERETO BE DEEMED TO
APPLY TO SUCH CAPITAL STOCK AND SUCH PROMISSORY NOTE OR NOTES AND THE TERM
COLLATERAL AS USED HEREIN SHALL INCLUDE SUCH CAPITAL STOCK AND SUCH PROMISSORY
NOTE OR NOTES.  WITHOUT LIMITING ANY OTHER RIGHTS OF AGENT HEREUNDER OR UNDER
ANY OF THE OTHER FINANCING AGREEMENTS, BORROWERS AND GUARANTORS SHALL TAKE SUCH
OTHER AND FURTHER ACTIONS AS AGENT MAY FROM TIME TO TIME REQUEST IN ORDER TO
FURTHER EVIDENCE SUCH SECURITY INTEREST AND LIEN AND TO PRESERVE, PROTECT AND
PERFECT SUCH SECURITY INTEREST.  NOTWITHSTANDING THAT SUCH CAPITAL STOCK AND
PROMISSORY NOTE OR NOTES ARE NOT COLLATERAL, ON OR BEFORE JULY 31, 2005,
BORROWERS AND GUARANTORS SHALL DELIVER TO AGENT THE ORIGINALS OF ALL
CERTIFICATES REPRESENTING SUCH SHARES OF CAPITAL STOCK, TOGETHER WITH STOCK
POWERS ENDORSED IN BLANK, AND THE ORIGINALS OF ANY SUCH PROMISSORY NOTE OR
NOTES, TOGETHER WITH NOTE POWERS ENDORSED IN BLANK, TO THE EXTENT NOT RECEIVED
BY AGENT AS OF THE DATE HEREOF.  THE POSSESSION OF SUCH CERTIFICATES AND SUCH
PROMISSORY NOTE OR NOTES SHALL NOT BE DEEMED TO GIVE AGENT A SECURITY INTEREST
OR LIEN THEREIN UNTIL SUCH TIME AS IS PROVIDED ABOVE.  IF AT ANY TIME AFTER SUCH
CAPITAL STOCK AND PROMISSORY NOTE OR NOTES CONSTITUTE COLLATERAL, THE EXCESS
AVAILABILITY SHALL BE GREATER THAN $75,000,000 FOR THREE (3) CONSECUTIVE MONTHS
AND NO EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED, THE SECURITY INTERESTS AND
LIENS OF AGENT THEREIN SHALL BE TERMINATED, BUT WITHOUT LIMITING THE
REATTACHMENT OF SUCH SECURITY INTERESTS AND LIENS OF AGENT THEREIN IF AT ANY
TIME THEREAFTER EXCESS AVAILABILITY SHALL AGAIN BE LESS THAN $75,000,000 OR AN
EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED.


 


5.2  PERFECTION OF SECURITY INTERESTS.


 


(A)                    EACH BORROWER AND GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AUTHORIZES AGENT (OR ITS AGENT) TO FILE AT ANY TIME AND FROM
TIME TO TIME SUCH FINANCING STATEMENTS WITH RESPECT TO

 

49

--------------------------------------------------------------------------------


 


THE COLLATERAL NAMING AGENT OR ITS DESIGNEE AS THE SECURED PARTY AND SUCH
BORROWER OR GUARANTOR AS DEBTOR, AS AGENT MAY REQUIRE, AND INCLUDING ANY OTHER
INFORMATION WITH RESPECT TO SUCH BORROWER OR GUARANTOR OR OTHERWISE REQUIRED BY
PART 5 OF ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF SUCH JURISDICTION AS AGENT
MAY DETERMINE, TOGETHER WITH ANY AMENDMENT AND CONTINUATIONS WITH RESPECT
THERETO, WHICH AUTHORIZATION SHALL APPLY TO ALL FINANCING STATEMENTS FILED ON,
PRIOR TO OR AFTER THE DATE HEREOF.  EACH BORROWER AND GUARANTOR HEREBY RATIFIES
AND APPROVES ALL FINANCING STATEMENTS NAMING AGENT OR ITS DESIGNEE AS SECURED
PARTY AND SUCH BORROWER OR GUARANTOR, AS THE CASE MAY BE, AS DEBTOR WITH RESPECT
TO THE COLLATERAL (AND ANY AMENDMENTS WITH RESPECT TO SUCH FINANCING STATEMENTS)
FILED BY OR ON BEHALF OF AGENT PRIOR TO THE DATE HEREOF AND RATIFIES AND
CONFIRMS THE AUTHORIZATION OF AGENT TO FILE SUCH FINANCING STATEMENTS (AND
AMENDMENTS, IF ANY).  EACH BORROWER AND GUARANTOR HEREBY AUTHORIZES AGENT TO
ADOPT ON BEHALF OF SUCH BORROWER AND GUARANTOR ANY SYMBOL REQUIRED FOR
AUTHENTICATING ANY ELECTRONIC FILING.  IN THE EVENT THAT THE DESCRIPTION OF THE
COLLATERAL IN ANY FINANCING STATEMENT NAMING AGENT OR ITS DESIGNEE AS THE
SECURED PARTY AND ANY BORROWER OR GUARANTOR AS DEBTOR INCLUDES ASSETS AND
PROPERTIES OF SUCH BORROWER OR GUARANTOR THAT DO NOT AT ANY TIME CONSTITUTE
COLLATERAL, WHETHER HEREUNDER, UNDER ANY OF THE OTHER FINANCING AGREEMENTS OR
OTHERWISE, THE FILING OF SUCH FINANCING STATEMENT SHALL NONETHELESS BE DEEMED
AUTHORIZED BY SUCH BORROWER OR GUARANTOR TO THE EXTENT OF THE COLLATERAL
INCLUDED IN SUCH DESCRIPTION AND IT SHALL NOT RENDER THE FINANCING STATEMENT
INEFFECTIVE AS TO ANY OF THE COLLATERAL OR OTHERWISE AFFECT THE FINANCING
STATEMENT AS IT APPLIES TO ANY OF THE COLLATERAL.  IN NO EVENT SHALL ANY
BORROWER OR GUARANTOR AT ANY TIME FILE, OR PERMIT OR CAUSE TO BE FILED, ANY
CORRECTION STATEMENT OR TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING
STATEMENT (OR AMENDMENT OR CONTINUATION WITH RESPECT THERETO) NAMING AGENT OR
ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER OR GUARANTOR AS DEBTOR.


 


(B)                   EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY CHATTEL
PAPER (WHETHER TANGIBLE OR ELECTRONIC) OR INSTRUMENTS AS OF THE DATE HEREOF,
EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE.  IN THE EVENT THAT ANY
BORROWER OR GUARANTOR SHALL BE ENTITLED TO OR SHALL RECEIVE ANY CHATTEL PAPER OR
INSTRUMENT THAT CONSTITUTES COLLATERAL AFTER THE DATE HEREOF, BORROWERS AND
GUARANTORS SHALL PROMPTLY NOTIFY AGENT THEREOF IN WRITING.  PROMPTLY UPON THE
RECEIPT THEREOF BY OR ON BEHALF OF ANY BORROWER OR GUARANTOR (INCLUDING BY ANY
AGENT OR REPRESENTATIVE), SUCH BORROWER OR GUARANTOR SHALL DELIVER, OR CAUSE TO
BE DELIVERED TO AGENT, ALL TANGIBLE CHATTEL PAPER AND INSTRUMENTS THAT SUCH
BORROWER OR GUARANTOR HAS OR MAY AT ANY TIME ACQUIRE, ACCOMPANIED BY SUCH
INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS AGENT MAY FROM
TIME TO TIME SPECIFY, IN EACH CASE EXCEPT AS AGENT MAY OTHERWISE AGREE.  AT
AGENT’S OPTION, EACH BORROWER AND GUARANTOR SHALL, OR AGENT MAY AT ANY TIME ON
BEHALF OF ANY BORROWER OR GUARANTOR, CAUSE THE ORIGINAL OF ANY SUCH INSTRUMENT
OR CHATTEL PAPER TO BE CONSPICUOUSLY MARKED IN A FORM AND MANNER ACCEPTABLE TO
AGENT WITH THE FOLLOWING LEGEND REFERRING TO CHATTEL PAPER OR INSTRUMENTS AS
APPLICABLE: “THIS [CHATTEL PAPER][INSTRUMENT] IS SUBJECT TO THE SECURITY
INTEREST OF WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL) AND ANY SALE,
TRANSFER, ASSIGNMENT OR ENCUMBRANCE OF THIS [CHATTEL PAPER][INSTRUMENT] VIOLATES
THE RIGHTS OF SUCH SECURED PARTY.”


 


(C)                    IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT ANY
TIME HOLD OR ACQUIRE AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY
“TRANSFERABLE RECORD” (AS SUCH TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR IN SECTION 16 OF
THE UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT
JURISDICTION) THAT CONSTITUTE COLLATERAL, SUCH BORROWER OR GUARANTOR SHALL
PROMPTLY NOTIFY AGENT THEREOF IN WRITING.  PROMPTLY UPON AGENT’S REQUEST, SUCH
BORROWER OR GUARANTOR SHALL TAKE, OR CAUSE TO BE

 

50

--------------------------------------------------------------------------------


 


TAKEN, SUCH ACTIONS AS AGENT MAY REQUEST TO GIVE AGENT CONTROL OF SUCH
ELECTRONIC CHATTEL PAPER UNDER SECTION 9-105 OF THE UCC AND CONTROL OF SUCH
TRANSFERABLE RECORD UNDER SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN
GLOBAL AND NATIONAL COMMERCE ACT OR, AS THE CASE MAY BE, SECTION 16 OF THE
UNIFORM ELECTRONIC TRANSACTIONS ACT, AS IN EFFECT IN SUCH JURISDICTION.


 


(D)                   EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY DEPOSIT
ACCOUNTS AS OF THE DATE HEREOF, EXCEPT AS SET FORTH IN THE INFORMATION
CERTIFICATE.  BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AFTER
THE DATE HEREOF OPEN, ESTABLISH OR MAINTAIN ANY DEPOSIT ACCOUNT, OTHER THAN A
STORE ACCOUNT, UNLESS EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:  (I) AGENT
SHALL HAVE RECEIVED NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF
THE INTENTION OF ANY BORROWER OR GUARANTOR TO OPEN OR ESTABLISH SUCH ACCOUNT
WHICH NOTICE SHALL SPECIFY IN REASONABLE DETAIL AND SPECIFICITY ACCEPTABLE TO
AGENT THE NAME OF THE ACCOUNT, THE OWNER OF THE ACCOUNT, THE NAME AND ADDRESS OF
THE BANK AT WHICH SUCH ACCOUNT IS TO BE OPENED OR ESTABLISHED, THE INDIVIDUAL AT
SUCH BANK WITH WHOM SUCH BORROWER OR GUARANTOR IS DEALING AND THE PURPOSE OF THE
ACCOUNT, (II) THE BANK WHERE SUCH ACCOUNT IS OPENED OR MAINTAINED SHALL BE
ACCEPTABLE TO AGENT, AND (III) ON OR BEFORE THE OPENING OF SUCH DEPOSIT ACCOUNT,
SUCH BORROWER OR GUARANTOR SHALL AS AGENT MAY SPECIFY EITHER (A) DELIVER TO
AGENT A DEPOSIT ACCOUNT CONTROL AGREEMENT WITH RESPECT TO SUCH DEPOSIT ACCOUNT
DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH BORROWER OR GUARANTOR AND THE
BANK AT WHICH SUCH DEPOSIT ACCOUNT IS OPENED AND MAINTAINED OR (B) ARRANGE FOR
AGENT TO BECOME THE CUSTOMER OF THE BANK WITH RESPECT TO THE DEPOSIT ACCOUNT ON
TERMS AND CONDITIONS ACCEPTABLE TO AGENT. THE TERMS OF THIS SUBSECTION (D) SHALL
NOT APPLY TO DEPOSIT ACCOUNTS SPECIFICALLY AND EXCLUSIVELY USED FOR PAYROLL,
PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT
OF ANY BORROWER’S OR GUARANTOR’S SALARIED EMPLOYEES.


 


(E)                    NO BORROWER OR GUARANTOR OWNS OR HOLDS, DIRECTLY OR
INDIRECTLY, BENEFICIALLY OR AS RECORD OWNER OR BOTH, ANY INVESTMENT PROPERTY, AS
OF THE DATE HEREOF, OR HAVE ANY INVESTMENT ACCOUNT, SECURITIES ACCOUNT,
COMMODITY ACCOUNT OR OTHER SIMILAR ACCOUNT WITH ANY BANK OR OTHER FINANCIAL
INSTITUTION OR OTHER SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AS OF THE
DATE HEREOF, IN EACH CASE EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE.


 

(I)                       IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE
ENTITLED TO OR SHALL AT ANY TIME AFTER THE DATE HEREOF HOLD OR ACQUIRE ANY
CERTIFICATED SECURITIES THAT CONSTITUTE COLLATERAL, SUCH BORROWER OR GUARANTOR
SHALL PROMPTLY ENDORSE, ASSIGN AND DELIVER THE SAME TO AGENT, ACCOMPANIED BY
SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS AGENT MAY
FROM TIME TO TIME SPECIFY.  IF ANY SECURITIES THAT CONSTITUTE COLLATERAL, NOW OR
HEREAFTER ACQUIRED BY ANY BORROWER OR GUARANTOR ARE UNCERTIFICATED AND ARE
ISSUED TO SUCH BORROWER OR GUARANTOR OR ITS NOMINEE DIRECTLY BY THE ISSUER
THEREOF, SUCH BORROWER OR GUARANTOR SHALL IMMEDIATELY NOTIFY AGENT THEREOF AND
SHALL AS AGENT MAY SPECIFY, EITHER (A) CAUSE THE ISSUER TO AGREE TO COMPLY WITH
INSTRUCTIONS FROM AGENT AS TO SUCH SECURITIES, WITHOUT FURTHER CONSENT OF ANY
BORROWER OR GUARANTOR OR SUCH NOMINEE, OR (B) ARRANGE FOR AGENT TO BECOME THE
REGISTERED OWNER OF THE SECURITIES.

 

(II)                    BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR
INDIRECTLY, AFTER THE DATE HEREOF OPEN, ESTABLISH OR MAINTAIN ANY INVESTMENT
ACCOUNT, SECURITIES ACCOUNT, COMMODITY ACCOUNT OR ANY OTHER SIMILAR ACCOUNT
(OTHER THAN A DEPOSIT ACCOUNT) WITH ANY SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY THAT CONSTITUTE OR DO OR WILL AT ANY TIME HAVE ANY COLLATERAL IN
THEM UNLESS EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: (A) AGENT SHALL HAVE

 

51

--------------------------------------------------------------------------------


 

RECEIVED NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE
INTENTION OF SUCH BORROWER OR GUARANTOR TO OPEN OR ESTABLISH SUCH ACCOUNT WHICH
NOTICE SHALL SPECIFY IN REASONABLE DETAIL AND SPECIFICITY ACCEPTABLE TO AGENT
THE NAME OF THE ACCOUNT, THE OWNER OF THE ACCOUNT, THE NAME AND ADDRESS OF THE
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AT WHICH SUCH ACCOUNT IS TO BE
OPENED OR ESTABLISHED, THE INDIVIDUAL AT SUCH INTERMEDIARY WITH WHOM SUCH
BORROWER OR GUARANTOR IS DEALING AND THE PURPOSE OF THE ACCOUNT, (B) THE
SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY (AS THE CASE MAY BE) WHERE
SUCH ACCOUNT IS OPENED OR MAINTAINED SHALL BE ACCEPTABLE TO AGENT, AND (C) ON OR
BEFORE THE OPENING OF SUCH INVESTMENT ACCOUNT, SECURITIES ACCOUNT OR OTHER
SIMILAR ACCOUNT WITH A SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, SUCH
BORROWER OR GUARANTOR SHALL AS AGENT MAY SPECIFY EITHER (I) EXECUTE AND DELIVER,
AND CAUSE TO BE EXECUTED AND DELIVERED TO AGENT, AN INVESTMENT PROPERTY CONTROL
AGREEMENT WITH RESPECT THERETO DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH
BORROWER OR GUARANTOR AND SUCH SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY
OR (II) ARRANGE FOR AGENT TO BECOME THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH
INVESTMENT PROPERTY ON TERMS AND CONDITIONS ACCEPTABLE TO AGENT.

 


(F)                      BORROWERS AND GUARANTORS ARE NOT THE BENEFICIARY OR
OTHERWISE ENTITLED TO ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT, BANKER’S
ACCEPTANCE OR SIMILAR INSTRUMENT AS OF THE DATE HEREOF, EXCEPT AS SET FORTH IN
THE INFORMATION CERTIFICATE.  IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL
BE ENTITLED TO OR SHALL RECEIVE ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT,
BANKER’S ACCEPTANCE OR ANY SIMILAR INSTRUMENT, WHETHER AS BENEFICIARY THEREOF OR
OTHERWISE AFTER THE DATE HEREOF THAT CONSTITUTE COLLATERAL, SUCH BORROWER OR
GUARANTOR SHALL PROMPTLY NOTIFY AGENT THEREOF IN WRITING.  SUCH BORROWER OR
GUARANTOR SHALL IMMEDIATELY, AS AGENT MAY SPECIFY, EITHER (I) DELIVER, OR CAUSE
TO BE DELIVERED TO AGENT, WITH RESPECT TO ANY SUCH LETTER OF CREDIT, BANKER’S
ACCEPTANCE OR SIMILAR INSTRUMENT, THE WRITTEN AGREEMENT OF THE ISSUER AND ANY
OTHER NOMINATED PERSON OBLIGATED TO MAKE ANY PAYMENT IN RESPECT THEREOF
(INCLUDING ANY CONFIRMING OR NEGOTIATING BANK), IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, CONSENTING TO THE ASSIGNMENT OF THE PROCEEDS OF THE
LETTER OF CREDIT TO AGENT BY SUCH BORROWER OR GUARANTOR AND AGREEING TO MAKE ALL
PAYMENTS THEREON DIRECTLY TO AGENT OR AS AGENT MAY OTHERWISE DIRECT OR (II)
CAUSE AGENT TO BECOME, AT BORROWERS’ EXPENSE, THE TRANSFEREE BENEFICIARY OF THE
LETTER OF CREDIT, BANKER’S ACCEPTANCE OR SIMILAR INSTRUMENT (AS THE CASE MAY
BE).


 


(G)                   BORROWERS AND GUARANTORS DO NOT HAVE ANY COMMERCIAL TORT
CLAIMS AS OF THE DATE HEREOF, EXCEPT AS SET FORTH IN THE INFORMATION
CERTIFICATE.  IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT ANY TIME
AFTER THE DATE HEREOF HAVE ANY COMMERCIAL TORT CLAIMS THAT ARISE IN CONNECTION
WITH OR ARE RELATED TO ANY OTHER COLLATERAL, SUCH BORROWER OR GUARANTOR SHALL
PROMPTLY NOTIFY AGENT THEREOF IN WRITING, WHICH NOTICE SHALL (I) SET FORTH IN
REASONABLE DETAIL THE BASIS FOR AND NATURE OF SUCH COMMERCIAL TORT CLAIM AND
(II) INCLUDE THE EXPRESS GRANT BY SUCH BORROWER OR GUARANTOR TO AGENT OF A
SECURITY INTEREST IN SUCH COMMERCIAL TORT CLAIM (AND THE PROCEEDS THEREOF).  IN
THE EVENT THAT SUCH NOTICE DOES NOT INCLUDE SUCH GRANT OF A SECURITY INTEREST,
THE SENDING THEREOF BY SUCH BORROWER OR GUARANTOR TO AGENT SHALL BE DEEMED TO
CONSTITUTE SUCH GRANT TO AGENT. UPON THE SENDING OF SUCH NOTICE, ANY COMMERCIAL
TORT CLAIM DESCRIBED THEREIN SHALL CONSTITUTE PART OF THE COLLATERAL AND SHALL
BE DEEMED INCLUDED THEREIN.  WITHOUT LIMITING THE AUTHORIZATION OF AGENT
PROVIDED IN SECTION 5.2(A) HEREOF OR OTHERWISE ARISING BY THE EXECUTION BY SUCH
BORROWER OR GUARANTOR OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS, AGENT IS HEREBY IRREVOCABLY AUTHORIZED FROM TIME TO TIME AND AT ANY
TIME TO FILE SUCH FINANCING STATEMENTS NAMING AGENT OR ITS DESIGNEE AS SECURED
PARTY AND SUCH BORROWER OR GUARANTOR AS

 

52

--------------------------------------------------------------------------------


 


DEBTOR, OR ANY AMENDMENTS TO ANY FINANCING STATEMENTS, COVERING ANY SUCH
COMMERCIAL TORT CLAIM AS COLLATERAL. IN ADDITION, EACH BORROWER AND GUARANTOR
SHALL PROMPTLY UPON AGENT’S REQUEST, EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, TO AGENT SUCH OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS AGENT MAY REQUIRE IN CONNECTION WITH SUCH COMMERCIAL TORT CLAIM.


 


(H)                   BORROWERS AND GUARANTORS DO NOT HAVE ANY GOODS, DOCUMENTS
OF TITLE OR OTHER COLLATERAL IN THE CUSTODY, CONTROL OR POSSESSION OF A THIRD
PARTY AS OF THE DATE HEREOF, EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE
AND EXCEPT FOR GOODS LOCATED IN THE UNITED STATES IN TRANSIT TO A LOCATION OF A
BORROWER OR GUARANTOR PERMITTED HEREIN IN THE ORDINARY COURSE OF BUSINESS OF
SUCH BORROWER OR GUARANTOR IN THE POSSESSION OF THE CARRIER TRANSPORTING SUCH
GOODS.  IN THE EVENT THAT ANY GOODS, DOCUMENTS OF TITLE OR OTHER COLLATERAL ARE
AT ANY TIME AFTER THE DATE HEREOF IN THE CUSTODY, CONTROL OR POSSESSION OF ANY
OTHER PERSON NOT REFERRED TO IN THE INFORMATION CERTIFICATE OR SUCH CARRIERS,
BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY AGENT THEREOF IN WRITING. 
PROMPTLY UPON AGENT’S REQUEST, BORROWERS AND GUARANTORS SHALL DELIVER TO AGENT A
COLLATERAL ACCESS AGREEMENT DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH
PERSON AND THE BORROWER OR GUARANTOR THAT IS THE OWNER OF SUCH COLLATERAL.


 


(I)                       BORROWERS AND GUARANTORS SHALL TAKE ANY OTHER ACTIONS
REASONABLY REQUESTED BY AGENT FROM TIME TO TIME TO CAUSE THE ATTACHMENT,
PERFECTION AND FIRST PRIORITY OF, AND THE ABILITY OF AGENT TO ENFORCE, THE
SECURITY INTEREST OF AGENT IN ANY AND ALL OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, (I) EXECUTING, DELIVERING AND, WHERE APPROPRIATE, FILING FINANCING
STATEMENTS AND AMENDMENTS RELATING THERETO UNDER THE UCC OR OTHER APPLICABLE
LAW, TO THE EXTENT, IF ANY, THAT ANY BORROWER’S OR GUARANTOR’S SIGNATURE THEREON
IS REQUIRED THEREFOR, (II) CAUSING AGENT’S NAME TO BE NOTED AS SECURED PARTY ON
ANY CERTIFICATE OF TITLE FOR A TITLED GOOD IF SUCH NOTATION IS A CONDITION TO
ATTACHMENT, PERFECTION OR PRIORITY OF, OR ABILITY OF AGENT TO ENFORCE, THE
SECURITY INTEREST OF AGENT IN SUCH COLLATERAL, (III) COMPLYING WITH ANY
PROVISION OF ANY STATUTE, REGULATION OR TREATY OF THE UNITED STATES AS TO ANY
COLLATERAL IF COMPLIANCE WITH SUCH PROVISION IS A CONDITION TO ATTACHMENT,
PERFECTION OR PRIORITY OF, OR ABILITY OF AGENT TO ENFORCE, THE SECURITY INTEREST
OF AGENT IN SUCH COLLATERAL, (IV) OBTAINING THE CONSENTS AND APPROVALS OF ANY
GOVERNMENTAL AUTHORITY OR THIRD PARTY, INCLUDING, WITHOUT LIMITATION, ANY
CONSENT OF ANY LICENSOR, LESSOR OR OTHER PERSON OBLIGATED ON COLLATERAL, AND
TAKING ALL ACTIONS REQUIRED BY ANY EARLIER VERSIONS OF THE UCC OR BY OTHER LAW,
AS APPLICABLE IN ANY RELEVANT JURISDICTION.


 


SECTION 6.  COLLECTION AND ADMINISTRATION


 


6.1  BORROWERS’ LOAN ACCOUNTS.  AGENT SHALL MAINTAIN ONE OR MORE LOAN ACCOUNT(S)
ON ITS BOOKS IN WHICH SHALL BE RECORDED (A) ALL LOANS, LETTERS OF CREDIT AND
OTHER OBLIGATIONS AND THE COLLATERAL, (B) ALL PAYMENTS MADE BY OR ON BEHALF OF
ANY BORROWER OR GUARANTOR AND (C) ALL OTHER APPROPRIATE DEBITS AND CREDITS AS
PROVIDED IN THIS AGREEMENT, INCLUDING FEES, CHARGES, COSTS, EXPENSES AND
INTEREST.  ALL ENTRIES IN THE LOAN ACCOUNT(S) SHALL BE MADE IN ACCORDANCE WITH
AGENT’S CUSTOMARY PRACTICES AS IN EFFECT FROM TIME TO TIME.

 


6.2  STATEMENTS.  AGENT SHALL RENDER TO ADMINISTRATIVE BORROWER EACH MONTH A
STATEMENT SETTING FORTH THE BALANCE IN THE BORROWERS’ LOAN ACCOUNT(S) MAINTAINED
BY AGENT FOR BORROWERS PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, INCLUDING
PRINCIPAL, INTEREST, FEES, COSTS AND EXPENSES.  EACH SUCH STATEMENT SHALL BE
SUBJECT TO SUBSEQUENT ADJUSTMENT BY AGENT BUT SHALL, ABSENT MANIFEST ERRORS OR
OMISSIONS, BE CONSIDERED CORRECT AND DEEMED ACCEPTED BY BORROWERS

 

53

--------------------------------------------------------------------------------


 


AND GUARANTORS AND CONCLUSIVELY BINDING UPON BORROWERS AND GUARANTORS AS AN
ACCOUNT STATED EXCEPT TO THE EXTENT THAT AGENT RECEIVES A WRITTEN NOTICE FROM
ADMINISTRATIVE BORROWER OF ANY SPECIFIC EXCEPTIONS OF ADMINISTRATIVE BORROWER
THERETO WITHIN THIRTY (30) DAYS AFTER THE DATE SUCH STATEMENT HAS BEEN RECEIVED
BY PARENT.  UNTIL SUCH TIME AS AGENT SHALL HAVE RENDERED TO ADMINISTRATIVE
BORROWER A WRITTEN STATEMENT AS PROVIDED ABOVE, THE BALANCE IN ANY BORROWER’S
LOAN ACCOUNT(S) SHALL BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO
AGENT AND LENDERS BY BORROWERS AND GUARANTORS.

 


6.3  CASH MANAGEMENT; COLLECTION OF INVENTORY PROCEEDS.


 


(A)                    EACH BORROWER AND GUARANTOR SHALL ESTABLISH AND MAINTAIN,
AT ITS EXPENSE, DEPOSIT ACCOUNT ARRANGEMENTS AND MERCHANT PAYMENT ARRANGEMENTS
WITH THE BANKS SET FORTH ON SCHEDULE 8.10 TO THE INFORMATION CERTIFICATE AND
SUBJECT TO SECTION 5.2(D) HEREOF SUCH OTHER BANKS AS SUCH BORROWER OR GUARANTOR
MAY HEREAFTER SELECT.  THE BANKS SET FORTH ON SCHEDULE 8.10 TO THE INFORMATION
CERTIFICATE CONSTITUTE ALL OF THE BANKS WITH WHICH BORROWERS AND GUARANTORS HAVE
DEPOSIT ACCOUNT ARRANGEMENTS AND MERCHANT PAYMENT ARRANGEMENTS AS OF THE DATE
HEREOF AND IDENTIFIES EACH OF THE DEPOSIT ACCOUNTS AT SUCH BANKS THAT ARE USED
SOLELY FOR RECEIVING STORE RECEIPTS FROM A RETAIL STORE LOCATION OF A BORROWER
(TOGETHER WITH ANY OTHER DEPOSIT ACCOUNTS AT ANY TIME ESTABLISHED OR USED BY ANY
BORROWER FOR RECEIVING SUCH STORE RECEIPTS FROM ANY RETAIL STORE LOCATION,
COLLECTIVELY, THE “STORE ACCOUNTS” AND EACH INDIVIDUALLY, A “STORE ACCOUNT”) OR
OTHERWISE DESCRIBES THE NATURE OF THE USE OF SUCH DEPOSIT ACCOUNT BY SUCH
BORROWER.


 

(I)                       EACH BORROWER SHALL DEPOSIT ALL PROCEEDS FROM SALES OF
INVENTORY IN EVERY FORM, INCLUDING, WITHOUT LIMITATION, CASH, CHECKS, CREDIT
CARD SALES DRAFTS, CREDIT CARD SALES OR CHARGE SLIPS OR RECEIPTS AND OTHER FORMS
OF DAILY STORE RECEIPTS, FROM EACH RETAIL STORE LOCATION OF SUCH BORROWER INTO
THE STORE ACCOUNT OF SUCH BORROWER USED SOLELY FOR SUCH PURPOSE IN ACCORDANCE
WITH THE CURRENT PRACTICES OF SUCH BORROWER AS OF THE DATE HEREOF, BUT IN ANY
EVENT NO LESS FREQUENTLY THAN ONCE EVERY THREE (3) BUSINESS DAYS; PROVIDED,
THAT, EACH RETAIL STORE OF A BORROWER MAY RETAIN IN SUCH STORE FUNDS OF UP TO
$10,000 IMMEDIATELY AFTER EACH DEPOSIT OF FUNDS FROM SUCH STORE INTO THE
APPLICABLE STORE ACCOUNT.  ALL SUCH FUNDS DEPOSITED INTO THE STORE ACCOUNTS
SHALL BE SENT BY WIRE TRANSFER OR OTHER ELECTRONIC FUNDS TRANSFER ON EACH
BUSINESS DAY TO THE BLOCKED ACCOUNTS AS PROVIDED IN SECTION 6.3(A)(II) BELOW,
EXCEPT NOMINAL AMOUNTS WHICH ARE REQUIRED TO BE MAINTAINED IN SUCH STORE
ACCOUNTS UNDER THE TERMS OF SUCH BORROWER’S ARRANGEMENTS WITH THE BANK AT WHICH
SUCH STORE ACCOUNTS ARE MAINTAINED (WHICH AMOUNTS, TOGETHER WITH ALL AMOUNTS
HELD AT THE RETAIL STORE LOCATIONS AND NOT YET DEPOSITED IN THE STORE ACCOUNTS,
SHALL NOT IN THE AGGREGATE EXCEED $10,000,000 AT ANY ONE TIME, EXCEPT TO THE
EXTENT FROM TIME TO TIME ADDITIONAL AMOUNTS MAY BE HELD IN THE RETAIL STORES OR
THE STORE ACCOUNTS ON SATURDAY, SUNDAY OR OTHER DAYS WHERE THE APPLICABLE
DEPOSITORY BANK IS CLOSED, WHICH ADDITIONAL AMOUNTS ARE TO BE, AND SHALL BE,
TRANSFERRED ON THE NEXT BUSINESS DAY TO THE BLOCKED ACCOUNTS) AND EXCEPT AS
AGENT MAY OTHERWISE AGREE.

 

(II)                    EACH BORROWER SHALL ESTABLISH AND MAINTAIN, AT ITS
EXPENSE, DEPOSIT ACCOUNTS WITH SUCH BANKS AS ARE REASONABLY ACCEPTABLE TO AGENT
(THE “BLOCKED ACCOUNTS”) INTO WHICH EACH BORROWER SHALL PROMPTLY EITHER CAUSE
ALL AMOUNTS ON DEPOSIT IN THE STORE ACCOUNTS OF SUCH BORROWER TO BE SENT AS
PROVIDED IN SECTION 6.3(A)(I) ABOVE OR SHALL ITSELF DEPOSIT OR CAUSE TO BE
DEPOSITED ALL PROCEEDS OF COLLATERAL, INCLUDING ALL PROCEEDS FROM SALES OF
INVENTORY, ALL AMOUNTS

 

54

--------------------------------------------------------------------------------


 

PAYABLE TO EACH BORROWER FROM CREDIT CARD ISSUERS AND CREDIT CARD PROCESSORS,
ALL AMOUNTS PAYABLE TO EACH BORROWER UNDER THE PERMITTED SECURITIZATION FACILITY
AND ALL OTHER PROCEEDS OF COLLATERAL.

 

(III)                 BORROWERS AND GUARANTORS SHALL DELIVER, OR CAUSE TO BE
DELIVERED TO AGENT A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY AUTHORIZED, EXECUTED
AND DELIVERED BY EACH BANK WHERE A BLOCKED ACCOUNT IS MAINTAINED AS PROVIDED IN
SECTION 5.2 HEREOF. AT ANY TIME A DEFAULT OR AN EVENT OF DEFAULT SHALL EXIST OR
HAVE OCCURRED AND BE CONTINUING, PROMPTLY UPON AGENT’S REQUEST, BORROWERS AND
GUARANTORS SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO AGENT A DEPOSIT ACCOUNT
CONTROL AGREEMENT DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH BANKS WHERE A
STORE ACCOUNT IS MAINTAINED AS AGENT SHALL SPECIFY.  WITHOUT LIMITING ANY OTHER
RIGHTS OR REMEDIES OF AGENT OR LENDERS, AGENT MAY, AT ITS OPTION, INSTRUCT THE
DEPOSITORY BANKS AT WHICH THE BLOCKED ACCOUNTS ARE MAINTAINED TO TRANSFER ALL
AVAILABLE FUNDS RECEIVED OR DEPOSITED INTO THE BLOCKED ACCOUNTS TO THE AGENT
PAYMENT ACCOUNT AT ANY TIME THAT A CASH DOMINION EVENT OCCURS. WITHOUT LIMITING
ANY OTHER RIGHTS OR REMEDIES OF AGENT OR LENDERS, IN THE EVENT THAT A DEPOSIT
ACCOUNT CONTROL AGREEMENT IS IN EFFECT FOR A STORE ACCOUNT, THEN AGENT MAY, AT
ITS OPTION, INSTRUCT THE DEPOSITORY BANK AT WHICH THE STORE ACCOUNT IS
MAINTAINED TO TRANSFER ALL AVAILABLE FUNDS RECEIVED OR DEPOSITED INTO THE STORE
ACCOUNT TO THE AGENT PAYMENT ACCOUNT AT ANY TIME THAT AN EVENT OF DEFAULT SHALL
EXIST OR HAVE OCCURRED AND BE CONTINUING. AS TO THE BLOCKED ACCOUNTS OR THE
STORE ACCOUNTS, AS THE CASE MAY BE, AGENT SHALL SEND TO ADMINISTRATIVE BORROWER
A COPY OF ANY SUCH WRITTEN INSTRUCTION SENT BY AGENT TO THE DEPOSITORY BANK
PROMPTLY THEREAFTER.  AT ALL TIMES THAT AGENT SHALL HAVE NOTIFIED ANY DEPOSITORY
BANK TO TRANSFER FUNDS FROM A BLOCKED ACCOUNT OR STORE ACCOUNT TO THE AGENT
PAYMENT ACCOUNT, ALL PAYMENTS MADE TO SUCH BLOCKED ACCOUNTS OR STORE ACCOUNTS,
WHETHER IN RESPECT OF THE RECEIVABLES, AS PROCEEDS OF INVENTORY OR OTHER
COLLATERAL OR OTHERWISE SHALL BE TREATED AS PAYMENTS TO AGENT IN RESPECT OF THE
OBLIGATIONS AND THEREFORE SHALL CONSTITUTE THE PROPERTY OF AGENT AND LENDERS TO
THE EXTENT OF THE THEN OUTSTANDING OBLIGATIONS.

 


(B)                   FOR PURPOSES OF CALCULATING THE AMOUNT OF THE LOANS
AVAILABLE TO EACH BORROWER, SUCH PAYMENTS WILL BE APPLIED (CONDITIONAL UPON
FINAL COLLECTION) TO THE OBLIGATIONS ON THE BUSINESS DAY OF RECEIPT BY AGENT OF
IMMEDIATELY AVAILABLE FUNDS IN THE AGENT PAYMENT ACCOUNT PROVIDED SUCH PAYMENTS
AND NOTICE THEREOF ARE RECEIVED IN ACCORDANCE WITH AGENT’S USUAL AND CUSTOMARY
PRACTICES AS IN EFFECT FROM TIME TO TIME AND WITHIN SUFFICIENT TIME TO CREDIT
THE APPLICABLE LOAN ACCOUNT ON SUCH DAY, AND IF NOT, THEN ON THE NEXT BUSINESS
DAY.


 


(C)                    EACH BORROWER AND GUARANTOR AND THEIR RESPECTIVE
EMPLOYEES, AGENTS AND SUBSIDIARIES SHALL, ACTING AS TRUSTEE FOR AGENT, RECEIVE,
AS THE PROPERTY OF AGENT, ANY MONIES, CHECKS, NOTES, DRAFTS OR ANY OTHER PAYMENT
RELATING TO AND/OR PROCEEDS OF ACCOUNTS OR OTHER COLLATERAL WHICH COME INTO
THEIR POSSESSION OR UNDER THEIR CONTROL AND PROMPTLY UPON RECEIPT THEREOF, SHALL
DEPOSIT OR CAUSE THE SAME TO BE DEPOSITED IN THE BLOCKED ACCOUNTS, OR REMIT THE
SAME OR CAUSE THE SAME TO BE REMITTED, IN KIND, TO AGENT.  IN NO EVENT SHALL THE
SAME BE COMMINGLED WITH ANY BORROWER’S OR GUARANTOR’S OWN FUNDS.  BORROWERS
AGREE TO REIMBURSE AGENT ON DEMAND FOR ANY AMOUNTS OWED OR PAID TO ANY BANK OR
OTHER FINANCIAL INSTITUTION AT WHICH A BLOCKED ACCOUNT OR ANY OTHER DEPOSIT
ACCOUNT OR INVESTMENT ACCOUNT IS ESTABLISHED OR ANY OTHER BANK, FINANCIAL
INSTITUTION OR OTHER PERSON INVOLVED IN THE TRANSFER OF FUNDS TO OR FROM THE
BLOCKED ACCOUNTS ARISING OUT OF AGENT’S PAYMENTS TO OR INDEMNIFICATION OF SUCH
BANK, FINANCIAL INSTITUTION OR OTHER PERSON.  THE OBLIGATIONS OF BORROWERS TO
REIMBURSE AGENT FOR SUCH AMOUNTS PURSUANT TO THIS SECTION 6.3 SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

 

55

--------------------------------------------------------------------------------


 


6.4  PAYMENTS.


 


(A)                    ALL OBLIGATIONS SHALL BE PAYABLE TO THE AGENT PAYMENT
ACCOUNT AS PROVIDED IN SECTION 6.3 OR SUCH OTHER PLACE AS AGENT MAY DESIGNATE
FROM TIME TO TIME.  AGENT SHALL APPLY PAYMENTS RECEIVED OR COLLECTED FROM ANY
BORROWER OR GUARANTOR OR FOR THE ACCOUNT OF ANY BORROWER OR GUARANTOR (INCLUDING
THE MONETARY PROCEEDS OF COLLECTIONS OR OF REALIZATION UPON ANY COLLATERAL) AS
FOLLOWS: FIRST, TO PAY ANY FEES, INDEMNITIES OR EXPENSE REIMBURSEMENTS THEN DUE
TO AGENT FROM ANY BORROWER OR GUARANTOR; SECOND, TO PAY ANY FEES, INDEMNITIES,
OR EXPENSE REIMBURSEMENTS THEN DUE TO LENDERS FROM ANY BORROWER OR GUARANTOR;
THIRD, TO PAY INTEREST DUE IN RESPECT OF ANY LOANS (AND INCLUDING ANY SPECIAL
AGENT ADVANCES); FOURTH, TO PAY PRINCIPAL IN RESPECT OF SPECIAL AGENT ADVANCES;
FIFTH, TO PAY PRINCIPAL IN RESPECT OF THE SWING LINE LOANS; SIXTH, TO PAY
PRINCIPAL IN RESPECT OF THE REVOLVING LOANS AND TO PAY OR PREPAY OBLIGATIONS
THEN DUE ARISING UNDER OR PURSUANT TO ANY HEDGE AGREEMENTS OF A BORROWER OR
GUARANTOR WITH A BANK PRODUCT PROVIDER (UP TO THE AMOUNT OF ANY THEN EFFECTIVE
RESERVE ESTABLISHED IN RESPECT OF SUCH OBLIGATIONS), ON A PRO RATA BASIS;
SEVENTH, TO PAY OR PREPAY ANY OTHER OBLIGATIONS WHETHER OR NOT THEN DUE, IN SUCH
ORDER AND MANNER AS AGENT DETERMINES OR TO BE HELD AS CASH COLLATERAL IN
CONNECTION WITH ANY LETTER OF CREDIT OBLIGATIONS OR OTHER CONTINGENT OBLIGATIONS
(BUT NOT INCLUDING FOR THIS PURPOSE ANY OBLIGATIONS ARISING UNDER OR PURSUANT TO
ANY BANK PRODUCTS); AND EIGHTH, TO PAY OR PREPAY ANY OBLIGATIONS ARISING UNDER
OR PURSUANT TO ANY BANK PRODUCTS (OTHER THAN TO THE EXTENT PROVIDED FOR ABOVE)
ON A PRO RATA BASIS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, (I) UNLESS SO DIRECTED BY AGENT, OR UNLESS A DEFAULT OR AN EVENT OF
DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, AGENT SHALL NOT APPLY
ANY PAYMENTS WHICH IT RECEIVES TO ANY EURODOLLAR RATE LOANS, EXCEPT (A) ON THE
EXPIRATION DATE OF THE INTEREST PERIOD APPLICABLE TO ANY SUCH EURODOLLAR RATE
LOANS OR (B) IN THE EVENT THAT THERE ARE NO OUTSTANDING PRIME RATE LOANS AND
(II) TO THE EXTENT ANY BORROWER USES ANY PROCEEDS OF THE LOANS OR LETTERS OF
CREDIT TO ACQUIRE RIGHTS IN OR THE USE OF ANY COLLATERAL OR TO REPAY ANY
INDEBTEDNESS USED TO ACQUIRE RIGHTS IN OR THE USE OF ANY COLLATERAL, PAYMENTS IN
RESPECT OF THE OBLIGATIONS SHALL BE DEEMED APPLIED FIRST TO THE OBLIGATIONS
ARISING FROM LOANS AND LETTER OF CREDIT OBLIGATIONS THAT WERE NOT USED FOR SUCH
PURPOSES AND SECOND TO THE OBLIGATIONS ARISING FROM LOANS AND LETTER OF CREDIT
OBLIGATIONS THE PROCEEDS OF WHICH WERE USED TO ACQUIRE RIGHTS IN OR THE USE OF
ANY COLLATERAL IN THE CHRONOLOGICAL ORDER IN WHICH SUCH BORROWER ACQUIRED SUCH
RIGHTS IN OR THE USE OF SUCH COLLATERAL.


 


(B)                   AT AGENT’S OPTION, ALL PRINCIPAL, INTEREST, FEES, COSTS,
EXPENSES AND OTHER CHARGES PROVIDED FOR IN THIS AGREEMENT OR THE OTHER FINANCING
AGREEMENTS MAY BE CHARGED DIRECTLY TO THE LOAN ACCOUNT(S) OF ANY BORROWER
MAINTAINED BY AGENT.  IF AFTER RECEIPT OF ANY PAYMENT OF, OR PROCEEDS OF
COLLATERAL APPLIED TO THE PAYMENT OF, ANY OF THE OBLIGATIONS, AGENT, ANY LENDER
OR ISSUING BANK IS REQUIRED TO SURRENDER OR RETURN SUCH PAYMENT OR PROCEEDS TO
ANY PERSON FOR ANY REASON, THEN THE OBLIGATIONS INTENDED TO BE SATISFIED BY SUCH
PAYMENT OR PROCEEDS SHALL BE REINSTATED AND CONTINUE AND THIS AGREEMENT SHALL
CONTINUE IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN
RECEIVED BY AGENT OR SUCH LENDER.  BORROWERS AND GUARANTORS SHALL BE LIABLE TO
PAY TO AGENT, AND DO HEREBY INDEMNIFY AND HOLD AGENT AND LENDERS HARMLESS FOR
THE AMOUNT OF ANY PAYMENTS OR PROCEEDS SURRENDERED OR RETURNED.  THIS SECTION
6.4(B) SHALL REMAIN EFFECTIVE NOTWITHSTANDING ANY CONTRARY ACTION WHICH MAY BE
TAKEN BY AGENT OR ANY LENDER IN RELIANCE UPON SUCH PAYMENT OR PROCEEDS.  THIS
SECTION 6.4 SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND THE TERMINATION OF
THIS AGREEMENT.

 

56

--------------------------------------------------------------------------------


 


6.5  TAXES.


 


(A)                    ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OF THE
OBLIGATIONS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF, ANY SETOFF, COUNTERCLAIM, DEFENSE, DUTIES, TAXES, LEVIES,
IMPOSTS, FEES, DEDUCTIONS, CHARGES, WITHHOLDINGS, LIABILITIES, RESTRICTIONS OR
CONDITIONS OF ANY KIND, EXCLUDING (I) IN THE CASE OF EACH LENDER, ISSUING BANK
AND AGENT (A) TAXES MEASURED BY ITS NET INCOME, AND FRANCHISE TAXES IMPOSED ON
IT, BY THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE LAWS OF
WHICH SUCH LENDER, ISSUING BANK OR AGENT (AS THE CASE MAY BE) IS ORGANIZED AND
(B) ANY UNITED STATES WITHHOLDING TAXES PAYABLE WITH RESPECT TO PAYMENTS UNDER
THE FINANCING AGREEMENTS UNDER LAWS (INCLUDING ANY STATUTE, TREATY OR
REGULATION) IN EFFECT ON THE DATE HEREOF (OR, IN THE CASE OF AN ELIGIBLE
TRANSFEREE, THE DATE OF THE ASSIGNMENT AND ACCEPTANCE) APPLICABLE TO SUCH
LENDER, ISSUING BANK OR AGENT, AS THE CASE MAY BE, BUT NOT EXCLUDING ANY UNITED
STATES WITHHOLDING TAXES PAYABLE AS A RESULT OF ANY CHANGE IN SUCH LAWS
OCCURRING AFTER THE DATE HEREOF (OR THE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE)
AND (II) IN THE CASE OF EACH LENDER, ISSUING BANK OR AGENT, TAXES MEASURED BY
ITS NET INCOME, AND FRANCHISE TAXES IMPOSED ON IT AS A RESULT OF A PRESENT OR
FORMER CONNECTION BETWEEN SUCH LENDER AND THE JURISDICTION OF THE GOVERNMENTAL
AUTHORITY IMPOSING SUCH TAX OR ANY TAXING AUTHORITY THEREOF OR THEREIN (ALL SUCH
NON-EXCLUDED TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS, CHARGES, WITHHOLDINGS AND
LIABILITIES BEING HEREINAFTER REFERRED TO AS “TAXES”).


 


(B)                   IF ANY TAXES SHALL BE REQUIRED BY LAW TO BE DEDUCTED FROM
OR IN RESPECT OF ANY SUM PAYABLE IN RESPECT OF THE OBLIGATIONS TO ANY LENDER,
ISSUING BANK OR AGENT (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY
SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 6.5), SUCH LENDER, ISSUING BANK OR
AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE RELEVANT BORROWER OR
GUARANTOR SHALL MAKE SUCH DEDUCTIONS, (III) THE RELEVANT BORROWER OR GUARANTOR
SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING AUTHORITY OR OTHER
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (IV) THE RELEVANT BORROWER OR
GUARANTOR SHALL DELIVER TO AGENT EVIDENCE OF SUCH PAYMENT.


 


(C)                    IN ADDITION, EACH BORROWER AND GUARANTOR AGREES TO PAY
ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES OR SIMILAR LEVIES OF THE UNITED STATES OR ANY POLITICAL
SUBDIVISION THEREOF OR ANY APPLICABLE FOREIGN JURISDICTION, AND ALL LIABILITIES
WITH RESPECT THERETO, IN EACH CASE ARISING FROM ANY PAYMENT MADE HEREUNDER OR
UNDER ANY OF THE OTHER FINANCING AGREEMENTS OR FROM THE EXECUTION, DELIVERY OR
REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS (COLLECTIVELY, “OTHER TAXES”).


 


(D)                   EACH BORROWER AND GUARANTOR SHALL INDEMNIFY EACH LENDER,
ISSUING BANK AND AGENT FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING
ANY TAXES AND OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER
THIS SECTION 6.5) PAID BY SUCH LENDER, ISSUING BANK OR AGENT (AS THE CASE MAY
BE) AND ANY LIABILITY (INCLUDING FOR PENALTIES, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY ASSERTED.  THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY
(30) DAYS FROM THE DATE SUCH LENDER, ISSUING BANK OR AGENT (AS THE CASE MAY BE)
MAKES WRITTEN DEMAND THEREFOR.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT
OR LIABILITY DELIVERED TO ADMINISTRATIVE

 

57

--------------------------------------------------------------------------------


 


BORROWER BY A LENDER, AN ISSUING BANK (WITH A COPY TO AGENT) OR BY AGENT ON ITS
OWN BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


(E)                    AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF TAXES OR
OTHER TAXES BY ANY BORROWER OR GUARANTOR, SUCH BORROWER OR GUARANTOR SHALL
FURNISH TO AGENT, AT ITS ADDRESS REFERRED TO HEREIN, THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF.


 


(F)                      WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENTS OF ANY BORROWER OR GUARANTOR HEREUNDER OR UNDER ANY OF THE OTHER
FINANCING AGREEMENTS, THE AGREEMENTS AND OBLIGATIONS OF SUCH BORROWER OR
GUARANTOR CONTAINED IN THIS SECTION 6.5 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


 


(G)                   ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM
OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
APPLICABLE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OF THE
OTHER FINANCING AGREEMENTS SHALL DELIVER TO ADMINISTRATIVE BORROWER (WITH A COPY
TO AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY ADMINISTRATIVE BORROWER OR AGENT (IN SUCH NUMBER OF COPIES AS IS
REASONABLY REQUESTED BY THE RECIPIENT), WHICHEVER OF THE FOLLOWING IS APPLICABLE
(BUT ONLY IF SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO):  (I) DULY
COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING EXEMPTION
FROM, OR A REDUCTION TO, WITHHOLDING TAX UNDER AN INCOME TAX TREATY, OR ANY
SUCCESSOR FORM, (II)  DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM
8-8ECI CLAIMING EXEMPTION FROM WITHHOLDING BECAUSE THE INCOME IS EFFECTIVELY
CONNECTION WITH A U.S. TRADE OR BUSINESS OR ANY SUCCESSOR FORM, (III)  IN THE
CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION FOR PORTFOLIO
INTEREST UNDER SECTIONS 871(H) OR 881(C) OF THE CODE, (A) A CERTIFICATE OF THE
LENDER TO THE EFFECT THAT SUCH LENDER IS NOT A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, A “10 PERCENT SHAREHOLDER” OF A BORROWER
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE OR A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED AND SECTION 881(C)(3)(C) OF THE CODE AND (B) DULY
COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING EXEMPTION FROM
WITHHOLDING UNDER THE PORTFOLIO INTEREST EXEMPTION OR ANY SUCCESSOR FORM OR (IV)
ANY OTHER APPLICABLE FORM, CERTIFICATE OR DOCUMENT PRESCRIBED BY APPLICABLE LAW
AS A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE LAW TO PERMIT A BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.  UNLESS ADMINISTRATIVE BORROWER
AND AGENT HAVE RECEIVED FORMS OR OTHER DOCUMENTS SATISFACTORY TO THEM INDICATING
THAT PAYMENTS HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS TO OR FOR
A FOREIGN LENDER ARE NOT SUBJECT TO UNITED STATES WITHHOLDING TAX OR ARE SUBJECT
TO SUCH TAX AT A RATE REDUCED BY AN APPLICABLE TAX TREATY, BORROWERS OR AGENT
SHALL WITHHOLD AMOUNTS REQUIRED TO BE WITHHELD BY APPLICABLE REQUIREMENTS OF LAW
FROM SUCH PAYMENTS AT THE APPLICABLE STATUTORY RATE.  BORROWERS AND GUARANTORS
SHALL NOT BE REQUIRED TO INDEMNIFY ANY FOREIGN LENDER OR TO PAY ANY ADDITIONAL
AMOUNTS TO ANY FOREIGN LENDER IN RESPECT OF U.S. WITHHOLDING TAX PURSUANT
SECTION 6.5(B) OR 6.5(D) ABOVE TO THE EXTENT THAT THE OBLIGATION TO PAY SUCH
ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A FAILURE BY SUCH FOREIGN
LENDER TO COMPLY WITH THE PROVISIONS OF THIS SECTION 6.5(G).  SHOULD A LENDER
BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED
HEREUNDER, BORROWERS AND GUARANTORS SHALL, AT SUCH LENDER’S EXPENSE, TAKE SUCH
STEPS AS SUCH LENDER SHALL REASONABLY REQUEST TO ASSIST SUCH LENDER TO RECOVER
SUCH TAXES.

 

58

--------------------------------------------------------------------------------


 


(H)                   ANY LENDER CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE
PURSUANT TO THIS SECTION 6.5 SHALL USE ITS REASONABLE EFFORTS (CONSISTENT WITH
ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE
WOULD AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS
THAT WOULD BE PAYABLE OR MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE SOLE
DETERMINATION OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS IN ANY MATERIAL
RESPECT TO SUCH LENDER.


 


6.6  AUTHORIZATION TO MAKE LOANS.  AGENT AND LENDERS ARE AUTHORIZED TO MAKE THE
LOANS BASED UPON TELEPHONIC OR OTHER INSTRUCTIONS RECEIVED FROM ANYONE
PURPORTING TO BE AN OFFICER OF ADMINISTRATIVE BORROWER OR ANY BORROWER OR OTHER
AUTHORIZED PERSON OR, AT THE DISCRETION OF AGENT, IF SUCH LOANS ARE NECESSARY TO
SATISFY ANY OBLIGATIONS.  ALL REQUESTS FOR LOANS OR LETTERS OF CREDIT HEREUNDER
SHALL SPECIFY THE DATE ON WHICH THE REQUESTED ADVANCE IS TO BE MADE (WHICH DAY
SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE REQUESTED LOAN.  REQUESTS
RECEIVED AFTER 11:00 A.M. CHICAGO TIME ON ANY DAY SHALL BE DEEMED TO HAVE BEEN
MADE AS OF THE OPENING OF BUSINESS ON THE IMMEDIATELY FOLLOWING BUSINESS DAY. 
ALL LOANS AND LETTERS OF CREDIT UNDER THIS AGREEMENT SHALL BE CONCLUSIVELY
PRESUMED TO HAVE BEEN MADE TO, AND AT THE REQUEST OF AND FOR THE BENEFIT OF, ANY
BORROWER OR GUARANTOR WHEN DEPOSITED TO THE CREDIT OF ANY BORROWER OR GUARANTOR
OR OTHERWISE DISBURSED OR ESTABLISHED IN ACCORDANCE WITH THE INSTRUCTIONS OF ANY
BORROWER OR GUARANTOR OR IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

 


6.7  USE OF PROCEEDS.  BORROWERS SHALL USE THE INITIAL PROCEEDS OF THE LOANS AND
LETTERS OF CREDIT HEREUNDER ONLY FOR: (A) PAYMENTS TO EACH OF THE PERSONS LISTED
IN THE DISBURSEMENT DIRECTION LETTER FURNISHED BY BORROWERS TO AGENT ON OR ABOUT
THE DATE HEREOF AND (B) COSTS, EXPENSES AND FEES IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER
FINANCING AGREEMENTS.  ALL OTHER LOANS MADE OR LETTERS OF CREDIT PROVIDED TO OR
FOR THE BENEFIT OF ANY BORROWER PURSUANT TO THE PROVISIONS HEREOF SHALL BE USED
BY SUCH BORROWER ONLY TO FINANCE ACQUISITIONS BY A BORROWER OR GUARANTOR TO THE
EXTENT PERMITTED HEREUNDER, OR FOR GENERAL OPERATING, WORKING CAPITAL AND OTHER
PROPER CORPORATE PURPOSES OF SUCH BORROWER NOT OTHERWISE PROHIBITED BY THE TERMS
HEREOF.  NONE OF THE PROCEEDS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY MARGIN SECURITY OR FOR THE PURPOSES OF
REDUCING OR RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE
OR CARRY ANY MARGIN SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF
THE LOANS TO BE CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION U
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, AS AMENDED.

 


6.8  APPOINTMENT OF ADMINISTRATIVE BORROWER AS AGENT FOR REQUESTING LOANS AND
RECEIPTS OF LOANS AND STATEMENTS.


 


(A)                    EACH BORROWER HEREBY IRREVOCABLY APPOINTS AND CONSTITUTES
ADMINISTRATIVE BORROWER AS ITS AGENT AND ATTORNEY-IN-FACT TO REQUEST AND RECEIVE
LOANS AND LETTERS OF CREDIT PURSUANT TO THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS FROM AGENT OR ANY LENDER IN THE NAME OR ON BEHALF OF SUCH BORROWER. 
AGENT AND LENDERS MAY DISBURSE THE LOANS TO SUCH BANK ACCOUNT OF ADMINISTRATIVE
BORROWER OR A BORROWER OR OTHERWISE MAKE SUCH LOANS TO A BORROWER AND PROVIDE
SUCH LETTERS OF CREDIT TO A BORROWER AS ADMINISTRATIVE BORROWER MAY DESIGNATE OR
DIRECT, WITHOUT NOTICE TO ANY OTHER BORROWER OR GUARANTOR.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, AGENT MAY AT ANY TIME AND FROM TIME
TO TIME REQUIRE THAT LOANS TO OR FOR THE ACCOUNT OF ANY BORROWER BE DISBURSED
DIRECTLY TO AN OPERATING ACCOUNT OF SUCH BORROWER.

 

59

--------------------------------------------------------------------------------


 


(B)                   ADMINISTRATIVE BORROWER HEREBY ACCEPTS THE APPOINTMENT BY
BORROWERS TO ACT AS THE AGENT AND ATTORNEY-IN-FACT OF BORROWERS PURSUANT TO THIS
SECTION 6.8. ADMINISTRATIVE BORROWER SHALL ENSURE THAT THE DISBURSEMENT OF ANY
LOANS TO EACH BORROWER REQUESTED BY OR PAID TO OR FOR THE ACCOUNT OF PARENT, OR
THE ISSUANCE OF ANY LETTER OF CREDIT FOR A BORROWER HEREUNDER, SHALL BE PAID TO
OR FOR THE ACCOUNT OF SUCH BORROWER.


 


(C)                    EACH BORROWER AND OTHER GUARANTOR HEREBY IRREVOCABLY
APPOINTS AND CONSTITUTES ADMINISTRATIVE BORROWER AS ITS AGENT TO RECEIVE
STATEMENTS ON ACCOUNT AND ALL OTHER NOTICES FROM AGENT AND LENDERS WITH RESPECT
TO THE OBLIGATIONS OR OTHERWISE UNDER OR IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS.


 


(D)                   ANY NOTICE, ELECTION, REPRESENTATION, WARRANTY, AGREEMENT
OR UNDERTAKING BY OR ON BEHALF OF ANY OTHER BORROWER OR ANY GUARANTOR BY
ADMINISTRATIVE BORROWER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BEEN MADE BY
SUCH BORROWER OR GUARANTOR, AS THE CASE MAY BE, AND SHALL BE BINDING UPON AND
ENFORCEABLE AGAINST SUCH BORROWER OR GUARANTOR TO THE SAME EXTENT AS IF MADE
DIRECTLY BY SUCH BORROWER OR GUARANTOR.


 


(E)                    NO PURPORTED TERMINATION OF THE APPOINTMENT OF
ADMINISTRATIVE BORROWER AS AGENT AS AFORESAID SHALL BE EFFECTIVE, EXCEPT AFTER
TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO AGENT.


 


6.9  PRO RATA TREATMENT.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THIS
AGREEMENT OR AS OTHERWISE AGREED BY LENDERS:  (A) THE MAKING AND CONVERSION OF
LOANS SHALL BE MADE AMONG THE LENDERS BASED ON THEIR RESPECTIVE PRO RATA SHARES
AS TO THE LOANS AND (B) EACH PAYMENT ON ACCOUNT OF ANY OBLIGATIONS TO OR FOR THE
ACCOUNT OF ONE OR MORE OF LENDERS IN RESPECT OF ANY OBLIGATIONS DUE ON A
PARTICULAR DAY SHALL BE ALLOCATED AMONG THE LENDERS ENTITLED TO SUCH PAYMENTS
BASED ON THEIR RESPECTIVE PRO RATA SHARES AND SHALL BE DISTRIBUTED ACCORDINGLY.

 


6.10  SHARING OF PAYMENTS, ETC.


 


(A)                    EACH BORROWER AND GUARANTOR AGREES THAT, IN ADDITION TO
(AND WITHOUT LIMITATION OF) ANY RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM
AGENT OR ANY LENDER MAY OTHERWISE HAVE, EACH LENDER SHALL BE ENTITLED, AT ITS
OPTION (BUT SUBJECT, AS AMONG AGENT AND LENDERS, TO THE PROVISIONS OF SECTION
12.3(B) HEREOF), TO OFFSET BALANCES HELD BY IT FOR THE ACCOUNT OF SUCH BORROWER
OR GUARANTOR AT ANY OF ITS OFFICES, IN DOLLARS OR IN ANY OTHER CURRENCY, AGAINST
ANY PRINCIPAL OF OR INTEREST ON ANY LOANS OWED TO SUCH LENDER OR ANY OTHER
AMOUNT PAYABLE TO SUCH LENDER HEREUNDER, THAT IS NOT PAID WHEN DUE (REGARDLESS
OF WHETHER SUCH BALANCES ARE THEN DUE TO SUCH BORROWER OR GUARANTOR), IN WHICH
CASE IT SHALL PROMPTLY NOTIFY ADMINISTRATIVE BORROWER AND AGENT THEREOF;
PROVIDED, THAT, SUCH LENDER’S FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY THEREOF.


 


(B)                   IF ANY LENDER (INCLUDING AGENT) SHALL OBTAIN FROM ANY
BORROWER OR GUARANTOR PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN OWING
TO IT OR PAYMENT OF ANY OTHER AMOUNT UNDER THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS THROUGH THE EXERCISE OF ANY RIGHT OF SETOFF, BANKER’S LIEN
OR COUNTERCLAIM OR SIMILAR RIGHT OR OTHERWISE (OTHER THAN FROM AGENT AS PROVIDED
HEREIN), AND, AS A RESULT OF SUCH PAYMENT, SUCH LENDER SHALL HAVE RECEIVED MORE
THAN ITS PRO RATA SHARE OF THE PRINCIPAL OF THE LOANS OR MORE THAN ITS SHARE OF
SUCH OTHER AMOUNTS THEN DUE HEREUNDER OR THEREUNDER BY ANY BORROWER OR GUARANTOR
TO SUCH LENDER THAN THE PERCENTAGE

 

60

--------------------------------------------------------------------------------


 


THEREOF RECEIVED BY ANY OTHER LENDER, IT SHALL PROMPTLY PAY TO AGENT, FOR THE
BENEFIT OF LENDERS, THE AMOUNT OF SUCH EXCESS AND SIMULTANEOUSLY PURCHASE FROM
SUCH OTHER LENDERS A PARTICIPATION IN THE LOANS OR SUCH OTHER AMOUNTS,
RESPECTIVELY, OWING TO SUCH OTHER LENDERS (OR SUCH INTEREST DUE THEREON, AS THE
CASE MAY BE) IN SUCH AMOUNTS, AND MAKE SUCH OTHER ADJUSTMENTS FROM TIME TO TIME
AS SHALL BE EQUITABLE, TO THE END THAT ALL LENDERS SHALL SHARE THE BENEFIT OF
SUCH EXCESS PAYMENT (NET OF ANY EXPENSES THAT MAY BE INCURRED BY SUCH LENDER IN
OBTAINING OR PRESERVING SUCH EXCESS PAYMENT) IN ACCORDANCE WITH THEIR RESPECTIVE
PRO RATA SHARES OR AS OTHERWISE AGREED BY LENDERS.  TO SUCH END ALL LENDERS
SHALL MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES (BY THE RESALE OF
PARTICIPATION SOLD OR OTHERWISE) IF SUCH PAYMENT IS RESCINDED OR MUST OTHERWISE
BE RESTORED.


 


(C)                    EACH BORROWER AND GUARANTOR AGREES THAT ANY LENDER
PURCHASING A PARTICIPATION (OR DIRECT INTEREST) AS PROVIDED IN THIS SECTION MAY
EXERCISE, IN A MANNER CONSISTENT WITH THIS SECTION, ALL RIGHTS OF SETOFF,
BANKER’S LIEN, COUNTERCLAIM OR SIMILAR RIGHTS WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT HOLDER OF LOANS OR OTHER AMOUNTS (AS
THE CASE MAY BE) OWING TO SUCH LENDER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)                   NOTHING CONTAINED HEREIN SHALL REQUIRE ANY LENDER TO
EXERCISE ANY RIGHT OF SETOFF, BANKER’S LIEN, COUNTERCLAIMS OR SIMILAR RIGHTS OR
SHALL AFFECT THE RIGHT OF ANY LENDER TO EXERCISE, AND RETAIN THE BENEFITS OF
EXERCISING, ANY SUCH RIGHT WITH RESPECT TO ANY OTHER INDEBTEDNESS OR OBLIGATION
OF ANY BORROWER OR GUARANTOR.  IF, UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY
OR OTHER SIMILAR LAW, ANY LENDER RECEIVES A SECURED CLAIM IN LIEU OF A SETOFF TO
WHICH THIS SECTION APPLIES, SUCH LENDER SHALL, TO THE EXTENT PRACTICABLE, ASSIGN
SUCH RIGHTS TO AGENT FOR THE BENEFIT OF LENDERS AND, IN ANY EVENT, EXERCISE ITS
RIGHTS IN RESPECT OF SUCH SECURED CLAIM IN A MANNER CONSISTENT WITH THE RIGHTS
OF LENDERS ENTITLED UNDER THIS SECTION TO SHARE IN THE BENEFITS OF ANY RECOVERY
ON SUCH SECURED CLAIM.


 


6.11  SETTLEMENT PROCEDURES.


 


(A)                    IN ORDER TO ADMINISTER THE CREDIT FACILITY IN AN
EFFICIENT MANNER AND TO MINIMIZE THE TRANSFER OF FUNDS BETWEEN AGENT AND
LENDERS, AGENT MAY, AT ITS OPTION, SUBJECT TO THE TERMS OF THIS SECTION, MAKE
AVAILABLE, ON BEHALF OF LENDERS, INCLUDING THE SWING LINE LENDER, THE FULL
AMOUNT OF THE REVOLVING LOANS OR SWING LINE LOANS REQUESTED OR CHARGED TO ANY
BORROWER’S LOAN ACCOUNT(S) OR OTHERWISE TO BE ADVANCED BY LENDERS PURSUANT TO
THE TERMS HEREOF, WITHOUT REQUIREMENT OF PRIOR NOTICE TO LENDERS OF THE PROPOSED
LOANS.


 


(B)                   WITH RESPECT TO ALL REVOLVING LOANS MADE BY AGENT ON
BEHALF OF LENDERS, OR ANY SWING LINE LOANS MADE BY SWING LINE LENDER OR AGENT ON
BEHALF OF SWING LINE LENDER, THE AMOUNT OF EACH LENDER’S PRO RATA SHARE OF THE
OUTSTANDING LOANS SHALL BE COMPUTED WEEKLY, AND SHALL BE ADJUSTED UPWARD OR
DOWNWARD ON THE BASIS OF THE AMOUNT OF THE OUTSTANDING LOANS AS OF 5:00 P.M.
CHICAGO TIME ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE OF EACH
SETTLEMENT COMPUTATION; PROVIDED, THAT, AGENT RETAINS THE ABSOLUTE RIGHT AT ANY
TIME OR FROM TIME TO TIME TO MAKE THE ABOVE DESCRIBED ADJUSTMENTS AT INTERVALS
MORE FREQUENT THAN WEEKLY, BUT IN NO EVENT MORE THAN TWICE IN ANY WEEK.  AGENT
SHALL DELIVER TO EACH OF THE LENDERS AFTER THE END OF EACH WEEK, OR AT SUCH
LESSER PERIOD OR PERIODS AS AGENT SHALL DETERMINE, A SUMMARY STATEMENT OF THE
AMOUNT OF OUTSTANDING LOANS FOR SUCH PERIOD (SUCH WEEK OR LESSER PERIOD OR
PERIODS BEING HEREINAFTER REFERRED TO AS A “SETTLEMENT PERIOD”).  IF THE SUMMARY
STATEMENT IS SENT BY AGENT AND

 

61

--------------------------------------------------------------------------------


 


RECEIVED BY A LENDER PRIOR TO 12:00 P.M. CHICAGO TIME, THEN SUCH LENDER SHALL
MAKE THE SETTLEMENT TRANSFER DESCRIBED IN THIS SECTION BY NO LATER THAN 3:00
P.M. CHICAGO TIME ON THE SAME BUSINESS DAY AND IF RECEIVED BY A LENDER AFTER
12:00 P.M. CHICAGO TIME, THEN SUCH LENDER SHALL MAKE THE SETTLEMENT TRANSFER BY
NOT LATER THAN 3:00 P.M. CHICAGO TIME ON THE NEXT BUSINESS DAY FOLLOWING THE
DATE OF RECEIPT.  IF, AS OF THE END OF ANY SETTLEMENT PERIOD, THE AMOUNT OF A
LENDER’S PRO RATA SHARE OF THE OUTSTANDING LOANS IS MORE THAN SUCH LENDER’S PRO
RATA SHARE OF THE OUTSTANDING LOANS AS OF THE END OF THE PREVIOUS SETTLEMENT
PERIOD, THEN SUCH LENDER SHALL FORTHWITH (BUT IN NO EVENT LATER THAN THE TIME
SET FORTH IN THE PRECEDING SENTENCE) TRANSFER TO AGENT BY WIRE TRANSFER IN
IMMEDIATELY AVAILABLE FUNDS THE AMOUNT OF THE INCREASE.  ALTERNATIVELY, IF THE
AMOUNT OF A LENDER’S PRO RATA SHARE OF THE OUTSTANDING LOANS IN ANY SETTLEMENT
PERIOD IS LESS THAN THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF THE
OUTSTANDING LOANS FOR THE PREVIOUS SETTLEMENT PERIOD, AGENT SHALL FORTHWITH
TRANSFER TO SUCH LENDER BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS THE
AMOUNT OF THE DECREASE.  THE OBLIGATION OF EACH OF THE LENDERS TO TRANSFER SUCH
FUNDS AND EFFECT SUCH SETTLEMENT SHALL BE IRREVOCABLE AND UNCONDITIONAL AND
WITHOUT RECOURSE TO OR WARRANTY BY AGENT.  AGENT AND EACH LENDER AGREES TO MARK
ITS BOOKS AND RECORDS AT THE END OF EACH SETTLEMENT PERIOD TO SHOW AT ALL TIMES
THE DOLLAR AMOUNT OF ITS PRO RATA SHARE OF THE OUTSTANDING LOANS AND LETTERS OF
CREDIT.  EACH LENDER SHALL ONLY BE ENTITLED TO RECEIVE INTEREST ON ITS PRO RATA
SHARE OF THE LOANS TO THE EXTENT SUCH LOANS HAVE BEEN FUNDED BY SUCH LENDER. 
BECAUSE THE AGENT ON BEHALF OF LENDERS MAY BE ADVANCING AND/OR MAY BE REPAID
LOANS PRIOR TO THE TIME WHEN LENDERS WILL ACTUALLY ADVANCE AND/OR BE REPAID SUCH
LOANS, INTEREST WITH RESPECT TO LOANS SHALL BE ALLOCATED BY AGENT IN ACCORDANCE
WITH THE AMOUNT OF LOANS ACTUALLY ADVANCED BY AND REPAID TO EACH LENDER AND THE
AGENT AND SHALL ACCRUE FROM AND INCLUDING THE DATE SUCH LOANS ARE SO ADVANCED TO
BUT EXCLUDING THE DATE SUCH LOANS ARE EITHER REPAID BY BORROWERS OR ACTUALLY
SETTLED WITH THE APPLICABLE LENDER AS DESCRIBED IN THIS SECTION.


 


(C)                    TO THE EXTENT THAT AGENT HAS MADE ANY SUCH AMOUNTS
AVAILABLE AND THE SETTLEMENT DESCRIBED ABOVE SHALL NOT YET HAVE OCCURRED, UPON
REPAYMENT OF ANY LOANS BY A BORROWER, AGENT MAY APPLY SUCH AMOUNTS REPAID
DIRECTLY TO ANY AMOUNTS MADE AVAILABLE BY AGENT PURSUANT TO THIS SECTION.  IN
LIEU OF WEEKLY OR MORE FREQUENT SETTLEMENTS, AGENT MAY, AT ITS OPTION, AT ANY
TIME REQUIRE EACH LENDER TO PROVIDE AGENT WITH IMMEDIATELY AVAILABLE FUNDS
REPRESENTING ITS PRO RATA SHARE OF EACH LOAN, PRIOR TO AGENT’S DISBURSEMENT OF
SUCH LOAN TO BORROWER.  IN SUCH EVENT, ALL LOANS UNDER THIS AGREEMENT SHALL BE
MADE BY THE LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR PRO RATA
SHARES.  NO LENDER SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY OTHER LENDER IN
THE OTHER LENDER’S OBLIGATION TO MAKE A LOAN REQUESTED HEREUNDER NOR SHALL THE
COMMITMENT OF ANY LENDER BE INCREASED OR DECREASED AS A RESULT OF THE DEFAULT BY
ANY OTHER LENDER IN THE OTHER LENDER’S OBLIGATION TO MAKE A LOAN HEREUNDER.


 


(D)                   IF AGENT IS NOT FUNDING A PARTICULAR LOAN TO A BORROWER
(OR ADMINISTRATIVE BORROWER FOR THE BENEFIT OF SUCH BORROWER) PURSUANT TO
SECTIONS 6.11(A) AND 6.11(B) ABOVE ON ANY DAY, BUT IS REQUIRING EACH LENDER TO
PROVIDE AGENT WITH IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH LOAN AS
PROVIDED IN SECTION 6.11(C) ABOVE, AGENT MAY ASSUME THAT EACH LENDER WILL MAKE
AVAILABLE TO AGENT SUCH LENDER’S PRO RATA SHARE OF THE LOAN REQUESTED OR
OTHERWISE MADE ON SUCH DAY AND AGENT MAY, IN ITS DISCRETION, BUT SHALL NOT BE
OBLIGATED TO, CAUSE A CORRESPONDING AMOUNT TO BE MADE AVAILABLE TO OR FOR THE
BENEFIT OF SUCH BORROWER ON SUCH DAY.  IF AGENT MAKES SUCH CORRESPONDING AMOUNT
AVAILABLE TO A BORROWER AND SUCH CORRESPONDING AMOUNT IS NOT IN FACT MADE
AVAILABLE TO AGENT BY SUCH LENDER, AGENT SHALL BE ENTITLED TO RECOVER SUCH
CORRESPONDING AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON
FOR EACH DAY FROM THE DATE

 

62

--------------------------------------------------------------------------------


 


SUCH PAYMENT WAS DUE UNTIL THE DATE SUCH AMOUNT IS PAID TO AGENT AT THE FEDERAL
FUNDS RATE FOR EACH DAY DURING SUCH PERIOD (AS PUBLISHED BY THE FEDERAL RESERVE
BANK OF CHICAGO OR AT AGENT’S OPTION BASED ON THE ARITHMETIC MEAN DETERMINED BY
AGENT OF THE RATES FOR THE LAST TRANSACTION IN OVERNIGHT FEDERAL FUNDS ARRANGED
PRIOR TO 9:00 A.M. (CHICAGO TIME) ON THAT DAY BY EACH OF THE THREE LEADING
BROKERS OF FEDERAL FUNDS TRANSACTIONS IN CHICAGO SELECTED BY AGENT) AND IF SUCH
AMOUNTS ARE NOT PAID WITHIN THREE (3) DAYS OF AGENT’S DEMAND, AT THE HIGHEST
INTEREST RATE PROVIDED FOR IN SECTION 3.1 HEREOF APPLICABLE TO PRIME RATE
LOANS.  DURING THE PERIOD IN WHICH SUCH LENDER HAS NOT PAID SUCH CORRESPONDING
AMOUNT TO AGENT, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS, THE AMOUNT SO ADVANCED BY
AGENT TO OR FOR THE BENEFIT OF ANY BORROWER SHALL, FOR ALL PURPOSES HEREOF, BE A
LOAN MADE BY AGENT FOR ITS OWN ACCOUNT.  UPON ANY SUCH FAILURE BY A LENDER TO
PAY AGENT, AGENT SHALL PROMPTLY THEREAFTER NOTIFY ADMINISTRATIVE BORROWER OF
SUCH FAILURE AND BORROWERS SHALL PAY SUCH CORRESPONDING AMOUNT TO AGENT FOR ITS
OWN ACCOUNT WITHIN FIVE (5) BUSINESS DAYS OF ADMINISTRATIVE BORROWER’S RECEIPT
OF SUCH NOTICE.  A LENDER WHO FAILS TO PAY AGENT ITS PRO RATA SHARE OF ANY LOANS
MADE AVAILABLE BY THE AGENT ON SUCH LENDER’S BEHALF, OR ANY LENDER WHO FAILS TO
PAY ANY OTHER AMOUNT OWING BY IT TO AGENT, IS A “DEFAULTING LENDER”.


 


(E)                    AGENT SHALL NOT BE OBLIGATED TO TRANSFER TO A DEFAULTING
LENDER ANY PAYMENTS RECEIVED BY AGENT FOR THE DEFAULTING LENDER’S BENEFIT, NOR
SHALL A DEFAULTING LENDER BE ENTITLED TO THE SHARING OF ANY PAYMENTS HEREUNDER
(INCLUDING ANY PRINCIPAL, INTEREST OR FEES).  AMOUNTS PAYABLE TO A DEFAULTING
LENDER SHALL INSTEAD BE PAID TO OR RETAINED BY AGENT.  AGENT MAY HOLD AND, IN
ITS DISCRETION, RELEND TO A BORROWER THE AMOUNT OF ALL SUCH PAYMENTS RECEIVED OR
RETAINED BY IT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER.  FOR PURPOSES OF
VOTING OR CONSENTING TO MATTERS WITH RESPECT TO THIS AGREEMENT AND THE OTHER
FINANCING AGREEMENTS AND DETERMINING PRO RATA SHARES, SUCH DEFAULTING LENDER
SHALL BE DEEMED NOT TO BE A “LENDER” AND SUCH LENDER’S COMMITMENT SHALL BE
DEEMED TO BE ZERO (0).  THIS SECTION SHALL REMAIN EFFECTIVE WITH RESPECT TO A
DEFAULTING LENDER UNTIL SUCH DEFAULT IS CURED.  THE OPERATION OF THIS SECTION
SHALL NOT BE CONSTRUED TO INCREASE OR OTHERWISE AFFECT THE COMMITMENT OF ANY
LENDER, OR RELIEVE OR EXCUSE THE PERFORMANCE BY ANY BORROWER OR GUARANTOR OF
THEIR DUTIES AND OBLIGATIONS HEREUNDER.  WACHOVIA CAPITAL OR ADMINISTRATIVE
BORROWER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT ANY TIME, AND UPON THE
EXERCISE BY WACHOVIA CAPITAL OR ADMINISTRATIVE BORROWER OF SUCH RIGHT, ANY
DEFAULTING LENDER SHALL HAVE THE OBLIGATION, TO SELL, ASSIGN AND TRANSFER TO
WACHOVIA CAPITAL OR SUCH ELIGIBLE TRANSFEREE AS WACHOVIA CAPITAL MAY SPECIFY,
THE COMMITMENT OF SUCH DEFAULTING LENDER AND ALL RIGHTS AND INTERESTS OF SUCH
DEFAULTING LENDER PURSUANT THERETO.  WACHOVIA CAPITAL SHALL PROVIDE THE
DEFAULTING LENDER WITH PRIOR WRITTEN NOTICE OF ITS INTENT TO EXERCISE ITS RIGHT
UNDER THIS SECTION (OR IF WACHOVIA CAPITAL DOES NOT EXERCISE SUCH RIGHT,
ADMINISTRATIVE BORROWER SHALL PROVIDE AGENT AND THE DEFAULTING LENDER WITH PRIOR
WRITTEN NOTICE OF ITS INTENT TO EXERCISE ITS RIGHT UNDER THIS SECTION), WHICH
NOTICE SHALL SPECIFY THE DATE ON WHICH SUCH PURCHASE AND SALE SHALL OCCUR.  SUCH
PURCHASE AND SALE SHALL BE PURSUANT TO THE TERMS OF AN ASSIGNMENT AND ACCEPTANCE
(WHETHER OR NOT EXECUTED BY THE DEFAULTING LENDER).


 


(F)                      NOTHING IN THIS SECTION OR ELSEWHERE IN THIS AGREEMENT
OR THE OTHER FINANCING AGREEMENTS SHALL BE DEEMED TO REQUIRE AGENT TO ADVANCE
FUNDS ON BEHALF OF ANY LENDER OR TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO
FULFILL ITS COMMITMENT HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT ANY BORROWER
MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY DEFAULT BY ANY LENDER HEREUNDER
IN FULFILLING ITS COMMITMENT.

 

63

--------------------------------------------------------------------------------


 


6.12  OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS.  THE
OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL, AND NO LENDER SHALL BE
RESPONSIBLE FOR THE OBLIGATION OR COMMITMENT OF ANY OTHER LENDER HEREUNDER. 
NOTHING CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS AND
NO ACTION TAKEN BY THE LENDERS PURSUANT HERETO OR THERETO SHALL BE DEEMED TO
CONSTITUTE THE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY.  THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER TO EACH
LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT, AND SUBJECT TO SECTION 12.3
HEREOF, EACH LENDER SHALL BE ENTITLED TO PROTECT AND ENFORCE ITS RIGHTS ARISING
OUT OF THIS AGREEMENT AND IT SHALL NOT BE NECESSARY FOR ANY OTHER LENDER TO BE
JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.

 


6.13  BANK PRODUCTS.  BORROWERS AND GUARANTORS, OR ANY OF THEIR SUBSIDIARIES,
MAY (BUT NO SUCH PERSON IS REQUIRED TO) REQUEST THAT THE BANK PRODUCT PROVIDERS
PROVIDE OR ARRANGE FOR SUCH PERSON TO OBTAIN BANK PRODUCTS FROM BANK PRODUCT
PROVIDERS, AND EACH BANK PRODUCT PROVIDER MAY, IN ITS SOLE DISCRETION, PROVIDE
OR ARRANGE FOR SUCH PERSON TO OBTAIN THE REQUESTED BANK PRODUCTS.  BORROWERS AND
GUARANTORS OR ANY OF THEIR SUBSIDIARIES THAT OBTAINS BANK PRODUCTS SHALL
INDEMNIFY AND HOLD AGENT, EACH LENDER AND THEIR RESPECTIVE AFFILIATES HARMLESS
FROM ANY AND ALL OBLIGATIONS NOW OR HEREAFTER OWING TO ANY OTHER PERSON BY ANY
BANK PRODUCT PROVIDER IN CONNECTION WITH ANY BANK PRODUCTS OTHER THAN FOR GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF ANY SUCH INDEMNIFIED PERSON. 
THIS SECTION 6.13 SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.  BORROWER AND ITS SUBSIDIARIES ACKNOWLEDGE AND
AGREE THAT THE OBTAINING OF BANK PRODUCTS FROM BANK PRODUCT PROVIDERS (A) IS IN
THE SOLE DISCRETION OF SUCH BANK PRODUCT PROVIDER, AND (B) IS SUBJECT TO ALL
RULES AND REGULATIONS OF SUCH BANK PRODUCT PROVIDER.  EACH BANK PRODUCT PROVIDER
SHALL BE DEEMED A PARTY HERETO FOR PURPOSES OF ANY REFERENCE IN A FINANCING
AGREEMENT TO THE PARTIES FOR WHOM AGENT IS ACTING, PROVIDED, THAT, THE RIGHTS OF
SUCH BANK PRODUCT PROVIDER HEREUNDER AND UNDER ANY OF THE OTHER FINANCING
AGREEMENTS SHALL CONSIST EXCLUSIVELY OF SUCH BANK PRODUCT PROVIDER’S RIGHT TO
SHARE IN PAYMENTS AND COLLECTIONS OUT OF THE COLLATERAL AS SET FORTH HEREIN.  IN
CONNECTION WITH ANY SUCH DISTRIBUTION OF PAYMENTS AND COLLECTIONS, AGENT SHALL
BE ENTITLED TO ASSUME THAT NO AMOUNTS ARE DUE TO ANY BANK PRODUCT PROVIDER
UNLESS SUCH BANK PRODUCT PROVIDER HAS NOTIFIED AGENT IN WRITING OF ANY SUCH
LIABILITY OWED TO IT AS OF THE DATE OF ANY SUCH DISTRIBUTION.

 


SECTION 7.  COLLATERAL REPORTING AND COVENANTS


 


7.1  COLLATERAL REPORTING.


 


(A)                    BORROWERS SHALL PROVIDE AGENT WITH THE FOLLOWING
DOCUMENTS IN A FORM SATISFACTORY TO AGENT:


 

(I)                       AS SOON AS POSSIBLE AFTER THE END OF EACH FISCAL MONTH
(BUT IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS AFTER THE END THEREOF) SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND EXCESS AVAILABILITY
SHALL BE GREATER THAN $75,000,000 (AND MORE FREQUENTLY AS AGENT MAY REQUIRE AT
ANY TIME A DEFAULT OR EVENT OF DEFAULT EXISTS OR HAS OCCURRED OR EXCESS
AVAILABILITY IS LESS THAN $75,000,000), A BORROWING BASE CERTIFICATE SETTING
FORTH THE CALCULATION OF THE BORROWING BASE AS OF THE LAST BUSINESS DAY OF THE
IMMEDIATELY PRECEDING PERIOD AS TO THE INVENTORY, DULY COMPLETED AND EXECUTED BY
THE CHIEF FINANCIAL OFFICER, VICE PRESIDENT OF FINANCE, TREASURER OR CONTROLLER
OF ADMINISTRATIVE BORROWER, TOGETHER WITH ALL

 

64

--------------------------------------------------------------------------------


 

SCHEDULES REQUIRED PURSUANT TO THE TERMS OF THE BORROWING BASE CERTIFICATE DULY
COMPLETED, INCLUDING BUT NOT LIMITED TO AN INVENTORY SUMMARY REPORT BY CATEGORY
(AND UPON AGENT’S REQUEST, LETTER OF CREDIT INVENTORY) AND IDENTIFYING WHERE
SUCH INVENTORY IS LOCATED;

 

(II)                    AS SOON AS POSSIBLE AFTER THE END OF EACH FISCAL MONTH
(BUT IN ANY EVENT WITHIN TEN (10) BUSINESS DAYS AFTER THE END THEREOF), ON A
MONTHLY BASIS OR MORE FREQUENTLY AS AGENT MAY REQUEST,

 

(A)           PERPETUAL INVENTORY SUMMARY REPORTS BY LOCATION AND BY RETAIL
DIVISION AND CONTRACT DIVISION (AND INCLUDING THE AMOUNTS OF INVENTORY AND THE
VALUE THEREOF AT ANY LEASED LOCATIONS AND AT PREMISES OF WAREHOUSES, PROCESSORS
OR OTHER THIRD PARTIES OR IS CONSIGNED INVENTORY),

 

(B)             SUMMARY AGING OF OUTSTANDING ACCOUNTS PAYABLE (AND INCLUDING
INFORMATION INDICATING THE AMOUNTS OWING TO OWNERS AND LESSORS OF LEASED
PREMISES, WAREHOUSES, FULFILLMENT CENTERS, PROCESSORS, CUSTOM BROKERS, FREIGHT
FORWARDERS AND OTHER THIRD PARTIES FROM TIME TO TIME IN POSSESSION OF ANY
COLLATERAL),

 

(C)             A CERTIFICATE BY THE CHIEF FINANCIAL OFFICER, VICE PRESIDENT OF
FINANCE, TREASURER OR CONTROLLER OF ADMINISTRATIVE BORROWER CONSISTING OF: (1) A
STATEMENT CONFIRMING THE PAYMENT OF RENT AND OTHER AMOUNTS DUE TO OWNERS AND
LESSORS OF REAL PROPERTY USED BY BORROWER IN THE IMMEDIATELY PRECEDING MONTH,
SUBJECT TO YEAR-END OR MONTHLY PERCENTAGE RENT PAYMENT ADJUSTMENTS, (2) THE
ADDRESSES OF ALL NEW RETAIL STORE OR DISTRIBUTION CENTER LOCATIONS OF BORROWERS
AND GUARANTORS OPENED AND EXISTING RETAIL STORE OR DISTRIBUTION CENTER LOCATIONS
CLOSED OR SOLD, IN EACH CASE SINCE THE DATE OF THE MOST RECENT CERTIFICATE
DELIVERED TO AGENT CONTAINING THE INFORMATION REQUIRED UNDER THIS CLAUSE, (3) A
REPORT OF ANY NEW DEPOSIT ACCOUNT ESTABLISHED OR USED BY ANY BORROWER OR
GUARANTOR WITH ANY BANK OR OTHER FINANCIAL INSTITUTION, INCLUDING THE BORROWER
OR GUARANTOR IN WHOSE NAME THE ACCOUNT IS MAINTAINED, THE ACCOUNT NUMBER, THE
NAME AND ADDRESS OF THE FINANCIAL INSTITUTION AT WHICH SUCH ACCOUNT IS
MAINTAINED, THE PURPOSE OF SUCH ACCOUNT AND, IF ANY, THE AMOUNT HELD IN SUCH
ACCOUNT ON OR ABOUT THE DATE OF SUCH REPORT, (4) A DESCRIPTION OF ANY LICENSE
AGREEMENTS WITH RESPECT TO INTELLECTUAL PROPERTY (OTHER THAN LICENSES BY A
BORROWER TO A PRIVATE LABEL MANUFACTURER ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS FOR THE PRODUCTION OF INVENTORY ON BEHALF OF A BORROWER OR “CLICK
THROUGH” LICENSES TO WEBSITE HOSTS OR PROVIDERS IN CONNECTION WITH ON-LINE
PURCHASING OR LICENSES TO A BORROWER BY A CUSTOMER TO USE SUCH CUSTOMER’S
TRADEMARKS FOR PURPOSES OF GOODS OR SERVICES PROVIDED BY SUCH BORROWER TO OR FOR
SUCH CUSTOMER) ENTERED INTO SINCE THE DATE OF THE MOST RECENT CERTIFICATE
DELIVERED TO AGENT LISTING THE INTELLECTUAL PROPERTY SUBJECT TO SUCH LICENSE,
THE NAME AND ADDRESS OF THE LICENSEE, THE TERM OF THE LICENSE ARRANGEMENT AND
THE PRODUCTS AND TERRITORY SUBJECT TO SUCH LICENSE AND (5) A STATEMENT THAT ALL
SALES AND USE TAXES HAVE BEEN PAID WHEN DUE AS OF THE DATE OF THE CERTIFICATE,
EXCEPT AS SPECIFICALLY DESCRIBED IN SUCH CERTIFICATE;

 

(D)            IN CONNECTION WITH ANY PERMITTED ACQUISITION FOR WHICH THE
CONSIDERATION IS LESS THAN $10,000,000, A CERTIFICATE BY THE CHIEF FINANCIAL
OFFICER, VICE PRESIDENT OF FINANCE, TREASURER OR CONTROLLER OF ADMINISTRATIVE
BORROWER SETTING FORTH THE DATE OR PROPOSED DATE AND AMOUNT OF SUCH AN
ACQUISITION THAT HAS OCCURRED SINCE THE DATE OF THE MOST RECENT CERTIFICATE
DELIVERED TO AGENT CONTAINING THE INFORMATION REQUIRED UNDER THIS CLAUSE OR WILL
OCCUR PRIOR TO THE DATE OF THE NEXT SUCH CERTIFICATE TO BE DELIVERED TO AGENT,
TOGETHER WITH A LIST AND DESCRIPTION OF

 

65

--------------------------------------------------------------------------------


 

THE ASSETS OR SHARES ACQUIRED OR TO BE ACQUIRED, THE TOTAL PURCHASE PRICE FOR
THE ASSETS PURCHASED OR TO BE PURCHASED (AND THE TERMS OF PAYMENT OF SUCH
PURCHASE PRICE), AND A SUMMARY OF THE DUE DILIGENCE UNDERTAKEN BY BORROWERS IN
CONNECTION WITH SUCH ACQUISITION;

 

(E)              AS TO ANY INDEBTEDNESS INCURRED AFTER THE DATE HEREOF IN AN
AMOUNT LESS THAN $10,000,000 THAT IS PERMITTED HEREUNDER, A CERTIFICATE BY THE
CHIEF FINANCIAL OFFICER, VICE PRESIDENT OF FINANCE, TREASURER OR CONTROLLER OF
ADMINISTRATIVE BORROWER SETTING FORTH THE BORROWER OR GUARANTOR THAT HAS
INCURRED SUCH INDEBTEDNESS, THE AMOUNT OF SUCH INDEBTEDNESS, THE PERSON OR
PERSONS TO WHOM SUCH INDEBTEDNESS WILL BE OWED, THE INTEREST RATE, THE SCHEDULE
OF REPAYMENTS AND MATURITY DATE WITH RESPECT THERETO AND SUCH OTHER INFORMATION
AS AGENT MAY REQUEST WITH RESPECT THERETO,

 

(III)                 UPON AGENT’S REQUEST, (A) REPORTS OF SALES FOR EACH
CATEGORY OF INVENTORY,  (B) REPORTS BY RETAIL STORE LOCATION OF SALES AND
OPERATING PROFITS FOR EACH SUCH RETAIL STORE LOCATION, (C) SUMMARY REPORTS ON
SALES AND USE TAX COLLECTIONS, DEPOSITS AND PAYMENTS, INCLUDING MONTHLY SALES
AND USE TAX ACCRUALS, (D) TRUE, CORRECT AND COMPLETE COPIES OF ALL AGREEMENTS,
DOCUMENTS AND INSTRUMENTS RELATING TO ANY PERMITTED ACQUISITION WHICH AGENT HAS
NOT OTHERWISE RECEIVED AND (E) TRUE, CORRECT AND COMPLETE COPIES OF ALL
AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING OR OTHERWISE RELATED TO
INDEBTEDNESS THAT AGENT HAS NOT OTHERWISE RECEIVED; AND

 

(IV)                SUCH OTHER REPORTS AS TO THE COLLATERAL AS AGENT SHALL
REQUEST FROM TIME TO TIME.

 


(B)                   NOTHING CONTAINED IN ANY BORROWING BASE CERTIFICATE SHALL
BE DEEMED TO LIMIT, IMPAIR OR OTHERWISE AFFECT THE RIGHTS OF AGENT CONTAINED
HEREIN AND IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE CALCULATION
OF THE BORROWING BASE AS SET FORTH IN ANY BORROWING BASE CERTIFICATE AND AS
DETERMINED BY AGENT IN GOOD FAITH, THE DETERMINATION OF AGENT SHALL GOVERN AND
BE CONCLUSIVE AND BINDING UPON BORROWERS AND GUARANTORS. WITHOUT LIMITING THE
FOREGOING, BORROWERS SHALL FURNISH TO AGENT ANY INFORMATION WHICH AGENT MAY
REASONABLY REQUEST REGARDING THE DETERMINATION AND CALCULATION OF ANY OF THE
AMOUNTS SET FORTH IN ANY BORROWING BASE CERTIFICATE. THE BORROWING BASE MAY BE
ADJUSTED BASED ON THE INFORMATION SET FORTH IN THE REPORTS RECEIVED BY AGENT
UNDER SECTION 7.1(A)(I) ABOVE.  IN NO EVENT SHALL ANY BORROWER OR GUARANTOR HAVE
ANY LIABILITY IN CONNECTION WITH THE CALCULATION OF THE RESERVES IN THE
BORROWING BASE TO THE EXTENT THE AMOUNT OF SUCH RESERVE IS PROVIDED BY AGENT TO
BORROWERS OR GUARANTORS FOR SUCH PURPOSE.  IF ANY BORROWER’S OR GUARANTOR’S
RECORDS OR REPORTS OF THE COLLATERAL ARE PREPARED OR MAINTAINED BY AN ACCOUNTING
SERVICE, CONTRACTOR, SHIPPER OR OTHER AGENT, SUCH BORROWER AND GUARANTOR HEREBY
IRREVOCABLY AUTHORIZES SUCH SERVICE, CONTRACTOR, SHIPPER OR AGENT TO DELIVER
SUCH RECORDS, REPORTS, AND RELATED DOCUMENTS TO AGENT AND TO FOLLOW AGENT’S
INSTRUCTIONS WITH RESPECT TO FURTHER SERVICES.


 


(C)                    ALL OF THE DOCUMENTS, REPORTS AND SCHEDULES PROVIDED BY
BORROWERS TO AGENT HEREUNDER FOR RECEIVABLES PAYABLE IN ANY CURRENCY OTHER THAN
US DOLLARS AND INVENTORY LOCATED OUTSIDE THE UNITED STATES OF AMERICA SHALL SET
FORTH THE US DOLLAR EQUIVALENT FOR THE AMOUNT OF THE RECEIVABLES AND VALUE OF
THE INVENTORY INCLUDED IN ANY SUCH DOCUMENTS, REPORTS OR SCHEDULES.  FOR
PURPOSES HEREOF, AGENT MAY, AT ITS OPTION, PROVIDE TO ADMINISTRATIVE BORROWER,
AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE ANY SUCH DOCUMENTS, REPORTS OR
SCHEDULES ARE REQUIRED TO BE PROVIDED BY BORROWERS TO AGENT HEREUNDER, THE
EXCHANGE RATES REQUIRED TO SET

 

66

--------------------------------------------------------------------------------


 


FORTH THE US DOLLAR EQUIVALENT IN SUCH DOCUMENTS, REPORTS AND SCHEDULES
PROVIDED, THAT, IN THE EVENT AGENT DOES NOT DO SO, BORROWERS SHALL USE SUCH
RATES OF EXCHANGE WITH RESPECT TO THE APPLICABLE CURRENCIES AS BORROWERS USE FOR
SUCH PURPOSE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH CURRENT
PRACTICES AS OF THE DATE HEREOF AND SHALL IDENTIFY SUCH RATES OF EXCHANGE IN ANY
SUCH DOCUMENTS, REPORTS AND SCHEDULES.


 


7.2  ACCOUNTS COVENANTS.


 


(A)                    BORROWERS SHALL NOTIFY AGENT PROMPTLY OF THE ASSERTION OF
(I) ANY CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS BY ANY ACCOUNT DEBTOR, CREDIT
CARD ISSUER OR CREDIT CARD PROCESSOR OR ANY DISPUTES WITH ANY OF SUCH PERSONS OR
ANY SETTLEMENT, ADJUSTMENT OR COMPROMISE THEREOF, TO THE EXTENT ANY OF THE
FOREGOING EXCEEDS $5,000,000 IN ANY ONE CASE OR $10,000,000 IN THE AGGREGATE AND
(II) ALL MATERIAL ADVERSE INFORMATION RELATING TO THE FINANCIAL CONDITION OF ANY
ACCOUNT DEBTOR, CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR.  NO CREDIT,
DISCOUNT, ALLOWANCE OR EXTENSION OR AGREEMENT FOR ANY OF THE FOREGOING SHALL BE
GRANTED TO ANY ACCOUNT DEBTOR, CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR
EXCEPT IN THE ORDINARY COURSE OF A BORROWER’S BUSINESS IN ACCORDANCE WITH THE
CURRENT PRACTICES OF SUCH BORROWER AS IN EFFECT ON THE DATE HEREOF.  AT ANY TIME
THAT AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, AGENT SHALL,
AT ITS OPTION, HAVE THE EXCLUSIVE RIGHT TO SETTLE, ADJUST OR COMPROMISE ANY
CLAIM, OFFSET, COUNTERCLAIM OR DISPUTE WITH ACCOUNT DEBTORS, CREDIT CARD ISSUERS
OR CREDIT CARD PROCESSORS OR GRANT ANY CREDITS, DISCOUNTS OR ALLOWANCES.


 


(B)                   BORROWERS SHALL NOTIFY AGENT PROMPTLY OF:  (I) ANY NOTICE
OF A MATERIAL DEFAULT BY SUCH BORROWER UNDER ANY OF THE CREDIT CARD AGREEMENTS
OR OF ANY DEFAULT WHICH HAS A REASONABLE LIKELIHOOD OF RESULTING IN THE CREDIT
CARD ISSUER OR CREDIT CARD PROCESSOR CEASING TO MAKE PAYMENTS OR SUSPENDING
PAYMENTS TO SUCH BORROWER, (II) ANY NOTICE FROM ANY CREDIT CARD ISSUER OR CREDIT
CARD PROCESSOR THAT SUCH PERSON IS CEASING OR SUSPENDING, OR WILL CEASE OR
SUSPEND, ANY PRESENT OR FUTURE PAYMENTS DUE OR TO BECOME DUE TO ANY BORROWER
FROM SUCH PERSON, OR THAT SUCH PERSON IS TERMINATING OR WILL TERMINATE ANY OF
THE CREDIT CARD AGREEMENTS, AND (III) THE FAILURE OF SUCH BORROWER TO COMPLY
WITH ANY MATERIAL TERMS OF THE CREDIT CARD AGREEMENTS OR ANY TERMS THEREOF WHICH
HAS A REASONABLE LIKELIHOOD OF RESULTING IN THE CREDIT CARD ISSUER OR CREDIT
CARD PROCESSOR CEASING OR SUSPENDING PAYMENTS TO SUCH BORROWER.


 


(C)                    AGENT SHALL HAVE THE RIGHT AT ANY TIME OR TIMES, IN
AGENT’S NAME OR IN THE NAME OF A NOMINEE OF AGENT, TO VERIFY THE VALIDITY,
AMOUNT OR ANY OTHER MATTER RELATING TO ANY RECEIVABLES OR OTHER COLLATERAL, BY
MAIL, TELEPHONE, FACSIMILE TRANSMISSION OR OTHERWISE.


 


7.3  INVENTORY COVENANTS.  WITH RESPECT TO THE INVENTORY: (A) EACH BORROWER AND
GUARANTOR SHALL AT ALL TIMES MAINTAIN INVENTORY RECORDS REASONABLY SATISFACTORY
TO AGENT, KEEPING CORRECT AND ACCURATE RECORDS ITEMIZING AND DESCRIBING THE
KIND, TYPE, QUALITY AND QUANTITY OF INVENTORY, SUCH BORROWER’S OR GUARANTOR’S
COST THEREFOR AND DAILY WITHDRAWALS THEREFROM AND ADDITIONS THERETO; (B)
BORROWERS AND GUARANTORS SHALL CONDUCT A PHYSICAL COUNT OF THE INVENTORY EITHER
THROUGH PERIODIC CYCLE COUNTS OR WALL TO WALL COUNTS, SO THAT ALL INVENTORY IS
SUBJECT TO SUCH COUNTS AT LEAST ONCE EACH YEAR, BUT AT ANY TIME OR TIMES AS
AGENT MAY REQUEST AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, AND PROMPTLY FOLLOWING SUCH PHYSICAL INVENTORY (WHETHER THROUGH
PERIODIC CYCLE COUNTS OR WALL TO WALL COUNTS) SHALL SUPPLY AGENT WITH A REPORT
IN THE FORM AND WITH SUCH SPECIFICITY AS MAY BE REASONABLY SATISFACTORY TO AGENT

 

67

--------------------------------------------------------------------------------


 


CONCERNING SUCH PHYSICAL COUNT; (C) BORROWERS AND GUARANTORS SHALL NOT REMOVE
ANY INVENTORY FROM THE LOCATIONS SET FORTH OR PERMITTED HEREIN, WITHOUT THE
PRIOR WRITTEN CONSENT OF AGENT, EXCEPT FOR SALES OF INVENTORY IN THE ORDINARY
COURSE OF ITS BUSINESS AND EXCEPT TO MOVE INVENTORY DIRECTLY FROM ONE LOCATION
SET FORTH OR PERMITTED HEREIN TO ANOTHER SUCH LOCATION AND EXCEPT FOR INVENTORY
SHIPPED FROM THE MANUFACTURER THEREOF TO SUCH BORROWER OR GUARANTOR WHICH IS IN
TRANSIT TO THE LOCATIONS SET FORTH OR PERMITTED HEREIN; (D) UPON AGENT’S
REQUEST, BORROWERS SHALL, AT THEIR EXPENSE, DELIVER OR CAUSE TO BE DELIVERED TO
AGENT WRITTEN APPRAISALS AS TO THE INVENTORY IN FORM, SCOPE AND METHODOLOGY
ACCEPTABLE TO AGENT AND BY AN APPRAISER ACCEPTABLE TO AGENT, ADDRESSED TO AGENT
AND LENDERS AND UPON WHICH AGENT AND LENDERS ARE EXPRESSLY PERMITTED TO RELY,
BUT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED, NO
MORE THAN TWO (2) SUCH APPRAISALS AT THE COST AND EXPENSE OF BORROWERS IN ANY
CALENDAR YEAR; PROVIDED, THAT, WITHOUT LIMITING ANY RIGHTS OF AGENT HEREUNDER,
BORROWERS SHALL WITHIN NINETY (90) DAYS AFTER THE DATE HEREOF DELIVER, OR CAUSE
TO BE DELIVERED, TO AGENT, SUCH WRITTEN APPRAISALS AS TO THE INVENTORY; (E)
BORROWERS AND GUARANTORS SHALL PRODUCE, USE, STORE AND MAINTAIN THE INVENTORY
WITH ALL REASONABLE CARE AND CAUTION AND IN ACCORDANCE WITH APPLICABLE STANDARDS
OF ANY INSURANCE AND IN CONFORMITY WITH APPLICABLE LAWS (INCLUDING THE
REQUIREMENTS OF THE FEDERAL FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED AND ALL
RULES, REGULATIONS AND ORDERS RELATED THERETO); (F) EACH BORROWER AND GUARANTOR
ASSUMES ALL RESPONSIBILITY AND LIABILITY ARISING FROM OR RELATING TO THE
PRODUCTION, USE, SALE OR OTHER DISPOSITION OF THE INVENTORY; (G) BORROWERS AND
GUARANTORS SHALL NOT SELL INVENTORY TO ANY CUSTOMER ON APPROVAL, OR ANY OTHER
BASIS WHICH ENTITLES THE CUSTOMER TO RETURN OR MAY OBLIGATE ANY BORROWER OR
GUARANTOR TO REPURCHASE SUCH INVENTORY EXCEPT FOR THE RIGHT OF RETURN GIVEN TO
CUSTOMERS OF SUCH BORROWER OR GUARANTOR IN THE ORDINARY COURSE OF THE BUSINESS
OF SUCH BORROWER OR GUARANTOR IN ACCORDANCE WITH THE THEN CURRENT RETURN POLICY
OF SUCH BORROWER OR GUARANTOR; (H) BORROWERS AND GUARANTORS SHALL KEEP THE
INVENTORY IN GOOD AND MARKETABLE CONDITION; AND (I) BORROWERS AND GUARANTORS
SHALL NOT ACQUIRE OR ACCEPT ANY INVENTORY ON CONSIGNMENT OR APPROVAL UNLESS SUCH
INVENTORY HAS BEEN SPECIFICALLY IDENTIFIED IN A REPORT WITH RESPECT THERETO
PROVIDED BY ADMINISTRATIVE BORROWER TO AGENT PURSUANT TO SECTION 7.1(A) HEREOF
WHEN REQUIRED TO BE INCLUDED IN SUCH REPORT OR AGENT HAS OTHERWISE RECEIVED
PRIOR WRITTEN NOTICE THEREOF IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.

 


7.4  POWER OF ATTORNEY.  EACH BORROWER AND GUARANTOR HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS AGENT (AND ALL PERSONS DESIGNATED BY AGENT) AS SUCH
BORROWER’S AND GUARANTOR’S TRUE AND LAWFUL ATTORNEY-IN-FACT, AND AUTHORIZES
AGENT, IN SUCH BORROWER’S, GUARANTOR’S OR AGENT’S NAME, TO: (A) AT ANY TIME AN
EVENT OF DEFAULT EXISTS OR HAS OCCURRED (I) DEMAND PAYMENT ON ANY COLLATERAL,
(II) ENFORCE PAYMENT OF ANY OF THE COLLATERAL BY LEGAL PROCEEDINGS OR OTHERWISE,
(III) EXERCISE ALL OF SUCH BORROWER’S OR GUARANTOR’S RIGHTS AND REMEDIES TO
COLLECT ANY COLLATERAL, (IV) SELL OR ASSIGN ANY COLLATERAL UPON SUCH TERMS, FOR
SUCH AMOUNT AND AT SUCH TIME OR TIMES AS THE AGENT DEEMS ADVISABLE, (V) SETTLE,
ADJUST, COMPROMISE, EXTEND OR RENEW ANY OF THE COLLATERAL, (VI) DISCHARGE AND
RELEASE ANY COLLATERAL, (VII) PREPARE, FILE AND SIGN SUCH BORROWER’S OR
GUARANTOR’S NAME ON ANY PROOF OF CLAIM IN BANKRUPTCY OR OTHER SIMILAR DOCUMENT
AGAINST AN ACCOUNT DEBTOR OR OTHER OBLIGOR IN RESPECT OF ANY COLLATERAL, (VIII)
NOTIFY THE POST OFFICE AUTHORITIES TO CHANGE THE ADDRESS FOR DELIVERY OF
REMITTANCES FROM ACCOUNT DEBTORS OR OTHER OBLIGORS IN RESPECT OF COLLATERAL TO
AN ADDRESS DESIGNATED BY AGENT, AND OPEN AND DISPOSE OF ALL MAIL ADDRESSED TO
SUCH BORROWER OR GUARANTOR AND HANDLE AND STORE ALL MAIL RELATING TO THE
COLLATERAL; AND (IX) DO ALL ACTS AND THINGS WHICH ARE NECESSARY, IN AGENT’S
DETERMINATION, TO FULFILL SUCH BORROWER’S OR GUARANTOR’S OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS AND (B) AT ANY TIME AFTER A CASH
DOMINION EVENT TO (I) TAKE CONTROL IN ANY MANNER OF ANY ITEM OF PAYMENT
CONSTITUTING

 

68

--------------------------------------------------------------------------------


 


COLLATERAL OR OTHERWISE RECEIVED IN OR FOR DEPOSIT IN THE BLOCKED ACCOUNTS AND
(II) HAVE ACCESS TO ANY LOCKBOX OR POSTAL BOX INTO WHICH REMITTANCES FROM
ACCOUNT DEBTORS OR OTHER OBLIGORS IN RESPECT OF COLLATERAL ARE SENT OR RECEIVED
IF A CASH DOMINION EVENT HAS OCCURRED, AND (C) AT ANY TIME TO (I) TAKE CONTROL
OF ANY ITEM OF PAYMENT CONSTITUTING COLLATERAL THAT IS RECEIVED BY AGENT OR ANY
LENDER, (II) ENDORSE SUCH BORROWER’S OR GUARANTOR’S NAME UPON ANY ITEMS OF
PAYMENT IN RESPECT OF COLLATERAL RECEIVED BY AGENT AND ANY LENDER AND DEPOSIT
THE SAME IN AGENT’S ACCOUNT FOR APPLICATION TO THE OBLIGATIONS, (III) ENDORSE
SUCH BORROWER’S OR GUARANTOR’S NAME UPON ANY CHATTEL PAPER, DOCUMENT,
INSTRUMENT, INVOICE, OR SIMILAR DOCUMENT OR AGREEMENT RELATING TO ANY RECEIVABLE
OR ANY GOODS PERTAINING THERETO OR ANY OTHER COLLATERAL, INCLUDING ANY WAREHOUSE
OR OTHER RECEIPTS, OR BILLS OF LADING AND OTHER NEGOTIABLE OR NON-NEGOTIABLE
DOCUMENTS, (IV) CLEAR INVENTORY THE PURCHASE OF WHICH WAS FINANCED WITH A LETTER
OF CREDIT THROUGH U.S. CUSTOMS OR FOREIGN EXPORT CONTROL AUTHORITIES IN SUCH
BORROWER’S OR GUARANTOR’S NAME, AGENT’S NAME OR THE NAME OF AGENT’S DESIGNEE,
AND TO SIGN AND DELIVER TO CUSTOMS OFFICIALS POWERS OF ATTORNEY IN SUCH
BORROWER’S OR GUARANTOR’S NAME FOR SUCH PURPOSE, AND TO COMPLETE IN SUCH
BORROWER’S OR GUARANTOR’S OR AGENT’S NAME, ANY ORDER, SALE OR TRANSACTION,
OBTAIN THE NECESSARY DOCUMENTS IN CONNECTION THEREWITH AND COLLECT THE PROCEEDS
THEREOF, AND (V) SIGN SUCH BORROWER’S OR GUARANTOR’S NAME ON ANY VERIFICATION OF
AMOUNTS OWING CONSTITUTING COLLATERAL AND NOTICES THEREOF TO ACCOUNT DEBTORS OR
ANY SECONDARY OBLIGORS OR OTHER OBLIGORS IN RESPECT THEREOF.  EACH BORROWER AND
GUARANTOR HEREBY RELEASES AGENT AND LENDERS AND THEIR RESPECTIVE OFFICERS,
EMPLOYEES AND DESIGNEES FROM ANY LIABILITIES ARISING FROM ANY ACT OR ACTS UNDER
THIS POWER OF ATTORNEY AND IN FURTHERANCE THEREOF, WHETHER OF OMISSION OR
COMMISSION, EXCEPT AS A RESULT OF AGENT’S OR ANY LENDER’S OWN GROSS NEGLIGENCE
OR WILFUL MISCONDUCT AS DETERMINED PURSUANT TO A FINAL NON-APPEALABLE ORDER OF A
COURT OF COMPETENT JURISDICTION.

 


7.5  RIGHT TO CURE.  AGENT MAY, AT ITS OPTION, UPON NOTICE TO ADMINISTRATIVE
BORROWER, (A) CURE ANY DEFAULT BY ANY BORROWER OR GUARANTOR UNDER ANY MATERIAL
AGREEMENT WITH A THIRD PARTY THAT AFFECTS THE COLLATERAL, ITS VALUE OR THE
ABILITY OF AGENT TO COLLECT, SELL OR OTHERWISE DISPOSE OF THE COLLATERAL OR THE
RIGHTS AND REMEDIES OF AGENT OR ANY LENDER THEREIN OR THE ABILITY OF ANY
BORROWER OR GUARANTOR TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE
OTHER FINANCING AGREEMENTS, (B) PAY OR BOND ON APPEAL ANY JUDGMENT ENTERED
AGAINST ANY BORROWER OR GUARANTOR, (C) DISCHARGE TAXES, LIENS, SECURITY
INTERESTS OR OTHER ENCUMBRANCES AT ANY TIME LEVIED ON OR EXISTING WITH RESPECT
TO THE COLLATERAL AND (D) PAY ANY AMOUNT, INCUR ANY EXPENSE OR PERFORM ANY ACT
WHICH, IN AGENT’S JUDGMENT, IS NECESSARY OR APPROPRIATE TO PRESERVE, PROTECT,
INSURE OR MAINTAIN THE COLLATERAL AND THE RIGHTS OF AGENT AND LENDERS WITH
RESPECT THERETO.  AGENT MAY ADD ANY AMOUNTS SO EXPENDED TO THE OBLIGATIONS AND
CHARGE ANY BORROWER’S ACCOUNT THEREFOR, SUCH AMOUNTS TO BE REPAYABLE BY
BORROWERS ON DEMAND.  AGENT AND LENDERS SHALL BE UNDER NO OBLIGATION TO EFFECT
SUCH CURE, PAYMENT OR BONDING AND SHALL NOT, BY DOING SO, BE DEEMED TO HAVE
ASSUMED ANY OBLIGATION OR LIABILITY OF ANY BORROWER OR GUARANTOR.  ANY PAYMENT
MADE OR OTHER ACTION TAKEN BY AGENT OR ANY LENDER UNDER THIS SECTION SHALL BE
WITHOUT PREJUDICE TO ANY RIGHT TO ASSERT AN EVENT OF DEFAULT HEREUNDER AND TO
PROCEED ACCORDINGLY.

 


7.6  ACCESS TO PREMISES.  FROM TIME TO TIME AS REQUESTED BY AGENT, AT THE COST
AND EXPENSE OF BORROWERS, (A) AGENT OR ITS DESIGNEE SHALL HAVE COMPLETE ACCESS
TO ALL OF EACH BORROWER’S AND GUARANTOR’S PREMISES DURING NORMAL BUSINESS HOURS
AND AFTER NOTICE TO PARENT, OR AT ANY TIME AND WITHOUT NOTICE TO ADMINISTRATIVE
BORROWER IF AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, FOR
THE PURPOSES OF INSPECTING, VERIFYING AND AUDITING THE COLLATERAL AND ALL OF
EACH BORROWER’S AND GUARANTOR’S BOOKS AND RECORDS, INCLUDING THE RECORDS, AND
(B)

 

69

--------------------------------------------------------------------------------


 

each Borrower and Guarantor shall promptly furnish to Agent such copies of such
books and records or extracts therefrom as Agent may request, and Agent or any
Lender or Agent’s designee may use during normal business hours such of any
Borrower’s and Guarantor’s personnel, equipment, supplies and premises as may be
reasonably necessary for the foregoing and if an Event of Default exists or has
occurred and is continuing for the collection of Receivables and realization of
other Collateral.

 


SECTION 8.  REPRESENTATIONS AND WARRANTIES


 

Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank the following:

 


8.1  CORPORATE EXISTENCE, POWER AND AUTHORITY.  EACH BORROWER AND GUARANTOR IS A
CORPORATION DULY ORGANIZED AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION AND IS DULY QUALIFIED AS A FOREIGN CORPORATION AND
IN GOOD STANDING IN ALL STATES OR OTHER JURISDICTIONS WHERE THE NATURE AND
EXTENT OF THE BUSINESS TRANSACTED BY IT OR THE OWNERSHIP OF ASSETS MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT FOR THOSE JURISDICTIONS IN WHICH THE FAILURE TO
SO QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON SUCH BORROWER’S OR
GUARANTOR’S FINANCIAL CONDITION, RESULTS OF OPERATION OR BUSINESS OR THE RIGHTS
OF AGENT IN OR TO ANY OF THE COLLATERAL.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THEREUNDER (A) ARE ALL WITHIN EACH
BORROWER’S AND GUARANTOR’S CORPORATE POWERS, (B) HAVE BEEN DULY AUTHORIZED,
(C) ARE NOT IN CONTRAVENTION OF LAW OR THE TERMS OF ANY BORROWER’S OR
GUARANTOR’S CERTIFICATE OF INCORPORATION, BY LAWS, OR OTHER ORGANIZATIONAL
DOCUMENTATION, OR ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH ANY BORROWER
OR GUARANTOR IS A PARTY OR BY WHICH ANY BORROWER OR GUARANTOR OR ITS PROPERTY
ARE BOUND AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF, OR REQUIRE
OR GIVE RISE TO ANY OBLIGATION TO GRANT, ANY LIEN, SECURITY INTEREST, CHARGE OR
OTHER ENCUMBRANCE UPON ANY PROPERTY OF ANY BORROWER OR GUARANTOR.  THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO WHICH ANY BORROWER OR GUARANTOR
IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER AND
GUARANTOR ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.

 


8.2  NAME; STATE OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; COLLATERAL LOCATIONS.


 


(A)                    THE EXACT LEGAL NAME OF EACH BORROWER AND GUARANTOR IS AS
SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT AND IN THE INFORMATION
CERTIFICATE.  NO BORROWER OR GUARANTOR HAS, DURING THE FIVE YEARS PRIOR TO THE
DATE OF THIS AGREEMENT, BEEN KNOWN BY OR USED ANY OTHER CORPORATE OR FICTITIOUS
NAME OR BEEN A PARTY TO ANY MERGER OR CONSOLIDATION, OR ACQUIRED ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON, OR ACQUIRED ANY OF ITS PROPERTY
OR ASSETS OUT OF THE ORDINARY COURSE OF BUSINESS, EXCEPT AS SET FORTH IN THE
INFORMATION CERTIFICATE.


 


(B)                   EACH BORROWER AND GUARANTOR IS AN ORGANIZATION OF THE TYPE
AND ORGANIZED IN THE JURISDICTION SET FORTH IN THE INFORMATION CERTIFICATE.  THE
INFORMATION CERTIFICATE ACCURATELY SETS FORTH THE ORGANIZATIONAL IDENTIFICATION
NUMBER OF EACH BORROWER AND GUARANTOR OR ACCURATELY STATES THAT SUCH BORROWER OR
GUARANTOR HAS NONE AND ACCURATELY SETS FORTH THE FEDERAL EMPLOYER IDENTIFICATION
NUMBER OF EACH BORROWER AND GUARANTOR.

 

70

--------------------------------------------------------------------------------


 


(C)                    THE CHIEF EXECUTIVE OFFICE AND MAILING ADDRESS OF EACH
BORROWER AND GUARANTOR AND EACH BORROWER’S AND GUARANTOR’S RECORDS CONCERNING
ACCOUNTS ARE LOCATED ONLY AT THE ADDRESS IDENTIFIED AS SUCH IN SCHEDULE 8.2 TO
THE INFORMATION CERTIFICATE AND ITS ONLY OTHER PLACES OF BUSINESS AND THE ONLY
OTHER LOCATIONS OF COLLATERAL, IF ANY, ARE THE ADDRESSES SET FORTH IN
SCHEDULE 8.2 TO THE INFORMATION CERTIFICATE, SUBJECT TO THE RIGHTS OF ANY
BORROWER OR GUARANTOR TO ESTABLISH NEW LOCATIONS IN ACCORDANCE WITH SECTION 9.2
BELOW.  THE INFORMATION CERTIFICATE CORRECTLY IDENTIFIES ANY OF SUCH LOCATIONS
WHICH ARE NOT OWNED BY A BORROWER OR GUARANTOR AND SETS FORTH THE OWNERS AND/OR
OPERATORS THEREOF.


 


8.3  FINANCIAL STATEMENTS; NO MATERIAL ADVERSE CHANGE.  ALL FINANCIAL STATEMENTS
RELATING TO ANY BORROWER OR GUARANTOR WHICH HAVE BEEN OR MAY HEREAFTER BE
DELIVERED BY ANY BORROWER OR GUARANTOR TO AGENT AND LENDERS HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP (EXCEPT AS TO ANY INTERIM FINANCIAL STATEMENTS, TO THE
EXTENT SUCH STATEMENTS ARE SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND DO NOT
INCLUDE ANY NOTES) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATION OF SUCH BORROWER AND GUARANTOR AS AT THE
DATES AND FOR THE PERIODS SET FORTH THEREIN.  EXCEPT AS DISCLOSED IN ANY INTERIM
FINANCIAL STATEMENTS FURNISHED BY BORROWERS AND GUARANTORS TO AGENT PRIOR TO THE
DATE OF THIS AGREEMENT, THERE HAS BEEN NO ACT, CONDITION OR EVENT WHICH HAS HAD
OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT SINCE THE DATE OF THE
MOST RECENT AUDITED FINANCIAL STATEMENTS OF ANY BORROWER OR GUARANTOR FURNISHED
BY ANY BORROWER OR GUARANTOR TO AGENT PRIOR TO THE DATE OF THIS AGREEMENT.  THE
PROJECTIONS DATED JUNE 2, 2005 FOR THE FISCAL YEARS ENDING 2005 THROUGH 2009
THAT HAVE BEEN DELIVERED TO AGENT OR ANY PROJECTIONS HEREAFTER DELIVERED TO
AGENT HAVE BEEN PREPARED IN LIGHT OF THE PAST OPERATIONS OF THE BUSINESSES OF
BORROWERS AND GUARANTORS AND ARE BASED UPON ESTIMATES AND ASSUMPTIONS STATED
THEREIN, ALL OF WHICH BORROWERS AND GUARANTORS HAVE DETERMINED TO BE REASONABLE
AND FAIR IN LIGHT OF THE THEN CURRENT CONDITIONS AND CURRENT FACTS AND REFLECT
THE GOOD FAITH AND REASONABLE ESTIMATES OF BORROWERS AND GUARANTORS OF THE
FUTURE FINANCIAL PERFORMANCE OF PARENT AND ITS SUBSIDIARIES AND OF THE OTHER
INFORMATION PROJECTED THEREIN FOR THE PERIODS SET FORTH THEREIN.

 


8.4  PRIORITY OF LIENS; TITLE TO PROPERTIES.  THE SECURITY INTERESTS AND LIENS
GRANTED TO AGENT UNDER THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS
CONSTITUTE VALID AND PERFECTED FIRST PRIORITY LIENS AND SECURITY INTERESTS IN
AND UPON THE COLLATERAL SUBJECT ONLY TO THE LIENS INDICATED ON SCHEDULE 8.4 TO
THE INFORMATION CERTIFICATE AND THE OTHER LIENS PERMITTED UNDER SECTION 9.8
HEREOF.  EACH BORROWER AND GUARANTOR HAS GOOD AND MARKETABLE FEE SIMPLE TITLE TO
OR VALID LEASEHOLD INTERESTS IN ALL OF ITS REAL PROPERTY AND GOOD, VALID AND
MERCHANTABLE TITLE TO ALL OF ITS OTHER PROPERTIES AND ASSETS SUBJECT TO NO
LIENS, MORTGAGES, PLEDGES, SECURITY INTERESTS, ENCUMBRANCES OR CHARGES OF ANY
KIND, EXCEPT THOSE GRANTED TO AGENT AND SUCH OTHERS AS ARE SPECIFICALLY LISTED
ON SCHEDULE 8.4 TO THE INFORMATION CERTIFICATE OR PERMITTED UNDER SECTION 9.8
HEREOF.

 


8.5  TAX RETURNS.  EACH BORROWER AND GUARANTOR HAS FILED, OR CAUSED TO BE FILED,
IN A TIMELY MANNER ALL TAX RETURNS, REPORTS AND DECLARATIONS WHICH ARE REQUIRED
TO BE FILED BY IT.  ALL INFORMATION IN SUCH TAX RETURNS, REPORTS AND
DECLARATIONS IS COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS.  EACH BORROWER
AND GUARANTOR HAS PAID OR CAUSED TO BE PAID ALL TAXES DUE AND PAYABLE OR CLAIMED
DUE AND PAYABLE IN ANY ASSESSMENT RECEIVED BY IT, EXCEPT TAXES THE VALIDITY OF
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
PURSUED AND AVAILABLE TO SUCH BORROWER OR GUARANTOR AND WITH RESPECT TO WHICH
ADEQUATE RESERVES HAVE BEEN SET ASIDE ON

 

71

--------------------------------------------------------------------------------


 


ITS BOOKS.  ADEQUATE PROVISION HAS BEEN MADE FOR THE PAYMENT OF ALL ACCRUED AND
UNPAID FEDERAL, STATE, COUNTY, LOCAL, FOREIGN AND OTHER TAXES WHETHER OR NOT YET
DUE AND PAYABLE AND WHETHER OR NOT DISPUTED.

 


8.6  LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 8.6 TO THE INFORMATION
CERTIFICATE, (A) THERE IS NO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
PENDING, OR TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE THREATENED,
AGAINST OR AFFECTING ANY BORROWER OR GUARANTOR, ITS OR THEIR ASSETS OR BUSINESS
AND (B) THERE IS NO ACTION, SUIT, PROCEEDING OR CLAIM BY ANY PERSON PENDING, OR
TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE THREATENED, AGAINST ANY
BORROWER OR GUARANTOR OR ITS OR THEIR ASSETS OR GOODWILL, OR AGAINST OR
AFFECTING ANY TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, IN EACH CASE, WHICH
IF ADVERSELY DETERMINED AGAINST SUCH BORROWER OR GUARANTOR HAS OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


8.7  COMPLIANCE WITH OTHER AGREEMENTS AND APPLICABLE LAWS.


 


(A)                    BORROWERS AND GUARANTORS ARE NOT IN DEFAULT IN ANY
RESPECT UNDER, OR IN VIOLATION IN ANY RESPECT OF THE TERMS OF, ANY MATERIAL
AGREEMENT, CONTRACT, INSTRUMENT, LEASE OR OTHER COMMITMENT TO WHICH IT IS A
PARTY OR BY WHICH IT OR ANY OF ITS ASSETS ARE BOUND.  BORROWERS AND GUARANTORS
ARE IN COMPLIANCE WITH THE REQUIREMENTS OF ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY RELATING TO THEIR
RESPECTIVE BUSINESSES, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN OR
PROMULGATED PURSUANT TO THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS
AMENDED, THE FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, ERISA, THE CODE, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, AND ALL ENVIRONMENTAL LAWS.


 


(B)                   BORROWERS AND GUARANTORS HAVE OBTAINED ALL MATERIAL
PERMITS, LICENSES, APPROVALS, CONSENTS, CERTIFICATES, ORDERS OR AUTHORIZATIONS
OF ANY GOVERNMENTAL AUTHORITY REQUIRED FOR THE LAWFUL CONDUCT OF ITS BUSINESS
(THE “PERMITS”).  ALL OF THE PERMITS ARE VALID AND SUBSISTING AND IN FULL FORCE
AND EFFECT.  THERE ARE NO ACTIONS, CLAIMS OR PROCEEDINGS PENDING OR TO THE BEST
OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED THAT SEEK THE REVOCATION,
CANCELLATION, SUSPENSION OR MODIFICATION OF ANY OF THE PERMITS.


 


8.8  ENVIRONMENTAL COMPLIANCE.


 


(A)                    EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE INFORMATION
CERTIFICATE, BORROWERS, GUARANTORS AND ANY SUBSIDIARY OF ANY BORROWER OR
GUARANTOR HAVE NOT GENERATED, USED, STORED, TREATED, TRANSPORTED, MANUFACTURED,
HANDLED, PRODUCED OR DISPOSED OF ANY HAZARDOUS MATERIALS, ON OR OFF ITS PREMISES
(WHETHER OR NOT OWNED BY IT) IN ANY MANNER WHICH AT ANY TIME VIOLATES IN ANY
MATERIAL RESPECT ANY APPLICABLE ENVIRONMENTAL LAW OR PERMIT, AND THE OPERATIONS
OF BORROWERS, GUARANTORS AND ANY SUBSIDIARY OF ANY BORROWER OR GUARANTOR
COMPLIES IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND ALL PERMITS.


 


(B)                   EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE INFORMATION
CERTIFICATE, THERE HAS BEEN NO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY OR
ANY PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR NOTICE BY ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON NOR IS ANY PENDING OR TO THE BEST OF
ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE THREATENED, WITH RESPECT TO ANY NON
COMPLIANCE WITH OR VIOLATION OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW BY ANY
BORROWER OR

 

72

--------------------------------------------------------------------------------


 


GUARANTOR AND ANY RESTRICTED SUBSIDIARY OR THE RELEASE, SPILL OR DISCHARGE,
THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL OR THE GENERATION, USE, STORAGE,
TREATMENT, TRANSPORTATION, MANUFACTURE, HANDLING, PRODUCTION OR DISPOSAL OF ANY
HAZARDOUS MATERIALS OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTER, WHICH
ADVERSELY AFFECTS OR COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT IN ANY
MATERIAL RESPECT ANY BORROWER OR GUARANTOR OR ITS OR THEIR BUSINESS, OPERATIONS
OR ASSETS OR ANY PROPERTIES AT WHICH SUCH BORROWER OR GUARANTOR HAS TRANSPORTED,
STORED OR DISPOSED OF ANY HAZARDOUS MATERIALS.


 


(C)                    EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE INFORMATION
CERTIFICATE, BORROWERS, GUARANTORS AND THEIR RESTRICTED SUBSIDIARIES HAVE NO
MATERIAL LIABILITY (CONTINGENT OR OTHERWISE) IN CONNECTION WITH A RELEASE, SPILL
OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIALS OR THE
GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION, MANUFACTURE, HANDLING,
PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS.


 


(D)                   BORROWERS, GUARANTORS AND THEIR RESTRICTED SUBSIDIARIES
HAVE ALL PERMITS REQUIRED TO BE OBTAINED OR FILED IN CONNECTION WITH THE
OPERATIONS OF BORROWERS AND GUARANTORS UNDER ANY ENVIRONMENTAL LAW AND ALL OF
SUCH LICENSES, CERTIFICATES, APPROVALS OR SIMILAR AUTHORIZATIONS AND OTHER
PERMITS ARE VALID AND IN FULL FORCE AND EFFECT.


 


8.9  EMPLOYEE BENEFITS.


 


(A)                    EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAW. 
EACH PLAN WHICH IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS
RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE SERVICE AND
TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE, NOTHING HAS OCCURRED
WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.  EACH BORROWER AND ITS ERISA
AFFILIATES HAVE MADE ALL REQUIRED CONTRIBUTIONS TO ANY PLAN SUBJECT TO
SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION
OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE
WITH RESPECT TO ANY PLAN.


 


(B)                   THERE ARE NO PENDING, OR TO THE BEST OF ANY BORROWER’S OR
GUARANTOR’S KNOWLEDGE, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN.


 


(C)                    (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED
TO OCCUR; (II) BASED ON THE LATEST VALUATION OF EACH PENSION PLAN AND ON THE
ACTUARIAL METHODS AND ASSUMPTIONS EMPLOYED FOR SUCH VALUATION (DETERMINED IN
ACCORDANCE WITH THE ASSUMPTIONS USED FOR FUNDING SUCH PENSION PLAN PURSUANT TO
SECTION 412 OF THE CODE), THE AGGREGATE CURRENT VALUE OF ACCUMULATED BENEFIT
LIABILITIES OF SUCH PENSION PLAN UNDER SECTION 4001(A)(16) OF ERISA DOES NOT
EXCEED THE AGGREGATE CURRENT VALUE OF THE ASSETS OF SUCH PENSION PLAN;
(III) EACH BORROWER AND GUARANTOR, AND THEIR ERISA AFFILIATES, HAVE NOT INCURRED
AND DO NOT REASONABLY EXPECT TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA
WITH RESPECT TO ANY PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER
SECTION 4007 OF ERISA); (IV) EACH BORROWER AND GUARANTOR, AND THEIR ERISA
AFFILIATES, HAVE NOT INCURRED AND DO NOT REASONABLY EXPECT TO INCUR, ANY
LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN;

 

73

--------------------------------------------------------------------------------


 


AND (V) EACH BORROWER AND GUARANTOR, AND THEIR ERISA AFFILIATES, HAVE NOT
ENGAGED IN A TRANSACTION THAT WOULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF
ERISA.


 


8.10  BANK ACCOUNTS.  ALL OF THE DEPOSIT ACCOUNTS, INVESTMENT ACCOUNTS OR OTHER
ACCOUNTS IN THE NAME OF OR USED BY ANY BORROWER OR GUARANTOR MAINTAINED AT ANY
BANK OR OTHER FINANCIAL INSTITUTION ARE SET FORTH ON SCHEDULE 8.10 TO THE
INFORMATION CERTIFICATE, SUBJECT TO THE RIGHT OF EACH BORROWER AND GUARANTOR TO
ESTABLISH NEW ACCOUNTS IN ACCORDANCE WITH SECTION 5.2 HEREOF.

 


8.11  INTELLECTUAL PROPERTY. EACH BORROWER AND GUARANTOR OWNS OR LICENSES OR
OTHERWISE HAS THE RIGHT TO USE ALL INTELLECTUAL PROPERTY NECESSARY FOR THE
OPERATION OF ITS BUSINESS AS PRESENTLY CONDUCTED OR PROPOSED TO BE CONDUCTED. 
AS OF THE DATE HEREOF, BORROWERS AND GUARANTORS DO NOT HAVE ANY INTELLECTUAL
PROPERTY REGISTERED, OR SUBJECT TO PENDING APPLICATIONS, IN THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN THE UNITED
STATES, ANY STATE THEREOF, ANY POLITICAL SUBDIVISION THEREOF OR IN ANY OTHER
COUNTRY, OTHER THAN THOSE DESCRIBED IN SCHEDULE 8.11 TO THE INFORMATION
CERTIFICATE AND HAS NOT GRANTED ANY LICENSES WITH RESPECT THERETO OTHER THAN AS
SET FORTH IN SCHEDULE 8.11 TO THE INFORMATION CERTIFICATE.  NO EVENT HAS
OCCURRED WHICH PERMITS OR WOULD PERMIT AFTER NOTICE OR PASSAGE OF TIME OR BOTH,
THE REVOCATION, SUSPENSION OR TERMINATION OF SUCH RIGHTS.  TO THE BEST OF ANY
BORROWER’S AND GUARANTOR’S KNOWLEDGE, NO SLOGAN OR OTHER ADVERTISING DEVICE,
PRODUCT, PROCESS, METHOD, SUBSTANCE OR OTHER INTELLECTUAL PROPERTY OR GOODS
BEARING OR USING ANY INTELLECTUAL PROPERTY PRESENTLY CONTEMPLATED TO BE SOLD BY
OR EMPLOYED BY ANY BORROWER OR GUARANTOR INFRINGES ANY PATENT, TRADEMARK,
SERVICEMARK, TRADENAME, COPYRIGHT, LICENSE OR OTHER INTELLECTUAL PROPERTY OWNED
BY ANY OTHER PERSON PRESENTLY AND NO CLAIM OR LITIGATION IS PENDING OR
THREATENED AGAINST OR AFFECTING ANY BORROWER OR GUARANTOR CONTESTING ITS RIGHT
TO SELL OR USE ANY SUCH INTELLECTUAL PROPERTY.  SCHEDULE 8.11 TO THE INFORMATION
CERTIFICATE SETS FORTH ALL OF THE AGREEMENTS OR OTHER ARRANGEMENTS OF EACH
BORROWER AND GUARANTOR PURSUANT TO WHICH SUCH BORROWER OR GUARANTOR HAS A
LICENSE OR OTHER RIGHT TO USE ANY TRADEMARKS, LOGOS, DESIGNS, REPRESENTATIONS OR
OTHER INTELLECTUAL PROPERTY OWNED BY ANOTHER PERSON AS IN EFFECT ON THE DATE
HEREOF AND THE DATES OF THE EXPIRATION OF SUCH AGREEMENTS OR OTHER ARRANGEMENTS
OF SUCH BORROWER OR GUARANTOR AS IN EFFECT ON THE DATE HEREOF (COLLECTIVELY,
TOGETHER WITH SUCH AGREEMENTS OR OTHER ARRANGEMENTS AS MAY BE ENTERED INTO BY
ANY BORROWER OR GUARANTOR AFTER THE DATE HEREOF, COLLECTIVELY, THE “LICENSE
AGREEMENTS” AND INDIVIDUALLY, A “LICENSE AGREEMENT”).  NO TRADEMARK,
SERVICEMARK, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY AT ANY TIME USED BY ANY
BORROWER OR GUARANTOR WHICH IS OWNED BY ANOTHER PERSON, OR OWNED BY SUCH
BORROWER OR GUARANTOR SUBJECT TO ANY SECURITY INTEREST, LIEN, COLLATERAL
ASSIGNMENT, PLEDGE OR OTHER ENCUMBRANCE IN FAVOR OF ANY PERSON OTHER THAN AGENT,
IS AFFIXED TO ANY ELIGIBLE INVENTORY, EXCEPT (A) TO THE EXTENT PERMITTED UNDER
THE TERM OF THE LICENSE AGREEMENTS LISTED ON SCHEDULE 8.11 TO THE INFORMATION
CERTIFICATE AND (B) TO THE EXTENT THE SALE OF INVENTORY TO WHICH SUCH
INTELLECTUAL PROPERTY IS AFFIXED IS PERMITTED TO BE SOLD BY SUCH BORROWER OR
GUARANTOR UNDER APPLICABLE LAW (INCLUDING THE UNITED STATES COPYRIGHT ACT OF
1976).

 


8.12  SUBSIDIARIES; AFFILIATES; CAPITALIZATION; SOLVENCY.


 


(A)                    EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY DIRECT OR
INDIRECT SUBSIDIARIES OR AFFILIATES AND IS NOT ENGAGED IN ANY JOINT VENTURE OR
PARTNERSHIP EXCEPT AS SET FORTH IN SCHEDULE 8.12 TO THE INFORMATION CERTIFICATE.

 

74

--------------------------------------------------------------------------------


 


(B)                   EACH BORROWER AND GUARANTOR IS THE RECORD AND BENEFICIAL
OWNER OF ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF
THE SUBSIDIARIES LISTED ON SCHEDULE 8.12 TO THE INFORMATION CERTIFICATE AS BEING
OWNED BY SUCH BORROWER OR GUARANTOR AND THERE ARE NO PROXIES, IRREVOCABLE OR
OTHERWISE, WITH RESPECT TO SUCH SHARES AND NO EQUITY SECURITIES OF ANY OF THE
SUBSIDIARIES ARE OR MAY BECOME REQUIRED TO BE ISSUED BY REASON OF ANY OPTIONS,
WARRANTS, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY KIND OR NATURE AND
THERE ARE NO CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF IT CAPITAL STOCK
OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH SHARES.


 


(C)                    THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF
EACH BORROWER (OTHER THAN PARENT) AND GUARANTOR ARE DIRECTLY AND BENEFICIALLY
OWNED AND HELD BY THE PERSONS INDICATED IN THE INFORMATION CERTIFICATE, AND IN
EACH CASE ALL OF SUCH SHARES HAVE BEEN DULY AUTHORIZED AND ARE FULLY PAID AND
NON-ASSESSABLE, FREE AND CLEAR OF ALL CLAIMS, LIENS, PLEDGES AND ENCUMBRANCES OF
ANY KIND, EXCEPT AS DISCLOSED IN WRITING TO AGENT PRIOR TO THE DATE HEREOF.


 


(D)                   EACH BORROWER AND GUARANTOR IS SOLVENT AND WILL CONTINUE
TO BE SOLVENT AFTER THE CREATION OF THE OBLIGATIONS, THE SECURITY INTERESTS OF
AGENT AND THE OTHER TRANSACTION CONTEMPLATED HEREUNDER.


 


(E)                    THE UNRESTRICTED SUBSIDIARIES DO NOT OWN ANY ASSETS OR
HAVE ANY LIABILITIES AND ARE NOT ENGAGED IN ANY BUSINESS OR COMMERCIAL
ACTIVITIES, EXCEPT (I) AS TO OMX TIMBER FINANCE HOLDINGS I, LLC, OMX TIMBER
FINANCE HOLDINGS II, LLC,  OMX TIMBER FINANCE INVESTMENTS I, LLC,  OMX TIMBER
FINANCE INVESTMENTS II, LLC, IN EACH CASE TO THE EXTENT RELATED TO THE
CREDIT-ENHANCED INSTALLMENT TIMBER NOTES AS DESCRIBED ON
SCHEDULE 8.12(E) HERETO, (II) AS TO CUBAN ELECTRIC COMPANY TO THE EXTENT
DESCRIBED ON SCHEDULE 8.12(E) HERETO AND (III) AS TO ANY UNRESTRICTED SUBSIDIARY
SO DESIGNATED AFTER THE DATE HEREOF AND AGREED TO BY AGENT AFTER THE DATE
HEREOF, SUCH ASSETS, LIABILITIES, BUSINESS OR COMMERCIAL ACTIVITIES AS AGENT AND
ADMINISTRATIVE BORROWER MAY AGREE IN WRITING.  NO BORROWER, GUARANTOR OR
RESTRICTED SUBSIDIARY HAS ANY OBLIGATION OR LIABILITY (CONTINGENT OR OTHERWISE)
WITH RESPECT TO ANY OF THE UNRESTRICTED SUBSIDIARIES.


 


(F)                      THE INACTIVE SUBSIDIARIES DO NOT OWN ANY ASSETS OR HAVE
ANY LIABILITIES AND ARE NOT ENGAGED IN ANY BUSINESS OR COMMERCIAL ACTIVITIES, DO
NOT OWN ANY ASSETS WITH A BOOK VALUE OF MORE THAN $10,000 IN THE AGGREGATE AND
ARE NOT OBLIGATED OR LIABLE, DIRECTLY OR INDIRECTLY, CONTINGENTLY OR OTHERWISE,
IN RESPECT OF ANY INDEBTEDNESS OR OTHER OBLIGATIONS.


 


(G)                   LOVING CREEK FUNDING CORPORATION IS BANKRUPTCY REMOTE,
SPECIAL PURPOSE ENTITY, THAT AS OF THE DATE OF ITS FORMATION SATISFIED THE
SPECIAL PURPOSE ENTITY CRITERIA PUBLISHED BY STANDARD & POOR’S RATING SERVICES,
A DIVISION OF THE MCGRAW-HILL COMPANIES, INC. AND IN EFFECT AS OF SUCH DATE, AND
WAS CREATED FOR THE SOLE PURPOSE OF ACQUIRING, AND WHOSE ONLY ASSETS CONSIST AT
ALL TIMES OF, THE SECURITIZATION ASSETS.


 


8.13  LABOR DISPUTES.


 


(A)                    SET FORTH ON SCHEDULE 8.13 TO THE INFORMATION CERTIFICATE
IS A LIST (INCLUDING DATES OF TERMINATION) OF ALL COLLECTIVE BARGAINING OR
SIMILAR AGREEMENTS BETWEEN OR APPLICABLE TO EACH

 

75

--------------------------------------------------------------------------------


 


BORROWER AND GUARANTOR AND ANY UNION, LABOR ORGANIZATION OR OTHER BARGAINING
AGENT IN RESPECT OF THE EMPLOYEES OF ANY BORROWER OR GUARANTOR ON THE DATE
HEREOF.


 


(B)                   THERE IS (I) NO SIGNIFICANT UNFAIR LABOR PRACTICE
COMPLAINT PENDING AGAINST ANY BORROWER OR GUARANTOR OR, TO THE BEST OF ANY
BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED AGAINST IT, BEFORE THE NATIONAL
LABOR RELATIONS BOARD, AND NO SIGNIFICANT GRIEVANCE OR SIGNIFICANT ARBITRATION
PROCEEDING ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS
PENDING ON THE DATE HEREOF AGAINST ANY BORROWER OR GUARANTOR OR, TO BEST OF ANY
BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED AGAINST IT, AND (II) NO
SIGNIFICANT STRIKE, LABOR DISPUTE, SLOWDOWN OR STOPPAGE IS PENDING AGAINST ANY
BORROWER OR GUARANTOR OR, TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S
KNOWLEDGE, THREATENED AGAINST ANY BORROWER OR GUARANTOR.


 


8.14  RESTRICTIONS ON SUBSIDIARIES.  EXCEPT FOR RESTRICTIONS CONTAINED IN THIS
AGREEMENT OR ANY OTHER AGREEMENT WITH RESPECT TO INDEBTEDNESS OF ANY BORROWER OR
GUARANTOR PERMITTED HEREUNDER AS IN EFFECT ON THE DATE HEREOF, THERE ARE NO
CONTRACTUAL OR CONSENSUAL RESTRICTIONS ON ANY BORROWER OR GUARANTOR OR ANY OF
ITS SUBSIDIARIES WHICH PROHIBIT OR OTHERWISE RESTRICT (A) THE TRANSFER OF CASH
OR OTHER ASSETS (I) BETWEEN ANY BORROWER OR GUARANTOR AND ANY OF ITS OR THEIR
SUBSIDIARIES OR (II) BETWEEN ANY SUBSIDIARIES OF ANY BORROWER OR GUARANTOR OR
(B) THE ABILITY OF ANY BORROWER OR GUARANTOR OR ANY OF ITS OR THEIR SUBSIDIARIES
TO INCUR INDEBTEDNESS OR GRANT SECURITY INTERESTS TO AGENT OR ANY LENDER IN THE
COLLATERAL.

 


8.15  MATERIAL CONTRACTS.  SCHEDULE 8.15 TO THE INFORMATION CERTIFICATE SETS
FORTH ALL MATERIAL CONTRACTS TO WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR IS
BOUND AS OF THE DATE HEREOF.  BORROWERS AND GUARANTORS HAVE DELIVERED TRUE,
CORRECT AND COMPLETE COPIES OF SUCH MATERIAL CONTRACTS TO AGENT ON OR BEFORE THE
DATE HEREOF.  BORROWERS AND GUARANTORS ARE NOT IN BREACH OR IN DEFAULT IN ANY
MATERIAL RESPECT OF OR UNDER ANY MATERIAL CONTRACT AND HAVE NOT RECEIVED ANY
NOTICE OF THE INTENTION OF ANY OTHER PARTY THERETO TO TERMINATE ANY MATERIAL
CONTRACT.

 


8.16  CREDIT CARD AGREEMENTS.  SET FORTH IN SCHEDULE 8.16 HERETO IS A CORRECT
AND COMPLETE LIST OF ALL OF THE CREDIT CARD AGREEMENTS AND ALL OTHER AGREEMENTS,
DOCUMENTS AND INSTRUMENTS EXISTING AS OF THE DATE HEREOF BETWEEN OR AMONG ANY
BORROWER, ANY OF ITS AFFILIATES, THE CREDIT CARD ISSUERS, THE CREDIT CARD
PROCESSORS AND ANY OF THEIR AFFILIATES.  THE CREDIT CARD AGREEMENTS CONSTITUTE
ALL OF SUCH AGREEMENTS NECESSARY FOR EACH BORROWER TO OPERATE ITS BUSINESS AS
PRESENTLY CONDUCTED WITH RESPECT TO CREDIT CARDS AND DEBIT CARDS AND NO
RECEIVABLES OF ANY BORROWER ARISE FROM PURCHASES BY CUSTOMERS OF INVENTORY WITH
CREDIT CARDS OR DEBIT CARDS, OTHER THAN THOSE WHICH ARE ISSUED BY CREDIT CARD
ISSUERS WITH WHOM SUCH BORROWER HAS ENTERED INTO ONE OF THE CREDIT CARD
AGREEMENTS SET FORTH ON SCHEDULE 8.16 HERETO OR WITH WHOM BORROWER HAS ENTERED
INTO A CREDIT CARD AGREEMENT IN ACCORDANCE WITH SECTION 9.20 HEREOF.  EACH OF
THE CREDIT CARD AGREEMENTS CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATIONS
OF THE BORROWER THAT IS PARTY THERETO AND TO THE BEST OF EACH BORROWER’S AND
GUARANTOR’S KNOWLEDGE, THE OTHER PARTIES THERETO, ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS AND IS IN FULL FORCE AND EFFECT.  NO MATERIAL DEFAULT OR
MATERIAL EVENT OF DEFAULT, OR ACT, CONDITION OR EVENT WHICH AFTER NOTICE OR
PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE A MATERIAL DEFAULT OR A MATERIAL EVENT
OF DEFAULT UNDER ANY OF THE CREDIT CARD AGREEMENTS EXISTS OR HAS OCCURRED THAT
WOULD ENTITLE THE OTHER PARTY THERETO TO SUSPEND, WITHHOLD OR REDUCE AMOUNTS
THAT WOULD OTHERWISE BE PAYABLE TO A BORROWER.  EACH BORROWER AND THE OTHER
PARTIES THERETO HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF THE TERMS AND
CONDITIONS OF THE CREDIT CARD AGREEMENTS TO THE EXTENT NECESSARY FOR SUCH
BORROWER TO

 

76

--------------------------------------------------------------------------------


 


BE ENTITLED TO RECEIVE ALL PAYMENTS THEREUNDER.  BORROWERS HAVE DELIVERED, OR
CAUSED TO BE DELIVERED TO AGENT, TRUE, CORRECT AND COMPLETE COPIES OF ALL OF THE
CREDIT CARD AGREEMENTS.

 


8.17  INTERRELATED BUSINESSES.  BORROWERS AND GUARANTORS MAKE UP A RELATED
ORGANIZATION OF VARIOUS ENTITIES CONSTITUTING A SINGLE ECONOMIC AND BUSINESS
ENTERPRISE SO THAT BORROWERS AND GUARANTORS SHARE AN IDENTITY OF INTERESTS SUCH
THAT ANY BENEFIT RECEIVED BY ANY ONE OF THEM BENEFITS THE OTHERS.  BORROWERS AND
GUARANTORS RENDER SERVICES TO OR FOR THE BENEFIT OF THE OTHER BORROWERS AND/OR
GUARANTORS, AS THE CASE MAY BE, PURCHASE OR SELL AND SUPPLY GOODS TO OR FROM OR
FOR THE BENEFIT OF THE OTHERS, MAKE LOANS, ADVANCES AND PROVIDE OTHER FINANCIAL
ACCOMMODATIONS TO OR FOR THE BENEFIT OF THE OTHER BORROWERS AND GUARANTORS
(INCLUDING INTER ALIA, THE PAYMENT BY BORROWERS AND GUARANTORS OF CREDITORS OF
THE OTHER BORROWERS OR GUARANTORS AND GUARANTEES BY BORROWERS AND GUARANTORS OF
INDEBTEDNESS OF THE OTHER BORROWERS AND GUARANTORS AND PROVIDE ADMINISTRATIVE,
MARKETING, PAYROLL AND MANAGEMENT SERVICES TO OR FOR THE BENEFIT OF THE OTHER
BORROWERS AND GUARANTORS).  BORROWERS HAVE A CENTRAL MERCHANDISING GROUP THAT
PURCHASES SUBSTANTIALLY ALL OF THE INVENTORY ON BEHALF OF ALL BORROWERS. 
BORROWERS AND GUARANTORS HAVE THE SAME CHIEF EXECUTIVE OFFICE, CENTRALIZED
ACCOUNTING AND LEGAL SERVICES, CERTAIN COMMON OFFICERS AND DIRECTORS AND
GENERALLY DO NOT PROVIDE CONSOLIDATING FINANCIAL STATEMENTS TO CREDITORS.

 


8.18  PAYABLE PRACTICES.  EACH BORROWER AND GUARANTOR HAS NOT MADE ANY MATERIAL
CHANGE IN ITS CUSTOMARY ACCOUNTS PAYABLE PRACTICES FROM THOSE IN EFFECT
IMMEDIATELY PRIOR TO THE DATE HEREOF.

 


8.19  ACCURACY AND COMPLETENESS OF INFORMATION.  ALL INFORMATION FURNISHED BY OR
ON BEHALF OF ANY BORROWER OR GUARANTOR IN WRITING TO AGENT OR ANY LENDER IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY, INCLUDING ALL INFORMATION ON THE
INFORMATION CERTIFICATE IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE
AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED AND DOES NOT OMIT ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE SUCH INFORMATION NOT MISLEADING.  NO
EVENT OR CIRCUMSTANCE HAS OCCURRED WHICH HAS HAD OR COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE AFFECT, WHICH HAS NOT BEEN FULLY AND ACCURATELY
DISCLOSED TO AGENT IN WRITING PRIOR TO THE DATE HEREOF.

 


8.20  SURVIVAL OF WARRANTIES; CUMULATIVE.  ALL REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SHALL BE DEEMED TO HAVE
BEEN MADE AGAIN TO AGENT AND LENDERS ON THE DATE OF EACH ADDITIONAL BORROWING OR
OTHER CREDIT ACCOMMODATION HEREUNDER AND SHALL BE CONCLUSIVELY PRESUMED TO HAVE
BEEN RELIED ON BY AGENT AND LENDERS REGARDLESS OF ANY INVESTIGATION MADE OR
INFORMATION POSSESSED BY AGENT OR ANY LENDER.  THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER
REPRESENTATIONS OR WARRANTIES WHICH ANY BORROWER OR GUARANTOR SHALL NOW OR
HEREAFTER GIVE, OR CAUSE TO BE GIVEN, TO AGENT OR ANY LENDER.

 

77

--------------------------------------------------------------------------------


 


SECTION 9.  AFFIRMATIVE AND NEGATIVE COVENANTS


 


9.1  MAINTENANCE OF EXISTENCE.


 


(A)                    EACH BORROWER AND GUARANTOR SHALL AT ALL TIMES PRESERVE,
RENEW AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND RIGHTS AND
FRANCHISES WITH RESPECT THERETO AND MAINTAIN IN FULL FORCE AND EFFECT ALL
LICENSES, TRADEMARKS, TRADENAMES, APPROVALS, AUTHORIZATIONS, LEASES, CONTRACTS
AND PERMITS NECESSARY TO CARRY ON THE BUSINESS AS PRESENTLY OR PROPOSED TO BE
CONDUCTED, OTHER THAN AS PERMITTED IN SECTION 9.7 HERETO.


 


(B)                   NO BORROWER OR GUARANTOR SHALL CHANGE ITS NAME UNLESS EACH
OF THE FOLLOWING CONDITIONS IS SATISFIED: (I) AGENT SHALL HAVE RECEIVED NOT LESS
THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE FROM ADMINISTRATIVE BORROWER OF SUCH
PROPOSED CHANGE IN ITS CORPORATE NAME, WHICH NOTICE SHALL ACCURATELY SET FORTH
THE NEW NAME; AND (II) AGENT SHALL HAVE RECEIVED A COPY OF THE AMENDMENT TO THE
CERTIFICATE OF INCORPORATION OF SUCH BORROWER OR GUARANTOR PROVIDING FOR THE
NAME CHANGE CERTIFIED BY THE SECRETARY OF STATE OF THE JURISDICTION OF
INCORPORATION OR ORGANIZATION OF SUCH BORROWER OR GUARANTOR AS SOON AS IT IS
AVAILABLE.


 


(C)                    NO BORROWER OR GUARANTOR SHALL CHANGE ITS CHIEF EXECUTIVE
OFFICE OR ITS MAILING ADDRESS OR ORGANIZATIONAL IDENTIFICATION NUMBER (OR IF IT
DOES NOT HAVE ONE, SHALL NOT ACQUIRE ONE) UNLESS AGENT SHALL HAVE RECEIVED NOT
LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE FROM ADMINISTRATIVE BORROWER OF
SUCH PROPOSED CHANGE, WHICH NOTICE SHALL SET FORTH SUCH INFORMATION WITH RESPECT
THERETO AS AGENT MAY REQUIRE AND AGENT SHALL HAVE RECEIVED SUCH AGREEMENTS AS
AGENT MAY REASONABLY REQUIRE IN CONNECTION THEREWITH.  NO BORROWER OR GUARANTOR
SHALL CHANGE ITS TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION OR OTHER
LEGAL STRUCTURE.


 


9.2  NEW COLLATERAL LOCATIONS.  EACH BORROWER AND GUARANTOR MAY ONLY OPEN ANY
NEW LOCATION SO LONG AS (A) SUCH LOCATIONS ARE WITHIN THE CONTINENTAL UNITED
STATES, (B) IF IT IS A RETAIL STORE, WAREHOUSE OR DISTRIBUTION CENTER SUCH
LOCATION IS SET FORTH IN THE APPLICABLE REPORT PROVIDED FOR IN SECTION 7.1(A) TO
THE EXTENT REQUIRED UNDER SUCH SECTION OR FOR ANY OTHER LOCATION, AGENT HAS
RECEIVED TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE INTENDED OPENING OF
ANY SUCH NEW LOCATION AND (C) UPON AGENT’S REQUEST, SUCH BORROWER OR GUARANTOR
EXECUTES AND DELIVERS, OR CAUSES TO BE EXECUTED AND DELIVERED, TO AGENT SUCH
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS AS AGENT MAY DEEM REASONABLY NECESSARY OR
DESIRABLE TO PROTECT ITS INTERESTS IN THE COLLATERAL AT SUCH LOCATION.

 


9.3  COMPLIANCE WITH LAWS, REGULATIONS, ETC.


 


(A)                    EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ANY
RESTRICTED SUBSIDIARY TO, AT ALL TIMES, COMPLY IN ALL MATERIAL RESPECTS WITH ALL
LAWS, RULES, REGULATIONS, LICENSES, APPROVALS, ORDERS AND OTHER PERMITS
APPLICABLE TO IT AND DULY OBSERVE ALL REQUIREMENTS OF ANY FOREIGN, FEDERAL,
STATE OR LOCAL GOVERNMENTAL AUTHORITY.


 


(B)                   BORROWERS AND GUARANTORS SHALL GIVE WRITTEN NOTICE TO
AGENT IMMEDIATELY UPON ANY BORROWER’S OR GUARANTOR’S RECEIPT OF ANY NOTICE OF,
OR ANY BORROWER’S OR GUARANTOR’S OTHERWISE OBTAINING KNOWLEDGE OF, (I) THE
OCCURRENCE OF ANY EVENT INVOLVING THE RELEASE, SPILL OR DISCHARGE, THREATENED OR
ACTUAL, OF ANY HAZARDOUS MATERIAL OR (II) ANY INVESTIGATION, PROCEEDING,
COMPLAINT, ORDER, DIRECTIVE, CLAIMS, CITATION OR NOTICE WITH RESPECT TO: (A) ANY
NON-COMPLIANCE WITH OR VIOLATION OF ANY ENVIRONMENTAL LAW BY ANY BORROWER OR
GUARANTOR OR (B) THE RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY
HAZARDOUS MATERIAL OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND OTHER THAN
AS PERMITTED UNDER ANY APPLICABLE ENVIRONMENTAL LAW. COPIES

 

78

--------------------------------------------------------------------------------


 


OF ALL ENVIRONMENTAL SURVEYS, AUDITS, ASSESSMENTS, FEASIBILITY STUDIES AND
RESULTS OF REMEDIAL INVESTIGATIONS SHALL BE PROMPTLY FURNISHED, OR CAUSED TO BE
FURNISHED, BY SUCH BORROWER OR GUARANTOR TO AGENT.  EACH BORROWER AND GUARANTOR
SHALL TAKE PROMPT ACTION TO RESPOND TO ANY MATERIAL NON-COMPLIANCE WITH ANY OF
THE ENVIRONMENTAL LAWS AND SHALL REGULARLY REPORT TO AGENT ON SUCH RESPONSE.


 


(C)                    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
WHENEVER AGENT REASONABLY DETERMINES THAT THERE IS NON-COMPLIANCE, OR ANY
CONDITION WHICH REQUIRES ANY ACTION BY OR ON BEHALF OF ANY BORROWER OR GUARANTOR
IN ORDER TO AVOID ANY NON COMPLIANCE, WITH ANY ENVIRONMENTAL LAW, BORROWERS
SHALL, AT AGENT’S REQUEST AND BORROWERS’ EXPENSE: (I) CAUSE AN INDEPENDENT
ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE TO AGENT TO CONDUCT SUCH TESTS OF
THE SITE WHERE NON-COMPLIANCE OR ALLEGED NON COMPLIANCE WITH SUCH ENVIRONMENTAL
LAWS HAS OCCURRED AS TO SUCH NON-COMPLIANCE AND PREPARE AND DELIVER TO AGENT A
REPORT AS TO SUCH NON-COMPLIANCE SETTING FORTH THE RESULTS OF SUCH TESTS, A
PROPOSED PLAN FOR RESPONDING TO ANY ENVIRONMENTAL PROBLEMS DESCRIBED THEREIN,
AND AN ESTIMATE OF THE COSTS THEREOF AND (II) PROVIDE TO AGENT A SUPPLEMENTAL
REPORT OF SUCH ENGINEER WHENEVER THE SCOPE OF SUCH NON-COMPLIANCE, OR SUCH
BORROWER’S OR GUARANTOR’S RESPONSE THERETO OR THE ESTIMATED COSTS THEREOF, SHALL
CHANGE IN ANY MATERIAL RESPECT.


 


(D)                   EACH BORROWER AND GUARANTOR SHALL INDEMNIFY AND HOLD
HARMLESS AGENT AND LENDERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, INVITEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS, FROM AND AGAINST ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) DIRECTLY OR INDIRECTLY ARISING OUT OF
OR ATTRIBUTABLE TO THE USE, GENERATION, MANUFACTURE, REPRODUCTION, STORAGE,
RELEASE, THREATENED RELEASE, SPILL, DISCHARGE, DISPOSAL OR PRESENCE OF A
HAZARDOUS MATERIAL, INCLUDING THE COSTS OF ANY REQUIRED OR NECESSARY REPAIR,
CLEANUP OR OTHER REMEDIAL WORK WITH RESPECT TO ANY PROPERTY OF ANY BORROWER OR
GUARANTOR AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR
OTHER REQUIRED PLANS.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND
INDEMNIFICATIONS IN THIS SECTION 9.3 SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


9.4  PAYMENT OF TAXES AND CLAIMS.  EACH BORROWER AND GUARANTOR SHALL, AND SHALL
CAUSE ANY RESTRICTED SUBSIDIARY TO, DULY PAY AND DISCHARGE ALL TAXES,
ASSESSMENTS, CONTRIBUTIONS AND GOVERNMENTAL CHARGES UPON OR AGAINST IT OR ITS
PROPERTIES OR ASSETS, EXCEPT FOR TAXES THE VALIDITY OF WHICH ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND AVAILABLE TO
SUCH BORROWER, GUARANTOR OR SUBSIDIARY, AS THE CASE MAY BE, AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS TO THE EXTENT REQUIRED
BY GAAP.

 


9.5  INSURANCE.  EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ANY
RESTRICTED SUBSIDIARY TO, AT ALL TIMES, MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURERS INSURANCE WITH RESPECT TO THE COLLATERAL AGAINST LOSS OR
DAMAGE AND ALL OTHER INSURANCE OF THE KINDS AND IN THE AMOUNTS CUSTOMARILY
INSURED AGAINST OR CARRIED BY CORPORATIONS OF ESTABLISHED REPUTATION ENGAGED IN
THE SAME OR SIMILAR BUSINESSES AND SIMILARLY SITUATED.  SAID POLICIES OF
INSURANCE SHALL BE REASONABLY SATISFACTORY TO AGENT AS TO FORM, AMOUNT AND
INSURER.  BORROWERS AND GUARANTORS SHALL FURNISH CERTIFICATES, POLICIES OR
ENDORSEMENTS TO AGENT AS AGENT SHALL REASONABLY REQUIRE AS PROOF OF SUCH
INSURANCE, AND, IF ANY BORROWER OR GUARANTOR FAILS TO DO SO, AGENT IS
AUTHORIZED, BUT NOT REQUIRED, TO OBTAIN SUCH INSURANCE AT THE EXPENSE OF
BORROWERS.  ALL POLICIES SHALL PROVIDE FOR AT

 

79

--------------------------------------------------------------------------------


 


LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO AGENT OF ANY CANCELLATION OR
REDUCTION OF COVERAGE AND THAT AGENT MAY ACT AS ATTORNEY FOR EACH BORROWER AND
GUARANTOR IN OBTAINING, AND AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS
OCCURRED AND IS CONTINUING, ADJUSTING, SETTLING, AMENDING AND CANCELING SUCH
INSURANCE.  BORROWERS AND GUARANTORS SHALL CAUSE AGENT TO BE NAMED AS A LOSS
PAYEE AS ITS INTERESTS MAY APPEAR AND AN ADDITIONAL INSURED (BUT WITHOUT ANY
LIABILITY FOR ANY PREMIUMS) UNDER SUCH INSURANCE POLICIES AND BORROWERS AND
GUARANTORS SHALL OBTAIN NON-CONTRIBUTORY LENDER’S LOSS PAYABLE ENDORSEMENTS TO
ALL INSURANCE POLICIES IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.  SUCH
LENDER’S LOSS PAYABLE ENDORSEMENTS SHALL SPECIFY THAT THE PROCEEDS OF SUCH
INSURANCE SHALL BE PAYABLE TO AGENT AS ITS INTERESTS MAY APPEAR AND FURTHER
SPECIFY THAT AGENT AND LENDERS SHALL BE PAID REGARDLESS OF ANY ACT OR OMISSION
BY ANY BORROWER, GUARANTOR OR ANY OF ITS OR THEIR AFFILIATES. WITHOUT LIMITING
ANY OTHER RIGHTS OF AGENT OR LENDERS, ANY INSURANCE PROCEEDS RECEIVED BY AGENT
AT ANY TIME MAY BE APPLIED TO PAYMENT OF THE OBLIGATIONS, WHETHER OR NOT THEN
DUE, IN ANY ORDER AND IN SUCH MANNER AS AGENT MAY DETERMINE.  UPON APPLICATION
OF SUCH PROCEEDS TO THE REVOLVING LOANS, REVOLVING LOANS MAY BE AVAILABLE
SUBJECT AND PURSUANT TO THE TERMS HEREOF TO BE USED FOR THE COSTS OF REPAIR OR
REPLACEMENT OF THE COLLATERAL LOST OR DAMAGES RESULTING IN THE PAYMENT OF SUCH
INSURANCE PROCEEDS.

 


9.6  FINANCIAL STATEMENTS AND OTHER INFORMATION.


 


(A)                    EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE ANY
RESTRICTED SUBSIDIARY TO, KEEP PROPER BOOKS AND RECORDS IN WHICH TRUE AND
COMPLETE ENTRIES SHALL BE MADE OF ALL DEALINGS OR TRANSACTIONS OF OR IN RELATION
TO THE COLLATERAL AND THE BUSINESS OF SUCH BORROWER, GUARANTOR AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP.  BORROWERS AND GUARANTORS SHALL PROMPTLY
FURNISH TO AGENT AND LENDERS ALL SUCH FINANCIAL AND OTHER INFORMATION AS AGENT
SHALL REASONABLY REQUEST RELATING TO THE COLLATERAL AND THE ASSETS, BUSINESS AND
OPERATIONS OF BORROWERS AND GUARANTORS, AND BORROWER SHALL NOTIFY THE AUDITORS
AND ACCOUNTANTS OF BORROWERS AND GUARANTORS THAT AGENT IS AUTHORIZED TO OBTAIN
SUCH INFORMATION DIRECTLY FROM THEM.  WITHOUT LIMITING THE FOREGOING, BORROWERS
SHALL FURNISH OR CAUSE TO BE FURNISHED TO AGENT, THE FOLLOWING:


 

(I)                       AT ANY TIME AFTER A CASH DOMINION EVENT HAS OCCURRED,
WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL MONTH THAT IS NOT THE END
OF A FISCAL QUARTER OF BORROWERS AND GUARANTORS AND WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH FISCAL MONTH THAT IS THE END OF A FISCAL QUARTER OF
BORROWERS AND GUARANTORS, MONTHLY UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS
AND UNAUDITED CONSOLIDATING FINANCIAL STATEMENTS (INCLUDING IN EACH CASE BALANCE
SHEETS, STATEMENTS OF INCOME AND LOSS, STATEMENTS OF CASH FLOW, AND STATEMENTS
OF SHAREHOLDERS’ EQUITY), ALL IN REASONABLE DETAIL, FAIRLY PRESENTING IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION AND THE RESULTS OF THE OPERATIONS OF
PARENT AND ITS SUBSIDIARIES AS OF THE END OF AND THROUGH SUCH FISCAL MONTH,
CERTIFIED TO BE CORRECT BY THE CHIEF FINANCIAL OFFICER OF PARENT, SUBJECT TO
NORMAL YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A COMPLIANCE CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO, ALONG WITH A SCHEDULE IN FORM
REASONABLY SATISFACTORY TO AGENT OF THE CALCULATIONS USED IN DETERMINING, AS OF
THE END OF SUCH MONTH, WHETHER BORROWERS AND GUARANTORS WERE IN COMPLIANCE WITH
THE COVENANTS SET FORTH IN SECTIONS 9.17 AND 9.18 OF THIS AGREEMENT FOR SUCH
MONTH, AND

 

(II)                    WITHIN FORTY-FIVE DAYS AFTER THE END OF EACH FISCAL
QUARTER OF BORROWERS AND GUARANTORS, QUARTERLY UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS AND UNAUDITED CONSOLIDATING FINANCIAL STATEMENTS (INCLUDING IN EACH
CASE BALANCE SHEETS, STATEMENTS OF INCOME AND LOSS,

 

80

--------------------------------------------------------------------------------


 

STATEMENTS OF CASH FLOW, AND STATEMENTS OF SHAREHOLDERS’ EQUITY), ALL IN
REASONABLE DETAIL, FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION AND THE RESULTS OF THE OPERATIONS OF PARENT AND ITS SUBSIDIARIES AS OF
THE END OF AND THROUGH SUCH FISCAL QUARTER, CERTIFIED TO BE CORRECT BY THE CHIEF
FINANCIAL OFFICER OF PARENT, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND
ACCOMPANIED BY A COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT C
HERETO, ALONG WITH A SCHEDULE IN FORM REASONABLY SATISFACTORY TO AGENT OF THE
CALCULATIONS USED IN DETERMINING, AS OF THE END OF SUCH QUARTER, WHETHER
BORROWERS AND GUARANTORS WERE IN COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTIONS 9.17 AND 9.18 OF THIS AGREEMENT FOR SUCH QUARTER, AND

 

(III)                 WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR,
AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND UNAUDITED CONSOLIDATING FINANCIAL
STATEMENTS OF PARENT AND ITS SUBSIDIARIES (INCLUDING IN EACH CASE BALANCE
SHEETS, STATEMENTS OF INCOME AND LOSS, STATEMENTS OF CASH FLOW AND STATEMENTS OF
SHAREHOLDERS’ EQUITY), AND THE ACCOMPANYING NOTES THERETO, ALL IN REASONABLE
DETAIL, FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION AND
THE RESULTS OF THE OPERATIONS OF PARENT AND ITS SUBSIDIARIES AS OF THE END OF
AND FOR SUCH FISCAL YEAR, TOGETHER WITH THE UNQUALIFIED OPINION OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS WITH RESPECT TO THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS, WHICH ACCOUNTANTS SHALL BE AN INDEPENDENT ACCOUNTING FIRM SELECTED
BY ADMINISTRATIVE BORROWER AND ACCEPTABLE TO AGENT, THAT SUCH AUDITED
CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP,
AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE RESULTS OF OPERATIONS AND
FINANCIAL CONDITION OF PARENT AND ITS SUBSIDIARIES AS OF THE END OF AND FOR THE
FISCAL YEAR THEN ENDED, AND

 

(IV)                AT SUCH TIME AS AVAILABLE, BUT IN ANY EVENT PRIOR TO THE END
OF EACH FISCAL YEAR (COMMENCING WITH THE FISCAL YEAR OF BORROWERS ENDING ON THE
LAST SATURDAY IN DECEMBER OF 2005), PROJECTED CONSOLIDATED FINANCIAL STATEMENTS
(INCLUDING IN EACH CASE, FORECASTED BALANCE SHEETS AND STATEMENTS OF INCOME AND
LOSS, STATEMENTS OF CASH FLOW, AND STATEMENTS OF SHAREHOLDERS’ EQUITY) OF PARENT
AND ITS SUBSIDIARIES FOR THE NEXT FISCAL YEAR, ALL IN REASONABLE DETAIL, AND IN
A FORMAT CONSISTENT WITH THE PROJECTIONS DELIVERED BY BORROWERS TO AGENT PRIOR
TO THE DATE HEREOF, TOGETHER WITH SUCH SUPPORTING INFORMATION AS AGENT MAY
REASONABLY REQUEST.  SUCH PROJECTED FINANCIAL STATEMENTS SHALL BE PREPARED ON A
QUARTERLY BASIS FOR THE NEXT SUCCEEDING YEAR. SUCH PROJECTIONS SHALL REPRESENT
THE REASONABLE BEST ESTIMATE BY BORROWERS AND GUARANTORS OF THE FUTURE FINANCIAL
PERFORMANCE OF PARENT AND ITS SUBSIDIARIES FOR THE PERIODS SET FORTH THEREIN AND
SHALL HAVE BEEN PREPARED ON THE BASIS OF THE ASSUMPTIONS SET FORTH THEREIN WHICH
BORROWERS AND GUARANTORS BELIEVE ARE FAIR AND REASONABLE AS OF THE DATE OF
PREPARATION IN LIGHT OF CURRENT AND REASONABLY FORESEEABLE BUSINESS CONDITIONS
(IT BEING UNDERSTOOD THAT ACTUAL RESULTS MAY DIFFER FROM THOSE SET FORTH IN SUCH
PROJECTED FINANCIAL STATEMENTS).

 


(B)                   BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY AGENT IN
WRITING OF THE DETAILS OF (I) ANY LOSS, DAMAGE, INVESTIGATION, ACTION, SUIT,
PROCEEDING OR CLAIM RELATING TO COLLATERAL HAVING A VALUE OF MORE THAN
$5,000,000 OR WHICH IF ADVERSELY DETERMINED WOULD RESULT IN ANY MATERIAL ADVERSE
CHANGE IN ANY BORROWER’S OR GUARANTOR’S BUSINESS, PROPERTIES, ASSETS, GOODWILL
OR CONDITION, FINANCIAL OR OTHERWISE, (II) ANY MATERIAL CONTRACT BEING
TERMINATED OR AMENDED OR ANY NEW MATERIAL CONTRACT ENTERED INTO (IN WHICH EVENT
BORROWERS AND GUARANTORS SHALL PROVIDE AGENT WITH A COPY OF SUCH MATERIAL
CONTRACT), (III) ANY ORDER, JUDGMENT OR DECREE IN EXCESS OF $5,000,000 SHALL
HAVE BEEN ENTERED AGAINST ANY BORROWER OR GUARANTOR ANY OF ITS OR THEIR
PROPERTIES OR ASSETS, (IV) ANY NOTIFICATION OF A MATERIAL VIOLATION OF LAWS OR
REGULATIONS RECEIVED

 

81

--------------------------------------------------------------------------------


 


BY ANY BORROWER OR GUARANTOR, (V) ANY ERISA EVENT, AND (VI) THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT.


 


(C)                    PROMPTLY AFTER THE SENDING OR FILING THEREOF, BORROWERS
SHALL SEND TO AGENT COPIES OF (I) ALL REPORTS WHICH PARENT OR ANY OF ITS
SUBSIDIARIES SENDS TO ITS SECURITY HOLDERS GENERALLY, (II) ALL REPORTS AND
REGISTRATION STATEMENTS WHICH PARENT OR ANY OF ITS SUBSIDIARIES FILES WITH THE
SECURITIES EXCHANGE COMMISSION, ANY NATIONAL OR FOREIGN SECURITIES EXCHANGE OR
THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., AND SUCH OTHER REPORTS AS
AGENT MAY HEREAFTER SPECIFICALLY IDENTIFY TO ADMINISTRATIVE BORROWER THAT AGENT
WILL REQUIRE BE PROVIDED TO AGENT, (III) ALL PRESS RELEASES AND (IV) ALL OTHER
STATEMENTS CONCERNING MATERIAL CHANGES OR DEVELOPMENTS IN THE BUSINESS OF A
BORROWER OR GUARANTOR MADE AVAILABLE BY ANY BORROWER OR GUARANTOR TO THE PUBLIC.


 


(D)                   BORROWERS AND GUARANTORS SHALL FURNISH OR CAUSE TO BE
FURNISHED TO AGENT SUCH BUDGETS, FORECASTS, PROJECTIONS AND OTHER INFORMATION
RESPECTING THE COLLATERAL AND THE BUSINESS OF BORROWERS AND GUARANTORS, AS AGENT
MAY, FROM TIME TO TIME, REASONABLY REQUEST.  AGENT IS HEREBY AUTHORIZED TO
DELIVER A COPY OF ANY FINANCIAL STATEMENT OR ANY OTHER INFORMATION RELATING TO
THE BUSINESS OF BORROWERS AND GUARANTORS TO ANY COURT OR OTHER GOVERNMENTAL
AUTHORITY OR TO ANY LENDER OR PARTICIPANT OR PROSPECTIVE LENDER OR PARTICIPANT
OR ANY AFFILIATE OF ANY LENDER OR PARTICIPANT. EACH BORROWER AND GUARANTOR
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ALL ACCOUNTANTS OR AUDITORS TO DELIVER
TO AGENT, AT BORROWERS’ EXPENSE, COPIES OF THE FINANCIAL STATEMENTS OF ANY
BORROWER AND GUARANTOR AND ANY REPORTS OR MANAGEMENT LETTERS PREPARED BY SUCH
ACCOUNTANTS OR AUDITORS ON BEHALF OF ANY BORROWER OR GUARANTOR AND TO DISCLOSE
TO AGENT AND LENDERS SUCH INFORMATION AS THEY MAY HAVE REGARDING THE BUSINESS OF
ANY BORROWER AND GUARANTOR.  ANY DOCUMENTS, SCHEDULES, INVOICES OR OTHER PAPERS
DELIVERED TO AGENT OR ANY LENDER MAY BE DESTROYED OR OTHERWISE DISPOSED OF BY
AGENT OR SUCH LENDER ONE (1) YEAR AFTER THE SAME ARE DELIVERED TO AGENT OR SUCH
LENDER, EXCEPT AS OTHERWISE DESIGNATED BY ADMINISTRATIVE BORROWER TO AGENT OR
SUCH LENDER IN WRITING.


 


9.7  SALE OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ETC.  EACH BORROWER AND
GUARANTOR SHALL NOT, AND SHALL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, DIRECTLY
OR INDIRECTLY,

 


(A)                    MERGE INTO OR WITH OR CONSOLIDATE WITH ANY OTHER PERSON
OR PERMIT ANY OTHER PERSON TO MERGE INTO OR WITH OR CONSOLIDATE WITH IT EXCEPT
THAT ANY WHOLLY-OWNED SUBSIDIARY OF PARENT (OTHER THAN ANY BORROWER) MAY MERGE
WITH AND INTO OR CONSOLIDATE WITH ANY OTHER WHOLLY-OWNED SUBSIDIARY OF PARENT
(OTHER THAN ANY BORROWER, AND INCLUDING ANY SUCH SUBSIDIARY THAT ONLY BECOMES A
SUBSIDIARY AFTER GIVING EFFECT TO SUCH MERGER OR CONSOLIDATION SUBJECT TO THE
CONDITIONS SET FORTH HEREIN) AND ANY BORROWER MAY MERGE WITH AND INTO OR
CONSOLIDATE WITH ANY OTHER BORROWER, PROVIDED, THAT, IN EACH CASE EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY AGENT:  (I) AGENT SHALL HAVE
RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE
INTENTION OF SUCH SUBSIDIARIES TO SO MERGE OR CONSOLIDATE, WHICH NOTICE SHALL
SET FORTH IN REASONABLE DETAIL SATISFACTORY TO AGENT, THE PERSONS THAT ARE
MERGING OR CONSOLIDATING, WHICH PERSON WILL BE THE SURVIVING ENTITY, THE
LOCATIONS OF THE ASSETS OF THE PERSONS THAT ARE MERGING OR CONSOLIDATING, AND
THE MATERIAL AGREEMENTS AND DOCUMENTS RELATING TO SUCH MERGER OR CONSOLIDATION,
(II) AGENT SHALL HAVE RECEIVED SUCH OTHER INFORMATION WITH RESPECT TO SUCH
MERGER OR CONSOLIDATION AS AGENT MAY REASONABLY REQUEST, (III) AS OF THE
EFFECTIVE DATE OF THE MERGER OR CONSOLIDATION AND AFTER GIVING EFFECT THERETO,
NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE

 

82

--------------------------------------------------------------------------------


 


OCCURRED, (IV) AGENT SHALL HAVE RECEIVED, TRUE, CORRECT AND COMPLETE COPIES OF
ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO SUCH MERGER OR
CONSOLIDATION, INCLUDING, BUT NOT LIMITED TO, THE CERTIFICATE OR CERTIFICATES OF
MERGER TO BE FILED WITH EACH APPROPRIATE SECRETARY OF STATE (WITH A COPY AS
FILED PROMPTLY AFTER SUCH FILING), (V) THE SURVIVING CORPORATION SHALL EXPRESSLY
CONFIRM, RATIFY AND ASSUME THE OBLIGATIONS AND THE FINANCING AGREEMENTS TO WHICH
IT IS A PARTY IN WRITING, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, AND
BORROWERS AND GUARANTORS SHALL EXECUTE AND DELIVER SUCH OTHER AGREEMENTS,
DOCUMENTS AND INSTRUMENTS AS AGENT MAY REQUEST IN CONNECTION THEREWITH AND
(VI) IN THE CASE OF A MERGER WITH A PERSON THAT IS NOT A WHOLLY-OWNED SUBSIDIARY
IMMEDIATELY PRIOR TO SUCH MERGER, SUCH MERGER SHALL NOT BE PERMITTED UNLESS IT
IS ALSO PERMITTED UNDER SECTION 9.10(E) BELOW;


 


(B)                   SELL, ISSUE, ASSIGN, LEASE, LICENSE, TRANSFER, ABANDON OR
OTHERWISE DISPOSE OF ANY CAPITAL STOCK OR INDEBTEDNESS TO ANY OTHER PERSON OR
ANY OF ITS ASSETS TO ANY OTHER PERSON, EXCEPT FOR:


 

(I)                       PERMITTED DISPOSITIONS,

 

(II)                    THE SALE BY BORROWERS OF SECURITIZATION ASSETS PURSUANT
TO A PERMITTED SECURITIZATION FACILITY IN ACCORDANCE WITH THE TERMS OF THE
SECURITIZATION FACILITY DOCUMENTS WHICH SALE SHALL BE FREE AND CLEAR OF THE
SECURITY INTEREST AND LIEN OF AGENT IN SUCH SECURITIZATION ASSETS SO SOLD PRIOR
TO THE AUTOMATIC RELEASE TERMINATION (AS DEFINED IN THE SECURITIZATION
INTERCREDITOR AGREEMENT) AND OTHERWISE SUBJECT TO THE TERMS OF THE
SECURITIZATION INTERCREDITOR AGREEMENT;

 

(III)                 THE ISSUANCE AND SALE BY ANY BORROWER, GUARANTOR OR
RESTRICTED SUBSIDIARY OF CAPITAL STOCK OF SUCH BORROWER, GUARANTOR OR SUBSIDIARY
AFTER THE DATE HEREOF; PROVIDED, THAT, (A) AGENT SHALL HAVE RECEIVED NOT LESS
THAN TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF SUCH ISSUANCE AND SALE BY
SUCH BORROWER, GUARANTOR OR SUBSIDIARY, WHICH NOTICE SHALL SPECIFY WHETHER SUCH
SHARES ARE TO BE SOLD PURSUANT TO A PUBLIC OFFERING OR IF NOT A PUBLIC OFFERING,
THEN THE PARTIES TO WHOM SUCH SHARES ARE TO BE SOLD, THE TERMS OF SUCH SALE, THE
TOTAL AMOUNT WHICH IT IS ANTICIPATED WILL BE REALIZED FROM THE ISSUANCE AND SALE
OF SUCH STOCK AND THE NET CASH PROCEEDS WHICH IT IS ANTICIPATED WILL BE RECEIVED
BY SUCH BORROWER OR GUARANTOR FROM SUCH SALE, (B) SUCH BORROWER, GUARANTOR OR
SUBSIDIARY SHALL NOT BE REQUIRED TO PAY ANY CASH DIVIDENDS OR REPURCHASE OR
REDEEM SUCH CAPITAL STOCK OR MAKE ANY OTHER PAYMENTS IN RESPECT THEREOF, EXCEPT
AS OTHERWISE PERMITTED IN SECTION 9.11 HEREOF, (C) THE TERMS OF SUCH CAPITAL
STOCK, AND THE TERMS AND CONDITIONS OF THE PURCHASE AND SALE THEREOF, SHALL NOT
INCLUDE ANY TERMS THAT INCLUDE ANY LIMITATION ON THE RIGHT OF ANY BORROWER TO
REQUEST OR RECEIVE LOANS OR LETTERS OF CREDIT OR THE RIGHT OF ANY BORROWER AND
GUARANTOR TO AMEND OR MODIFY ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR OTHERWISE IN ANY WAY RELATE TO OR
AFFECT THE ARRANGEMENTS OF BORROWERS AND GUARANTORS WITH AGENT AND LENDERS OR
ARE MORE RESTRICTIVE OR BURDENSOME TO ANY BORROWER OR GUARANTOR THAN THE TERMS
OF ANY CAPITAL STOCK IN EFFECT ON THE DATE HEREOF, (D) EXCEPT AS AGENT MAY
OTHERWISE AGREE IN WRITING, AT ANY TIME A CASH DOMINION EVENT HAS OCCURRED, ALL
OF THE PROCEEDS OF THE SALE AND ISSUANCE OF SUCH CAPITAL STOCK SHALL BE PAID TO
AGENT FOR APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS HEREOF AND
(E) AS OF THE DATE OF SUCH ISSUANCE AND SALE AND AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED,

 

83

--------------------------------------------------------------------------------


 

(IV)                THE ISSUANCE OF CAPITAL STOCK OF ANY BORROWER, GUARANTOR OR
SUBSIDIARY CONSISTING OF COMMON STOCK PURSUANT TO AN EMPLOYEE STOCK OPTION OR
GRANT OR SIMILAR EQUITY PLAN OR 401(K) PLANS OF SUCH BORROWER OR GUARANTOR FOR
THE BENEFIT OF ITS EMPLOYEES, DIRECTORS AND CONSULTANTS, PROVIDED, THAT, IN NO
EVENT SHALL SUCH BORROWER OR GUARANTOR BE REQUIRED TO ISSUE, OR SHALL SUCH
BORROWER OR GUARANTOR ISSUE, CAPITAL STOCK PURSUANT TO SUCH STOCK PLANS OR
401(K) PLANS WHICH WOULD RESULT IN A CHANGE OF CONTROL OR OTHER EVENT OF
DEFAULT,

 


(C)                    WIND UP, LIQUIDATE OR DISSOLVE EXCEPT THAT ANY GUARANTOR
OR SUBSIDIARY OF PARENT (OTHER THAN A BORROWER) MAY WIND UP, LIQUIDATE AND
DISSOLVE, PROVIDED, THAT, EACH OF THE FOLLOWING CONDITIONS IS SATISFIED, (I) THE
WINDING UP, LIQUIDATION AND DISSOLUTION OF SUCH GUARANTOR OR OTHER SUBSIDIARY
SHALL NOT VIOLATE ANY LAW OR ANY ORDER OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY IN ANY MATERIAL RESPECT AND SHALL NOT CONFLICT WITH OR
RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE,
DEED OF TRUST, OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH ANY BORROWER OR
GUARANTOR IS A PARTY OR MAY BE BOUND, (II) SUCH WINDING UP, LIQUIDATION OR
DISSOLUTION SHALL BE DONE IN ACCORDANCE WITH THE REQUIREMENTS OF ALL APPLICABLE
LAWS AND REGULATIONS, (III) EFFECTIVE UPON SUCH WINDING UP, LIQUIDATION OR
DISSOLUTION, ALL OF THE ASSETS AND PROPERTIES OF SUCH GUARANTOR OR OTHER
SUBSIDIARY SHALL BE DULY AND VALIDLY TRANSFERRED AND ASSIGNED TO ITS
SHAREHOLDERS, FREE AND CLEAR OF ANY LIENS, RESTRICTIONS OR ENCUMBRANCES OTHER
THAN THE SECURITY INTEREST AND LIENS OF AGENT (AND AGENT SHALL HAVE RECEIVED
SUCH EVIDENCE THEREOF AS AGENT MAY REQUIRE) AND AGENT SHALL HAVE RECEIVED SUCH
DEEDS, ASSIGNMENTS OR OTHER AGREEMENTS AS AGENT MAY REQUEST TO EVIDENCE AND
CONFIRM THE TRANSFER OF SUCH ASSETS OF SUCH GUARANTOR TO A BORROWER, (IV) AGENT
SHALL HAVE RECEIVED ALL DOCUMENTS AND AGREEMENTS THAT ANY BORROWER OR GUARANTOR
HAS FILED WITH ANY GOVERNMENTAL AUTHORITY OR AS ARE OTHERWISE REQUIRED TO
EFFECTUATE SUCH WINDING UP, LIQUIDATION OR DISSOLUTION, (V) NO BORROWER OR
GUARANTOR SHALL ASSUME ANY INDEBTEDNESS, OBLIGATIONS OR LIABILITIES AS A RESULT
OF SUCH WINDING UP, LIQUIDATION OR DISSOLUTION, OR OTHERWISE BECOME LIABLE IN
RESPECT OF ANY OBLIGATIONS OR LIABILITIES OF THE ENTITY THAT IS WINDING UP,
LIQUIDATING OR DISSOLVING, UNLESS SUCH INDEBTEDNESS IS OTHERWISE EXPRESSLY
PERMITTED HEREUNDER, (VI) AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN
(10) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH GUARANTOR OR
SUBSIDIARY TO WIND UP, LIQUIDATE OR DISSOLVE, AND (VII) AS OF THE DATE OF SUCH
WINDING UP, LIQUIDATION OR DISSOLUTION AND AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED; OR


 


(D)                   AGREE TO DO ANY OF THE FOREGOING.


 


9.8  ENCUMBRANCES.  EACH BORROWER AND GUARANTOR SHALL NOT, AND SHALL NOT PERMIT
ANY RESTRICTED SUBSIDIARY TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN, CHARGE OR OTHER ENCUMBRANCE OF ANY
NATURE WHATSOEVER ON ANY OF ITS ASSETS OR PROPERTIES, INCLUDING THE COLLATERAL,
OR FILE OR PERMIT THE FILING OF, OR PERMIT TO REMAIN IN EFFECT, ANY FINANCING
STATEMENT OR OTHER SIMILAR NOTICE OF ANY SECURITY INTEREST OR LIEN WITH RESPECT
TO ANY SUCH ASSETS OR PROPERTIES, EXCEPT:

 


(A)                    THE SECURITY INTERESTS AND LIENS OF AGENT FOR ITSELF AND
THE BENEFIT OF THE SECURED PARTIES AND THE RIGHTS OF SETOFF OF SECURED PARTIES
PROVIDED FOR HEREIN OR UNDER APPLICABLE LAW;


 


(B)                   LIENS SECURING THE PAYMENT OF TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES OR LEVIES EITHER NOT YET OVERDUE OR THE VALIDITY OF WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED
AND AVAILABLE TO SUCH BORROWER, OR GUARANTOR OR

 

84

--------------------------------------------------------------------------------


 


SUBSIDIARY, AS THE CASE MAY BE AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE
BEEN SET ASIDE ON ITS BOOKS;


 


(C)                    NON-CONSENSUAL STATUTORY LIENS (OTHER THAN LIENS SECURING
THE PAYMENT OF TAXES) ARISING IN THE ORDINARY COURSE OF SUCH BORROWER’S,
GUARANTOR’S OR SUBSIDIARY’S BUSINESS TO THE EXTENT: (I) SUCH LIENS SECURE
INDEBTEDNESS WHICH IS NOT OVERDUE OR (II) SUCH LIENS SECURE INDEBTEDNESS
RELATING TO CLAIMS OR LIABILITIES WHICH ARE FULLY INSURED AND BEING DEFENDED AT
THE SOLE COST AND EXPENSE AND AT THE SOLE RISK OF THE INSURER OR BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND AVAILABLE TO
SUCH BORROWER, GUARANTOR OR SUCH SUBSIDIARY, IN EACH CASE PRIOR TO THE
COMMENCEMENT OF FORECLOSURE OR OTHER SIMILAR PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS;


 


(D)                   ZONING RESTRICTIONS, EASEMENTS, LICENSES, COVENANTS AND
OTHER RESTRICTIONS AFFECTING THE USE OF REAL PROPERTY WHICH DO NOT INTERFERE IN
ANY MATERIAL RESPECT WITH THE USE OF SUCH REAL PROPERTY OR ORDINARY CONDUCT OF
THE BUSINESS OF SUCH BORROWER, GUARANTOR OR SUCH SUBSIDIARY AS PRESENTLY
CONDUCTED THEREON OR MATERIALLY IMPAIR THE VALUE OF THE REAL PROPERTY WHICH MAY
BE SUBJECT THERETO;


 


(E)                    PURCHASE MONEY SECURITY INTERESTS IN ASSETS OTHER THAN
COLLATERAL TO SECURE INDEBTEDNESS PERMITTED UNDER SECTIONS 9.9(B), 9.9(C) AND
9.9(D) HEREOF;


 


(F)                      PLEDGES AND DEPOSITS OF CASH BY ANY BORROWER, GUARANTOR
OR SUBSIDIARY AFTER THE DATE HEREOF IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF
SOCIAL SECURITY BENEFITS CONSISTENT WITH THE CURRENT PRACTICES OF SUCH BORROWER,
GUARANTOR OR SUBSIDIARY AS OF THE DATE HEREOF;


 


(G)                   PLEDGES AND DEPOSITS OF CASH BY ANY BORROWER, GUARANTOR OR
SUBSIDIARY AFTER THE DATE HEREOF TO SECURE THE PERFORMANCE OF TENDERS, BIDS,
LEASES, TRADE CONTRACTS (OTHER THAN FOR THE REPAYMENT OF INDEBTEDNESS),
STATUTORY OBLIGATIONS AND OTHER SIMILAR OBLIGATIONS IN EACH CASE IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH THE CURRENT PRACTICES OF SUCH BORROWER,
GUARANTOR OR SUBSIDIARY AS OF THE DATE HEREOF; PROVIDED, THAT, IN CONNECTION
WITH ANY PERFORMANCE BONDS ISSUED BY A SURETY OR OTHER PERSON, THE ISSUER OF
SUCH BOND SHALL HAVE WAIVED IN WRITING ANY RIGHTS IN OR TO, OR OTHER INTEREST
IN, ANY OF THE COLLATERAL IN AN AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT;


 


(H)                   PLEDGES AND DEPOSITS OF CASH BY ANY BORROWER, GUARANTOR OR
SUBSIDIARY AFTER THE DATE HEREOF OF UP TO $12,500,000 IN THE AGGREGATE AT ANY
TIME TO SECURE THE OBLIGATIONS OF SUCH BORROWER OR GUARANTOR UNDER HEDGING
AGREEMENTS TO PROTECT AGAINST OR MANAGE EXPOSURE TO FLUCTUATIONS IN COMMODITY
PRICES TO THE EXTENT THE INDEBTEDNESS UNDER SUCH HEDGING AGREEMENTS ARE
PERMITTED UNDER SECTION 9.9 HEREOF;


 


(I)                       LIENS ARISING FROM (I) OPERATING LEASES AND THE
PRECAUTIONARY UCC FINANCING STATEMENT FILINGS IN RESPECT THEREOF AND
(II) EQUIPMENT OR OTHER MATERIALS WHICH ARE NOT OWNED BY ANY BORROWER, GUARANTOR
OR SUBSIDIARY LOCATED ON THE PREMISES OF SUCH BORROWER, GUARANTOR OR SUBSIDIARY
(BUT NOT IN CONNECTION WITH, OR AS PART OF, THE FINANCING THEREOF) FROM TIME TO
TIME IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH CURRENT PRACTICES OF
SUCH BORROWER OR GUARANTOR AND THE PRECAUTIONARY UCC FINANCING STATEMENT FILINGS
IN RESPECT THEREOF;

 

85

--------------------------------------------------------------------------------


 


(J)                       LIENS OR RIGHTS OF SETOFF AGAINST CREDIT BALANCES OF
BORROWERS WITH CREDIT CARD ISSUERS OR CREDIT CARD PROCESSORS OR AMOUNTS OWING BY
SUCH CREDIT CARD ISSUERS OR CREDIT CARD PROCESSORS TO BORROWER IN THE ORDINARY
COURSE OF BUSINESS, BUT NOT LIENS ON OR RIGHTS OF SETOFF AGAINST ANY OTHER
PROPERTY OR ASSETS OF BORROWERS, PURSUANT TO THE CREDIT CARD AGREEMENTS (AS IN
EFFECT ON THE DATE HEREOF) TO SECURE THE OBLIGATIONS OF BORROWERS TO THE CREDIT
CARD ISSUERS OR CREDIT CARD PROCESSORS AS A RESULT OF FEES AND CHARGEBACKS;


 


(K)                    STATUTORY OR COMMON LAW LIENS OR RIGHTS OF SETOFF OF
DEPOSITORY BANKS WITH RESPECT TO FUNDS OF ANY BORROWER, GUARANTOR OR SUBSIDIARY
AT SUCH BANKS TO SECURE FEES AND CHARGES IN CONNECTION WITH RETURNED ITEMS OR
THE STANDARD FEES AND CHARGES OF SUCH BANKS IN CONNECTION WITH THE DEPOSIT
ACCOUNTS MAINTAINED BY SUCH BORROWER, GUARANTOR OR SUBSIDIARY AT SUCH BANKS (BUT
NOT ANY OTHER INDEBTEDNESS OR OBLIGATIONS);


 


(L)                       SECURITY INTERESTS IN FAVOR OF THE RECEIVABLES
FINANCING SUBSIDIARY CREATED OR DEEMED TO EXIST IN CONNECTION WITH A PERMITTED
SECURITIZATION FACILITY (INCLUDING ANY RELATED FILINGS OF FINANCING STATEMENTS)
BUT ONLY TO THE EXTENT THAT ANY SUCH SECURITY INTEREST RELATES TO THE APPLICABLE
SECURITIZATION ASSETS ACTUALLY SOLD PURSUANT TO SUCH TRANSACTION AND PROVIDED
THAT SUCH SECURITY INTERESTS SHALL BE RELEASED AND TERMINATED AS TO ANY
SECURITIZATION ASSETS UPON THE REPURCHASE OR RECONVEYANCE OF SUCH ASSETS TO A
BORROWER OR GUARANTOR;


 


(M)                 SECURITY INTERESTS IN ASSETS OF A BORROWER OR GUARANTOR
EXISTING AT THE TIME SUCH BORROWER OR GUARANTOR IS ACQUIRED PURSUANT TO A
PERMITTED ACQUISITION AFTER THE DATE HEREOF; PROVIDED, THAT, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY AGENT: (I) SUCH SECURITY
INTERESTS WERE NOT GRANTED AND DID NOT ARISE IN CONNECTION WITH, OR IN
ANTICIPATION OR CONTEMPLATION OF, SUCH PERMITTED ACQUISITION, (II) THE ASSETS
SUBJECT TO SUCH SECURITY INTERESTS DO NOT INCLUDE ANY ASSETS OF THE TYPE OR
CATEGORIES THAT CONSTITUTE COLLATERAL AND DO NOT APPLY TO ANY ASSETS OR
PROPERTIES OF ANY BORROWER OR OTHER GUARANTOR OTHER THAN ASSETS OR PROPERTIES OF
THE BORROWER OR GUARANTOR SO ACQUIRED, (III) THE INDEBTEDNESS SECURED BY SUCH
ASSETS IS PERMITTED UNDER SECTION 9.9(K) HEREOF;


 


(N)                   JUDGMENTS AND OTHER SIMILAR LIENS ARISING IN CONNECTION
WITH COURT PROCEEDINGS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT, PROVIDED,
THAT, (I) SUCH LIENS ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS DILIGENTLY PURSUED, (II) ADEQUATE RESERVES OR OTHER APPROPRIATE
PROVISION, IF ANY, AS ARE REQUIRED BY GAAP HAVE BEEN MADE THEREFOR, (III) A STAY
OF ENFORCEMENT OF ANY SUCH LIENS IS IN EFFECT AND (IV) AGENT MAY ESTABLISH A
RESERVE WITH RESPECT THERETO; AND


 


(O)                   THE SECURITY INTERESTS AND LIENS SET FORTH ON SCHEDULE 8.4
TO THE INFORMATION CERTIFICATE.


 


9.9  INDEBTEDNESS.  EACH BORROWER AND GUARANTOR SHALL NOT, AND SHALL NOT PERMIT
ANY RESTRICTED SUBSIDIARY TO, INCUR, CREATE, ASSUME, BECOME OR BE LIABLE IN ANY
MANNER WITH RESPECT TO, OR PERMIT TO EXIST, ANY INDEBTEDNESS, OR GUARANTEE,
ASSUME, ENDORSE, OR OTHERWISE BECOME RESPONSIBLE FOR (DIRECTLY OR INDIRECTLY),
THE INDEBTEDNESS, PERFORMANCE, OBLIGATIONS OR DIVIDENDS OF ANY OTHER PERSON,
EXCEPT:

 


(A)                    THE OBLIGATIONS;

 

86

--------------------------------------------------------------------------------


 


(B)                   SUBJECT TO THE PROVISO TO THIS SECTION 9.9, PURCHASE MONEY
INDEBTEDNESS (INCLUDING CAPITAL LEASES) ARISING AFTER THE DATE HEREOF, OTHER
THAN INDEBTEDNESS DESCRIBED IN SECTIONS 9.9(C) OR (D) HEREOF, TO THE EXTENT
SECURED BY PURCHASE MONEY SECURITY INTERESTS IN ASSETS OTHER THAN COLLATERAL;
PROVIDED, THAT, (I) THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS SHALL NOT EXCEED
$75,000,000 OUTSTANDING AT ANY TIME, (II) SUCH INDEBTEDNESS SHALL ONLY BE
SECURED BY THE ASSETS ACQUIRED WITH THE PROCEEDS OF THE LOANS OR ADVANCES GIVING
RISE TO SUCH INDEBTEDNESS, AND (III) SUCH INDEBTEDNESS SHALL NOT EXCEED THE COST
OF THE ASSETS SO ACQUIRED;


 


(C)                    SUBJECT TO THE PROVISO TO THIS SECTION 9.9, PURCHASE
MONEY INDEBTEDNESS ARISING AFTER THE DATE HEREOF, OTHER THAN INDEBTEDNESS
DESCRIBED IN SECTIONS 9.9(B) OR (D) HEREOF, TO THE EXTENT SECURED BY A PURCHASE
MONEY MORTGAGE ON REAL PROPERTY ACQUIRED BY ANY BORROWER; PROVIDED, THAT,
(I) THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING AT ANY TIME SHALL NOT
EXCEED THE AMOUNT EQUAL TO $300,000,000 MINUS THE THEN OUTSTANDING INDEBTEDNESS
DESCRIBED IN SECTION 9.9(D) BELOW, (II) SUCH INDEBTEDNESS SHALL ONLY BE SECURED
BY THE REAL PROPERTY ACQUIRED WITH THE PROCEEDS OF THE LOANS OR ADVANCES GIVING
RISE TO SUCH INDEBTEDNESS, AND (III) SUCH INDEBTEDNESS SHALL NOT EXCEED THE COST
OF THE REAL PROPERTY SO ACQUIRED;


 


(D)                   SUBJECT TO THE PROVISO TO THIS SECTION 9.9, PURCHASE MONEY
INDEBTEDNESS ARISING AFTER THE DATE HEREOF, OTHER THAN INDEBTEDNESS DESCRIBED IN
SECTIONS 9.9(B) OR (C) HEREOF, TO THE EXTENT SECURED BY A PURCHASE MONEY
SECURITY INTERESTS AND MORTGAGES ON EQUIPMENT AND REAL PROPERTY ACQUIRED BY ANY
BORROWER IN CONNECTION WITH THE CONSTRUCTION AND ACQUISITION OF NEW DISTRIBUTION
AND WAREHOUSE CENTERS OF SUCH BORROWER; PROVIDED, THAT, (I) THE AGGREGATE AMOUNT
OF SUCH INDEBTEDNESS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE AMOUNT EQUAL
TO $200,000,000 MINUS THE THEN OUTSTANDING INDEBTEDNESS DESCRIBED IN
SECTION 9.9(C) ABOVE, (II) SUCH INDEBTEDNESS SHALL ONLY BE SECURED BY THE
EQUIPMENT AND REAL PROPERTY ACQUIRED WITH THE PROCEEDS OF THE LOANS OR ADVANCES
GIVING RISE TO SUCH INDEBTEDNESS, AND (III) SUCH INDEBTEDNESS SHALL NOT EXCEED
THE COST OF THE EQUIPMENT AND REAL PROPERTY SO ACQUIRED;


 


(E)                    THE INDEBTEDNESS OF ANY BORROWER OR GUARANTOR TO ANY
OTHER BORROWER OR GUARANTOR OR ANY OTHER SUBSIDIARY OF PARENT ARISING AFTER THE
DATE HEREOF PURSUANT TO INVESTMENTS CONSISTING OF LOANS AND ADVANCES PERMITTED
UNDER SECTION 9.10(C) HEREOF, PROVIDED, THAT, AS TO ANY SUCH INDEBTEDNESS AT ANY
TIME OWING BY A BORROWER TO A GUARANTOR OR ANY OTHER SUBSIDIARY OF PARENT (OTHER
THAN A BORROWER), (I) THE INDEBTEDNESS ARISING PURSUANT TO SUCH INVESTMENT SHALL
BE SUBJECT TO, AND SUBORDINATE IN RIGHT OF PAYMENT TO, THE RIGHT OF AGENT AND
LENDERS TO RECEIVE THE PRIOR FINAL PAYMENT AND SATISFACTION IN FULL OF ALL OF
THE OBLIGATIONS ON TERMS AND CONDITIONS ACCEPTABLE TO AGENT, (II) PROMPTLY UPON
AGENT’S REQUEST, AGENT SHALL HAVE RECEIVED A SUBORDINATION AGREEMENT, IN FORM
AND SUBSTANCE SATISFACTORY TO AGENT, PROVIDING FOR THE TERMS OF THE
SUBORDINATION IN RIGHT OF PAYMENT OF SUCH INDEBTEDNESS OF SUCH BORROWER (OR SUCH
GUARANTOR, IN THE CASE OF INDEBTEDNESS OWING BY A GUARANTOR TO A SUBSIDIARY OF
PARENT THAT IS NOT A BORROWER OR GUARANTOR) TO THE PRIOR FINAL PAYMENT AND
SATISFACTION IN FULL OF ALL OF THE OBLIGATIONS, DULY AUTHORIZED, EXECUTED AND
DELIVERED BY SUCH GUARANTOR AND SUCH BORROWER, (III) SUCH BORROWER (OR SUCH
GUARANTOR, IN THE CASE OF INDEBTEDNESS OWING BY A GUARANTOR TO A SUBSIDIARY OF
PARENT THAT IS NOT A BORROWER OR GUARANTOR) SHALL NOT, DIRECTLY OR INDIRECTLY
MAKE, OR BE REQUIRED TO MAKE, ANY PAYMENTS IN RESPECT OF SUCH INDEBTEDNESS PRIOR
TO THE END OF THE THEN CURRENT TERM OF THIS AGREEMENT AND (IV) IN THE CASE OF
ANY INDEBTEDNESS OWING TO A BORROWER OR GUARANTOR, THE INDEBTEDNESS ARISING
PURSUANT TO ANY SUCH LOAN SHALL NOT BE EVIDENCED BY A PROMISSORY NOTE OR OTHER
INSTRUMENT, UNLESS THE SINGLE ORIGINAL OF SUCH NOTE OR OTHER INSTRUMENT IS
PROMPTLY DELIVERED

 

87

--------------------------------------------------------------------------------


 


TO AGENT UPON ITS REQUEST TO HOLD AS PART OF THE COLLATERAL, WITH SUCH
ENDORSEMENT AND/OR ASSIGNMENT BY THE PAYEE OF SUCH NOTE OR OTHER INSTRUMENT AS
AGENT MAY REQUIRE, (V) AS OF THE DATE ANY SUCH INDEBTEDNESS, THE BORROWER OR
GUARANTOR MAKING THE LOAN OR OTHER INVESTMENT GIVING RISE TO SUCH INVESTMENT
SHALL BE SOLVENT, AND (VI) AS OF THE DATE ANY SUCH INDEBTEDNESS IS INCURRED AND
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED;


 


(F)                      SUBJECT TO THE PROVISO TO THIS SECTION 9.9, UNSECURED
GUARANTEES OF INDEBTEDNESS OF SUBSIDIARIES AND AFFILIATES OF PARENT; PROVIDED,
THAT, (I) THE AGGREGATE AMOUNT OF THE LIABILITY FOR INDEBTEDNESS UNDER SUCH
GUARANTEES SHALL NOT EXCEED $50,000,000 IN THE AGGREGATE OUTSTANDING AT ANY TIME
AND (II) AS OF THE DATE ON WHICH SUCH GUARANTEE IS ISSUED NO EVENT OF DEFAULT
EXISTS OR HAS OCCURRED;


 


(G)                   SUBJECT TO THE PROVISO TO THIS SECTION 9.9, UNSECURED
INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ARISING AFTER THE DATE HEREOF TO ANY
THIRD PERSON (BUT NOT TO ANY OTHER BORROWER OR GUARANTOR OR OTHER SUBSIDIARY OF
PARENT), PROVIDED, THAT, EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AS
DETERMINED BY AGENT: (I) SUCH INDEBTEDNESS SHALL BE ON TERMS AND CONDITIONS
ACCEPTABLE TO AGENT AND SHALL BE SUBJECT AND SUBORDINATE IN RIGHT OF PAYMENT TO
THE RIGHT OF AGENT AND LENDERS TO RECEIVE THE PRIOR INDEFEASIBLE PAYMENT AND
SATISFACTION IN FULL PAYMENT OF ALL OF THE OBLIGATIONS PURSUANT TO THE TERMS OF
AN INTERCREDITOR AGREEMENT BETWEEN AGENT AND SUCH THIRD PARTY, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, (II) AGENT SHALL HAVE RECEIVED NOT LESS THAN
TEN (10) DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH BORROWER OR
GUARANTOR TO INCUR SUCH INDEBTEDNESS, WHICH NOTICE SHALL SET FORTH IN REASONABLE
DETAIL SATISFACTORY TO AGENT THE AMOUNT OF SUCH INDEBTEDNESS, THE PERSON OR
PERSONS TO WHOM SUCH INDEBTEDNESS WILL BE OWED, THE INTEREST RATE, THE
SCHEDULE OF REPAYMENTS AND MATURITY DATE WITH RESPECT THERETO AND SUCH OTHER
INFORMATION AS AGENT MAY REQUEST WITH RESPECT THERETO, (III) AGENT SHALL HAVE
RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF ALL SUBORDINATED DEBT DOCUMENTS
EVIDENCING OR OTHERWISE RELATED TO SUCH INDEBTEDNESS, (IV) EXCEPT AS AGENT MAY
OTHERWISE AGREE IN WRITING, ALL OF THE PROCEEDS OF THE LOANS OR OTHER
ACCOMMODATIONS GIVING RISE TO SUCH INDEBTEDNESS SHALL BE PAID TO AGENT FOR
APPLICATION TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS HEREOF, (V) IN NO
EVENT SHALL THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS INCURRED DURING
THE TERM OF THIS AGREEMENT EXCEED $300,000,000, (VI) AS OF THE DATE OF INCURRING
SUCH INDEBTEDNESS AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST OR HAVE OCCURRED, AND (VII) BORROWERS AND GUARANTORS SHALL
FURNISH TO AGENT ALL NOTICES OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS
EITHER RECEIVED BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF PROMPTLY AFTER THE
RECEIPT THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF
CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE MAY BE;


 


(H)                   INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS PURSUANT TO A HEDGE AGREEMENT; PROVIDED, THAT,
(I) SUCH ARRANGEMENTS ARE NOT FOR SPECULATIVE PURPOSES, (II) SUCH INDEBTEDNESS
SHALL BE UNSECURED, EXCEPT TO THE EXTENT SUCH INDEBTEDNESS CONSTITUTES PART OF
THE OBLIGATIONS ARISING UNDER OR PURSUANT TO HEDGE AGREEMENTS WITH ANY BANK
PRODUCT PROVIDER THAT ARE SECURED UNDER THE TERMS HEREOF OR EXCEPT TO THE EXTENT
SECURED BY PLEDGES OR DEPOSITS OF CASH AS PERMITTED UNDER SECTION 9.8 HEREOF AND
(III) THE TERMS AND AMOUNTS OF SUCH INDEBTEDNESS SHALL BE REASONABLY ACCEPTABLE
TO AGENT;


 


(I)                       SUBJECT TO THE PROVISO TO THIS SECTION 9.9, OTHER THAN
THE UNSECURED INDEBTEDNESS DESCRIBED IN SECTION 9.9(G) ABOVE, UNSECURED
INDEBTEDNESS OF ANY BORROWER OR GUARANTOR ARISING

 

88

--------------------------------------------------------------------------------


 


AFTER THE DATE HEREOF TO ANY THIRD PERSON (BUT NOT TO ANY OTHER BORROWER OR
GUARANTOR OR OTHER SUBSIDIARY OF PARENT), PROVIDED, THAT, EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED AS DETERMINED BY AGENT: (I) SUCH INDEBTEDNESS SHALL BE
ON TERMS AND CONDITIONS ACCEPTABLE TO AGENT, (II) AS TO ANY SUCH INDEBTEDNESS IN
EXCESS OF $10,000,000, AGENT SHALL HAVE RECEIVED NOT LESS THAN TEN (10) DAYS
PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH BORROWER OR GUARANTOR TO INCUR
SUCH INDEBTEDNESS, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL
SATISFACTORY TO AGENT THE AMOUNT OF SUCH INDEBTEDNESS, THE PERSON OR PERSONS TO
WHOM SUCH INDEBTEDNESS WILL BE OWED, THE INTEREST RATE, THE SCHEDULE OF
REPAYMENTS AND MATURITY DATE WITH RESPECT THERETO AND SUCH OTHER INFORMATION AS
AGENT MAY REQUEST WITH RESPECT THERETO, (III) AS TO ANY SUCH INDEBTEDNESS IN
EXCESS OF $10,000,000, AGENT SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE
COPIES OF ALL AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING OR OTHERWISE
RELATED TO SUCH INDEBTEDNESS, AND AS TO ANY SUCH INDEBTEDNESS LESS THAN SUCH
AMOUNT, UPON AGENT’S REQUEST, (IV) EXCEPT AS AGENT MAY OTHERWISE AGREE IN
WRITING, ALL OF THE PROCEEDS OF THE LOANS OR OTHER ACCOMMODATIONS GIVING RISE TO
SUCH INDEBTEDNESS SHALL BE PAID TO AGENT FOR APPLICATION TO THE OBLIGATIONS IN
ACCORDANCE WITH THE TERMS HEREOF, (V) IN NO EVENT SHALL THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS INCURRED DURING THE TERM OF THIS AGREEMENT EXCEED
$50,000,000, (VI) AS OF THE DATE OF INCURRING SUCH INDEBTEDNESS AND AFTER GIVING
EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED, AND
(VII) AS TO ANY SUCH INDEBTEDNESS IN EXCESS OF $10,000,000, BORROWERS AND
GUARANTORS SHALL FURNISH TO AGENT ALL NOTICES OR DEMANDS IN CONNECTION WITH SUCH
INDEBTEDNESS EITHER RECEIVED BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF
PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR OR ON
ITS BEHALF CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE MAY BE;


 


(J)                       IN CONNECTION WITH THE PERMITTED SECURITIZATION
FACILITY, (I) IN THE CASE OF THE RECEIVABLES FINANCING SUBSIDIARY, (A) 
INDEBTEDNESS OWING TO ANY BORROWER OR GUARANTOR IN CONNECTION WITH THE SALE BY
SUCH BORROWER OR GUARANTOR OF SECURITIZATION ASSETS TO THE RECEIVABLES FINANCING
SUBSIDIARY UNDER THE SECURITIZATION FACILITY DOCUMENTS, PROVIDED, THAT, SUCH
INDEBTEDNESS IS EVIDENCED BY A PROMISSORY NOTE AND SUCH PROMISSORY NOTE IS
PLEDGED TO AGENT PURSUANT TO THE TERMS HEREOF AND (B) INDEBTEDNESS ARISING IN
CONNECTION WITH THE PERMITTED SECURITIZATION FACILITY, PROVIDED, THAT, THE
AGGREGATE AMOUNT OF SUCH INDEBTEDNESS SHALL NOT EXCEED $200,000,000 AT ANY TIME
OUTSTANDING AND (II) IN THE CASE OF BORROWERS AND GUARANTORS, CONTINGENT
INDEBTEDNESS ARISING PURSUANT TO THE (A) OBLIGATIONS TO REPURCHASE NON-ELIGIBLE
ACCOUNTS UNDER THE TERMS OF THE SECURITIZATION FACILITY DOCUMENTS OR
(B) INDEMNIFICATIONS FOR LOSSES OTHER THAN CREDIT LOSSES RELATED TO THE ACCOUNTS
SOLD UNDER THE SECURITIZATION FACILITY DOCUMENTS;


 


(K)                    SUBJECT TO THE PROVISO TO THIS SECTION 9.9, INDEBTEDNESS
OF A BORROWER OR GUARANTOR EXISTING AT THE TIME SUCH BORROWER OR GUARANTOR IS
ACQUIRED PURSUANT TO A PERMITTED ACQUISITION; PROVIDED, THAT, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY AGENT: (I) SUCH INDEBTEDNESS
WAS NOT INCURRED IN CONNECTION WITH, OR IN ANTICIPATION OR CONTEMPLATION OF,
SUCH PERMITTED ACQUISITION, (II) SUCH INDEBTEDNESS IS NOT SECURED BY ANY ASSETS
OF THE TYPE OR CATEGORIES THAT CONSTITUTE COLLATERAL AND IS NOT SECURED BY ANY
ASSETS OR PROPERTIES OF ANY BORROWER OR OTHER GUARANTOR OTHER THAN ASSETS OR
PROPERTIES OF THE BORROWER OR GUARANTOR SO ACQUIRED, (III) NO OTHER BORROWER OR
GUARANTOR SHALL HAVE ANY OBLIGATION OR LIABILITY IN RESPECT OF SUCH
INDEBTEDNESS, (IV) IF THE AMOUNT OF SUCH INDEBTEDNESS IS GREATER THAN
$5,000,000, IT SHALL BE ON TERMS AND CONDITIONS ACCEPTABLE TO AGENT, AND (V) THE
AGGREGATE AMOUNT OF SUCH INDEBTEDNESS PURSUANT TO ALL PERMITTED ACQUISITIONS
SHALL NOT EXCEED $25,000,000 AT ANY TIME OUTSTANDING;

 

89

--------------------------------------------------------------------------------


 


(L)                       GUARANTEES BY ANY BORROWER OR GUARANTOR OF THE
OBLIGATIONS OF THE OTHER BORROWERS OR GUARANTORS IN FAVOR OF AGENT FOR THE
BENEFIT OF THE SECURED PARTIES;


 


(M)                 INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY; PROVIDED, THAT,
(I) THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT WITH RESPECT THERETO SHALL
NOT RESULT IN, OR PERMIT ANY HOLDER OF ANY INDEBTEDNESS OF ANY BORROWER OR
GUARANTOR TO DECLARE, A DEFAULT OR EVENT OF DEFAULT ON INDEBTEDNESS OF ANY
BORROWER OR GUARANTOR (OTHER THAN THE INDEBTEDNESS OF A BORROWER OR GUARANTOR
ARISING PURSUANT TO A GUARANTEE BY SUCH BORROWER OR GUARANTOR OF SUCH
INDEBTEDNESS OF THE FOREIGN SUBSIDIARY TO THE EXTENT SUCH GUARANTEE IS PERMITTED
UNDER SECTION 9.9(F) ABOVE) OR CAUSE THE PAYMENT THEREOF TO BE ACCELERATED OR
PAYABLE PRIOR TO ITS STATED MATURITY AND (II) BORROWERS AND GUARANTORS SHALL NOT
DIRECTLY OR INDIRECTLY HAVE ANY OBLIGATION OR LIABILITY (WHETHER CONTINGENT OR
OTHERWISE) IN RESPECT OF SUCH INDEBTEDNESS, EXCEPT TO THE EXTENT ARISING UNDER A
GUARANTEE OF SUCH INDEBTEDNESS TO THE EXTENT PERMITTED UNDER
SECTION 9.9(F) ABOVE;


 


(N)                   THE INDEBTEDNESS SET FORTH ON SCHEDULE 9.9 TO THE
INFORMATION CERTIFICATE; PROVIDED, THAT, AS TO ANY SUCH INDEBTEDNESS IN EXCESS
OF $10,000,000, BORROWERS AND GUARANTORS SHALL FURNISH TO AGENT ALL NOTICES OR
DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED BY ANY BORROWER OR
GUARANTOR OR ON ITS BEHALF, PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY ANY
BORROWER OR GUARANTOR OR ON ITS BEHALF, CONCURRENTLY WITH THE SENDING THEREOF,
AS THE CASE MAY BE


 

Provided, that, in no event shall the Indebtedness incurred pursuant to Sections
9.9(b), (c), (d), (f), (g), (i) and (k) exceed $600,000,000 in the aggregate
outstanding at any time.

 


9.10  INVESTMENTS.  EACH BORROWER AND GUARANTOR SHALL NOT, AND SHALL NOT PERMIT
ANY RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, PURCHASE, HOLD OR ACQUIRE
(INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A WHOLLY OWNED
SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, OR MAKE OR PERMIT TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST IN,
ANY OTHER PERSON, OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A
SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER PERSON CONSTITUTING A BUSINESS
UNIT OR ALL OR A SUBSTANTIAL PART OF THE ASSETS OR PROPERTY OF ANY OTHER PERSON
(WHETHER THROUGH PURCHASE OF ASSETS, MERGER OR OTHERWISE), OR FORM OR ACQUIRE
ANY SUBSIDIARIES, OR AGREE TO DO ANY OF THE FOREGOING (EACH OF THE FOREGOING AN
“INVESTMENT”), EXCEPT:

 


(A)                    PERMITTED INVESTMENTS;


 


(B)                   PERMITTED ACQUISITIONS;


 


(C)                    INVESTMENTS BY A BORROWER, GUARANTOR OR OTHER SUBSIDIARY
OF PARENT IN A BORROWER, GUARANTOR OR OTHER SUBSIDIARY OF PARENT, IN EACH CASE
AFTER THE DATE HEREOF, PROVIDED, THAT, (I) TO THE EXTENT THAT SUCH INVESTMENT
GIVES RISE TO ANY INDEBTEDNESS, SUCH INDEBTEDNESS IS PERMITTED HEREUNDER,
(II) TO THE EXTENT THAT SUCH INVESTMENT GIVES RISE TO THE ISSUANCE OF ANY SHARES
OF CAPITAL STOCK, SUCH ISSUANCE IS PERMITTED HEREUNDER AND (III) TO THE EXTENT
OF ANY INVESTMENTS BY A BORROWER OR GUARANTOR IN A SUBSIDIARY OF PARENT THAT IS
NOT A BORROWER OR GUARANTOR, THE AGGREGATE AMOUNT OF SUCH INVESTMENTS SHALL NOT
EXCEED $10,000,000 AT ANY TIME

 

90

--------------------------------------------------------------------------------


 


OUTSTANDING AND AS OF THE DATE OF ANY SUCH INVESTMENT AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED;


 


(D)                   INVESTMENTS AFTER THE DATE HEREOF BY ANY BORROWER,
GUARANTOR OR OTHER SUBSIDIARY OF PARENT IN OR TO ANY PERSON (OTHER THAN A
SUBSIDIARY OF PARENT AND OTHER THAN PURSUANT TO A PERMITTED ACQUISITION OR AS TO
A FOREIGN SUBSIDIARY, OTHER THAN AS PROVIDED IN SECTION 9.10(E) BELOW);
PROVIDED, THAT, AS TO ANY SUCH INVESTMENTS, EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED AS DETERMINED BY AGENT:


 

(I)                       AGENT SHALL HAVE RECEIVED (A) NOT LESS THAN TEN
(10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE THEREOF SETTING FORTH IN REASONABLE
DETAIL THE NATURE AND TERMS THEREOF, (B) TRUE, CORRECT AND COMPLETE COPIES OF
ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING THERETO AND (C) SUCH OTHER
INFORMATION WITH RESPECT THERETO AS AGENT MAY REQUEST;

 

(II)                    AS OF THE DATE OF ANY SUCH INVESTMENT, AND IN EACH CASE
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED;

 

(III)                 ADJUSTED EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS THAN
$75,000,000 AS OF THE DATE OF THE MOST RECENT CALCULATION OF THE BORROWING BASE
PRIOR TO THE DATE OF ANY SUCH INVESTMENT, AND AFTER GIVING EFFECT TO THE PAYMENT
OF SUCH INVESTMENT, ON A PRO FORMA BASIS USING THE ADJUSTED EXCESS AVAILABILITY
AS OF THE DATE OF THE MOST RECENT CALCULATION OF THE BORROWING BASE IMMEDIATELY
PRIOR TO ANY SUCH PAYMENT, ADJUSTED EXCESS AVAILABILITY SHALL BE NOT LESS THAN
$75,000,000; AND

 

(IV)                THE PERSON RECEIVING SUCH INVESTMENT SHALL BE ENGAGED IN A
BUSINESS RELATED, ANCILLARY OR COMPLEMENTARY TO THE BUSINESS OF BORROWERS
PERMITTED IN THIS AGREEMENT;

 


(E)                    INVESTMENTS AFTER THE DATE HEREOF BY A FOREIGN
SUBSIDIARY; PROVIDED, THAT, (I) AS OF THE DATE OF ANY SUCH INVESTMENT AND AFTER
GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED AND (II) IN NO EVENT SHALL ANY BORROWER OR GUARANTOR MAKE, OR BE
REQUIRED TO MAKE, ANY PAYMENT OR INCUR ANY OBLIGATION OR LIABILITY (CONTINGENT
OR OTHERWISE) IN CONNECTION WITH SUCH INVESTMENT OR TAKE ANY OTHER ACTION
OTHERWISE PROHIBITED HEREUNDER, EXCEPT FOR INDEBTEDNESS OF SUCH BORROWER OR
GUARANTOR OTHERWISE PERMITTED HEREUNDER; AND


 


(F)                      THE INVESTMENTS CONSISTING OF LOANS AND ADVANCES SET
FORTH ON SCHEDULE 9.10 TO THE INFORMATION CERTIFICATE; PROVIDED, THAT, AS TO
SUCH LOANS AND ADVANCES, BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR
INDIRECTLY, AMEND, MODIFY, ALTER OR CHANGE THE TERMS OF SUCH LOANS AND ADVANCES
OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT RELATED THERETO AND BORROWERS AND
GUARANTORS SHALL FURNISH TO AGENT ALL NOTICES OR DEMANDS IN CONNECTION WITH SUCH
LOANS AND ADVANCES EITHER RECEIVED BY ANY BORROWER OR GUARANTOR OR ON ITS
BEHALF, PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR
OR ON ITS BEHALF, CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE MAY BE.


 


9.11  RESTRICTED PAYMENTS.  EACH BORROWER AND GUARANTOR SHALL NOT, AND SHALL NOT
PERMIT ANY RESTRICTED SUBSIDIARY TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE,
DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT:

 

91

--------------------------------------------------------------------------------


 


(A)                    PARENT MAY MAKE RESTRICTED PAYMENTS WITH RESPECT TO ITS
CAPITAL STOCK PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS CAPITAL STOCK THAT
SATISFIES THE REQUIREMENTS FOR ISSUANCE OF CAPITAL STOCK BY PARENT UNDER
SECTION 9.7(B)(III) HEREOF;


 


(B)                   SUBSIDIARIES OF PARENT MAY MAKE RESTRICTED PAYMENTS TO
PARENT;


 


(C)                    BORROWERS AND GUARANTORS MAY REPURCHASE CAPITAL STOCK
CONSISTING OF COMMON STOCK HELD BY EMPLOYEES PURSUANT TO ANY EMPLOYEE STOCK
OWNERSHIP PLAN THEREOF UPON THE TERMINATION, RETIREMENT OR DEATH OF ANY SUCH
EMPLOYEE IN ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN OR PURSUANT TO, AND IN
ACCORDANCE WITH THE TERMS OF, THE ODD-LOT BUYBACK PROGRAM TO REPURCHASE CAPITAL
STOCK FROM THE HOLDERS THEREOF ESTABLISHED BY BORROWERS PRIOR TO THE DATE
HEREOF, PROVIDED, THAT, AS TO ANY SUCH REPURCHASE, EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED: (I) AS OF THE DATE OF THE PAYMENT FOR SUCH REPURCHASE
AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR
HAVE OCCURRED AND BE CONTINUING, (II) SUCH REPURCHASE SHALL BE PAID WITH FUNDS
LEGALLY AVAILABLE THEREFOR, (III) SUCH REPURCHASE SHALL NOT VIOLATE ANY LAW OR
REGULATION OR THE TERMS OF ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH SUCH
BORROWER OR GUARANTOR IS A PARTY OR BY WHICH SUCH BORROWER OR GUARANTOR OR ITS
OR THEIR PROPERTY ARE BOUND, AND (IV) THE AGGREGATE AMOUNT OF ALL PAYMENTS FOR
SUCH REPURCHASES IN ANY CALENDAR YEAR SHALL NOT EXCEED $12,000,000;


 


(D)                   PARENT MAY MAKE RESTRICTED PAYMENTS FOR THE PURPOSE OF
PAYING DIVIDENDS AND PAYING OTHER DISTRIBUTIONS IN RESPECT OF ITS CAPITAL STOCK
OR THE REPURCHASE OF ITS CAPITAL STOCK; PROVIDED, THAT, EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED AS DETERMINED BY AGENT, (I) IN THE CASE OF DIVIDENDS,
AGENT SHALL HAVE RECEIVED FROM ADMINISTRATIVE BORROWER A COPY OF THE PUBLIC
NOTICE ISSUED BY PARENT OF THE DECLARATION OF ITS DIVIDENDS (WHICH NOTICE WILL
SPECIFY THE DATE OF PAYMENT THEREOF) AND AS TO ANY DIVIDENDS THAT MAY NOT BE
SUBJECT TO SUCH PUBLIC NOTICE OR ANY OTHER DISTRIBUTIONS OR REPURCHASES, AGENT
SHALL HAVE RECEIVED FROM ADMINISTRATIVE BORROWER NOT LESS THAN TEN (10) BUSINESS
DAYS’ WRITTEN NOTICE PRIOR TO THE DATE OF THE PAYMENT OF ANY OTHER DIVIDENDS OR
OTHER DISTRIBUTIONS OR ANY OTHER REPURCHASES (SPECIFYING THE AMOUNT TO BE PAID
BY BORROWERS OR GUARANTORS), (II) SUCH DIVIDENDS, DISTRIBUTIONS OR REPURCHASES
SHALL PAID WITH FUNDS LEGALLY AVAILABLE THEREFOR, (III) SUCH DIVIDENDS,
DISTRIBUTIONS OR REPURCHASES SHALL NOT VIOLATE ANY LAW OR REGULATION OR THE
TERMS OF ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH SUCH BORROWER OR
GUARANTOR IS A PARTY OR BY WHICH SUCH BORROWER OR GUARANTOR OR ITS OR THEIR
PROPERTY ARE BOUND, (IV) AS TO DIVIDENDS, DISTRIBUTIONS OR REPURCHASES IN ANY
FISCAL YEAR OF PARENT, ADJUSTED EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS
THAN $75,000,000 AS OF THE DATE OF THE MOST RECENT CALCULATION OF THE BORROWING
BASE PRIOR TO THE DATE OF ANY SUCH PAYMENT AND AFTER GIVING EFFECT TO THE
PAYMENT OF SUCH DIVIDENDS OR OTHER DISTRIBUTIONS OR REPURCHASES IN EXCESS OF
SUCH AMOUNT, ON A PRO FORMA BASIS USING THE ADJUSTED EXCESS AVAILABILITY AS OF
THE DATE OF THE MOST RECENT CALCULATION OF THE BORROWING BASE IMMEDIATELY PRIOR
TO ANY SUCH PAYMENT, ADJUSTED EXCESS AVAILABILITY SHALL BE NOT LESS THAN
$75,000,000, AND (V) AS OF THE DATE OF ANY SUCH PAYMENT AND AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED.


 


9.12  TRANSACTIONS WITH AFFILIATES.  EACH BORROWER AND GUARANTOR SHALL NOT,
DIRECTLY OR INDIRECTLY, PURCHASE, ACQUIRE OR LEASE ANY PROPERTY FROM, OR SELL,
TRANSFER OR LEASE ANY PROPERTY TO, ANY OFFICER, DIRECTOR OR OTHER AFFILIATES OF
SUCH BORROWER OR GUARANTOR, EXCEPT IN THE ORDINARY COURSE OF AND PURSUANT TO THE
REASONABLE REQUIREMENTS OF SUCH BORROWER’S OR GUARANTOR’S BUSINESS (AS THE CASE
MAY BE) AND UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO SUCH

 

92

--------------------------------------------------------------------------------


 


BORROWER OR GUARANTOR THAN SUCH BORROWER OR GUARANTOR WOULD OBTAIN IN A
COMPARABLE ARM’S LENGTH TRANSACTION WITH AN UNAFFILIATED PERSON AND EXCEPT AS
OTHERWISE DISCLOSED TO AND APPROVED BY AGENT.


 


9.13  COMPLIANCE WITH ERISA.  EACH BORROWER AND GUARANTOR SHALL, AND SHALL CAUSE
EACH OF ITS ERISA AFFILIATES TO: (A) MAINTAIN EACH PLAN IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER
FEDERAL AND STATE LAW; (B) CAUSE EACH PLAN WHICH IS QUALIFIED UNDER
SECTION 401(A) OF THE CODE TO MAINTAIN SUCH QUALIFICATION; (C) NOT TERMINATE ANY
PENSION PLAN SO AS TO INCUR ANY MATERIAL LIABILITY TO THE PENSION BENEFIT
GUARANTY CORPORATION; (D) NOT ALLOW OR SUFFER TO EXIST ANY PROHIBITED
TRANSACTION INVOLVING ANY PLAN OR ANY TRUST CREATED THEREUNDER WHICH WOULD
SUBJECT SUCH BORROWER, GUARANTOR OR SUCH ERISA AFFILIATE TO A MATERIAL TAX OR
OTHER LIABILITY ON PROHIBITED TRANSACTIONS IMPOSED UNDER SECTION 4975 OF THE
CODE OR ERISA; (E) MAKE ALL REQUIRED CONTRIBUTIONS TO ANY PLAN WHICH IT IS
OBLIGATED TO PAY UNDER SECTION 302 OF ERISA, SECTION 412 OF THE CODE OR THE
TERMS OF SUCH PLAN; (F) NOT ALLOW OR SUFFER TO EXIST ANY ACCUMULATED FUNDING
DEFICIENCY, WHETHER OR NOT WAIVED, WITH RESPECT TO ANY SUCH PENSION PLAN; (G) 
NOT ENGAGE IN A TRANSACTION THAT COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF
ERISA; OR (H) NOT ALLOW OR SUFFER TO EXIST ANY OCCURRENCE OF A REPORTABLE EVENT
OR ANY OTHER EVENT OR CONDITION WHICH PRESENTS A MATERIAL RISK OF TERMINATION BY
THE PENSION BENEFIT GUARANTY CORPORATION OF ANY PLAN THAT IS A SINGLE EMPLOYER
PLAN, WHICH TERMINATION COULD RESULT IN ANY MATERIAL LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION.

 


9.14  END OF FISCAL YEARS; FISCAL QUARTERS.  EACH BORROWER AND GUARANTOR SHALL,
FOR FINANCIAL REPORTING PURPOSES, CAUSE ITS, AND EACH OF ITS SUBSIDIARIES’
(A) FISCAL YEARS TO END ON (I) THE LAST SATURDAY IN DECEMBER OF EACH YEAR, IN
THE CASE OF SUBSIDIARIES ORGANIZED UNDER THE LAWS OF ANY JURISDICTION IN THE
UNITED STATES OF AMERICA AND (II) DECEMBER 31 OF EACH YEAR, IN THE CASE OF
SUBSIDIARIES ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED
STATES OF AMERICA, AND (B) FISCAL QUARTERS TO END ON THE DATES FOR SUCH FISCAL
QUARTER FOR THE FISCAL YEAR 2005 SET FORTH ON SCHEDULE 9.14 AND THEREAFTER TO
END ON SUCH DATES CONSISTENT WITH A FISCAL YEAR ENDING ON THE LAST SATURDAY OF
EACH DECEMBER WITH FISCAL QUARTERS ENDING IN MARCH, JUNE, SEPTEMBER AND
DECEMBER ON THE BASIS OF FISCAL QUARTERS CONSISTING OF FOUR (4) FISCAL WEEKS,
FOUR (4) FISCAL WEEKS AND FIVE (5) FISCAL WEEKS AS TO EACH SUCH FISCAL QUARTER
(OR IN THE CASE OF THOSE FISCAL YEARS WITH FIFTY-THREE (53) WEEKS, FOUR
(4) FISCAL WEEKS, FIVE (5) FISCAL WEEKS AND FIVE (5) FISCAL WEEKS AS TO THE LAST
FISCAL QUARTER OF SUCH FIFTY-THREE (53) WEEK FISCAL YEAR), AND AS SPECIFIED BY
ADMINISTRATIVE BORROWER TO AGENT WITHIN THIRTY (30) DAYS PRIOR TO THE
COMMENCEMENT OF EACH FISCAL YEAR.

 


9.15  CHANGE IN BUSINESS.  EACH BORROWER AND GUARANTOR SHALL NOT ENGAGE IN ANY
BUSINESS OTHER THAN THE BUSINESS OF SUCH BORROWER OR GUARANTOR ON THE DATE
HEREOF AND ANY BUSINESS REASONABLY RELATED, ANCILLARY OR COMPLIMENTARY TO THE
BUSINESS IN WHICH SUCH BORROWER OR GUARANTOR IS ENGAGED ON THE DATE HEREOF.

 


9.16  LIMITATION OF RESTRICTIONS AFFECTING SUBSIDIARIES.  EACH BORROWER AND
GUARANTOR SHALL NOT, DIRECTLY, OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR
SUFFER TO EXIST ANY ENCUMBRANCE OR RESTRICTION WHICH PROHIBITS OR LIMITS THE
ABILITY OF ANY SUBSIDIARY OF SUCH BORROWER OR GUARANTOR TO (A) PAY DIVIDENDS OR
MAKE OTHER DISTRIBUTIONS OR PAY ANY INDEBTEDNESS OWED TO SUCH BORROWER OR
GUARANTOR OR ANY SUBSIDIARY OF SUCH BORROWER OR GUARANTOR; (B) MAKE LOANS OR
ADVANCES TO SUCH BORROWER OR GUARANTOR OR ANY SUBSIDIARY OF SUCH BORROWER OR
GUARANTOR, (C) TRANSFER ANY OF

 

93

--------------------------------------------------------------------------------


 


ITS PROPERTIES OR ASSETS TO SUCH BORROWER OR GUARANTOR OR ANY SUBSIDIARY OF SUCH
BORROWER OR GUARANTOR; OR (D) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN
UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT FOR ENCUMBRANCES AND RESTRICTIONS ARISING UNDER (I) APPLICABLE
LAW, (II) THIS AGREEMENT, (III) THE SECURITIZATION FACILITY DOCUMENTS,
(IV) CUSTOMARY PROVISIONS RESTRICTING SUBLETTING OR ASSIGNMENT OF ANY LEASE
GOVERNING A LEASEHOLD INTEREST OF SUCH BORROWER OR GUARANTOR OR ANY SUBSIDIARY
OF SUCH BORROWER OR GUARANTOR, (V) CUSTOMARY RESTRICTIONS ON DISPOSITIONS OF
REAL PROPERTY INTERESTS FOUND IN RECIPROCAL EASEMENT AGREEMENTS OF SUCH BORROWER
OR GUARANTOR OR ANY SUBSIDIARY OF SUCH BORROWER OR GUARANTOR, (VI) ANY AGREEMENT
RELATING TO PERMITTED INDEBTEDNESS INCURRED BY A SUBSIDIARY OF SUCH BORROWER OR
GUARANTOR PRIOR TO THE DATE ON WHICH SUCH SUBSIDIARY WAS ACQUIRED BY SUCH
BORROWER OR SUCH GUARANTOR AND OUTSTANDING ON SUCH ACQUISITION DATE, AND
(VII) THE EXTENSION OR CONTINUATION OF CONTRACTUAL OBLIGATIONS IN EXISTENCE ON
THE DATE HEREOF; PROVIDED, THAT, ANY SUCH ENCUMBRANCES OR RESTRICTIONS CONTAINED
IN SUCH EXTENSION OR CONTINUATION ARE NO LESS FAVORABLE TO AGENT AND LENDERS
THAN THOSE ENCUMBRANCES AND RESTRICTIONS UNDER OR PURSUANT TO THE CONTRACTUAL
OBLIGATIONS SO EXTENDED OR CONTINUED.

 


9.17  CAPITAL EXPENDITURES.  BORROWERS AND GUARANTORS SHALL NOT PERMIT THE
AGGREGATE AMOUNT OF ALL CAPITAL EXPENDITURES OF BORROWERS AND GUARANTORS DURING
ANY FISCAL YEAR TO EXCEED THE AMOUNT INDICATED FOR SUCH FISCAL YEAR SET FORTH
BELOW:


 

Fiscal Year

 

Capital Expenditure Limit

 

2005

 

 

$

200,000,000

 

2006

 

 

$

275,000,000

 

2007

 

 

$

250,000,000

 

2008

 

 

$

210,000,000

 

2009

 

 

$

200,000,000

 

Each Fiscal Year Thereafter

 

 

$

200,000,000

 

 

provided, that, (a) in the event that the actual amount of Capital Expenditures
of Borrowers and Guarantors during any fiscal year are less than the amount for
such fiscal year set forth above, Capital Expenditures may be made in the
immediately following fiscal year thereafter in the amount for such following
fiscal year set forth above plus the amount of such excess and (b)  in no event
shall any Capital Expenditures that are part of a Permitted Acquisition be
included in the calculation of Capital Expenditures for purposes of this
Section 9.17.

 


9.18  FIXED CHARGE COVERAGE RATIO.  AT ANY TIME THAT THE ADJUSTED EXCESS
AVAILABILITY IS LESS THAN $75,000,000, (A) COMMENCING AS OF THE END OF THE 2005
FISCAL YEAR OF PARENT, THE FIXED CHARGE COVERAGE RATIO OF PARENT AND ITS
RESTRICTED SUBSIDIARIES (ON A CONSOLIDATED BASIS) DETERMINED AS OF THE END OF
THE FISCAL QUARTER MOST RECENTLY ENDED FOR WHICH AGENT HAS RECEIVED FINANCIAL
STATEMENTS SHALL BE NOT LESS THAN 1.0 TO 1.0 FOR THE PERIOD OF THE IMMEDIATELY
PRECEDING

 

94

--------------------------------------------------------------------------------


 

four (4) fiscal quarters ending as of such quarter end and (b) prior to the end
of the 2005 fiscal year of Parent, the Fixed Charge Coverage Ratio of Parent and
its Restricted Subsidiaries for the first two (2) fiscal quarters of the 2005
fiscal year of Parent (treated as a single accounting period) determined as of
the end of the second quarter of such fiscal year shall be not less than 1.0 to
1.0 for such period and for the first three (3) fiscal quarters of the 2005
fiscal year (treated as a single accounting period) determined as of the end of
the third quarter of such fiscal year shall be not less than 1.0 to 1.0 for such
period.

 


9.19  LICENSE AGREEMENTS.


 


(A)                    WITH RESPECT TO A LICENSE AGREEMENT APPLICABLE TO
INTELLECTUAL PROPERTY THAT IS OWNED BY A THIRD PARTY AND LICENSED TO A BORROWER
OR GUARANTOR AND THAT IS AFFIXED TO OR OTHERWISE USED IN CONNECTION WITH THE
MANUFACTURE, SALE OR DISTRIBUTION OF ANY INVENTORY (OTHER THAN AN OFF-THE-SHELF
PRODUCT WITH A SHRINK WRAP LICENSE), EACH BORROWER AND GUARANTOR SHALL (I) GIVE
AGENT NOT LESS THAN NINETY (90) DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION TO
NOT RENEW OR TO TERMINATE, CANCEL, SURRENDER OR RELEASE ITS RIGHTS UNDER ANY
SUCH LICENSE AGREEMENT, OR TO AMEND ANY SUCH LICENSE AGREEMENT OR RELATED
ARRANGEMENTS TO LIMIT THE SCOPE OF THE RIGHT OF SUCH BORROWER OR GUARANTOR TO
USE THE INTELLECTUAL PROPERTY SUBJECT TO SUCH LICENSE AGREEMENT IN ANY MATERIAL
RESPECT, EITHER WITH RESPECT TO PRODUCT, TERRITORY, TERM OR OTHERWISE, OR TO
INCREASE IN ANY MATERIAL RESPECT THE AMOUNTS TO BE PAID BY SUCH BORROWER OR
GUARANTOR THEREUNDER OR IN CONNECTION THEREWITH (AND AGENT MAY ESTABLISH SUCH
RESERVES AS A RESULT OF ANY OF THE FOREGOING AS AGENT MAY REASONABLY DETERMINE),
(II) GIVE AGENT PROMPT WRITTEN NOTICE OF ANY SUCH LICENSE AGREEMENT ENTERED INTO
BY SUCH BORROWER OR GUARANTOR AFTER THE DATE HEREOF, OR ANY MATERIAL AMENDMENT
TO ANY SUCH LICENSE AGREEMENT EXISTING ON THE DATE HEREOF, IN EACH CASE TOGETHER
WITH A TRUE, CORRECT AND COMPLETE COPY THEREOF AND SUCH OTHER INFORMATION WITH
RESPECT THERETO AS AGENT MAY IN GOOD FAITH REQUEST, (III) GIVE AGENT PROMPT
WRITTEN NOTICE OF ANY MATERIAL BREACH OF ANY OBLIGATION, OR ANY DEFAULT, BY THE
THIRD PARTY THAT IS THE LICENSOR OR BY THE BORROWER OR GUARANTOR THAT IS THE
LICENSEE OR ANY OTHER PARTY UNDER ANY SUCH LICENSE AGREEMENT, AND DELIVER TO
AGENT (PROMPTLY UPON THE RECEIPT THEREOF BY SUCH BORROWER OR GUARANTOR IN THE
CASE OF A NOTICE TO SUCH BORROWER OR GUARANTOR AND CONCURRENTLY WITH THE SENDING
THEREOF IN THE CASE OF A NOTICE FROM SUCH BORROWER OR GUARANTOR) A COPY OF EACH
NOTICE OF DEFAULT AND ANY OTHER NOTICE RECEIVED OR DELIVERED BY SUCH BORROWER OR
GUARANTOR IN CONNECTION WITH ANY SUCH A LICENSE AGREEMENT THAT RELATES TO THE
SCOPE OF THE RIGHT, OR THE CONTINUATION OF THE RIGHT, OF SUCH BORROWER OR
GUARANTOR TO USE THE INTELLECTUAL PROPERTY SUBJECT TO SUCH LICENSE AGREEMENT OR
THE AMOUNTS REQUIRED TO BE PAID THEREUNDER.


 


(B)                   WITH RESPECT TO A LICENSE AGREEMENT APPLICABLE TO
INTELLECTUAL PROPERTY THAT IS OWNED BY A THIRD PARTY AND LICENSED TO A BORROWER
OR GUARANTOR AND THAT IS AFFIXED TO OR OTHERWISE USED IN CONNECTION WITH THE
MANUFACTURE, SALE OR DISTRIBUTION OF ANY INVENTORY (OTHER THAN AN OFF-THE-SHELF
PRODUCT WITH A SHRINK WRAP LICENSE), AT ANY TIME AN EVENT OF DEFAULT SHALL EXIST
OR HAVE OCCURRED AND BE CONTINUING OR IF AFTER GIVING EFFECT TO ANY RESERVES, OR
THE REDUCTION IN THE APPLICABLE BORROWING BASE AS A RESULT OF ELIGIBLE INVENTORY
USING SUCH LICENSED INTELLECTUAL PROPERTY CEASING TO BE ELIGIBLE INVENTORY, THE
AGGREGATE AMOUNT OF THE EXCESS AVAILABILITY OF BORROWERS IS LESS THAN
$5,000,000, AGENT SHALL HAVE, AND IS HEREBY GRANTED, THE IRREVOCABLE RIGHT AND
AUTHORITY, AT ITS OPTION, TO RENEW OR EXTEND THE TERM OF SUCH LICENSE AGREEMENT,
WHETHER IN ITS OWN NAME AND BEHALF, OR IN THE NAME AND BEHALF OF A DESIGNEE OR
NOMINEE OF AGENT OR IN THE NAME AND BEHALF OF SUCH BORROWER OR GUARANTOR,
SUBJECT TO AND IN

 

95

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE TERMS OF SUCH LICENSE AGREEMENT.  AGENT MAY, BUT SHALL NOT
BE REQUIRED TO, PERFORM ANY OR ALL OF SUCH OBLIGATIONS OF SUCH BORROWER OR
GUARANTOR UNDER ANY OF THE LICENSE AGREEMENTS, INCLUDING, BUT NOT LIMITED TO,
THE PAYMENT OF ANY OR ALL SUMS DUE FROM SUCH BORROWER OR GUARANTOR THEREUNDER.
 ANY SUMS SO PAID BY AGENT SHALL CONSTITUTE PART OF THE OBLIGATIONS.


 


9.20  CREDIT CARD AGREEMENTS.  EACH BORROWER SHALL (A) OBSERVE AND PERFORM ALL
MATERIAL TERMS, COVENANTS, CONDITIONS AND PROVISIONS OF THE CREDIT CARD
AGREEMENTS TO BE OBSERVED AND PERFORMED BY IT AT THE TIMES SET FORTH THEREIN;
AND (B) AT ALL TIMES MAINTAIN IN FULL FORCE AND EFFECT THE CREDIT CARD
AGREEMENTS AND NOT TERMINATE, CANCEL, SURRENDER, MODIFY, AMEND, WAIVE OR RELEASE
ANY OF THE CREDIT CARD AGREEMENTS, OR CONSENT TO OR PERMIT TO OCCUR ANY OF THE
FOREGOING; EXCEPT, THAT, (I) ANY BORROWER MAY TERMINATE OR CANCEL ANY OF THE
CREDIT CARD AGREEMENTS IN THE ORDINARY COURSE OF THE BUSINESS OF SUCH BORROWER;
PROVIDED, THAT, SUCH BORROWER SHALL GIVE AGENT NOT LESS THAN THIRTY (30) DAYS
PRIOR WRITTEN NOTICE OF ITS INTENTION TO SO TERMINATE OR CANCEL ANY OF THE
CREDIT CARD AGREEMENTS; (D) NOT ENTER INTO ANY NEW CREDIT CARD AGREEMENTS WITH
ANY NEW CREDIT CARD ISSUER UNLESS (I) AGENT SHALL HAVE RECEIVED NOT LESS THAN
THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH BORROWER TO ENTER
INTO SUCH AGREEMENT (TOGETHER WITH SUCH OTHER INFORMATION WITH RESPECT THERETO
AS AGENT MAY REQUEST) AND (II) SUCH BORROWER DELIVERS, OR CAUSES TO BE DELIVERED
TO AGENT, A CREDIT CARD ACKNOWLEDGMENT IN FAVOR OF AGENT, (E) GIVE AGENT
IMMEDIATE WRITTEN NOTICE OF ANY CREDIT CARD AGREEMENT ENTERED INTO BY SUCH
BORROWER AFTER THE DATE HEREOF, TOGETHER WITH A TRUE, CORRECT AND COMPLETE COPY
THEREOF AND SUCH OTHER INFORMATION WITH RESPECT THERETO AS AGENT MAY REQUEST;
AND (F) FURNISH TO AGENT, PROMPTLY UPON THE REQUEST OF AGENT, SUCH INFORMATION
AND EVIDENCE AS AGENT MAY REQUIRE FROM TIME TO TIME CONCERNING THE OBSERVANCE,
PERFORMANCE AND COMPLIANCE BY SUCH BORROWER OR THE OTHER PARTY OR PARTIES
THERETO WITH THE TERMS, COVENANTS OR PROVISIONS OF THE CREDIT CARD AGREEMENTS.

 


9.21  MODIFICATIONS OF INDEBTEDNESS, ORGANIZATIONAL DOCUMENTS AND CERTAIN OTHER
AGREEMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS, ETC.  BORROWERS AND GUARANTORS
SHALL NOT, AND SHALL NOT PERMIT ANY RESTRICTED SUBSIDIARY TO:

 


(A)                    AMEND, MODIFY OR OTHERWISE CHANGE ITS CERTIFICATE OF
INCORPORATION, ARTICLES OF ASSOCIATION, CERTIFICATE OF FORMATION, LIMITED
LIABILITY AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS, AS APPLICABLE, INCLUDING,
WITHOUT LIMITATION, ENTERING INTO ANY NEW AGREEMENT WITH RESPECT TO ANY OF ITS
CAPITAL STOCK, EXCEPT FOR AMENDMENTS, MODIFICATIONS OR OTHER CHANGES THAT DO NOT
AFFECT THE RIGHTS AND PRIVILEGES OF ANY BORROWER OR GUARANTOR, OR ITS
SUBSIDIARIES AND DO NOT AFFECT THE ABILITY OF A BORROWER, GUARANTOR OR SUCH
SUBSIDIARY TO AMEND, MODIFY, RENEW OR SUPPLEMENT THE TERMS OF THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS, OR OTHERWISE AFFECT THE INTERESTS OF
AGENT OR LENDERS AND SO LONG AS AT THE TIME OF ANY SUCH AMENDMENT, MODIFICATION
OR CHANGE, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED;


 


(B)                   AMEND, MODIFY OR OTHERWISE CHANGE (OR PERMIT THE
AMENDMENT, MODIFICATION OR OTHER CHANGE IN ANY MANNER OF) ANY OF THE PROVISIONS
OF ANY OF NOTE DOCUMENTS, THE SECURITIZATION FACILITY DOCUMENTS, THE
SUBORDINATED DEBT DOCUMENTS OR THE AGREEMENTS RELATED TO THE INDEBTEDNESS
PERMITTED UNDER SECTION 9.9(L) HEREOF, EXCEPT, THAT, BORROWERS AND GUARANTORS,
AND ANY SUBSIDIARY, MAY, AFTER PRIOR WRITTEN NOTICE TO AGENT, AMEND, MODIFY,
ALTER OR CHANGE THE TERMS THEREOF SO AS TO EXTEND THE MATURITY THEREOF, OR DEFER
THE TIMING OF ANY

 

96

--------------------------------------------------------------------------------


 


PAYMENTS IN RESPECT THEREOF, OR TO FORGIVE OR CANCEL ANY PORTION OF SUCH
INDEBTEDNESS (OTHER THAN PURSUANT TO PAYMENTS THEREOF), OR TO REDUCE THE
INTEREST RATE OR ANY FEES IN CONNECTION THEREWITH;


 


(C)                    MAKE OR AGREE TO MAKE ANY PAYMENT, PREPAYMENT,
REDEMPTION, RETIREMENT, DEFEASANCE, PURCHASE OR SINKING FUND PAYMENT OR OTHER
ACQUISITION FOR VALUE OF ANY OF ITS INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION,
BY WAY OF DEPOSITING MONEY OR SECURITIES WITH THE TRUSTEE THEREFOR BEFORE THE
DATE REQUIRED FOR THE PURPOSE OF PAYING ANY PORTION OF SUCH INDEBTEDNESS WHEN
DUE), OR OTHERWISE SET ASIDE OR DEPOSIT OR INVEST ANY SUMS FOR SUCH PURPOSE, 
EXCEPT THAT BORROWERS, GUARANTORS OR ANY SUCH SUBSIDIARY MAY (I) MAKE PAYMENTS
OF REGULARLY SCHEDULED PRINCIPAL AND INTEREST OR OTHER MANDATORY PAYMENTS AS AND
WHEN DUE IN RESPECT OF INDEBTEDNESS PERMITTED UNDER SECTION 9.9 HEREOF AND
(II) PREPAY, REDEEM, RETIRE OR REPURCHASE SUCH INDEBTEDNESS IN CASH OR OTHER
IMMEDIATELY AVAILABLE FUNDS; PROVIDED, THAT, (A) IN THE CASE OF ANY SUCH
PREPAYMENT, REDEMPTION, RETIREMENT OR REPURCHASE BY ANY BORROWER OR GUARANTOR
EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY AGENT, (1) AGENT
SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE
OF THE INTENTION TO MAKE SUCH PAYMENT IN RESPECT OF SUCH INDEBTEDNESS, WHICH
NOTICE SHALL SPECIFY THE INDEBTEDNESS TO WHICH THE PAYMENT RELATES, THE AMOUNT
OF THE PAYMENT, WHEN SUCH PAYMENT IS TO BE MADE AND SUCH OTHER INFORMATION WITH
RESPECT THERETO AS AGENT MAY REQUEST, AND (2) ADJUSTED EXCESS AVAILABILITY SHALL
HAVE BEEN NOT LESS THAN $75,000,000 AS OF THE DATE OF THE MOST RECENT
CALCULATION OF THE BORROWING BASE PRIOR TO THE DATE OF ANY SUCH PAYMENT, AND
AFTER GIVING EFFECT TO THE PAYMENT OF SUCH PAYMENT, ON A PRO FORMA BASIS USING
THE ADJUSTED EXCESS AVAILABILITY AS OF THE DATE OF THE MOST RECENT CALCULATION
OF THE BORROWING BASE IMMEDIATELY PRIOR TO ANY SUCH PAYMENT, ADJUSTED EXCESS
AVAILABILITY SHALL BE NOT LESS THAN $75,000,000, AND (B) IN THE CASE OF ANY SUCH
PREPAYMENT, REDEMPTION, RETIREMENT OR REPURCHASE, AS OF THE DATE OF ANY SUCH
PAYMENT AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST OR HAVE OCCURRED.


 


9.22  INACTIVE SUBSIDIARIES; OMX INC.


 


(A)                    EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.22(B) BELOW,
BORROWERS AND GUARANTORS WILL NOT PERMIT ANY INACTIVE SUBSIDIARY TO (I) ENGAGE
IN ANY BUSINESS OR CONDUCT ANY OPERATIONS, (II) OWN ASSETS WITH A BOOK VALUE OF
MORE THAN $10,000 IN THE AGGREGATE AND (III) INCUR ANY OBLIGATIONS OR
LIABILITIES IN RESPECT OF ANY INDEBTEDNESS OR OTHERWISE.


 


(B)                   IN THE EVENT THAT A BORROWER OR GUARANTOR INTENDS TO HAVE
ANY THEN INACTIVE SUBSIDIARY COMMENCE ANY BUSINESS OR OPERATIONS OR OWN ASSETS
WITH A BOOK VALUE OF MORE THAN $10,000 IN THE AGGREGATE OR INCUR ANY OBLIGATIONS
OR LIABILITIES IN RESPECT OF ANY INDEBTEDNESS OR OTHERWISE, (I) BORROWERS AND
GUARANTORS SHALL GIVE AGENT NOT LESS THAN TEN (10) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE THEREOF WITH REASONABLE DETAIL AND SPECIFICITY AND SUCH OTHER INFORMATION
WITH RESPECT THERETO AS AGENT MAY REQUEST AND (II) AT ANY TIME THEREAFTER,
PROMPTLY UPON THE REQUEST OF AGENT, BORROWERS AND GUARANTORS SHALL CAUSE SUCH
INACTIVE SUBSIDIARY TO EXECUTE AND DELIVER TO AGENT, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, (A) AN ABSOLUTE AND UNCONDITIONAL GUARANTEE OF PAYMENT OF
ANY AND ALL OBLIGATIONS, (B) A SECURITY AGREEMENT GRANTING TO AGENT A FIRST
SECURITY INTEREST AND LIEN (EXCEPT AS OTHERWISE CONSENTED TO IN WRITING BY
AGENT) UPON ALL OF THE ASSETS OF SUCH SUBSIDIARY OF THE TYPES OR CATEGORIES
CONSTITUTING COLLATERAL, AND (C) SUCH OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS AGENT MAY REQUIRE IN CONNECTION WITH THE DOCUMENTS REFERRED TO
ABOVE IN ORDER TO MAKE SUCH SUBSIDIARY A PARTY TO THIS AGREEMENT AS A
“GUARANTOR”, INCLUDING, BUT NOT LIMITED TO, SUPPLEMENTS AND AMENDMENTS HERETO,
AUTHORIZATION TO FILE UCC

 

97

--------------------------------------------------------------------------------


 


FINANCING STATEMENTS, COLLATERAL ACCESS AGREEMENTS AND OTHER CONSENTS, WAIVERS,
ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM THIRD PERSONS WHICH AGENT MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERMIT, PROTECT AND PERFECT ITS SECURITY
INTERESTS IN AND LIENS UPON THE ASSETS OF SUCH SUBSIDIARY, CORPORATE RESOLUTIONS
AND OTHER ORGANIZATION AND AUTHORIZING DOCUMENTS OF SUCH PERSON, AND FAVORABLE
OPINIONS OF COUNSEL TO SUCH PERSON AND (III) UPON THE SATISFACTION OF EACH OF
THE CONDITIONS SET FORTH IN THIS SECTION 9.22(B), SUCH INACTIVE SUBSIDIARY SHALL
CEASE TO BE DEEMED AN INACTIVE SUBSIDIARY FOR PURPOSES OF THIS AGREEMENT.


 


(C)                    ON OR BEFORE JULY 31, 2005, BORROWERS AND GUARANTORS
SHALL EITHER (I) CAUSE OMX, INC. TO EXECUTE AND DELIVER TO AGENT, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT, (A) AN ABSOLUTE AND UNCONDITIONAL GUARANTEE OF
PAYMENT OF ANY AND ALL OBLIGATIONS, (B) A SECURITY AGREEMENT GRANTING TO AGENT A
FIRST SECURITY INTEREST AND LIEN (EXCEPT AS OTHERWISE CONSENTED TO IN WRITING BY
AGENT) UPON ALL OF THE ASSETS OF OMX, INC. OF THE TYPES OR CATEGORIES
CONSTITUTING COLLATERAL, AND (C) SUCH OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS AGENT MAY REQUIRE IN CONNECTION WITH THE DOCUMENTS REFERRED TO
ABOVE IN ORDER TO MAKE SUCH SUBSIDIARY A PARTY TO THIS AGREEMENT AS A
“GUARANTOR”, INCLUDING, BUT NOT LIMITED TO, SUPPLEMENTS AND AMENDMENTS HERETO,
AUTHORIZATION TO FILE UCC FINANCING STATEMENTS, COLLATERAL ACCESS AGREEMENTS AND
OTHER CONSENTS, WAIVERS, ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM THIRD PERSONS
WHICH AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERMIT, PROTECT AND
PERFECT ITS SECURITY INTERESTS IN AND LIENS UPON THE ASSETS OF SUCH SUBSIDIARY,
CORPORATE RESOLUTIONS AND OTHER ORGANIZATION AND AUTHORIZING DOCUMENTS OF SUCH
PERSON, AND FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON OR (II) SHALL DULY AND
VALIDLY TRANSFER ALL TRADEMARKS (INCLUDING GOODWILL RELATED THERETO) AND OTHER
ASSETS OF OMX, INC. OF THE TYPE OR CATEGORY THAT WOULD CONSTITUTE INTELLECTUAL
PROPERTY IF OWNED BY A BORROWER TO A BORROWER AND SHALL PROVIDE SUCH EVIDENCE
THEREOF AS AGENT MAY REQUIRE, TOGETHER WITH SUCH OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS AGENT MAY REQUIRE IN CONNECTION THEREWITH AND SUCH FAVORABLE
OPINIONS OF COUNSEL WITH RESPECT TO THE VALIDITY AND ENFORCEABILITY OF SUCH
TRANSFER AS AGENT MAY REQUIRE.


 


9.23  FOREIGN ASSETS CONTROL REGULATIONS, ETC.  NONE OF THE REQUESTING OR
BORROWING OF THE LOANS OR THE REQUESTING OR ISSUANCE, EXTENSION OR RENEWAL OF
ANY LETTER OF CREDIT OR THE USE OF THE PROCEEDS OF ANY THEREOF WILL VIOLATE THE
TRADING WITH THE ENEMY ACT (50 USC §1 ET SEQ., AS AMENDED) (THE “TRADING WITH
THE ENEMY ACT”) OR ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED
STATES TREASURY DEPARTMENT (31 C.F.R., SUBTITLE B, CHAPTER V, AS AMENDED) (THE
“FOREIGN ASSETS CONTROL REGULATIONS”) OR ANY ENABLING LEGISLATION OR EXECUTIVE
ORDER RELATING THERETO (INCLUDING, BUT NOT LIMITED TO (A) EXECUTIVE ORDER 13224
OF SEPTEMBER 21, 2001 BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH
PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079
(2001)) (THE “EXECUTIVE ORDER”) AND (B) THE UNITING AND STRENGTHENING AMERICA BY
PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF
2001 (PUBLIC LAW 107-56).  NONE OF BORROWERS OR ANY OF THEIR SUBSIDIARIES OR
OTHER AFFILIATES IS OR WILL BECOME A “BLOCKED PERSON” AS DESCRIBED IN THE
EXECUTIVE ORDER, THE TRADING WITH THE ENEMY ACT OR THE FOREIGN ASSETS CONTROL
REGULATIONS OR ENGAGES OR WILL ENGAGE IN ANY DEALINGS OR TRANSACTIONS, OR BE
OTHERWISE ASSOCIATED, WITH ANY SUCH “BLOCKED PERSON”.

 


9.24  COSTS AND EXPENSES.  BORROWERS AND GUARANTORS SHALL PAY TO AGENT ON DEMAND
ALL COSTS, EXPENSES, FILING FEES AND TAXES PAID OR PAYABLE IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, RECORDING, SYNDICATION,
ADMINISTRATION, COLLECTION, LIQUIDATION,

 

98

--------------------------------------------------------------------------------


 


ENFORCEMENT AND DEFENSE OF THE OBLIGATIONS, AGENT’S RIGHTS IN THE COLLATERAL,
THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND ALL OTHER DOCUMENTS RELATED
HERETO OR THERETO, INCLUDING ANY AMENDMENTS, SUPPLEMENTS OR CONSENTS WHICH MAY
HEREAFTER BE CONTEMPLATED (WHETHER OR NOT EXECUTED) OR ENTERED INTO IN RESPECT
HEREOF AND THEREOF, INCLUDING:  (A) ALL COSTS AND EXPENSES OF FILING OR
RECORDING (INCLUDING UCC FINANCING STATEMENT FILING TAXES AND FEES, DOCUMENTARY
TAXES, INTANGIBLES TAXES AND MORTGAGE RECORDING TAXES AND FEES, IF APPLICABLE);
(B) COSTS AND EXPENSES AND FEES FOR INSURANCE PREMIUMS, ENVIRONMENTAL AUDITS,
TITLE INSURANCE PREMIUMS, SURVEYS, ASSESSMENTS, ENGINEERING REPORTS AND
INSPECTIONS, APPRAISAL FEES AND SEARCH FEES, BACKGROUND CHECKS, COSTS AND
EXPENSES OF REMITTING LOAN PROCEEDS, COLLECTING CHECKS AND OTHER ITEMS OF
PAYMENT, AND ESTABLISHING AND MAINTAINING THE BLOCKED ACCOUNTS, TOGETHER WITH
AGENT’S CUSTOMARY CHARGES AND FEES WITH RESPECT THERETO; (C) CHARGES, FEES OR
EXPENSES CHARGED BY ANY ISSUING BANK IN CONNECTION WITH ANY LETTER OF CREDIT;
(D) COSTS AND EXPENSES OF PRESERVING AND PROTECTING THE COLLATERAL; (E) COSTS
AND EXPENSES PAID OR INCURRED IN CONNECTION WITH OBTAINING PAYMENT OF THE
OBLIGATIONS, ENFORCING THE SECURITY INTERESTS AND LIENS OF AGENT, SELLING OR
OTHERWISE REALIZING UPON THE COLLATERAL, AND OTHERWISE ENFORCING THE PROVISIONS
OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS OR DEFENDING ANY CLAIMS
MADE OR THREATENED AGAINST AGENT OR ANY LENDER ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (INCLUDING PREPARATIONS FOR AND CONSULTATIONS
CONCERNING ANY SUCH MATTERS); (F) ALL OUT-OF-POCKET EXPENSES AND COSTS
HERETOFORE AND FROM TIME TO TIME HEREAFTER INCURRED BY AGENT DURING THE COURSE
OF PERIODIC FIELD EXAMINATIONS OF THE COLLATERAL AND SUCH BORROWER’S OR
GUARANTOR’S OPERATIONS, PLUS A PER DIEM CHARGE AT AGENT’S THEN STANDARD RATE FOR
AGENT’S EXAMINERS IN THE FIELD AND OFFICE (WHICH RATE AS OF THE DATE HEREOF IS
$850 PER PERSON PER DAY); AND (G) THE FEES AND DISBURSEMENTS OF COUNSEL
(INCLUDING LEGAL ASSISTANTS) TO AGENT IN CONNECTION WITH ANY OF THE FOREGOING.

 


9.25  FURTHER ASSURANCES.


 


(A)                    IN THE CASE OF THE FORMATION OR ACQUISITION BY A BORROWER
OR GUARANTOR OF ANY SUBSIDIARY AFTER THE DATE HEREOF (OTHER THAN A FOREIGN
SUBSIDIARY OR UNRESTRICTED SUBSIDIARY), AS TO ANY SUCH SUBSIDIARY, (I) THE
BORROWER OR GUARANTOR FORMING SUCH SUBSIDIARY SHALL CAUSE ANY SUCH SUBSIDIARY TO
EXECUTE AND DELIVER TO AGENT, THE FOLLOWING (EACH IN FORMAND SUBSTANCE
SATISFACTORY TO AGENT), (A) AN ABSOLUTE AND UNCONDITIONAL GUARANTEE OF PAYMENT
OF THE OBLIGATIONS, (B) A SECURITY AGREEMENT GRANTING TO AGENT A FIRST SECURITY
INTEREST AND LIEN (EXCEPT AS OTHERWISE CONSENTED TO IN WRITING BY AGENT) UPON
ALL OF THE ASSETS OF ANY SUCH SUBSIDIARY, AND (C) SUCH OTHER AGREEMENTS,
DOCUMENTS AND INSTRUMENTS AS AGENT MAY REQUIRE IN CONNECTION WITH THE DOCUMENTS
REFERRED TO ABOVE IN ORDER TO MAKE SUCH SUBSIDIARY A PARTY TO THIS AGREEMENT AS
A “BORROWER” OR AS A “GUARANTOR” AS AGENT MAY DETERMINE, INCLUDING, BUT NOT
LIMITED TO, SUPPLEMENTS AND AMENDMENTS HERETO, AUTHORIZATION TO FILE UCC
FINANCING STATEMENTS, COLLATERAL ACCESS AGREEMENTS AND OTHER CONSENTS, WAIVERS,
ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM THIRD PERSONS WHICH AGENT MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERMIT, PROTECT AND PERFECT ITS SECURITY
INTERESTS IN AND LIENS UPON THE ASSETS PURCHASED, CORPORATE RESOLUTIONS AND
OTHER ORGANIZATION AND AUTHORIZING DOCUMENTS OF SUCH PERSON, AND FAVORABLE
OPINIONS OF COUNSEL TO SUCH PERSON AND (II) THE BORROWER OR GUARANTOR FORMING
SUCH SUBSIDIARY SHALL (A) EXECUTE AND DELIVER TO AGENT, A PLEDGE AND SECURITY
AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, GRANTING TO AGENT A
FIRST PLEDGE OF AND LIEN ON ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK OF ANY SUCH SUBSIDIARY, AND (B) DELIVER THE ORIGINAL STOCK CERTIFICATES
EVIDENCING SUCH SHARES OF CAPITAL STOCK (OR SUCH OTHER EVIDENCE AS MAY BE ISSUED
IN THE CASE OF A LIMITED LIABILITY

 

99

--------------------------------------------------------------------------------


 


COMPANY), TOGETHER WITH STOCK POWERS WITH RESPECT THERETO DULY EXECUTED IN BLANK
(OR THE EQUIVALENT THEREOF IN THE CASE OF A LIMITED LIABILITY COMPANY IN WHICH
SUCH INTERESTS ARE CERTIFICATED, OR OTHERWISE TAKE SUCH ACTIONS AS AGENT SHALL
REQUIRE WITH RESPECT TO AGENT’S SECURITY INTERESTS THEREIN).


 

(III)                 IN THE CASE OF AN ACQUISITION OF ASSETS (OTHER THAN
CAPITAL STOCK) BY A BORROWER OR GUARANTOR AFTER THE DATE HEREOF, AGENT SHALL
HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, (I) EVIDENCE THAT
AGENT HAS VALID AND PERFECTED SECURITY INTERESTS IN AND LIENS UPON ALL PURCHASED
ASSETS TO THE EXTENT SUCH ASSETS CONSTITUTE COLLATERAL HEREUNDER, (II) ALL
COLLATERAL ACCESS AGREEMENTS AND OTHER CONSENTS, WAIVERS, ACKNOWLEDGMENTS AND
OTHER AGREEMENTS FROM THIRD PERSONS WHICH AGENT MAY DEEM NECESSARY OR DESIRABLE
IN ORDER TO PERMIT, PROTECT AND PERFECT ITS SECURITY INTERESTS IN AND LIENS UPON
THE ASSETS PURCHASED, (III) THE AGREEMENT OF THE SELLER CONSENTING TO THE
COLLATERAL ASSIGNMENT BY THE BORROWER OR GUARANTOR PURCHASING SUCH ASSETS OF ALL
RIGHTS AND REMEDIES AND CLAIMS FOR DAMAGES OF SUCH BORROWER OR GUARANTOR
RELATING TO THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY BULK SALES
INDEMNIFICATION) UNDER THE AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO
SUCH ACQUISITION AND (IV) SUCH OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS
AGENT MAY REQUIRE IN CONNECTION WITH THE DOCUMENTS REFERRED TO ABOVE, INCLUDING,
BUT NOT LIMITED TO, SUPPLEMENTS AND AMENDMENTS HERETO, CORPORATE RESOLUTIONS AND
OTHER ORGANIZATION AND AUTHORIZING DOCUMENTS AND FAVORABLE OPINIONS OF COUNSEL
TO SUCH PERSON.

 


(B)                   AT THE REQUEST OF AGENT AT ANY TIME AND FROM TIME TO TIME,
BORROWERS AND GUARANTORS SHALL, AT THEIR EXPENSE, DULY EXECUTE AND DELIVER, OR
CAUSE TO BE DULY EXECUTED AND DELIVERED, SUCH FURTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS, AND DO OR CAUSE TO BE DONE SUCH FURTHER ACTS AS MAY BE NECESSARY OR
PROPER TO EVIDENCE, PERFECT, MAINTAIN AND ENFORCE THE SECURITY INTERESTS AND THE
PRIORITY THEREOF IN THE COLLATERAL AND TO OTHERWISE EFFECTUATE THE PROVISIONS OR
PURPOSES OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS.  AGENT MAY
AT ANY TIME AND FROM TIME TO TIME REQUEST A CERTIFICATE FROM AN OFFICER OF ANY
BORROWER OR GUARANTOR REPRESENTING THAT ALL CONDITIONS PRECEDENT TO THE MAKING
OF LOANS AND PROVIDING LETTERS OF CREDIT CONTAINED HEREIN ARE SATISFIED.  IN THE
EVENT OF SUCH REQUEST BY AGENT, AGENT AND LENDERS MAY, AT AGENT’S OPTION, CEASE
TO MAKE ANY FURTHER LOANS OR PROVIDE ANY FURTHER LETTERS OF CREDIT UNTIL AGENT
HAS RECEIVED SUCH CERTIFICATE AND, IN ADDITION, AGENT HAS DETERMINED THAT SUCH
CONDITIONS ARE SATISFIED.


 


SECTION 10.  EVENTS OF DEFAULT AND REMEDIES


 


10.1  EVENTS OF DEFAULT.  THE OCCURRENCE OR EXISTENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS ARE REFERRED TO HEREIN INDIVIDUALLY AS AN “EVENT OF DEFAULT”,
AND COLLECTIVELY AS “EVENTS OF DEFAULT”:

 


(A)                    (I) ANY BORROWER FAILS TO PAY ANY OF THE OBLIGATIONS WHEN
DUE OR (II) ANY BORROWER OR GUARANTOR FAILS TO PERFORM ANY OF THE COVENANTS
CONTAINED IN SECTIONS 9.3, 9.4, 9.6, 9.13, 9.14, 9.15, AND 9.16 OF THIS
AGREEMENT AND SUCH FAILURE SHALL CONTINUE FOR FIFTEEN (15) DAYS; PROVIDED, THAT,
SUCH FIFTEEN (15) DAY PERIOD SHALL NOT APPLY IN THE CASE OF: (A) ANY FAILURE TO
OBSERVE ANY SUCH COVENANT WHICH IS NOT CAPABLE OF BEING CURED AT ALL OR WITHIN
SUCH FIFTEEN (15) DAY PERIOD OR WHICH HAS BEEN THE SUBJECT OF A PRIOR FAILURE
WITHIN A SIX (6) MONTH PERIOD OR (B) AN INTENTIONAL BREACH BY ANY BORROWER OR
GUARANTOR OF ANY SUCH COVENANT OR (III) ANY BORROWER OR

 

100

--------------------------------------------------------------------------------


 


GUARANTOR FAILS TO PERFORM ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS
CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OTHER THAN
THOSE DESCRIBED IN SECTIONS 10.1(A)(I) AND 10.1(A)(II) ABOVE;


 


(B)                   ANY REPRESENTATION, WARRANTY OR STATEMENT OF FACT MADE BY
ANY BORROWER OR GUARANTOR TO AGENT IN THIS AGREEMENT, THE OTHER FINANCING
AGREEMENTS OR ANY OTHER WRITTEN AGREEMENT, SCHEDULE, CONFIRMATORY ASSIGNMENT OR
OTHERWISE SHALL WHEN MADE OR DEEMED MADE BE FALSE OR MISLEADING IN ANY MATERIAL
RESPECT;


 


(C)                    ANY GUARANTOR REVOKES OR TERMINATES OR PURPORTS TO REVOKE
OR TERMINATE OR FAILS TO PERFORM ANY OF THE TERMS, COVENANTS, CONDITIONS OR
PROVISIONS OF ANY GUARANTEE, ENDORSEMENT OR OTHER AGREEMENT OF SUCH PARTY IN
FAVOR OF AGENT OR ANY LENDER;


 


(D)                   ANY JUDGMENT FOR THE PAYMENT OF MONEY IS RENDERED AGAINST
ANY BORROWER OR GUARANTOR IN EXCESS OF $50,000,000 IN THE AGGREGATE (TO THE
EXTENT NOT COVERED BY INSURANCE WHERE THE INSURER HAS ASSUMED RESPONSIBILITY IN
WRITING FOR SUCH JUDGMENT) AND SHALL REMAIN UNDISCHARGED OR UNVACATED FOR A
PERIOD IN EXCESS OF THIRTY (30) DAYS OR EXECUTION SHALL AT ANY TIME NOT BE
EFFECTIVELY STAYED, OR ANY JUDGMENT OTHER THAN FOR THE PAYMENT OF MONEY, OR
INJUNCTION, ATTACHMENT, GARNISHMENT OR EXECUTION IS RENDERED AGAINST ANY
BORROWER OR GUARANTOR OR ANY OF THE COLLATERAL HAVING A VALUE IN EXCESS OF
$50,000,000;


 


(E)                    ANY BORROWER OR GUARANTOR DISSOLVES OR SUSPENDS OR
DISCONTINUES DOING BUSINESS, OTHER THAN AS PERMITTED UNDER SECTION 9.7 HEREOF;


 


(F)                      ANY BORROWER OR GUARANTOR MAKES AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, MAKES OR SENDS NOTICE OF A BULK TRANSFER OR CALLS A
MEETING OF ITS CREDITORS OR PRINCIPAL CREDITORS IN CONNECTION WITH A MORATORIUM
OR ADJUSTMENT OF THE INDEBTEDNESS DUE TO THEM;


 


(G)                   A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE
UNITED STATES OF AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION
LAW OR STATUTE OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT LAW OR
IN EQUITY) IS FILED AGAINST ANY BORROWER OR GUARANTOR OR ALL OR ANY PART OF ITS
PROPERTIES AND SUCH PETITION OR APPLICATION IS NOT DISMISSED WITHIN THIRTY (30)
DAYS AFTER THE DATE OF ITS FILING OR ANY BORROWER OR GUARANTOR SHALL FILE ANY
ANSWER ADMITTING OR NOT CONTESTING SUCH PETITION OR APPLICATION OR INDICATES ITS
CONSENT TO, ACQUIESCENCE IN OR APPROVAL OF, ANY SUCH ACTION OR PROCEEDING OR THE
RELIEF REQUESTED IS GRANTED SOONER;


 


(H)                   A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE
UNITED STATES OF AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION
LAW OR STATUTE OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT A LAW
OR EQUITY) IS FILED BY ANY BORROWER OR GUARANTOR OR FOR ALL OR ANY PART OF ITS
PROPERTY;


 


(I)                       ANY DEFAULT IN RESPECT OF ANY INDEBTEDNESS OF ANY
BORROWER OR GUARANTOR IN ANY CASE IN AN AMOUNT IN EXCESS OF $25,000,000
(INCLUDING UNDER ANY OF THE NOTE DOCUMENTS OR THE SECURITIZATION FACILITY
DOCUMENTS), WHICH DEFAULT CONTINUES FOR MORE THAN THE APPLICABLE CURE PERIOD, IF
ANY, WITH RESPECT THERETO, INCLUDING ANY TERMINATION EVENT OR LIQUIDATION EVENT
UNDER ANY OF THE SECURITIZATION FACILITY DOCUMENTS OR IF AT ANY TIME A BORROWER
SHALL CEASE TO BE THE

 

101

--------------------------------------------------------------------------------


 


SERVICER OR SHALL RECEIVE A NOTICE THAT IT IS TO CEASE BEING THE SERVICER UNDER
A PERMITTED SECURITIZATION FACILITY OR ANY DEFAULT BY ANY BORROWER OR GUARANTOR
UNDER ANY MATERIAL CONTRACT, WHICH DEFAULT CONTINUES FOR MORE THAN THE
APPLICABLE CURE PERIOD, IF ANY, WITH RESPECT THERETO AND/OR IS NOT WAIVED IN
WRITING BY THE OTHER PARTIES THERETO OR ANY CREDIT CARD ISSUER OR CREDIT CARD
PROCESSOR (OTHER THAN WITH A CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR WHERE
THE SALES USING THE APPLICABLE CARD ARE LESS THAN TEN (10%) PERCENT OF ALL SUCH
SALES IN THE IMMEDIATELY PRECEDING FISCAL YEAR) WITHHOLDS PAYMENT OF AMOUNTS
OTHERWISE PAYABLE TO A BORROWER TO FUND A RESERVE ACCOUNT OR OTHERWISE HOLD AS
COLLATERAL, OR SHALL REQUIRE A BORROWER TO PAY FUNDS INTO A RESERVE ACCOUNT OR
FOR SUCH CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR TO OTHERWISE HOLD AS
COLLATERAL, OR ANY BORROWER SHALL PROVIDE A LETTER OF CREDIT, GUARANTEE,
INDEMNITY OR SIMILAR INSTRUMENT TO OR IN FAVOR OF SUCH CREDIT CARD ISSUER OR
CREDIT CARD PROCESSOR SUCH THAT IN THE AGGREGATE ALL OF SUCH FUNDS IN THE
RESERVE ACCOUNT, OTHER AMOUNTS HELD AS COLLATERAL AND THE AMOUNT OF SUCH LETTERS
OF CREDIT, GUARANTEES, INDEMNITIES OR SIMILAR INSTRUMENTS SHALL EXCEED
$10,000,000 OR ANY SUCH CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR SHALL DEBIT
OR DEDUCT ANY AMOUNTS IN EXCESS OF $25,000,000 IN THE AGGREGATE IN ANY FISCAL
YEAR OF BORROWERS AND GUARANTORS FROM ANY DEPOSIT ACCOUNT OF ANY BORROWER;


 


(J)                       ANY CREDIT CARD ISSUER OR CREDIT CARD PROCESSOR SHALL
SEND NOTICE TO BORROWER THAT IT IS CEASING TO MAKE OR SUSPENDING PAYMENTS TO
BORROWER OF AMOUNTS DUE OR TO BECOME DUE TO BORROWER OR SHALL CEASE OR SUSPEND
SUCH PAYMENTS, OR SHALL SEND NOTICE TO BORROWER THAT IT IS TERMINATING ITS
ARRANGEMENTS WITH BORROWER OR SUCH ARRANGEMENTS SHALL TERMINATE AS A RESULT OF
ANY EVENT OF DEFAULT UNDER SUCH ARRANGEMENTS, WHICH CONTINUES FOR MORE THAN THE
APPLICABLE CURE PERIOD, IF ANY, WITH RESPECT THERETO, UNLESS BORROWER SHALL HAVE
ENTERED INTO ARRANGEMENTS WITH ANOTHER CREDIT CARD ISSUER OR CREDIT CARD
PROCESSOR, AS THE CASE MAY BE, WITHIN SIXTY (60) DAYS AFTER THE DATE OF ANY SUCH
NOTICE;


 


(K)                    ANY BANK AT WHICH ANY DEPOSIT ACCOUNT OF BORROWER OR
GUARANTOR IS MAINTAINED SHALL FAIL TO COMPLY WITH ANY OF THE MATERIAL TERMS OF
ANY DEPOSIT ACCOUNT CONTROL AGREEMENT TO WHICH SUCH BANK IS A PARTY OR ANY
SECURITIES INTERMEDIARY, COMMODITY INTERMEDIARY OR OTHER FINANCIAL INSTITUTION
AT ANY TIME IN CUSTODY, CONTROL OR POSSESSION OF ANY INVESTMENT PROPERTY OF
BORROWER OR GUARANTOR SHALL FAIL TO COMPLY WITH ANY OF THE MATERIAL TERMS OF ANY
INVESTMENT PROPERTY CONTROL AGREEMENT TO WHICH SUCH PERSON IS A PARTY;


 


(L)                       ANY MATERIAL PROVISION HEREOF OR OF ANY OF THE OTHER
FINANCING AGREEMENTS SHALL FOR ANY REASON CEASE TO BE VALID, BINDING AND
ENFORCEABLE WITH RESPECT TO ANY PARTY HERETO OR THERETO (OTHER THAN AGENT) IN
ACCORDANCE WITH ITS TERMS, OR ANY SUCH PARTY SHALL CHALLENGE THE ENFORCEABILITY
HEREOF OR THEREOF, OR SHALL ASSERT IN WRITING, OR TAKE ANY ACTION OR FAIL TO
TAKE ANY ACTION BASED ON THE ASSERTION THAT ANY PROVISION HEREOF OR OF ANY OF
THE OTHER FINANCING AGREEMENTS HAS CEASED TO BE OR IS OTHERWISE NOT VALID,
BINDING OR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, OR ANY SECURITY INTEREST
PROVIDED FOR HEREIN OR IN ANY OF THE OTHER FINANCING AGREEMENTS SHALL CEASE TO
BE A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY OF THE
COLLATERAL PURPORTED TO BE SUBJECT THERETO (EXCEPT AS OTHERWISE PERMITTED HEREIN
OR THEREIN);


 


(M)                 AN ERISA EVENT SHALL OCCUR WHICH RESULTS IN OR COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY BORROWER IN AN AGGREGATE
AMOUNT IN EXCESS OF $10,000,000;


 


(N)                   ANY CHANGE OF CONTROL;

 

102

--------------------------------------------------------------------------------


 


(O)                   THE INDICTMENT BY ANY GOVERNMENTAL AUTHORITY, OR AS AGENT
MAY REASONABLY AND IN GOOD FAITH DETERMINE, THE THREATENED INDICTMENT BY ANY
GOVERNMENTAL AUTHORITY OF ANY BORROWER OR GUARANTOR OF WHICH ANY BORROWER,
GUARANTOR OR AGENT RECEIVES NOTICE, IN EITHER CASE, AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION, IN THE GOOD FAITH
DETERMINATION OF AGENT, UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR
THREATENED COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST SUCH BORROWER
OR GUARANTOR, PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES OR REMEDIES
SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY OF THE COLLATERAL HAVING A
VALUE IN EXCESS OF $10,000,000 OR (II) ANY OTHER PROPERTY OF ANY BORROWER OR
GUARANTOR WHICH IS NECESSARY OR MATERIAL TO THE CONDUCT OF ITS BUSINESS;


 


(P)                   THERE SHALL BE A MATERIAL ADVERSE CHANGE IN THE BUSINESS,
ASSETS OR PROSPECTS OF BORROWERS (TAKEN AS WHOLE) AFTER THE DATE HEREOF.


 


10.2  REMEDIES.


 


(A)                    AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED
AND IS CONTINUING, AGENT AND LENDERS SHALL HAVE ALL RIGHTS AND REMEDIES PROVIDED
IN THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS, THE UCC AND OTHER APPLICABLE
LAW, ALL OF WHICH RIGHTS AND REMEDIES MAY BE EXERCISED WITHOUT NOTICE TO OR
CONSENT BY ANY BORROWER OR GUARANTOR, EXCEPT AS SUCH NOTICE OR CONSENT IS
EXPRESSLY PROVIDED FOR HEREUNDER OR REQUIRED BY APPLICABLE LAW.  ALL RIGHTS,
REMEDIES AND POWERS GRANTED TO AGENT AND LENDERS HEREUNDER, UNDER ANY OF THE
OTHER FINANCING AGREEMENTS, THE UCC OR OTHER APPLICABLE LAW, ARE CUMULATIVE, NOT
EXCLUSIVE AND ENFORCEABLE, IN AGENT’S DISCRETION, ALTERNATIVELY, SUCCESSIVELY,
OR CONCURRENTLY ON ANY ONE OR MORE OCCASIONS, AND SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHT TO APPLY TO A COURT OF EQUITY FOR AN INJUNCTION TO
RESTRAIN A BREACH OR THREATENED BREACH BY ANY BORROWER OR GUARANTOR OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS.  SUBJECT TO SECTION 12
HEREOF, AGENT MAY, AND AT THE DIRECTION OF THE REQUIRED LENDERS SHALL, AT ANY
TIME OR TIMES, PROCEED DIRECTLY AGAINST ANY BORROWER OR GUARANTOR TO COLLECT THE
OBLIGATIONS WITHOUT PRIOR RECOURSE TO THE COLLATERAL.


 


(B)                   WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AT ANY
TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, AGENT MAY, AT
ITS OPTION AND SHALL UPON THE DIRECTION OF THE REQUIRED LENDERS, (I) UPON NOTICE
TO ADMINISTRATIVE BORROWER, ACCELERATE THE PAYMENT OF ALL OBLIGATIONS AND DEMAND
IMMEDIATE PAYMENT THEREOF TO AGENT FOR ITSELF AND THE BENEFIT OF LENDERS
(PROVIDED, THAT, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN
SECTIONS 10.1(G) AND 10.1(H), ALL OBLIGATIONS SHALL AUTOMATICALLY BECOME
IMMEDIATELY DUE AND PAYABLE), AND (II) TERMINATE THE COMMITMENTS WHEREUPON THE
OBLIGATION OF EACH LENDER TO MAKE ANY LOAN AND AN ISSUING BANK TO ISSUE ANY
LETTER OF CREDIT SHALL IMMEDIATELY TERMINATE (PROVIDED, THAT, UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 10.1(G) AND 10.1(H),
THE COMMITMENTS AND ANY OTHER OBLIGATION OF THE AGENT OR A LENDER HEREUNDER
SHALL AUTOMATICALLY TERMINATE).


 


(C)                    WITHOUT LIMITING THE FOREGOING, AT ANY TIME AN EVENT OF
DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, AGENT MAY, IN ITS DISCRETION
(I) WITH OR WITHOUT JUDICIAL PROCESS OR THE AID OR ASSISTANCE OF OTHERS, ENTER
UPON ANY PREMISES ON OR IN WHICH ANY OF THE COLLATERAL MAY BE LOCATED AND TAKE
POSSESSION OF THE COLLATERAL OR COMPLETE PROCESSING, MANUFACTURING AND REPAIR OF
ALL OR ANY PORTION OF THE COLLATERAL, (II) REQUIRE ANY BORROWER OR GUARANTOR, AT
BORROWERS’ EXPENSE, TO ASSEMBLE AND MAKE AVAILABLE TO AGENT ANY PART OR ALL OF
THE COLLATERAL AT ANY PLACE

 

103

--------------------------------------------------------------------------------


 


AND TIME DESIGNATED BY AGENT, (III) COLLECT, FORECLOSE, RECEIVE, APPROPRIATE,
SETOFF AND REALIZE UPON ANY AND ALL COLLATERAL, (IV) REMOVE ANY OR ALL OF THE
COLLATERAL FROM ANY PREMISES ON OR IN WHICH THE SAME MAY BE LOCATED FOR THE
PURPOSE OF EFFECTING THE SALE, FORECLOSURE OR OTHER DISPOSITION THEREOF OR FOR
ANY OTHER PURPOSE, (V) SELL, LEASE, TRANSFER, ASSIGN, DELIVER OR OTHERWISE
DISPOSE OF ANY AND ALL COLLATERAL (INCLUDING ENTERING INTO CONTRACTS WITH
RESPECT THERETO, PUBLIC OR PRIVATE SALES AT ANY EXCHANGE, BROKER’S BOARD, AT ANY
OFFICE OF AGENT OR ELSEWHERE) AT SUCH PRICES OR TERMS AS AGENT MAY DEEM
REASONABLE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY, WITH THE AGENT HAVING
THE RIGHT TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL AT ANY SUCH PUBLIC
SALE, ALL OF THE FOREGOING BEING FREE FROM ANY RIGHT OR EQUITY OF REDEMPTION OF
ANY BORROWER OR GUARANTOR, WHICH RIGHT OR EQUITY OF REDEMPTION IS HEREBY
EXPRESSLY WAIVED AND RELEASED BY BORROWERS AND GUARANTORS AND/OR (VI) TERMINATE
THIS AGREEMENT.  IF ANY OF THE COLLATERAL IS SOLD OR LEASED BY AGENT UPON CREDIT
TERMS OR FOR FUTURE DELIVERY, THE OBLIGATIONS SHALL NOT BE REDUCED AS A RESULT
THEREOF UNTIL PAYMENT THEREFOR IS FINALLY COLLECTED BY AGENT.  IF NOTICE OF
DISPOSITION OF COLLATERAL IS REQUIRED BY LAW, TEN (10) DAYS PRIOR NOTICE BY
AGENT TO ADMINISTRATIVE BORROWER DESIGNATING THE TIME AND PLACE OF ANY PUBLIC
SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER INTENDED DISPOSITION OF
COLLATERAL IS TO BE MADE, SHALL BE DEEMED TO BE REASONABLE NOTICE THEREOF AND
BORROWERS AND GUARANTORS WAIVE ANY OTHER NOTICE.  IN THE EVENT AGENT INSTITUTES
AN ACTION TO RECOVER ANY COLLATERAL OR SEEKS RECOVERY OF ANY COLLATERAL BY WAY
OF PREJUDGMENT REMEDY, EACH BORROWER AND GUARANTOR WAIVES THE POSTING OF ANY
BOND WHICH MIGHT OTHERWISE BE REQUIRED. AT ANY TIME AN EVENT OF DEFAULT EXISTS
OR HAS OCCURRED AND IS CONTINUING, UPON AGENT’S REQUEST, BORROWERS WILL EITHER,
AS AGENT SHALL SPECIFY, FURNISH CASH COLLATERAL TO EACH ISSUING BANK TO BE USED
TO SECURE AND FUND THE REIMBURSEMENT OBLIGATIONS TO SUCH ISSUING BANK IN
CONNECTION WITH ANY LETTER OF CREDIT OBLIGATIONS OR FURNISH CASH COLLATERAL TO
AGENT FOR THE LETTER OF CREDIT OBLIGATIONS.  SUCH CASH COLLATERAL SHALL BE IN
THE AMOUNT EQUAL TO ONE HUNDRED TEN (110%) PERCENT OF THE AMOUNT OF THE LETTER
OF CREDIT OBLIGATIONS PLUS THE AMOUNT OF ANY FEES AND EXPENSES PAYABLE IN
CONNECTION THEREWITH THROUGH THE END OF THE LATEST EXPIRATION DATE OF THE
LETTERS OF CREDIT GIVING RISE TO SUCH LETTER OF CREDIT OBLIGATIONS.


 


(D)                   AT ANY TIME OR TIMES THAT AN EVENT OF DEFAULT EXISTS OR
HAS OCCURRED AND IS CONTINUING, AGENT MAY, IN ITS DISCRETION, ENFORCE THE RIGHTS
OF ANY BORROWER OR GUARANTOR AGAINST ANY ACCOUNT DEBTOR, SECONDARY OBLIGOR OR
OTHER OBLIGOR IN RESPECT OF ANY OF THE ACCOUNTS OR OTHER RECEIVABLES.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AGENT MAY, IN ITS DISCRETION, AT SUCH
TIME OR TIMES (I) NOTIFY ANY OR ALL ACCOUNT DEBTORS, SECONDARY OBLIGORS OR OTHER
OBLIGORS IN RESPECT THEREOF THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO AGENT AND
THAT AGENT HAS A SECURITY INTEREST THEREIN AND AGENT MAY DIRECT ANY OR ALL
ACCOUNT DEBTORS, SECONDARY OBLIGORS AND OTHER OBLIGORS TO MAKE PAYMENT OF
RECEIVABLES DIRECTLY TO AGENT, (II) EXTEND THE TIME OF PAYMENT OF, COMPROMISE,
SETTLE OR ADJUST FOR CASH, CREDIT, RETURN OF MERCHANDISE OR OTHERWISE, AND UPON
ANY TERMS OR CONDITIONS, ANY AND ALL RECEIVABLES OR OTHER OBLIGATIONS INCLUDED
IN THE COLLATERAL AND THEREBY DISCHARGE OR RELEASE THE ACCOUNT DEBTOR OR ANY
SECONDARY OBLIGORS OR OTHER OBLIGORS IN RESPECT THEREOF WITHOUT AFFECTING ANY OF
THE OBLIGATIONS,  (III) DEMAND, COLLECT OR ENFORCE PAYMENT OF ANY RECEIVABLES OR
SUCH OTHER OBLIGATIONS, BUT WITHOUT ANY DUTY TO DO SO, AND AGENT AND LENDERS
SHALL NOT BE LIABLE FOR ANY FAILURE TO COLLECT OR ENFORCE THE PAYMENT THEREOF
NOR FOR THE NEGLIGENCE OF ITS AGENTS OR ATTORNEYS WITH RESPECT THERETO AND
(IV) TAKE WHATEVER OTHER ACTION AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE
PROTECTION OF ITS INTERESTS AND THE INTERESTS OF LENDERS.  AT ANY TIME THAT AN
EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, AT AGENT’S REQUEST,
ALL INVOICES AND STATEMENTS SENT TO ANY ACCOUNT DEBTOR SHALL STATE THAT THE
ACCOUNTS AND SUCH OTHER OBLIGATIONS HAVE BEEN ASSIGNED TO AGENT AND ARE PAYABLE
DIRECTLY AND

 

104

--------------------------------------------------------------------------------


 


ONLY TO AGENT AND BORROWERS AND GUARANTORS SHALL DELIVER TO AGENT SUCH ORIGINALS
OF DOCUMENTS EVIDENCING THE SALE AND DELIVERY OF GOODS OR THE PERFORMANCE OF
SERVICES GIVING RISE TO ANY ACCOUNTS AS AGENT MAY REQUIRE.  IN THE EVENT ANY
ACCOUNT DEBTOR RETURNS INVENTORY WHEN AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED
AND IS CONTINUING, BORROWERS SHALL, UPON AGENT’S REQUEST, HOLD THE RETURNED
INVENTORY IN TRUST FOR AGENT, SEGREGATE ALL RETURNED INVENTORY FROM ALL OF ITS
OTHER PROPERTY, DISPOSE OF THE RETURNED INVENTORY SOLELY ACCORDING TO AGENT’S
INSTRUCTIONS, AND NOT ISSUE ANY CREDITS, DISCOUNTS OR ALLOWANCES WITH RESPECT
THERETO WITHOUT AGENT’S PRIOR WRITTEN CONSENT.


 


(E)                    TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON AGENT
OR ANY LENDER TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER (WHICH
DUTIES CANNOT BE WAIVED UNDER SUCH LAW), EACH BORROWER AND GUARANTOR
ACKNOWLEDGES AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR AGENT OR
ANY LENDER (I) TO FAIL TO INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY AGENT
OR ANY LENDER TO PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW
MATERIAL OR WORK IN PROCESS INTO FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR
DISPOSITION, (II) TO FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO
COLLATERAL TO BE DISPOSED OF, OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO
FAIL TO OBTAIN CONSENTS OF ANY GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY FOR
THE COLLECTION OR DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF,
(III) TO FAIL TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS, SECONDARY
OBLIGORS OR OTHER PERSONS OBLIGATED ON COLLATERAL OR TO REMOVE LIENS OR
ENCUMBRANCES ON OR ANY ADVERSE CLAIMS AGAINST COLLATERAL, (IV) TO EXERCISE
COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON
COLLATERAL DIRECTLY OR THROUGH THE USE OF COLLECTION AGENCIES AND OTHER
COLLECTION SPECIALISTS, (V) TO ADVERTISE DISPOSITIONS OF COLLATERAL THROUGH
PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION, WHETHER OR NOT THE COLLATERAL IS
OF A SPECIALIZED NATURE, (VI) TO CONTACT OTHER PERSONS, WHETHER OR NOT IN THE
SAME BUSINESS AS ANY BORROWER OR GUARANTOR, FOR EXPRESSIONS OF INTEREST IN
ACQUIRING ALL OR ANY PORTION OF THE COLLATERAL, (VII) TO HIRE ONE OR MORE
PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL, WHETHER OR
NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VIII) TO DISPOSE OF COLLATERAL
BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF THE TYPES
INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPABILITY OF DOING SO,
OR THAT MATCH BUYERS AND SELLERS OF ASSETS, (IX) TO DISPOSE OF ASSETS IN
WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO DISCLAIM DISPOSITION WARRANTIES,
(XI) TO PURCHASE INSURANCE OR CREDIT ENHANCEMENTS TO INSURE AGENT OR LENDERS
AGAINST RISKS OF LOSS, COLLECTION OR DISPOSITION OF COLLATERAL OR TO PROVIDE TO
AGENT OR LENDERS A GUARANTEED RETURN FROM THE COLLECTION OR DISPOSITION OF
COLLATERAL, OR (XII) TO THE EXTENT DEEMED APPROPRIATE BY AGENT, TO OBTAIN THE
SERVICES OF OTHER BROKERS, INVESTMENT BANKERS, CONSULTANTS AND OTHER
PROFESSIONALS TO ASSIST AGENT IN THE COLLECTION OR DISPOSITION OF ANY OF THE
COLLATERAL. EACH BORROWER AND GUARANTOR ACKNOWLEDGES THAT THE PURPOSE OF THIS
SECTION IS TO PROVIDE NON-EXHAUSTIVE INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY
AGENT OR ANY LENDER WOULD NOT BE COMMERCIALLY UNREASONABLE IN THE EXERCISE BY
AGENT OR ANY LENDER OF REMEDIES AGAINST THE COLLATERAL AND THAT OTHER ACTIONS OR
OMISSIONS BY AGENT OR ANY LENDER SHALL NOT BE DEEMED COMMERCIALLY UNREASONABLE
SOLELY ON ACCOUNT OF NOT BEING INDICATED IN THIS SECTION. WITHOUT LIMITATION OF
THE FOREGOING, NOTHING CONTAINED IN THIS SECTION SHALL BE CONSTRUED TO GRANT ANY
RIGHTS TO ANY BORROWER OR GUARANTOR OR TO IMPOSE ANY DUTIES ON AGENT OR LENDERS
THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY APPLICABLE
LAW IN THE ABSENCE OF THIS SECTION.


 


(F)                      FOR THE PURPOSE OF ENABLING AGENT TO EXERCISE THE
RIGHTS AND REMEDIES HEREUNDER, EACH BORROWER AND GUARANTOR HEREBY GRANTS TO
AGENT, TO THE EXTENT ASSIGNABLE, AN IRREVOCABLE,

 

105

--------------------------------------------------------------------------------


 


NON-EXCLUSIVE LICENSE (EXERCISABLE AT ANY TIME AN EVENT OF DEFAULT SHALL EXIST
OR HAVE OCCURRED AND FOR SO LONG AS THE SAME IS CONTINUING) WITHOUT PAYMENT OF
ROYALTY OR OTHER COMPENSATION TO ANY BORROWER OR GUARANTOR, TO USE, ASSIGN,
LICENSE OR SUBLICENSE ANY OF THE TRADEMARKS, SERVICE-MARKS, TRADE NAMES,
BUSINESS NAMES, TRADE STYLES, DESIGNS, LOGOS AND OTHER SOURCE OF BUSINESS
IDENTIFIERS AND OTHER INTELLECTUAL PROPERTY AND GENERAL INTANGIBLES NOW OWNED OR
HEREAFTER ACQUIRED BY ANY BORROWER OR GUARANTOR, WHEREVER THE SAME MAYBE
LOCATED, INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH ANY
OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER PROGRAMS
USED FOR THE COMPILATION OR PRINTOUT THEREOF.


 


(G)                   AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND
IS CONTINUING, AGENT MAY APPLY THE CASH PROCEEDS OF COLLATERAL ACTUALLY RECEIVED
BY AGENT FROM ANY SALE, LEASE, FORECLOSURE OR OTHER DISPOSITION OF THE
COLLATERAL TO PAYMENT OF THE OBLIGATIONS, IN WHOLE OR IN PART AND IN ACCORDANCE
WITH THE TERMS HEREOF, WHETHER OR NOT THEN DUE OR MAY HOLD SUCH PROCEEDS AS CASH
COLLATERAL FOR THE OBLIGATIONS.  BORROWERS AND GUARANTORS SHALL REMAIN LIABLE TO
AGENT AND LENDERS FOR THE PAYMENT OF ANY DEFICIENCY WITH INTEREST AT THE HIGHEST
RATE PROVIDED FOR HEREIN AND ALL COSTS AND EXPENSES OF COLLECTION OR
ENFORCEMENT, INCLUDING ATTORNEYS’ FEES AND EXPENSES.


 


(H)                   WITHOUT LIMITING THE FOREGOING, UPON THE OCCURRENCE OF A
DEFAULT OR AN EVENT OF DEFAULT, (I) AGENT AND LENDERS MAY, AT AGENT’S OPTION,
AND UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AT THE DIRECTION OF THE REQUIRED
LENDERS, AGENT AND LENDERS SHALL, WITHOUT NOTICE, (A) CEASE MAKING LOANS OR
ARRANGING FOR LETTERS OF CREDIT OR REDUCE THE LENDING FORMULAS OR AMOUNTS OF
LOANS AND LETTERS OF CREDIT AVAILABLE TO BORROWERS AND/OR (B) TERMINATE ANY
PROVISION OF THIS AGREEMENT PROVIDING FOR ANY FUTURE LOANS TO BE MADE BY AGENT
AND LENDERS OR LETTERS OF CREDIT TO BE ISSUED BY AN ISSUING BANK AND (II) AGENT
MAY, AT ITS OPTION, ESTABLISH SUCH RESERVES AS AGENT DETERMINES, WITHOUT
LIMITATION OR RESTRICTION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN.


 


SECTION 11.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW


 


11.1  GOVERNING LAW; CHOICE OF FORUM; SERVICE OF PROCESS; JURY TRIAL WAIVER.


 


(A)                    THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND THE OTHER FINANCING AGREEMENTS (EXCEPT AS OTHERWISE PROVIDED
THEREIN) AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES
HERETO, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS
OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF ILLINOIS.


 


(B)                   BORROWERS, GUARANTORS, AGENT, LENDERS AND EACH ISSUING
BANK IRREVOCABLY CONSENT AND SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
CIRCUIT COURT OF COOK COUNTY, ILLINOIS AND THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF ILLINOIS, WHICHEVER AGENT MAY ELECT, AND WAIVE ANY
OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION
INSTITUTED THEREIN ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED

 

106

--------------------------------------------------------------------------------


 


HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND AGREE THAT ANY DISPUTE WITH
RESPECT TO ANY SUCH MATTERS SHALL BE HEARD ONLY IN THE COURTS DESCRIBED ABOVE
(EXCEPT THAT AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY BORROWER OR GUARANTOR OR ITS OR THEIR PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST
ANY BORROWER OR GUARANTOR OR ITS OR THEIR PROPERTY).


 


(C)                    EACH BORROWER AND GUARANTOR HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO ITS
ADDRESS SET FORTH HEREIN AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS, OR,
AT AGENT’S OPTION, BY SERVICE UPON ANY BORROWER OR GUARANTOR (OR ADMINISTRATIVE
BORROWER ON BEHALF OF SUCH BORROWER OR GUARANTOR) IN ANY OTHER MANNER PROVIDED
UNDER THE RULES OF ANY SUCH COURTS.  WITHIN THIRTY (30) DAYS AFTER SUCH SERVICE,
SUCH BORROWER OR GUARANTOR SHALL APPEAR IN ANSWER TO SUCH PROCESS, FAILING WHICH
SUCH BORROWER OR GUARANTOR SHALL BE DEEMED IN DEFAULT AND JUDGMENT MAY BE
ENTERED BY AGENT AGAINST SUCH BORROWER OR GUARANTOR FOR THE AMOUNT OF THE CLAIM
AND OTHER RELIEF REQUESTED.


 


(D)                   BORROWERS, GUARANTORS, AGENT, LENDERS AND EACH ISSUING
BANK EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWERS, GUARANTORS, AGENT, LENDERS AND ANY ISSUING BANK EACH
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY
GUARANTOR, AGENT, ANY LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 


(E)                    AGENT AND SECURED PARTIES SHALL NOT HAVE ANY LIABILITY TO
ANY BORROWER OR GUARANTOR (WHETHER IN TORT, CONTRACT, EQUITY OR OTHERWISE) FOR
LOSSES SUFFERED BY SUCH BORROWER OR GUARANTOR IN CONNECTION WITH, ARISING OUT
OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR RELATIONSHIPS CONTEMPLATED BY
THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION HEREWITH,
UNLESS IT IS DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OR COURT ORDER
BINDING ON AGENT, SUCH LENDER AND ISSUING BANK, THAT THE LOSSES WERE THE RESULT
OF ACTS OR OMISSIONS CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN
ANY SUCH LITIGATION, AGENT, LENDERS AND EACH ISSUING BANK SHALL BE ENTITLED TO
THE BENEFIT OF THE REBUTTABLE PRESUMPTION THAT IT ACTED IN GOOD FAITH AND WITH
THE EXERCISE OF ORDINARY CARE IN THE PERFORMANCE BY IT OF THE TERMS OF THIS
AGREEMENT.  EACH BORROWER AND GUARANTOR:  (I) CERTIFIES THAT NEITHER AGENT, ANY
LENDER, ANY ISSUING BANK NOR ANY REPRESENTATIVE, AGENT OR ATTORNEY ACTING FOR OR
ON BEHALF OF AGENT, ANY

 

107

--------------------------------------------------------------------------------


 


LENDER OR ISSUING BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT,
LENDERS AND EACH ISSUING BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE ANY OF THE WAIVERS PROVIDED FOR IN THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS AND (II) ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING AGREEMENTS, AGENT, LENDERS AND EACH ISSUING BANK ARE
RELYING UPON, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS SET FORTH IN
THIS SECTION 11.1 AND ELSEWHERE HEREIN AND THEREIN.


 


11.2  WAIVER OF NOTICES.  EACH BORROWER AND GUARANTOR HEREBY EXPRESSLY WAIVES
DEMAND, PRESENTMENT, PROTEST AND NOTICE OF PROTEST AND NOTICE OF DISHONOR WITH
RESPECT TO ANY AND ALL INSTRUMENTS AND CHATTEL PAPER, INCLUDED IN OR EVIDENCING
ANY OF THE OBLIGATIONS OR THE COLLATERAL, AND ANY AND ALL OTHER DEMANDS AND
NOTICES OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE OBLIGATIONS, THE
COLLATERAL AND THIS AGREEMENT, EXCEPT SUCH AS ARE EXPRESSLY PROVIDED FOR
HEREIN.  NO NOTICE TO OR DEMAND ON ANY BORROWER OR GUARANTOR WHICH AGENT OR ANY
LENDER MAY ELECT TO GIVE SHALL ENTITLE SUCH BORROWER OR GUARANTOR TO ANY OTHER
OR FURTHER NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.

 


11.3  AMENDMENTS AND WAIVERS.


 


(A)                    NEITHER THIS AGREEMENT NOR ANY OTHER FINANCING AGREEMENT
NOR ANY TERMS HEREOF OR THEREOF MAY BE AMENDED, WAIVED, DISCHARGED OR TERMINATED
UNLESS SUCH AMENDMENT, WAIVER, DISCHARGE OR TERMINATION IS IN WRITING SIGNED BY
AGENT AND THE REQUIRED LENDERS OR AT AGENT’S OPTION, BY AGENT WITH THE
AUTHORIZATION OR CONSENT OF THE REQUIRED LENDERS, AND AS TO AMENDMENTS TO ANY OF
THE FINANCING AGREEMENTS (OTHER THAN WITH RESPECT TO ANY PROVISION OF SECTION 12
HEREOF), BY ANY BORROWER AND SUCH AMENDMENT, WAIVER, DISCHARGER OR TERMINATION
SHALL BE EFFECTIVE AND BINDING AS TO ALL LENDERS AND EACH ISSUING BANK ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; EXCEPT,
THAT, NO SUCH AMENDMENT, WAIVER, DISCHARGE OR TERMINATION SHALL:


 

(I)                       REDUCE THE INTEREST RATE OR ANY FEES OR EXTEND THE
TIME OF PAYMENT OF PRINCIPAL, INTEREST OR ANY FEES OR REDUCE THE PRINCIPAL
AMOUNT OF ANY LOAN OR LETTERS OF CREDIT, IN EACH CASE WITHOUT THE CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY,

 

(II)                    INCREASE THE COMMITMENT OF ANY LENDER OVER THE AMOUNT
THEREOF THEN IN EFFECT OR PROVIDED HEREUNDER, IN EACH CASE WITHOUT THE CONSENT
OF THE LENDER DIRECTLY AFFECTED THEREBY,

 

(III)                 INCREASE THE AMOUNT OF THE MAXIMUM CREDIT WITHOUT THE
CONSENT OF ALL LENDERS (PROVIDED, THAT, THE INCREASE PROVIDED FOR IN SECTION 2.3
HEREOF SHALL NOT BE DEEMED AN INCREASE REQUIRING THE CONSENT OF ANY LENDER) OR
THE LETTER OF CREDIT LIMIT WITHOUT THE CONSENT OF AGENT AND ALL OF LENDERS;

 

(IV)                RELEASE ANY COLLATERAL (EXCEPT AS EXPRESSLY REQUIRED
HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS OR APPLICABLE LAW AND
EXCEPT AS PERMITTED UNDER SECTION 12.11(B) HEREOF), WITHOUT THE CONSENT OF AGENT
AND ALL OF LENDERS,

 

(V)                   REDUCE ANY PERCENTAGE SPECIFIED IN THE DEFINITION OF
REQUIRED LENDERS, WITHOUT THE CONSENT OF AGENT AND ALL OF LENDERS,

 

108

--------------------------------------------------------------------------------


 

(VI)                CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY BORROWER OR
GUARANTOR OF ANY OF THEIR RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, WITHOUT
THE CONSENT OF AGENT AND ALL OF LENDERS,

 

(VII)             AMEND, MODIFY OR WAIVE ANY TERMS OF THIS SECTION 11.3 HEREOF,
WITHOUT THE CONSENT OF AGENT AND ALL OF LENDERS,

 

(VIII)          INCREASE THE AMOUNT OF THE DOLLAR LIMITS IN SECTION 12.8(A) OR
SECTION 12.11(A)(II) HEREOF WITHOUT THE CONSENT OF AGENT AND ALL OF LENDERS; OR

 

(IX)                  INCREASE THE ADVANCE RATES CONSTITUTING PART OF THE
BORROWING BASE (OTHER THAN AS PROVIDED FOR IN THE DEFINITION OF SUCH TERM), OR
AMEND, MODIFY OR WAIVE ANY PROVISIONS OF THE DEFINITION OF THE TERM BORROWING
BASE OR ANY OF THE DEFINED TERMS REFERRED TO IN THE DEFINITION OF THE TERM
BORROWING BASE, IN EACH CASE AS TO ANY OF THE FOREGOING IF THE EFFECT THEREOF
INCREASES THE AMOUNT OF THE BORROWING BASE, WITHOUT THE CONSENT OF AGENT AND ALL
OF LENDERS.

 


(B)                   AGENT, LENDERS AND EACH ISSUING BANK SHALL NOT, BY ANY
ACT, DELAY, OMISSION OR OTHERWISE BE DEEMED TO HAVE EXPRESSLY OR IMPLIEDLY
WAIVED ANY OF ITS OR THEIR RIGHTS, POWERS AND/OR REMEDIES UNLESS SUCH WAIVER
SHALL BE IN WRITING AND SIGNED AS PROVIDED HEREIN.  ANY SUCH WAIVER SHALL BE
ENFORCEABLE ONLY TO THE EXTENT SPECIFICALLY SET FORTH THEREIN.  A WAIVER BY
AGENT, ANY LENDER OR ISSUING BANK OF ANY RIGHT, POWER AND/OR REMEDY ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY SUCH RIGHT, POWER
AND/OR REMEDY WHICH AGENT, ANY LENDER OR ISSUING BANK WOULD OTHERWISE HAVE ON
ANY FUTURE OCCASION, WHETHER SIMILAR IN KIND OR OTHERWISE.


 


(C)                    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 11.3(A) ABOVE, IN CONNECTION WITH ANY AMENDMENT, WAIVER, DISCHARGE OR
TERMINATION, IN THE EVENT THAT ANY LENDER WHOSE CONSENT THERETO IS REQUIRED
SHALL FAIL TO CONSENT OR FAIL TO CONSENT IN A TIMELY MANNER (SUCH LENDER BEING
REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), BUT THE CONSENT OF ANY OTHER
LENDERS TO SUCH AMENDMENT, WAIVER, DISCHARGE OR TERMINATION THAT IS REQUIRED ARE
OBTAINED, IF ANY, THEN WACHOVIA CAPITAL OR ADMINISTRATIVE BORROWER SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, AT ANY TIME THEREAFTER, AND UPON THE EXERCISE
BY WACHOVIA CAPITAL OR ADMINISTRATIVE BORROWER OF SUCH RIGHT, SUCH
NON-CONSENTING LENDER SHALL HAVE THE OBLIGATION, TO SELL, ASSIGN AND TRANSFER TO
WACHOVIA CAPITAL OR SUCH ELIGIBLE TRANSFEREE AS WACHOVIA CAPITAL MAY SPECIFY,
THE COMMITMENT OF SUCH NON-CONSENTING LENDER AND ALL RIGHTS AND INTERESTS OF
SUCH NON-CONSENTING LENDER PURSUANT THERETO.  WACHOVIA CAPITAL SHALL PROVIDE THE
NON-CONSENTING LENDER WITH PRIOR WRITTEN NOTICE OF ITS INTENT TO EXERCISE ITS
RIGHT UNDER THIS SECTION (OR IF WACHOVIA CAPITAL DOES NOT EXERCISE SUCH RIGHT,
ADMINISTRATIVE BORROWER SHALL PROVIDE AGENT AND THE NON-CONSENTING LENDER WITH
PRIOR WRITTEN NOTICE OF ITS INTENT TO EXERCISE ITS RIGHT UNDER THIS SECTION),
WHICH NOTICE SHALL SPECIFY THE DATE ON WHICH SUCH PURCHASE AND SALE SHALL
OCCUR.  SUCH PURCHASE AND SALE SHALL BE PURSUANT TO THE TERMS OF AN ASSIGNMENT
AND ACCEPTANCE (WHETHER OR NOT EXECUTED BY THE NON-CONSENTING LENDER), EXCEPT
THAT ON THE DATE OF SUCH PURCHASE AND SALE, WACHOVIA CAPITAL, OR SUCH ELIGIBLE
TRANSFEREE SPECIFIED BY WACHOVIA CAPITAL SHALL PAY TO THE NON-CONSENTING LENDER
(EXCEPT AS WACHOVIA CAPITAL AND SUCH NON-CONSENTING LENDER MAY OTHERWISE AGREE)
THE AMOUNT EQUAL TO: (I) THE PRINCIPAL BALANCE OF THE LOANS HELD BY THE
NON-CONSENTING LENDER OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE BUSINESS
DAY IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF SUCH PURCHASE AND SALE, PLUS
(II) AMOUNTS ACCRUED AND UNPAID IN

 

109

--------------------------------------------------------------------------------


 


RESPECT OF INTEREST AND FEES PAYABLE TO THE NON-CONSENTING LENDER TO THE
EFFECTIVE DATE OF THE PURCHASE (BUT IN NO EVENT SHALL THE NON-CONSENTING LENDER
BE DEEMED ENTITLED TO ANY EARLY TERMINATION FEE).  SUCH PURCHASE AND SALE SHALL
BE EFFECTIVE ON THE DATE OF THE PAYMENT OF SUCH AMOUNT TO THE NON-CONSENTING
LENDER AND THE COMMITMENT OF THE NON-CONSENTING LENDER SHALL TERMINATE ON SUCH
DATE.


 


(D)                   THE CONSENT OF AGENT SHALL BE REQUIRED FOR ANY AMENDMENT,
WAIVER OR CONSENT AFFECTING THE RIGHTS OR DUTIES OF AGENT HEREUNDER OR UNDER ANY
OF THE OTHER FINANCING AGREEMENTS, IN ADDITION TO THE CONSENT OF THE LENDERS
OTHERWISE REQUIRED BY THIS SECTION AND THE EXERCISE BY AGENT OF ANY OF ITS
RIGHTS HEREUNDER WITH RESPECT TO RESERVES OR ELIGIBLE ACCOUNTS OR ELIGIBLE
INVENTORY SHALL NOT BE DEEMED AN AMENDMENT TO THE ADVANCE RATES PROVIDED FOR IN
THIS SECTION 11.3.  THE CONSENT OF AN ISSUING BANK SHALL BE REQUIRED FOR ANY
AMENDMENT, WAIVER OR CONSENT AFFECTING THE RIGHTS OR DUTIES OF SUCH ISSUING BANK
HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS, IN ADDITION TO THE
CONSENT OF THE LENDERS OTHERWISE REQUIRED BY THIS SECTION, PROVIDED, THAT, THE
CONSENT OF ANY ISSUING BANK SHALL NOT BE REQUIRED FOR ANY OTHER AMENDMENTS,
WAIVERS OR CONSENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 11.3(A) ABOVE, (I) IN THE EVENT THAT AGENT SHALL AGREE THAT ANY ITEMS
OTHERWISE REQUIRED TO BE DELIVERED TO AGENT AS A CONDITION OF THE INITIAL LOANS
AND LETTERS OF CREDIT HEREUNDER MAY BE DELIVERED AFTER THE DATE HEREOF, AGENT
MAY, IN ITS DISCRETION, AGREE TO EXTEND THE DATE FOR DELIVERY OF SUCH ITEMS OR
TAKE SUCH OTHER ACTION AS AGENT MAY DEEM APPROPRIATE AS A RESULT OF THE FAILURE
TO RECEIVE SUCH ITEMS AS AGENT MAY DETERMINE OR MAY WAIVE ANY EVENT OF DEFAULT
AS A RESULT OF THE FAILURE TO RECEIVE SUCH ITEMS, IN EACH CASE WITHOUT THE
CONSENT OF ANY LENDER AND (II) AGENT MAY CONSENT TO ANY CHANGE IN THE TYPE OF
ORGANIZATION, JURISDICTION OF ORGANIZATION OR OTHER LEGAL STRUCTURE OF ANY
BORROWER, GUARANTOR OR ANY OF THEIR SUBSIDIARIES AND AMEND THE TERMS HEREOF OR
OF ANY OF THE OTHER FINANCING AGREEMENTS AS MAY BE NECESSARY OR DESIRABLE TO
REFLECT ANY SUCH CHANGE, IN EACH CASE WITHOUT THE APPROVAL OF ANY LENDER.


 


(E)                    THE CONSENT OF AGENT AND ANY BANK PRODUCT PROVIDER THAT
IS PROVIDING BANK PRODUCTS AND HAS OUTSTANDING ANY SUCH BANK PRODUCTS AT SUCH
TIME THAT ARE SECURED HEREUNDER SHALL BE REQUIRED FOR ANY AMENDMENT TO THE
PRIORITY OF PAYMENT OF OBLIGATIONS ARISING UNDER OR PURSUANT TO ANY HEDGE
AGREEMENTS OF A BORROWER OR GUARANTOR OR OTHER BANK PRODUCTS AS SET FORTH IN
SECTION 6.4(A) HEREOF.


 


11.4  WAIVER OF COUNTERCLAIMS.  EACH BORROWER AND GUARANTOR WAIVES ALL RIGHTS TO
INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY NATURE (OTHER
THEN COMPULSORY COUNTERCLAIMS) IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT, THE OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR
RELATING HERETO OR THERETO.

 


11.5  INDEMNIFICATION.  EACH BORROWER AND GUARANTOR SHALL, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD AGENT, EACH LENDER AND ISSUING BANK, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ADVISORS AND COUNSEL AND
THEIR RESPECTIVE AFFILIATES (EACH SUCH PERSON BEING AN “INDEMNITEE”), HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY OF THEM IN CONNECTION WITH ANY LITIGATION, INVESTIGATION,
CLAIM OR PROCEEDING COMMENCED OR THREATENED RELATED TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF
THIS AGREEMENT, ANY OTHER FINANCING AGREEMENTS, OR ANY UNDERTAKING OR PROCEEDING
RELATED TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY

 

110

--------------------------------------------------------------------------------


 


ACT, OMISSION, EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO, INCLUDING
AMOUNTS PAID IN SETTLEMENT, COURT COSTS, AND THE FEES AND EXPENSES OF COUNSEL
EXCEPT THAT BORROWERS AND GUARANTORS SHALL NOT HAVE ANY OBLIGATION UNDER THIS
SECTION 11.5 TO INDEMNIFY AN INDEMNITEE WITH RESPECT TO A MATTER COVERED HEREBY
RESULTING FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE AS
DETERMINED PURSUANT TO A FINAL, NON-APPEALABLE ORDER OF A COURT OF COMPETENT
JURISDICTION (BUT WITHOUT LIMITING THE OBLIGATIONS OF BORROWERS OR GUARANTORS AS
TO ANY OTHER INDEMNITEE).   TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, PAY
AND HOLD HARMLESS SET FORTH IN THIS SECTION MAY BE UNENFORCEABLE BECAUSE IT
VIOLATES ANY LAW OR PUBLIC POLICY, BORROWERS AND GUARANTORS SHALL PAY THE
MAXIMUM PORTION WHICH IT IS PERMITTED TO PAY UNDER APPLICABLE LAW TO AGENT AND
LENDERS IN SATISFACTION OF INDEMNIFIED MATTERS UNDER THIS SECTION.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, NO BORROWER OR GUARANTOR SHALL ASSERT, AND
EACH BORROWER AND GUARANTOR HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON
ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
UNDERTAKING OR TRANSACTION CONTEMPLATED HEREBY.  NO INDEMNITEE REFERRED TO ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE UPON DEMAND. THE FOREGOING INDEMNITY SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND THE TERMINATION OR NON-RENEWAL OF THIS AGREEMENT.

 


11.6  CURRENCY INDEMNITY.  IF, FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY
COURT IN ANY JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS, IT BECOMES NECESSARY TO CONVERT INTO THE CURRENCY OF SUCH
JURISDICTION (THE “JUDGMENT CURRENCY”) ANY AMOUNT DUE UNDER THIS AGREEMENT OR
UNDER ANY OF THE OTHER FINANCING AGREEMENTS IN ANY CURRENCY OTHER THAN THE
JUDGMENT CURRENCY (THE “CURRENCY DUE”), THEN CONVERSION SHALL BE MADE AT THE
EXCHANGE RATE AT WHICH AGENT IS ABLE, ON THE RELEVANT DATE, TO PURCHASE THE
CURRENCY DUE WITH THE JUDGMENT CURRENCY PREVAILING ON THE BUSINESS DAY BEFORE
THE DAY ON WHICH JUDGMENT IS GIVEN.  IN THE EVENT THAT THERE IS A CHANGE IN THE
RATE OF EXCHANGE RATE PREVAILING BETWEEN THE BUSINESS DAY BEFORE THE DAY ON
WHICH THE JUDGMENT IS GIVEN AND THE DATE OF RECEIPT BY AGENT OF THE AMOUNT DUE,
BORROWERS WILL, ON THE DATE OF RECEIPT BY AGENT, PAY SUCH ADDITIONAL AMOUNTS, IF
ANY, OR BE ENTITLED TO RECEIVE REIMBURSEMENT OF SUCH AMOUNT, IF ANY, AS MAY BE
NECESSARY TO ENSURE THAT THE AMOUNT RECEIVED BY AGENT ON SUCH DATE IS THE AMOUNT
IN THE JUDGMENT CURRENCY WHICH WHEN CONVERTED AT THE RATE OF EXCHANGE PREVAILING
ON THE DATE OF RECEIPT BY AGENT IS THE AMOUNT THEN DUE UNDER THIS AGREEMENT OR
SUCH OTHER OF THE FINANCING AGREEMENTS IN THE CURRENCY DUE.  IF THE AMOUNT OF
THE CURRENCY DUE WHICH AGENT IS ABLE TO PURCHASE IS LESS THAN THE AMOUNT OF THE
CURRENCY DUE ORIGINALLY DUE TO IT, BORROWERS SHALL INDEMNIFY AND SAVE AGENT
HARMLESS FROM AND AGAINST LOSS OR DAMAGE ARISING AS A RESULT OF SUCH
DEFICIENCY.  THE INDEMNITY CONTAINED HEREIN SHALL CONSTITUTE AN OBLIGATION
SEPARATE AND INDEPENDENT FROM THE OTHER OBLIGATIONS CONTAINED IN THIS AGREEMENT
AND THE OTHER FINANCING AGREEMENTS, SHALL GIVE RISE TO A SEPARATE AND
INDEPENDENT CAUSE OF ACTION, SHALL APPLY IRRESPECTIVE OF ANY INDULGENCE GRANTED
BY AGENT FROM TIME TO TIME AND SHALL CONTINUE IN FULL FORCE AND EFFECT
NOTWITHSTANDING ANY JUDGMENT OR ORDER FOR A LIQUIDATED SUM IN RESPECT OF AN
AMOUNT DUE UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
UNDER ANY JUDGMENT OR ORDER.

 

111

--------------------------------------------------------------------------------


 


SECTION 12.  THE AGENT


 


12.1  APPOINTMENT, POWERS AND IMMUNITIES.  EACH SECURED PARTY IRREVOCABLY
DESIGNATES, APPOINTS AND AUTHORIZES WACHOVIA CAPITAL TO ACT AS AGENT HEREUNDER
AND UNDER THE OTHER FINANCING AGREEMENTS WITH SUCH POWERS AS ARE SPECIFICALLY
DELEGATED TO AGENT BY THE TERMS OF THIS AGREEMENT AND OF THE OTHER FINANCING
AGREEMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  AGENT (A) SHALL HAVE NO DUTIES OR RESPONSIBILITIES EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE OTHER FINANCING AGREEMENTS, AND
SHALL NOT BY REASON OF THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT BE A
TRUSTEE OR FIDUCIARY FOR ANY SECURED PARTY; (B) SHALL NOT BE RESPONSIBLE TO
SECURED PARTIES FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES
CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER FINANCING AGREEMENTS, OR IN
ANY CERTIFICATE OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY
ANY OF THEM UNDER, THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT, OR FOR THE
VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR ANY OTHER DOCUMENT REFERRED
TO OR PROVIDED FOR HEREIN OR THEREIN OR FOR ANY FAILURE BY ANY BORROWER OR ANY
GUARANTOR OR ANY OTHER PERSON TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR
THEREUNDER; AND (C) SHALL NOT BE RESPONSIBLE TO SECURED PARTIES FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY IT HEREUNDER OR UNDER ANY OTHER FINANCING
AGREEMENT OR UNDER ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR
HEREIN OR THEREIN OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT FOR ITS OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  AGENT MAY EMPLOY AGENTS AND
ATTORNEYS IN FACT AND SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT
OF ANY SUCH AGENTS OR ATTORNEYS IN FACT SELECTED BY IT IN GOOD FAITH.  AGENT MAY
DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE HOLDER THEREOF FOR ALL PURPOSES
HEREOF UNLESS AND UNTIL THE ASSIGNMENT THEREOF PURSUANT TO AN AGREEMENT (IF AND
TO THE EXTENT PERMITTED HEREIN) IN FORM AND SUBSTANCE SATISFACTORY TO AGENT
SHALL HAVE BEEN DELIVERED TO AND ACKNOWLEDGED BY AGENT.

 


12.2  RELIANCE BY AGENT.  AGENT SHALL BE ENTITLED TO RELY UPON ANY
CERTIFICATION, NOTICE OR OTHER COMMUNICATION (INCLUDING ANY THEREOF BY
TELEPHONE, TELECOPY, TELEX, TELEGRAM OR CABLE) BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED OR SENT BY OR ON BEHALF OF THE PROPER PERSON OR
PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY AGENT.  AS TO ANY MATTERS NOT
EXPRESSLY PROVIDED FOR BY THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT, AGENT
SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING,
HEREUNDER OR THEREUNDER IN ACCORDANCE WITH INSTRUCTIONS GIVEN BY THE REQUIRED
LENDERS OR ALL OF LENDERS AS IS REQUIRED IN SUCH CIRCUMSTANCE, AND SUCH
INSTRUCTIONS OF SUCH AGENTS AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT
THERETO SHALL BE BINDING ON ALL LENDERS.

 


12.3  EVENTS OF DEFAULT.


 


(A)                    AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF
THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT OR OTHER FAILURE OF A
CONDITION PRECEDENT TO THE LOANS AND LETTERS OF CREDIT HEREUNDER, UNLESS AND
UNTIL AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER, OR BORROWER SPECIFYING
SUCH EVENT OF DEFAULT OR ANY UNFULFILLED CONDITION PRECEDENT, AND STATING THAT
SUCH NOTICE IS A “NOTICE OF DEFAULT OR FAILURE OF CONDITION”.  IN THE EVENT THAT
AGENT RECEIVES SUCH A NOTICE OF DEFAULT OR FAILURE OF CONDITION, AGENT SHALL
GIVE PROMPT NOTICE THEREOF TO THE LENDERS.  AGENT SHALL (SUBJECT TO
SECTION 12.7) TAKE SUCH ACTION WITH RESPECT TO ANY SUCH EVENT OF

 

112

--------------------------------------------------------------------------------


 


DEFAULT OR FAILURE OF CONDITION PRECEDENT AS SHALL BE DIRECTED BY THE REQUIRED
LENDERS TO THE EXTENT PROVIDED FOR HEREIN; PROVIDED, THAT, UNLESS AND UNTIL
AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, AGENT MAY (BUT SHALL NOT BE OBLIGATED
TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO OR BY
REASON OF SUCH EVENT OF DEFAULT OR FAILURE OF CONDITION PRECEDENT, AS IT SHALL
DEEM ADVISABLE IN THE BEST INTEREST OF LENDERS.  WITHOUT LIMITING THE FOREGOING,
AND NOTWITHSTANDING THE EXISTENCE OR OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT OR ANY OTHER FAILURE TO SATISFY ANY OF THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 4 OF THIS AGREEMENT TO THE CONTRARY, UNLESS AND UNTIL OTHERWISE
DIRECTED BY THE REQUIRED LENDERS, AGENT MAY, BUT SHALL HAVE NO OBLIGATION TO,
CONTINUE TO MAKE LOANS AND AN ISSUING BANK MAY, BUT SHALL HAVE NO OBLIGATION TO,
ISSUE OR CAUSE TO BE ISSUED ANY LETTER OF CREDIT FOR THE RATABLE ACCOUNT AND
RISK OF LENDERS FROM TIME TO TIME IF AGENT BELIEVES MAKING SUCH LOANS OR ISSUING
OR CAUSING TO BE ISSUED SUCH LETTER OF CREDIT IS IN THE BEST INTERESTS OF
LENDERS.


 


(B)                   EXCEPT WITH THE PRIOR WRITTEN CONSENT OF AGENT, NO SECURED
PARTY MAY ASSERT OR EXERCISE ANY ENFORCEMENT RIGHT OR REMEDY IN RESPECT OF THE
LOANS, LETTER OF CREDIT OBLIGATIONS OR OTHER OBLIGATIONS, AS AGAINST ANY
BORROWER OR GUARANTOR OR ANY OF THE COLLATERAL OR OTHER PROPERTY OF ANY BORROWER
OR GUARANTOR.


 


12.4  WACHOVIA CAPITAL IN ITS INDIVIDUAL CAPACITY.  WITH RESPECT TO ITS
COMMITMENT AND THE LOANS MADE AND LETTERS OF CREDIT ISSUED OR CAUSED TO BE
ISSUED BY IT (AND ANY SUCCESSOR ACTING AS AGENT), SO LONG AS WACHOVIA CAPITAL
SHALL BE A LENDER HEREUNDER, IT SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER
AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT ACTING AS
AGENT, AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS THE CONTEXT OTHERWISE
INDICATES, INCLUDE WACHOVIA CAPITAL IN ITS INDIVIDUAL CAPACITY AS LENDER
HEREUNDER.  WACHOVIA CAPITAL (AND ANY SUCCESSOR ACTING AS AGENT) AND ITS
AFFILIATES MAY (WITHOUT HAVING TO ACCOUNT THEREFOR TO ANY LENDER) LEND MONEY TO,
MAKE INVESTMENTS IN AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH BORROWERS
(AND ANY OF ITS SUBSIDIARIES OR AFFILIATES) AS IF IT WERE NOT ACTING AS AGENT,
AND WACHOVIA CAPITAL AND ITS AFFILIATES MAY ACCEPT FEES AND OTHER CONSIDERATION
FROM ANY BORROWER OR GUARANTOR AND ANY OF ITS SUBSIDIARIES AND AFFILIATES FOR
SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS.

 


12.5  INDEMNIFICATION.  LENDERS AGREE TO INDEMNIFY AGENT AND EACH ISSUING BANK
(TO THE EXTENT NOT REIMBURSED BY BORROWERS HEREUNDER AND WITHOUT LIMITING ANY
OBLIGATIONS OF BORROWERS HEREUNDER) RATABLY, IN ACCORDANCE WITH THEIR PRO RATA
SHARES, FOR ANY AND ALL CLAIMS OF ANY KIND AND NATURE WHATSOEVER THAT MAY BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AGENT (INCLUDING BY ANY LENDER)
ARISING OUT OF OR BY REASON OF ANY INVESTIGATION IN OR IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR ANY OTHER
DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE COSTS AND EXPENSES THAT AGENT IS
OBLIGATED TO PAY HEREUNDER) OR THE ENFORCEMENT OF ANY OF THE TERMS HEREOF OR
THEREOF OR OF ANY SUCH OTHER DOCUMENTS, PROVIDED, THAT, NO LENDER SHALL BE
LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT IT ARISES FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY TO BE INDEMNIFIED AS DETERMINED BY
A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  THE
FOREGOING INDEMNITY SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND THE
TERMINATION OR NON-RENEWAL OF THIS AGREEMENT.

 

113

--------------------------------------------------------------------------------


 


12.6  NON-RELIANCE ON AGENT AND OTHER LENDERS; SECURITIZATION INTERCREDITOR
AGREEMENT.


 


(A)                    EACH SECURED PARTY AGREES THAT IT HAS, INDEPENDENTLY AND
WITHOUT RELIANCE ON AGENT OR ANY OTHER SECURED PARTY, AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT
ANALYSIS OF BORROWERS AND GUARANTORS AND HAS MADE ITS OWN DECISION TO ENTER INTO
THIS AGREEMENT AND THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT
OR ANY OTHER SECURED PARTY, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN ANALYSIS AND
DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS.  AGENT SHALL NOT BE REQUIRED TO KEEP ITSELF INFORMED
AS TO THE PERFORMANCE OR OBSERVANCE BY ANY BORROWER OR GUARANTOR OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
OTHER DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR TO INSPECT THE
PROPERTIES OR BOOKS OF ANY BORROWER OR GUARANTOR.  AGENT WILL USE REASONABLE
EFFORTS TO PROVIDE LENDERS WITH ANY INFORMATION RECEIVED BY AGENT FROM ANY
BORROWER OR GUARANTOR WHICH IS REQUIRED TO BE PROVIDED TO LENDERS OR DEEMED TO
BE REQUESTED BY LENDERS HEREUNDER AND WITH A COPY OF ANY NOTICE OF DEFAULT OR
FAILURE OF CONDITION RECEIVED BY AGENT FROM ANY BORROWER OR ANY LENDER;
PROVIDED, THAT, AGENT SHALL NOT BE LIABLE TO ANY LENDER FOR ANY FAILURE TO DO
SO, EXCEPT TO THE EXTENT THAT SUCH FAILURE IS ATTRIBUTABLE TO AGENT’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  EXCEPT FOR NOTICES, REPORTS AND
OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO LENDERS BY AGENT OR DEEMED
REQUESTED BY LENDERS HEREUNDER (INCLUDING THE DOCUMENTS PROVIDED FOR IN
SECTION 12.10 HEREOF), AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO
PROVIDE ANY LENDER WITH ANY OTHER CREDIT OR OTHER INFORMATION CONCERNING THE
AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF ANY BORROWER OR GUARANTOR THAT MAY
COME INTO THE POSSESSION OF AGENT.


 


(B)                   EACH LENDER ACKNOWLEDGES THAT IT HAS RECEIVED AND REVIEWED
A COPY OF THE SECURITIZATION INTERCREDITOR AGREEMENT AND ANY EXHIBITS AND
SCHEDULES THERETO, AUTHORIZES THE EXECUTION AND DELIVERY THEREOF BY AGENT, AND
AGREES WITH EFFECT ON THE DATE HEREOF TO BE BOUND IN ALL RESPECTS BY THE TERMS
OF THE SECURITIZATION INTERCREDITOR AGREEMENT AND OBLIGATED TO PERFORM ANY AND
ALL OBLIGATIONS OF AGENT THEREUNDER, AS IF A DIRECT SIGNATORY PARTY THERETO.


 


12.7  FAILURE TO ACT.  EXCEPT FOR ACTION EXPRESSLY REQUIRED OF AGENT HEREUNDER
AND UNDER THE OTHER FINANCING AGREEMENTS, AGENT SHALL IN ALL CASES BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO ACT HEREUNDER AND THEREUNDER UNLESS IT SHALL
RECEIVE FURTHER ASSURANCES TO ITS SATISFACTION FROM LENDERS OF THEIR
INDEMNIFICATION OBLIGATIONS UNDER SECTION 12.5 HEREOF AGAINST ANY AND ALL
LIABILITY AND EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.

 


12.8  ADDITIONAL LOANS.  AGENT AND SWING LINE LENDER (OR AGENT ON BEHALF OF
SWING LINE LENDER) SHALL NOT MAKE ANY LOANS OR AN ISSUING BANK PROVIDE ANY
LETTER OF CREDIT TO ANY BORROWER ON BEHALF OF LENDERS INTENTIONALLY AND WITH
ACTUAL KNOWLEDGE THAT SUCH LOANS OR LETTER OF CREDIT WOULD CAUSE THE AGGREGATE
AMOUNT OF THE TOTAL OUTSTANDING LOANS AND LETTERS OF CREDIT TO EXCEED THE
BORROWING BASE, WITHOUT THE PRIOR CONSENT OF ALL LENDERS, EXCEPT, THAT, AGENT
MAY MAKE SUCH ADDITIONAL REVOLVING LOANS OR AN ISSUING BANK MAY PROVIDE SUCH
ADDITIONAL LETTER OF CREDIT ON BEHALF OF LENDERS, INTENTIONALLY AND WITH ACTUAL
KNOWLEDGE THAT SUCH REVOLVING LOANS OR LETTER OF CREDIT WILL CAUSE THE TOTAL
OUTSTANDING LOANS AND LETTERS OF CREDIT TO EXCEED THE BORROWING BASE, AS AGENT
MAY DEEM NECESSARY OR ADVISABLE IN ITS DISCRETION, PROVIDED, THAT: (A) THE TOTAL
PRINCIPAL AMOUNT OF THE ADDITIONAL REVOLVING LOANS OR ADDITIONAL LETTERS OF
CREDIT TO ANY BORROWER WHICH AGENT MAY MAKE OR PROVIDE AFTER OBTAINING SUCH
ACTUAL KNOWLEDGE THAT THE

 

114

--------------------------------------------------------------------------------


 


AGGREGATE PRINCIPAL AMOUNT OF THE LOANS EQUAL OR EXCEED THE BORROWING BASES OF
BORROWERS, PLUS THE AMOUNT OF SPECIAL AGENT ADVANCES MADE PURSUANT TO
SECTION 12.11(A)(II) HEREOF THEN OUTSTANDING, SHALL NOT EXCEED THE AGGREGATE
AMOUNT OF $25,000,000 AND SHALL NOT CAUSE THE TOTAL PRINCIPAL AMOUNT OF THE
LOANS AND LETTERS OF CREDIT TO EXCEED THE MAXIMUM CREDIT AND (B) NO SUCH
ADDITIONAL REVOLVING LOAN OR LETTER OF CREDIT SHALL BE OUTSTANDING MORE THAN
NINETY (90) DAYS AFTER THE DATE SUCH ADDITIONAL REVOLVING LOAN OR LETTER OF
CREDIT IS MADE OR ISSUED (AS THE CASE MAY BE), EXCEPT AS THE REQUIRED LENDERS
MAY OTHERWISE AGREE.  EACH LENDER SHALL BE OBLIGATED TO PAY AGENT THE AMOUNT OF
ITS PRO RATA SHARE OF ANY SUCH ADDITIONAL REVOLVING LOANS OR LETTERS OF CREDIT.

 


12.9  CONCERNING THE COLLATERAL AND THE RELATED FINANCING AGREEMENTS.  EACH
SECURED PARTY AUTHORIZES AND DIRECTS AGENT TO ENTER INTO THIS AGREEMENT AND THE
OTHER FINANCING AGREEMENTS.  EACH SECURED PARTY AGREES THAT ANY ACTION TAKEN BY
AGENT OR REQUIRED LENDERS (OR SUCH GREATER PERCENTAGE AS MAY BE REQUIRED
HEREUNDER) IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR THE OTHER FINANCING
AGREEMENTS AND THE EXERCISE BY AGENT OR REQUIRED LENDERS (OR SUCH GREATER
PERCENTAGE AS MAY BE REQUIRED HEREUNDER) OF THEIR RESPECTIVE POWERS SET FORTH
THEREIN OR HEREIN, TOGETHER WITH SUCH OTHER POWERS THAT ARE REASONABLY
INCIDENTAL THERETO, SHALL BE BINDING UPON ALL SECURED PARTIES.

 


12.10  FIELD AUDIT, EXAMINATION REPORTS AND OTHER INFORMATION; DISCLAIMER BY
LENDERS.  BY SIGNING THIS AGREEMENT, EACH LENDER:


 


(A)                    IS DEEMED TO HAVE REQUESTED THAT AGENT FURNISH SUCH
LENDER (AND AGENT AGREES THAT IT WILL FURNISH TO SUCH LENDER), PROMPTLY AFTER IT
BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR EXAMINATION REPORT AND REPORT
WITH RESPECT TO THE BORROWING BASE PREPARED OR RECEIVED BY AGENT (EACH FIELD
AUDIT OR EXAMINATION REPORT AND REPORT WITH RESPECT TO THE BORROWING BASE BEING
REFERRED TO HEREIN AS A “REPORT” AND COLLECTIVELY, “REPORTS”), APPRAISALS WITH
RESPECT TO THE COLLATERAL AND FINANCIAL STATEMENTS WITH RESPECT TO PARENT AND
ITS SUBSIDIARIES RECEIVED BY AGENT;


 


(B)                   EXPRESSLY AGREES AND ACKNOWLEDGES THAT AGENT (I) DOES NOT
MAKE ANY REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT, APPRAISAL
OR FINANCIAL STATEMENT OR (II) SHALL NOT BE LIABLE FOR ANY INFORMATION CONTAINED
IN ANY REPORT, APPRAISAL OR FINANCIAL STATEMENT;


 


(C)                    EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE
NOT COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT AGENT OR ANY OTHER PARTY
PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION
REGARDING BORROWERS AND GUARANTORS AND WILL RELY SIGNIFICANTLY UPON BORROWERS’
AND GUARANTORS’ BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF BORROWERS’
AND GUARANTORS’ PERSONNEL; AND


 


(D)                   AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND STRICTLY FOR
ITS INTERNAL USE IN ACCORDANCE WITH THE TERMS OF SECTION 13.5 HEREOF, AND NOT TO
DISTRIBUTE OR USE ANY REPORT IN ANY OTHER MANNER.


 


12.11  COLLATERAL MATTERS.


 


(A)                    AGENT MAY, AT ITS OPTION, FROM TIME TO TIME, AT ANY TIME
ON OR AFTER AN EVENT OF DEFAULT AND FOR SO LONG AS THE SAME IS CONTINUING OR
UPON ANY OTHER FAILURE OF A CONDITION

 

115

--------------------------------------------------------------------------------


 


PRECEDENT TO THE LOANS AND LETTERS OF CREDIT HEREUNDER, MAKE SUCH DISBURSEMENTS
AND ADVANCES (“SPECIAL AGENT ADVANCES”) WHICH AGENT, IN ITS SOLE DISCRETION,
(I) DEEMS NECESSARY OR DESIRABLE EITHER TO PRESERVE OR PROTECT THE COLLATERAL OR
ANY PORTION THEREOF OR (II) TO ENHANCE THE LIKELIHOOD OR MAXIMIZE THE AMOUNT OF
REPAYMENT BY BORROWERS AND GUARANTORS OF THE LOANS AND OTHER OBLIGATIONS,
PROVIDED, THAT, (A) THE AGGREGATE PRINCIPAL AMOUNT OF THE SPECIAL AGENT ADVANCES
PURSUANT TO THIS CLAUSE (II) OUTSTANDING AT ANY TIME, PLUS THE THEN OUTSTANDING
PRINCIPAL AMOUNT OF THE ADDITIONAL LOANS AND LETTERS OF CREDIT WHICH AGENT MAY
MAKE OR PROVIDE AS SET FORTH IN SECTION 12.8 HEREOF, SHALL NOT EXCEED
$25,000,000 AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF THE SPECIAL AGENT ADVANCES
PURSUANT TO THIS CLAUSE (II) OUTSTANDING AT ANY TIME, PLUS THE THEN OUTSTANDING
PRINCIPAL AMOUNT OF THE LOANS AND THE LETTER OF CREDIT OBLIGATIONS, SHALL NOT
EXCEED THE MAXIMUM CREDIT, OR (III) TO PAY ANY OTHER AMOUNT CHARGEABLE TO ANY
BORROWER OR GUARANTOR PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS CONSISTING OF (A) COSTS, FEES AND EXPENSES AND
(B) PAYMENTS TO ISSUING BANK IN RESPECT OF ANY LETTER OF CREDIT OBLIGATIONS. 
THE SPECIAL AGENT ADVANCES SHALL BE REPAYABLE ON DEMAND AND TOGETHER WITH ALL
INTEREST THEREON SHALL CONSTITUTE OBLIGATIONS SECURED BY THE COLLATERAL. 
SPECIAL AGENT ADVANCES SHALL NOT CONSTITUTE LOANS BUT SHALL OTHERWISE CONSTITUTE
OBLIGATIONS HEREUNDER.  INTEREST ON SPECIAL AGENT ADVANCES SHALL BE PAYABLE AT
THE INTEREST RATE THEN APPLICABLE TO PRIME RATE LOANS AND SHALL BE PAYABLE ON
DEMAND.  WITHOUT LIMITATION OF ITS OBLIGATIONS PURSUANT TO SECTION 6.11, EACH
LENDER AGREES THAT IT SHALL MAKE AVAILABLE TO AGENT, UPON AGENT’S DEMAND, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF
EACH SUCH SPECIAL AGENT ADVANCE.  IF SUCH FUNDS ARE NOT MADE AVAILABLE TO AGENT
BY SUCH LENDER, SUCH LENDER SHALL BE DEEMED A DEFAULTING LENDER AND AGENT SHALL
BE ENTITLED TO RECOVER SUCH FUNDS, ON DEMAND FROM SUCH LENDER TOGETHER WITH
INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH PAYMENT WAS DUE UNTIL THE DATE
SUCH AMOUNT IS PAID TO AGENT AT THE FEDERAL FUNDS RATE FOR EACH DAY DURING SUCH
PERIOD (AS PUBLISHED BY THE FEDERAL RESERVE BANK OF CHICAGO OR AT AGENT’S OPTION
BASED ON THE ARITHMETIC MEAN DETERMINED BY AGENT OF THE RATES FOR THE LAST
TRANSACTION IN OVERNIGHT FEDERAL FUNDS ARRANGED PRIOR TO 9:00 A.M. (CHICAGO
TIME) ON THAT DAY BY EACH OF THE THREE LEADING BROKERS OF FEDERAL FUNDS
TRANSACTIONS IN CHICAGO SELECTED BY AGENT) AND IF SUCH AMOUNTS ARE NOT PAID
WITHIN THREE (3) DAYS OF AGENT’S DEMAND, AT THE HIGHEST INTEREST RATE PROVIDED
FOR IN SECTION 3.1 HEREOF APPLICABLE TO PRIME RATE LOANS.


 


(B)                   LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION
AND IN ITS DISCRETION TO RELEASE ANY SECURITY INTEREST IN, MORTGAGE OR LIEN
UPON, ANY OF THE COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT
AND SATISFACTION OF ALL OF THE OBLIGATIONS AND DELIVERY OF CASH COLLATERAL TO
THE EXTENT REQUIRED UNDER SECTION 13.1 BELOW, OR (II) CONSTITUTING PROPERTY
BEING SOLD OR DISPOSED OF IF ADMINISTRATIVE BORROWER OR ANY BORROWER OR
GUARANTOR CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE
WITH SECTION 9.7 HEREOF (AND AGENT MAY RELY CONCLUSIVELY ON ANY SUCH
CERTIFICATE, WITHOUT FURTHER INQUIRY), OR (III) CONSTITUTING PROPERTY IN WHICH
ANY BORROWER OR GUARANTOR DID NOT OWN AN INTEREST AT THE TIME THE SECURITY
INTEREST, MORTGAGE OR LIEN WAS GRANTED OR AT ANY TIME THEREAFTER, OR (IV) HAVING
A VALUE IN THE AGGREGATE IN ANY TWELVE (12) MONTH PERIOD OF LESS THAN
$20,000,000, AND TO THE EXTENT AGENT MAY RELEASE ITS SECURITY INTEREST IN AND
LIEN UPON ANY SUCH COLLATERAL PURSUANT TO THE SALE OR OTHER DISPOSITION THEREOF,
SUCH SALE OR OTHER DISPOSITION SHALL BE DEEMED CONSENTED TO BY LENDERS, OR
(V) IF REQUIRED OR PERMITTED UNDER THE TERMS OF ANY OF THE OTHER FINANCING
AGREEMENTS, INCLUDING ANY INTERCREDITOR AGREEMENT, OR (VI) APPROVED, AUTHORIZED
OR RATIFIED IN WRITING BY ALL OF LENDERS.  EXCEPT AS PROVIDED ABOVE, AGENT WILL
NOT RELEASE ANY SECURITY INTEREST IN, MORTGAGE OR LIEN UPON, ANY OF THE
COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF ALL OF LENDERS. UPON
REQUEST BY

 

116

--------------------------------------------------------------------------------


 


AGENT AT ANY TIME, LENDERS WILL PROMPTLY CONFIRM IN WRITING AGENT’S AUTHORITY TO
RELEASE PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION.  IN NO
EVENT SHALL THE CONSENT OR APPROVAL OF AN ISSUING BANK TO ANY RELEASE OF
COLLATERAL BE REQUIRED.  NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO REQUIRE
THE CONSENT OF ANY BANK PRODUCT PROVIDER TO ANY RELEASE OF ANY COLLATERAL OR
TERMINATION OF SECURITY INTERESTS IN ANY COLLATERAL.


 


(C)                    WITHOUT ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT
WITHOUT ANY SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY THE REQUIRED
LENDERS, EACH LENDER AGREES TO CONFIRM IN WRITING, UPON REQUEST BY AGENT, THE
AUTHORITY TO RELEASE COLLATERAL CONFERRED UPON AGENT UNDER THIS SECTION.  AGENT
SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY LENDERS TO) EXECUTE SUCH
DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE OF THE SECURITY INTEREST,
MORTGAGE OR LIENS GRANTED TO AGENT UPON ANY COLLATERAL TO THE EXTENT SET FORTH
ABOVE; PROVIDED, THAT, (I) AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH
DOCUMENT ON TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO LIABILITY OR
CREATE ANY OBLIGATIONS OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH
SECURITY INTEREST, MORTGAGE OR LIENS WITHOUT RECOURSE OR WARRANTY AND (II) SUCH
RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR
ANY SECURITY INTEREST, MORTGAGE OR LIEN UPON (OR OBLIGATIONS OF ANY BORROWER OR
GUARANTOR IN RESPECT OF) THE COLLATERAL RETAINED BY SUCH BORROWER OR GUARANTOR.


 


(D)                   AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY SECURED
PARTY OR ANY OTHER PERSON TO INVESTIGATE, CONFIRM OR ASSURE THAT THE COLLATERAL
EXISTS OR IS OWNED BY ANY BORROWER OR GUARANTOR OR IS CARED FOR, PROTECTED OR
INSURED OR HAS BEEN ENCUMBERED, OR THAT ANY PARTICULAR ITEMS OF COLLATERAL MEET
THE ELIGIBILITY CRITERIA APPLICABLE IN RESPECT OF THE LOANS OR LETTERS OF CREDIT
HEREUNDER, OR WHETHER ANY PARTICULAR RESERVES ARE APPROPRIATE, OR THAT THE LIENS
AND SECURITY INTERESTS GRANTED TO AGENT PURSUANT HERETO OR ANY OF THE FINANCING
AGREEMENTS OR OTHERWISE HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED,
PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR
TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE,
DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT IN THIS AGREEMENT OR IN ANY
OF THE OTHER FINANCING AGREEMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED THERETO,
SUBJECT TO THE OTHER TERMS AND CONDITIONS CONTAINED HEREIN, AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS DISCRETION, GIVEN AGENT’S OWN INTEREST IN
THE COLLATERAL AS A LENDER AND THAT AGENT SHALL HAVE NO DUTY OR LIABILITY
WHATSOEVER TO ANY OTHER LENDER OR ISSUING BANK.


 


12.12  AGENCY FOR PERFECTION.  EACH SECURED PARTY HEREBY APPOINTS AGENT AND EACH
OTHER SECURED PARTY AS AGENT AND BAILEE FOR THE PURPOSE OF PERFECTING THE
SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL OF AGENT IN ASSETS WHICH, IN
ACCORDANCE WITH ARTICLE 9 OF THE UCC CAN BE PERFECTED ONLY BY POSSESSION (OR
WHERE THE SECURITY INTEREST OF A SECURED PARTY WITH POSSESSION HAS PRIORITY OVER
THE SECURITY INTEREST OF ANOTHER SECURED PARTY) AND AGENT AND EACH SECURED PARTY
HEREBY ACKNOWLEDGES THAT IT HOLDS POSSESSION OF ANY SUCH COLLATERAL FOR THE
BENEFIT OF AGENT AS SECURED PARTY.  SHOULD ANY SECURED PARTY OBTAIN POSSESSION
OF ANY SUCH COLLATERAL, SUCH LENDER SHALL NOTIFY AGENT THEREOF, AND, PROMPTLY
UPON AGENT’S REQUEST THEREFOR SHALL DELIVER SUCH COLLATERAL TO AGENT OR IN
ACCORDANCE WITH AGENT’S INSTRUCTIONS.

 


12.13  SUCCESSOR AGENT.  AGENT MAY RESIGN AS AGENT UPON THIRTY (30) DAYS’ NOTICE
TO LENDERS AND PARENT. IF AGENT RESIGNS UNDER THIS AGREEMENT, THE REQUIRED
LENDERS SHALL APPOINT

 

117

--------------------------------------------------------------------------------


 


FROM AMONG THE LENDERS A SUCCESSOR AGENT FOR LENDERS.  IF NO SUCCESSOR AGENT IS
APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE RESIGNATION OF AGENT, AGENT MAY
APPOINT, AFTER CONSULTING WITH LENDERS AND PARENT, A SUCCESSOR AGENT FROM AMONG
LENDERS.  UPON THE ACCEPTANCE BY THE LENDER SO SELECTED OF ITS APPOINTMENT AS
SUCCESSOR AGENT HEREUNDER, SUCH SUCCESSOR AGENT SHALL SUCCEED TO ALL OF THE
RIGHTS, POWERS AND DUTIES OF THE RETIRING AGENT AND THE TERM “AGENT” AS USED
HEREIN AND IN THE OTHER FINANCING AGREEMENTS SHALL MEAN SUCH SUCCESSOR AGENT AND
THE RETIRING AGENT’S APPOINTMENT, POWERS AND DUTIES AS AGENT SHALL BE
TERMINATED.  AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS AGENT, THE
PROVISIONS OF THIS SECTION 12 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED BY IT WHILE IT WAS AGENT UNDER THIS AGREEMENT.  IF NO SUCCESSOR AGENT
HAS ACCEPTED APPOINTMENT AS AGENT BY THE DATE WHICH IS THIRTY (30) DAYS AFTER
THE DATE OF A RETIRING AGENT’S NOTICE OF RESIGNATION, THE RETIRING AGENT’S
RESIGNATION SHALL NONETHELESS THEREUPON BECOME EFFECTIVE AND LENDERS SHALL
PERFORM ALL OF THE DUTIES OF AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED FOR ABOVE.

 


12.14  FAILURE TO RESPOND DEEMED CONSENT.  IN THE EVENT ANY LENDER’S CONSENT IS
REQUIRED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT AND SUCH LENDER DOES NOT
RESPOND TO ANY REQUEST BY AGENT FOR SUCH CONSENT WITHIN TWELVE (12) BUSINESS
DAYS AFTER SUCH REQUEST IS MADE TO SUCH LENDER, SUCH FAILURE TO RESPOND SHALL BE
DEEMED A CONSENT.

 


12.15  LEGAL REPRESENTATION OF AGENT.  IN CONNECTION WITH THE NEGOTIATION,
DRAFTING, AND EXECUTION OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS, OR
IN CONNECTION WITH FUTURE LEGAL REPRESENTATION RELATING TO LOAN ADMINISTRATION,
AMENDMENTS, MODIFICATIONS, WAIVERS, OR ENFORCEMENT OF REMEDIES, OTTERBOURG,
STEINDLER, HOUSTON & ROSEN, P.C. HAS ONLY REPRESENTED AND SHALL ONLY REPRESENT
WACHOVIA IN ITS CAPACITY AS ISSUING BANK AND WACHOVIA CAPITAL IN ITS CAPACITY AS
AGENT AND AS A LENDER.  EACH OTHER LENDER HEREBY ACKNOWLEDGES THAT SUCH FIRM
DOES NOT REPRESENT IT IN CONNECTION WITH ANY SUCH MATTERS.

 


12.16  OTHER AGENT DESIGNATIONS.  AGENT MAY AT ANY TIME AND FROM TIME TO TIME
DETERMINE THAT A LENDER MAY, IN ADDITION, BE A “CO-AGENT”, “SYNDICATION AGENT”,
“DOCUMENTATION AGENT” OR SIMILAR DESIGNATION HEREUNDER AND ENTER INTO AN
AGREEMENT WITH SUCH LENDER TO HAVE IT SO IDENTIFIED FOR PURPOSES OF THIS
AGREEMENT.  ANY SUCH DESIGNATION SHALL BE EFFECTIVE UPON WRITTEN NOTICE BY AGENT
TO ADMINISTRATIVE BORROWER OF ANY SUCH DESIGNATION.  ANY LENDER THAT IS SO
DESIGNATED AS A CO-AGENT, SYNDICATION AGENT, DOCUMENTATION AGENT OR SUCH SIMILAR
DESIGNATION BY AGENT SHALL HAVE NO RIGHT, POWER, OBLIGATION, LIABILITY,
RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OTHER THAN THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING
THE FOREGOING, THE LENDERS SO IDENTIFIED SHALL NOT HAVE OR BE DEEMED TO HAVE ANY
FIDUCIARY RELATIONSHIP WITH ANY LENDER AND NO LENDER SHALL BE DEEMED TO HAVE
RELIED, NOR SHALL ANY LENDER RELY, ON A LENDER SO IDENTIFIED AS A CO-AGENT,
SYNDICATION AGENT, DOCUMENTATION AGENT OR SUCH SIMILAR DESIGNATION IN DECIDING
TO ENTER INTO THIS AGREEMENT OR IN TAKING OR NOT TAKING ACTION HEREUNDER.

 


SECTION 13.  TERM OF AGREEMENT; MISCELLANEOUS


 


13.1  TERM.


 


(A)                    THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL
BECOME EFFECTIVE AS OF THE DATE SET FORTH ON THE FIRST PAGE HEREOF AND SHALL
CONTINUE IN FULL FORCE AND EFFECT FOR A TERM

 

118

--------------------------------------------------------------------------------


 


ENDING ON JUNE 24, 2010 (THE “MATURITY DATE”), UNLESS SOONER TERMINATED PURSUANT
TO THE TERMS HEREOF.   IN ADDITION, BORROWERS MAY TERMINATE THIS AGREEMENT AT
ANY TIME UPON TEN (10) DAYS PRIOR WRITTEN NOTICE TO AGENT (WHICH NOTICE SHALL BE
IRREVOCABLE) AND AGENT MAY, AT ITS OPTION, AND SHALL AT THE DIRECTION OF
REQUIRED LENDERS, TERMINATE THIS AGREEMENT AT ANY TIME ON OR AFTER AN EVENT OF
DEFAULT.  UPON THE MATURITY DATE OR ANY OTHER EFFECTIVE DATE OF TERMINATION OF
THE FINANCING AGREEMENTS, BORROWERS SHALL PAY TO AGENT ALL OUTSTANDING AND
UNPAID OBLIGATIONS AND SHALL FURNISH CASH COLLATERAL TO AGENT (OR AT AGENT’S
OPTION, A LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF BORROWERS AND AT BORROWERS’
EXPENSE, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, BY AN ISSUER ACCEPTABLE TO
AGENT AND PAYABLE TO AGENT AS BENEFICIARY) IN SUCH AMOUNTS AS AGENT DETERMINES
ARE REASONABLY NECESSARY TO SECURE AGENT AND LENDERS FROM LOSS, COST, DAMAGE OR
EXPENSE, INCLUDING ATTORNEYS’ FEES AND EXPENSES, IN CONNECTION WITH ANY
CONTINGENT OBLIGATIONS, INCLUDING ISSUED AND OUTSTANDING LETTER OF CREDIT
OBLIGATIONS AND CHECKS OR OTHER PAYMENTS PROVISIONALLY CREDITED TO THE
OBLIGATIONS AND/OR AS TO WHICH AGENT OR ANY LENDER HAS NOT YET RECEIVED FINAL
AND INDEFEASIBLE PAYMENT (AND INCLUDING ANY CONTINGENT LIABILITY OF AGENT TO ANY
BANK AT WHICH DEPOSIT ACCOUNTS OF BORROWERS AND GUARANTORS ARE MAINTAINED UNDER
ANY DEPOSIT ACCOUNT CONTROL AGREEMENT) AND FOR ANY OF THE OBLIGATIONS ARISING
UNDER OR IN CONNECTION WITH ANY BANK PRODUCTS IN SUCH AMOUNTS AS THE PARTY
PROVIDING SUCH BANK PRODUCTS MAY REQUIRE (UNLESS SUCH OBLIGATIONS ARISING UNDER
OR IN CONNECTION WITH ANY BANK PRODUCTS ARE PAID IN FULL IN CASH AND TERMINATED
IN A MANNER SATISFACTORY TO SUCH OTHER PARTY).  THE AMOUNT OF SUCH CASH
COLLATERAL (OR LETTER OF CREDIT, AS AGENT MAY DETERMINE) AS TO ANY LETTER OF
CREDIT OBLIGATIONS SHALL BE IN THE AMOUNT EQUAL TO ONE HUNDRED TEN (110%)
PERCENT OF THE AMOUNT OF THE LETTER OF CREDIT OBLIGATIONS PLUS THE AMOUNT OF ANY
FEES AND EXPENSES PAYABLE IN CONNECTION THEREWITH THROUGH THE END OF THE LATEST
EXPIRATION DATE OF THE THEN OUTSTANDING LETTERS OF CREDIT.  SUCH PAYMENTS IN
RESPECT OF THE OBLIGATIONS AND CASH COLLATERAL SHALL BE REMITTED BY WIRE
TRANSFER IN FEDERAL FUNDS TO THE AGENT PAYMENT ACCOUNT OR SUCH OTHER BANK
ACCOUNT OF AGENT, AS AGENT MAY, IN ITS DISCRETION, DESIGNATE IN WRITING TO
ADMINISTRATIVE BORROWER FOR SUCH PURPOSE.  INTEREST SHALL BE DUE UNTIL AND
INCLUDING THE NEXT BUSINESS DAY, IF THE AMOUNTS SO PAID BY BORROWERS TO THE
AGENT PAYMENT ACCOUNT OR OTHER BANK ACCOUNT DESIGNATED BY AGENT ARE RECEIVED IN
SUCH BANK ACCOUNT LATER THAN 12:00 NOON, CHICAGO TIME.


 


(B)                   NO TERMINATION OF THE COMMITMENTS, THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS SHALL RELIEVE OR DISCHARGE ANY BORROWER OR
GUARANTOR OF ITS RESPECTIVE DUTIES, OBLIGATIONS AND COVENANTS UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS UNTIL ALL OBLIGATIONS HAVE
BEEN FULLY AND FINALLY DISCHARGED AND PAID, AND AGENT’S CONTINUING SECURITY
INTEREST IN THE COLLATERAL AND THE RIGHTS AND REMEDIES OF AGENT AND LENDERS
HEREUNDER, UNDER THE OTHER FINANCING AGREEMENTS AND APPLICABLE LAW, SHALL REMAIN
IN EFFECT UNTIL ALL SUCH OBLIGATIONS HAVE BEEN FULLY AND FINALLY DISCHARGED AND
PAID.  ACCORDINGLY, EACH BORROWER AND GUARANTOR WAIVES ANY RIGHTS IT MAY HAVE
UNDER THE UCC TO DEMAND THE FILING OF TERMINATION STATEMENTS WITH RESPECT TO THE
COLLATERAL AND AGENT SHALL NOT BE REQUIRED TO SEND SUCH TERMINATION STATEMENTS
TO BORROWERS OR GUARANTORS, OR TO FILE THEM WITH ANY FILING OFFICE, UNLESS AND
UNTIL THIS AGREEMENT SHALL HAVE BEEN TERMINATED IN ACCORDANCE WITH ITS TERMS AND
ALL OBLIGATIONS PAID AND SATISFIED IN FULL IN IMMEDIATELY AVAILABLE FUNDS.


 


13.2  INTERPRETATIVE PROVISIONS.


 


(A)                    ALL TERMS USED HEREIN WHICH ARE DEFINED IN ARTICLE 1,
ARTICLE 8 OR ARTICLE 9 OF THE UCC SHALL HAVE THE MEANINGS GIVEN THEREIN UNLESS
OTHERWISE DEFINED IN THIS AGREEMENT.

 

119

--------------------------------------------------------------------------------

 



 


(B)                   ALL REFERENCES TO THE PLURAL HEREIN SHALL ALSO MEAN THE
SINGULAR AND TO THE SINGULAR SHALL ALSO MEAN THE PLURAL UNLESS THE CONTEXT
OTHERWISE REQUIRES.


 


(C)                    ALL REFERENCES TO ANY BORROWER, GUARANTOR, AGENT AND
LENDERS PURSUANT TO THE DEFINITIONS SET FORTH IN THE RECITALS HERETO, OR TO ANY
OTHER PERSON HEREIN, SHALL INCLUDE THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(D)                   THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER”, “THIS
AGREEMENT” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT ANY PARTICULAR PROVISION OF THIS AGREEMENT
AND AS THIS AGREEMENT NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED,
SUPPLEMENTED, EXTENDED, RENEWED, RESTATED OR REPLACED.


 


(E)                    THE WORD “INCLUDING” WHEN USED IN THIS AGREEMENT SHALL
MEAN “INCLUDING, WITHOUT LIMITATION” AND THE WORD “WILL” WHEN USED IN THIS
AGREEMENT SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.


 


(F)                      AN EVENT OF DEFAULT SHALL EXIST OR CONTINUE OR BE
CONTINUING UNTIL SUCH EVENT OF DEFAULT IS WAIVED IN ACCORDANCE WITH SECTION 11.3
OR IS CURED IN A MANNER SATISFACTORY TO AGENT, IF SUCH EVENT OF DEFAULT IS
CAPABLE OF BEING CURED AS DETERMINED BY AGENT.


 


(G)                   ALL REFERENCES TO THE TERM “GOOD FAITH” USED HEREIN WHEN
APPLICABLE TO AGENT OR ANY LENDER SHALL MEAN, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN THE UCC, HONESTY IN FACT IN THE CONDUCT OR
TRANSACTION CONCERNED.  BORROWERS AND GUARANTORS SHALL HAVE THE BURDEN OF
PROVING ANY LACK OF GOOD FAITH ON THE PART OF AGENT OR ANY LENDER ALLEGED BY ANY
BORROWER OR GUARANTOR AT ANY TIME.


 


(H)                   ANY ACCOUNTING TERM USED IN THIS AGREEMENT SHALL HAVE,
UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE MEANING CUSTOMARILY GIVEN IN
ACCORDANCE WITH GAAP, AND ALL FINANCIAL COMPUTATIONS HEREUNDER SHALL BE COMPUTED
UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP AS
CONSISTENTLY APPLIED AND USING THE SAME METHOD FOR INVENTORY VALUATION AS USED
IN THE PREPARATION OF THE FINANCIAL STATEMENTS OF PARENT MOST RECENTLY RECEIVED
BY AGENT PRIOR TO THE DATE HEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN GAAP OR ANY INTERPRETATIONS OR OTHER PRONOUNCEMENTS BY THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR OTHERWISE, THE TERM “UNQUALIFIED
OPINION” AS USED HEREIN TO REFER TO OPINIONS OR REPORTS PROVIDED BY ACCOUNTANTS
SHALL MEAN AN OPINION OR REPORT THAT IS UNQUALIFIED AND ALSO DOES NOT INCLUDE
ANY EXPLANATION, SUPPLEMENTAL COMMENT OR OTHER COMMENT CONCERNING THE ABILITY OF
THE APPLICABLE PERSON TO CONTINUE AS A GOING CONCERN OR THE SCOPE OF THE AUDIT.


 


(I)                       IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED
DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”, THE
WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE WORD “THROUGH” MEANS
“TO AND INCLUDING”.


 


(J)                       UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
(I) REFERENCES HEREIN TO ANY AGREEMENT, DOCUMENT OR INSTRUMENT SHALL BE DEEMED
TO INCLUDE ALL SUBSEQUENT AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, EXTENSIONS,
RENEWALS, RESTATEMENTS OR REPLACEMENTS WITH RESPECT THERETO, BUT ONLY TO THE
EXTENT THE SAME ARE NOT PROHIBITED BY THE TERMS HEREOF OR OF ANY OTHER FINANCING
AGREEMENT, AND (II) REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE CONSTRUED
AS

 

120

--------------------------------------------------------------------------------


 


INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING, RECODIFYING, SUPPLEMENTING OR INTERPRETING THE STATUTE OR REGULATION.


 


(K)                    THE CAPTIONS AND HEADINGS OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS
AGREEMENT.


 


(L)                       THIS AGREEMENT AND OTHER FINANCING AGREEMENTS MAY USE
SEVERAL DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR
SIMILAR MATTERS.  ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE
AND SHALL EACH BE PERFORMED IN ACCORDANCE WITH THEIR TERMS.


 


(M)                 THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS ARE THE
RESULT OF NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO AGENT AND THE
OTHER PARTIES, AND ARE THE PRODUCTS OF ALL PARTIES.  ACCORDINGLY, THIS AGREEMENT
AND THE OTHER FINANCING AGREEMENTS SHALL NOT BE CONSTRUED AGAINST AGENT OR
LENDERS MERELY BECAUSE OF AGENT’S OR ANY LENDER’S INVOLVEMENT IN THEIR
PREPARATION.


 


13.3  NOTICES.


 


(A)                    ALL NOTICES, REQUESTS AND DEMANDS HEREUNDER SHALL BE IN
WRITING AND DEEMED TO HAVE BEEN GIVEN OR MADE:  IF DELIVERED IN PERSON,
IMMEDIATELY UPON DELIVERY; IF BY TELEX, TELEGRAM OR FACSIMILE TRANSMISSION,
IMMEDIATELY UPON SENDING AND UPON CONFIRMATION OF RECEIPT; IF BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE WITH INSTRUCTIONS TO DELIVER THE NEXT
BUSINESS DAY, ONE (1) BUSINESS DAY AFTER SENDING; AND IF BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, FIVE (5) DAYS AFTER MAILING.  NOTICES DELIVERED
THROUGH ELECTRONIC COMMUNICATIONS SHALL BE EFFECTIVE TO THE EXTENT SET FORTH IN
SECTION 13.3(B) BELOW.  ALL NOTICES, REQUESTS AND DEMANDS UPON THE PARTIES ARE
TO BE GIVEN TO THE FOLLOWING ADDRESSES (OR TO SUCH OTHER ADDRESS AS ANY PARTY
MAY DESIGNATE BY NOTICE IN ACCORDANCE WITH THIS SECTION):


 

If to any Borrower or Guarantor:

 

OfficeMax Incorporated

 

 

150 Pierce Road

 

 

Itasca, Illinois 60143

 

 

Attention:

Mr. Theodore Crumley

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

Telephone No.: 630-773-5000

 

 

Telecopy No.: 630-438-2468

 

 

 

with a copy to:

 

Bell, Boyd & Lloyd LLC

 

 

70 West Madison Street

 

 

Suite 3300

 

 

Chicago, Illinois 60602-4207

 

 

Attention: Kenneth A. Peterson, Esq.

 

 

Telephone No.: 312-807-4395

 

 

Telecopy No.:312-827-8147

 

121

--------------------------------------------------------------------------------


 

If to Agent or Issuing Bank:

 

Wachovia Capital Finance Corporation
(Central)
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606-4202
Attention: Portfolio Administrator
Telephone No.: 312-332-0420
Telecopy No.: 312-332-0424

 


(B)                   NOTICES AND OTHER COMMUNICATIONS TO LENDERS AND AN ISSUING
BANK HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY AGENT OR AS OTHERWISE DETERMINED BY AGENT, PROVIDED, THAT, THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR ISSUING BANK PURSUANT TO
SECTION 2 HEREOF IF SUCH LENDER OR ISSUING BANK, AS APPLICABLE, HAS NOTIFIED
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH SECTION BY ELECTRONIC
COMMUNICATION.  UNLESS AGENT OTHERWISE REQUIRES, (I) NOTICES AND OTHER
COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED, THAT, IF SUCH NOTICE OR OTHER COMMUNICATION
IS NOT GIVEN DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE
SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS POSTED TO AN
INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY
THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING
CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATIONS IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 


13.4  PARTIAL INVALIDITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
INVALIDATE THIS AGREEMENT AS A WHOLE, BUT THIS AGREEMENT SHALL BE CONSTRUED AS
THOUGH IT DID NOT CONTAIN THE PARTICULAR PROVISION HELD TO BE INVALID OR
UNENFORCEABLE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES SHALL BE CONSTRUED
AND ENFORCED ONLY TO SUCH EXTENT AS SHALL BE PERMITTED BY APPLICABLE LAW.

 


13.5  CONFIDENTIALITY.


 


(A)                    AGENT, EACH LENDER AND ISSUING BANK SHALL USE ALL
REASONABLE EFFORTS TO KEEP CONFIDENTIAL, IN ACCORDANCE WITH ITS CUSTOMARY
PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION AND SAFE AND SOUND LENDING
PRACTICES, ANY NON-PUBLIC INFORMATION SUPPLIED TO IT BY ANY BORROWER PURSUANT TO
THIS AGREEMENT WHICH IS CLEARLY AND CONSPICUOUSLY MARKED AS CONFIDENTIAL AT THE
TIME SUCH INFORMATION IS FURNISHED BY SUCH BORROWER TO AGENT, SUCH LENDER OR
ISSUING BANK, PROVIDED, THAT, NOTHING CONTAINED HEREIN SHALL LIMIT THE
DISCLOSURE OF ANY SUCH INFORMATION: (I) TO THE EXTENT REQUIRED BY STATUTE, RULE,
REGULATION, SUBPOENA OR COURT ORDER, (II) TO BANK EXAMINERS AND OTHER
REGULATORS, AUDITORS AND/OR ACCOUNTANTS,  IN CONNECTION WITH ANY LITIGATION TO
WHICH AGENT, SUCH LENDER OR ISSUING BANK IS A PARTY, (III) TO ANY LENDER OR
PARTICIPANT (OR PROSPECTIVE LENDER OR PARTICIPANT) OR ISSUING BANK OR TO ANY
AFFILIATE OF ANY LENDER SO LONG AS SUCH LENDER, PARTICIPANT (OR PROSPECTIVE
LENDER OR PARTICIPANT), ISSUING BANK OR AFFILIATE SHALL HAVE BEEN INSTRUCTED TO
TREAT SUCH INFORMATION AS CONFIDENTIAL IN ACCORDANCE WITH THIS SECTION 13.5, OR
(IV) TO

 

122

--------------------------------------------------------------------------------


 


COUNSEL FOR AGENT, ANY LENDER, PARTICIPANT (OR PROSPECTIVE LENDER OR
PARTICIPANT) OR ISSUING BANK.


 


(B)                   IN THE EVENT THAT AGENT, ANY LENDER OR ISSUING BANK
RECEIVES A REQUEST OR DEMAND TO DISCLOSE ANY CONFIDENTIAL INFORMATION PURSUANT
TO ANY SUBPOENA OR COURT ORDER, AGENT OR SUCH LENDER OR ISSUING BANK, AS THE
CASE MAY BE, AGREES (I) TO THE EXTENT PERMITTED BY APPLICABLE LAW OR IF
PERMITTED BY APPLICABLE LAW, TO THE EXTENT AGENT OR SUCH LENDER OR ISSUING BANK
DETERMINES IN GOOD FAITH THAT IT WILL NOT CREATE ANY RISK OF LIABILITY TO AGENT
OR SUCH LENDER OR ISSUING BANK, AGENT OR SUCH LENDER OR ISSUING BANK WILL
PROMPTLY NOTIFY ADMINISTRATIVE BORROWER OF SUCH REQUEST SO THAT ADMINISTRATIVE
BORROWER MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE RELIEF OR REMEDY AND
(II) IF DISCLOSURE OF SUCH INFORMATION IS REQUIRED, DISCLOSE SUCH INFORMATION
AND, SUBJECT TO REIMBURSEMENT BY BORROWERS OF AGENT’S OR SUCH LENDER’S OR
ISSUING BANK’S EXPENSES, COOPERATE WITH ADMINISTRATIVE BORROWER IN THE
REASONABLE EFFORTS TO OBTAIN AN ORDER OR OTHER RELIABLE ASSURANCE THAT
CONFIDENTIAL TREATMENT WILL BE ACCORDED TO SUCH PORTION OF THE DISCLOSED
INFORMATION WHICH ADMINISTRATIVE BORROWER SO DESIGNATES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW OR IF PERMITTED BY APPLICABLE LAW, TO THE EXTENT AGENT OR SUCH
LENDER OR ISSUING BANK DETERMINES IN GOOD FAITH THAT IT WILL NOT CREATE ANY RISK
OF LIABILITY TO AGENT OR SUCH LENDER OR ISSUING BANK.


 


(C)                    IN NO EVENT SHALL THIS SECTION 13.5 OR ANY OTHER
PROVISION OF THIS AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR APPLICABLE
LAW BE DEEMED: (I) TO APPLY TO OR RESTRICT DISCLOSURE OF INFORMATION THAT HAS
BEEN OR IS MADE PUBLIC BY ANY BORROWER, GUARANTOR OR ANY THIRD PARTY OR
OTHERWISE BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A
DISCLOSURE IN VIOLATION HEREOF, (II) TO APPLY TO OR RESTRICT DISCLOSURE OF
INFORMATION THAT WAS OR BECOMES AVAILABLE TO AGENT, ANY LENDER (OR ANY AFFILIATE
OF ANY LENDER) OR ISSUING BANK ON A NON-CONFIDENTIAL BASIS FROM A PERSON OTHER
THAN A BORROWER OR GUARANTOR, (III) TO REQUIRE AGENT, ANY LENDER OR ISSUING BANK
TO RETURN ANY MATERIALS FURNISHED BY A BORROWER OR GUARANTOR TO AGENT, A LENDER
OR ISSUING BANK OR PREVENT AGENT, A LENDER OR ISSUING BANK FROM RESPONDING TO
ROUTINE INFORMATIONAL REQUESTS IN ACCORDANCE WITH THE CODE OF ETHICS FOR THE
EXCHANGE OF CREDIT INFORMATION PROMULGATED BY THE ROBERT MORRIS ASSOCIATES OR
OTHER APPLICABLE INDUSTRY STANDARDS RELATING TO THE EXCHANGE OF CREDIT
INFORMATION.  THE OBLIGATIONS OF AGENT, LENDERS AND ISSUING BANK UNDER THIS
SECTION 13.5 SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF AGENT, LENDERS AND
ISSUING BANK UNDER ANY CONFIDENTIALITY LETTER SIGNED PRIOR TO THE DATE HEREOF OR
ANY OTHER ARRANGEMENTS CONCERNING THE CONFIDENTIALITY OF INFORMATION PROVIDED BY
ANY BORROWER OR GUARANTOR TO AGENT OR ANY LENDER.


 


(D)                   AGENT AND LENDERS MAY SHARE WITH THEIR RESPECTIVE
AFFILIATES ANY INFORMATION RELATING TO THE CREDIT FACILITY AND BORROWERS AND
GUARANTORS.  AGENT AND LENDERS MAY DISCLOSE INFORMATION RELATING TO THE CREDIT
FACILITY TO GOLD SHEETS AND OTHER SIMILAR BANK TRADE PUBLICATIONS WITH SUCH
INFORMATION TO CONSIST OF DEAL TERMS AND OTHER INFORMATION CUSTOMARILY FOUND IN
SUCH PUBLICATIONS.  IN ADDITION, AGENT AND LENDERS AND THEIR RESPECTIVE
AFFILIATES MAY OTHERWISE USE THE CORPORATE NAMES, LOGOS AND OTHER INSIGNIA OF
BORROWERS AND GUARANTORS IN “TOMBSTONES” OR OTHER ADVERTISEMENTS OR PUBLIC
STATEMENTS OR OTHER MARKETING MATERIALS OF AGENT AND LENDERS AND THEIR
RESPECTIVE AFFILIATES.


 


13.6  SUCCESSORS.  THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND ANY OTHER
DOCUMENT REFERRED TO HEREIN OR THEREIN SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF AND BE

 

123

--------------------------------------------------------------------------------


 


ENFORCEABLE BY AGENT, SECURED PARTIES, BORROWERS, GUARANTORS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO BORROWER MAY ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND ANY OTHER DOCUMENT
REFERRED TO HEREIN OR THEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND
LENDERS.  ANY SUCH PURPORTED ASSIGNMENT WITHOUT SUCH EXPRESS PRIOR WRITTEN
CONSENT SHALL BE VOID.  NO SECURED PARTY MAY ASSIGN ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, EXCEPT AS
PROVIDED IN SECTION 13.7 BELOW. THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS ARE FOR THE PURPOSE OF DEFINING THE RELATIVE
RIGHTS AND OBLIGATIONS OF BORROWERS, GUARANTORS, AGENT AND SECURED PARTIES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND THERE SHALL BE NO THIRD
PARTY BENEFICIARIES OF ANY OF THE TERMS AND PROVISIONS OF THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS.

 


13.7  ASSIGNMENTS; PARTICIPATIONS.


 


(A)                    EACH LENDER MAY, WITH THE PRIOR WRITTEN CONSENT OF AGENT,
ASSIGN ALL OR, IF LESS THAN ALL, A PORTION EQUAL TO AT LEAST $10,000,000 IN THE
AGGREGATE FOR THE ASSIGNING LENDER, OF SUCH RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ONE OR MORE ELIGIBLE TRANSFEREES (BUT NOT INCLUDING FOR THIS
PURPOSE ANY ASSIGNMENTS IN THE FORM OF A PARTICIPATION), EACH OF WHICH ASSIGNEES
SHALL BECOME A PARTY TO THIS AGREEMENT AS A LENDER BY EXECUTION OF AN ASSIGNMENT
AND ACCEPTANCE; PROVIDED, THAT, (I) SUCH TRANSFER OR ASSIGNMENT WILL NOT BE
EFFECTIVE UNTIL RECORDED BY AGENT ON THE REGISTER AND (II) AGENT SHALL HAVE
RECEIVED FOR ITS SOLE ACCOUNT PAYMENT OF A PROCESSING FEE FROM THE ASSIGNING
LENDER OR THE ASSIGNEE IN THE AMOUNT OF $5,000. AGENT SHALL NOTIFY
ADMINISTRATIVE BORROWER OF ANY ASSIGNMENT AS PROVIDED HEREIN UPON AGENT’S
RECEIPT OF WRITTEN NOTICE OF THE INTENTION OF A LENDER TO MAKE ANY SUCH
ASSIGNMENT.


 


(B)                   AGENT SHALL MAINTAIN A REGISTER OF THE NAMES AND ADDRESSES
OF LENDERS, THEIR COMMITMENTS AND THE PRINCIPAL AMOUNT OF THEIR LOANS (THE
“REGISTER”).  AGENT SHALL ALSO MAINTAIN A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO AND ACCEPTED BY IT AND SHALL MODIFY THE REGISTER TO GIVE EFFECT TO
EACH ASSIGNMENT AND ACCEPTANCE.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND ANY BORROWERS,
GUARANTORS, AGENT AND LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY ADMINISTRATIVE BORROWER AND ANY
LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


(C)                    UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING,
FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, 
THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND TO THE OTHER FINANCING
AGREEMENTS AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, THE OBLIGATION TO PARTICIPATE IN
LETTER OF CREDIT OBLIGATIONS) OF A LENDER HEREUNDER AND THEREUNDER AND THE
ASSIGNING LENDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE
BEEN ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS
RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(D)                   BY EXECUTION AND DELIVERY OF AN ASSIGNMENT AND ACCEPTANCE,
THE ASSIGNOR AND ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND
THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN AS PROVIDED IN SUCH
ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING LENDER MAKES NO

 

124

--------------------------------------------------------------------------------


 


REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE EXECUTION, LEGALITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OF
THE OTHER FINANCING AGREEMENTS FURNISHED PURSUANT HERETO, (II) THE ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF ANY BORROWER, GUARANTOR OR ANY OF THEIR
SUBSIDIARIES OR THE PERFORMANCE OR OBSERVANCE BY ANY BORROWER OR GUARANTOR OF
ANY OF THE OBLIGATIONS; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY
OF THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS, TOGETHER WITH SUCH OTHER
DOCUMENTS AND INFORMATION IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE, (IV) SUCH
ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ASSIGNING LENDER,
AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING
ACTION UNDER THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS, (V) SUCH
ASSIGNEE APPOINTS AND AUTHORIZES AGENT TO TAKE SUCH ACTION AS AGENT ON ITS
BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS AS ARE DELEGATED TO AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER
WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, AND (VI) SUCH ASSIGNEE
AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE
OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.  AGENT AND LENDERS
MAY FURNISH ANY INFORMATION CONCERNING ANY BORROWER OR GUARANTOR IN THE
POSSESSION OF AGENT OR ANY LENDER FROM TIME TO TIME TO ASSIGNEES AND
PARTICIPANTS.


 


(E)                    EACH LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE BANKS
OR OTHER ENTITIES IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT AND
ITS PARTICIPATION IN THE LETTER OF CREDIT OBLIGATIONS, WITHOUT THE CONSENT OF
AGENT OR THE OTHER LENDERS); PROVIDED, THAT, (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS COMMITMENT HEREUNDER) AND THE
OTHER FINANCING AGREEMENTS SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN
SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH
OBLIGATIONS, AND BORROWERS, GUARANTORS, THE OTHER LENDERS AND AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS, AND (III) THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS (THE PARTICIPANT’S RIGHTS
AGAINST SUCH LENDER IN RESPECT OF SUCH PARTICIPATION TO BE THOSE SET FORTH IN
THE AGREEMENT EXECUTED BY SUCH LENDER IN FAVOR OF THE PARTICIPANT RELATING
THERETO) AND ALL AMOUNTS PAYABLE BY ANY BORROWER OR GUARANTOR HEREUNDER SHALL BE
DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATION.


 


(F)                      NOTHING IN THIS AGREEMENT SHALL PREVENT OR PROHIBIT ANY
LENDER FROM PLEDGING ITS LOANS HEREUNDER TO A FEDERAL RESERVE BANK IN SUPPORT OF
BORROWINGS MADE BY SUCH LENDERS FROM SUCH FEDERAL RESERVE BANK; PROVIDED, THAT,
NO SUCH PLEDGE SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)                   BORROWERS AND GUARANTORS SHALL ASSIST AGENT OR ANY LENDER
PERMITTED TO SELL ASSIGNMENTS OR PARTICIPATIONS UNDER THIS SECTION 13.7 IN
WHATEVER MANNER REASONABLY NECESSARY IN ORDER TO ENABLE OR EFFECT ANY SUCH
ASSIGNMENT OR PARTICIPATION, INCLUDING (BUT NOT LIMITED TO) THE EXECUTION AND
DELIVERY OF ANY AND ALL AGREEMENTS, NOTES AND OTHER DOCUMENTS AND INSTRUMENTS

 

125

--------------------------------------------------------------------------------


 


AS SHALL BE REQUESTED AND THE DELIVERY OF INFORMATIONAL MATERIALS, APPRAISALS OR
OTHER DOCUMENTS FOR, AND THE PARTICIPATION OF RELEVANT MANAGEMENT IN MEETINGS
AND CONFERENCE CALLS WITH, POTENTIAL LENDERS OR PARTICIPANTS. BORROWERS SHALL
CERTIFY THE CORRECTNESS, COMPLETENESS AND ACCURACY, IN ALL MATERIAL RESPECTS, OF
ALL DESCRIPTIONS OF BORROWERS AND GUARANTORS AND THEIR AFFAIRS PROVIDED,
PREPARED OR REVIEWED BY ANY BORROWER OR GUARANTOR THAT ARE CONTAINED IN ANY
SELLING MATERIALS AND ALL OTHER INFORMATION PROVIDED BY IT AND INCLUDED IN SUCH
MATERIALS.


 


(H)                   ANY LENDER THAT IS AN ISSUING BANK MAY AT ANY TIME ASSIGN
ALL OF ITS COMMITMENTS PURSUANT TO THIS SECTION 13.7.  IF SUCH ISSUING BANK
CEASES TO BE LENDER, IT MAY, AT ITS OPTION, RESIGN AS ISSUING BANK AND SUCH
ISSUING BANK’S OBLIGATIONS TO ISSUE LETTERS OF CREDIT SHALL TERMINATE BUT IT
SHALL RETAIN ALL OF THE RIGHTS AND OBLIGATIONS OF ISSUING BANK HEREUNDER WITH
RESPECT TO LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS
RESIGNATION AND ALL LETTER OF CREDIT OBLIGATIONS WITH RESPECT THERETO (INCLUDING
THE RIGHT TO REQUIRE LENDERS TO MAKE REVOLVING LOANS OR FUND RISK PARTICIPATIONS
IN OUTSTANDING LETTER OF CREDIT OBLIGATIONS), SHALL CONTINUE.


 


13.8  ENTIRE AGREEMENT.  THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS, ANY
SUPPLEMENTS HERETO OR THERETO, AND ANY INSTRUMENTS OR DOCUMENTS DELIVERED OR TO
BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH REPRESENTS THE ENTIRE AGREEMENT
AND UNDERSTANDING CONCERNING THE SUBJECT MATTER HEREOF AND THEREOF BETWEEN THE
PARTIES HERETO, AND SUPERSEDE ALL OTHER PRIOR AGREEMENTS, UNDERSTANDINGS,
NEGOTIATIONS AND DISCUSSIONS, REPRESENTATIONS, WARRANTIES, COMMITMENTS,
PROPOSALS, OFFERS AND CONTRACTS CONCERNING THE SUBJECT MATTER HEREOF, WHETHER
ORAL OR WRITTEN.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY SCHEDULE OR EXHIBIT HERETO, THE TERMS OF THIS AGREEMENT SHALL
GOVERN.

 


13.9  USA PATRIOT ACT.  EACH LENDER SUBJECT TO THE USA PATRIOT ACT (TITLE III OF
PUB.L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001) (THE “ACT”) HEREBY NOTIFIES
BORROWERS AND GUARANTORS THAT PURSUANT TO THE REQUIREMENTS OF THE ACT, IT IS
REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH PERSON OR
CORPORATION WHO OPENS AN ACCOUNT AND/OR ENTERS INTO A BUSINESS RELATIONSHIP WITH
IT, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF BORROWERS AND GUARANTORS
AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY SUCH PERSON IN
ACCORDANCE WITH THE ACT AND ANY OTHER APPLICABLE LAW.  BORROWERS AND GUARANTORS
ARE HEREBY ADVISED THAT ANY LOANS OR LETTERS OF CREDIT HEREUNDER ARE SUBJECT TO
SATISFACTORY RESULTS OF SUCH VERIFICATION.

 


13.10  COUNTERPARTS, ETC.  THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS BY TELEFACSIMILE OR OTHER ELECTRONIC METHOD OF
TRANSMISSION SHALL HAVE THE SAME FORCE AND EFFECT AS THE DELIVERY OF AN ORIGINAL
EXECUTED COUNTERPART OF THIS AGREEMENT OR ANY OF SUCH OTHER FINANCING
AGREEMENTS.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF ANY SUCH AGREEMENT
BY TELEFACSIMILE OR OTHER ELECTRONIC METHOD OF TRANSMISSION SHALL ALSO DELIVER
AN ORIGINAL EXECUTED COUNTERPART, BUT THE FAILURE TO DO SO SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY OR BINDING EFFECT OF SUCH AGREEMENT.

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

AGENT

 

BORROWERS

 

 

 

WACHOVIA CAPITAL FINANCE

 

OFFICEMAX INCORPORATED

CORPORATION (CENTRAL), as Agent

 

 

 

 

By:

/s/Ted Crumley

 

By:

/s/ Irene Rosen Marks

 

 

 

 

 

Title:

Executive Vice President and Chief

 

Title:

Director

 

 

Financial Officer

 

 

 

 

 

 

OFFICEMAX CONTRACT, INC.

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

OFFICEMAX NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

BIZMART, INC.

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

BIZMART (TEXAS), INC.

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

HONOLULU PAPER COMPANY LIMITED

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

RELIABLE EXPRESS CORPORATION

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

OFFICEMAX CORP.

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

PICABO HOLDINGS, INC.

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

OFFICEMAX NEVADA COMPANY

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

OFFICEMAX SOUTHERN COMPANY

 

 

 

 

 

By:

/s/Ted Crumley

 

 

 

 

 

 

Title:

Vice President

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LENDERS

 

 

 

 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL)

 

 

 

 

 

By:

/s/ Irene Rosen Marks

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

Commitment: $70,000,000

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/Peter Foley

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment: $65,000,000

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

/s/Charles D. Chiodo

 

 

 

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

Commitment: $55,000,000

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

By:

/s/Robert L. Klein

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment: $55,000,000

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

 

 

By:

/s/Corey Loftus

 

 

 

 

 

 

Title:

AVP Account Executive

 

 

 

 

 

 

Commitment: $55,000,000

 

 

 

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT,
INC.

 

 

 

 

 

By:

/s/Kathryn Ellero

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment: $35,000,000

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PNC BANK, N.A.

 

 

 

 

 

By:

 /s/George W. Barrow

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment: $25,000,000

 

 

 

 

 

 

 

 

HARRIS N.A.

 

 

 

 

 

By:

/s/Jean R. Elie

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment: $25,000,000

 

 

 

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

 

 

By:

/s/John P. Holloway

 

 

 

 

 

 

Title:

Director of Portfolio Management

 

 

 

 

 

 

Commitment: $20,000,000

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Alex Strazzella

 

 

 

 

 

 

Title:

SVP

 

 

 

 

 

 

Commitment: $20,000,000

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

NM ROTHSCHILD & SONS LIMITED

 

 

 

 

 

By:

/s/Christopher Coleman

 

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

Commitment: $15,000,000

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

ABN AMRO BANK N.V.

 

 

 

 

 

By:

/s/Terrence J. Ward

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Commitment: $17,500,000

 

 

 

 

 

 

 

 

LASALLE RETAIL FINANCE,
a Division of LaSalle Business Credit, LLC,
as agent for Standard Federal Bank, N.A.

 

 

 

 

 

 

 

 

By:

/s/Craig Nutbrown

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

Commitment: $17,500,000

 

 

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Charles Edmondson

 

 

 

 

 

 

Title:

VP

 

 

 

 

 

 

Commitment: $25,000,000

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to
LOAN AND SECURITY AGREEMENT

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                     , 200    is made between
                                     (the “Assignor”) and
                               (the “Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Wachovia Capital Finance Corporation (Central), in its capacity as
agent pursuant to the Loan Agreement (as hereinafter defined) acting for and on
behalf of the financial institutions which are parties thereto as lenders (in
such capacity, “Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Agent and Lenders may make loans and advances and provide
other financial accommodations to                ,               ,
               , and                 (collectively, “Borrowers”) as set forth in
the Loan and Security Agreement, dated                ,  20   , by and among
Borrowers, certain of their affiliates, Agent and Lenders (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”), and the other agreements, documents
and instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

 

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$                  (the “Commitment”);

 

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                      (the “Assigned Commitment Amount”) on
the terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

A-1

--------------------------------------------------------------------------------


 

1.               Assignment and Acceptance.

 

(a)                                  Subject to the terms and conditions of this
Assignment and Acceptance,  Assignor hereby sells, transfers and assigns to
Assignee, and Assignee hereby purchases, assumes and undertakes from Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance) an interest in (i) the Commitment and each of
the Committed Loans of Assignor and (ii) all related rights, benefits,
obligations, liabilities and indemnities of the Assignor under and in connection
with the Loan Agreement and the other Financing Agreements, so that after giving
effect thereto, the Commitment of Assignee shall be as set forth below and the
Pro Rata Share of Assignee shall be             (   %) percent.

 

(b)                                 With effect on and after the Effective Date
(as defined in Section 5 hereof), Assignee shall be a party to the Loan
Agreement and succeed to all of the rights and be obligated to perform all of
the obligations of a Lender under the Loan Agreement, including the requirements
concerning confidentiality and the payment of indemnification, with a Commitment
in an amount equal to the Assigned Commitment Amount.  Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Agreement are required to be performed by it as a Lender.  It
is the intent of the parties hereto that the Commitment of Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Commitment
Amount and Assignor shall relinquish its rights and be released from its
obligations under the Loan Agreement to the extent such obligations have been
assumed by Assignee; provided, that, Assignor shall not relinquish its rights
under Sections 2.2, 6.4, 6.9, 11.5 and 12.5 of the Loan Agreement to the extent
such rights relate to the time prior to the Effective Date.

 

(c)                                  After giving effect to the assignment and
assumption set forth herein, on the Effective Date Assignee’s Commitment will be
$                    .

 

(d)                                 After giving effect to the assignment and
assumption set forth herein, on the Effective Date Assignor’s Commitment will be
$                      (as such amount may be further reduced by any other
assignments by Assignor on or after the date hereof).

 

2.               Payments.

 

(a)                                  As consideration for the sale, assignment
and transfer contemplated in Section 1 hereof, Assignee shall pay to Assignor on
the Effective Date in immediately available funds an amount equal to
$                  , representing Assignee’s Pro Rata Share of the principal
amount of all Committed Loans.

 

(b)                                 Assignee shall pay to Agent the processing
fee in the amount specified in Section 13.7(a) of the Loan Agreement.

 

3.               Reallocation of Payments.  Any interest, fees and other
payments accrued to the Effective Date with respect to the Commitment, Committed
Loans and outstanding Letters of Credit shall be for the account of Assignor. 
Any interest, fees and other payments accrued on and after the Effective Date
with respect to the Assigned Commitment Amount shall be for the account of
Assignee.  Each of Assignor and Assignee agrees that it will hold in trust for
the other party any interest, fees and other amounts which it may receive to
which the other party is

 

A-2

--------------------------------------------------------------------------------


 

entitled pursuant to the preceding sentence and pay to the other party any such
amounts which it may receive promptly upon receipt.

 

4.               Independent Credit Decision.  Assignee acknowledges that it has
received a copy of the Loan Agreement and the Schedules and Exhibits thereto,
together with copies of the most recent financial statements of
                     and its Subsidiaries, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance and agrees
that it will, independently and without reliance upon Assignor, Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit and legal decisions in taking or
not taking action under the Loan Agreement.

 

5.               Effective Date; Notices.

 

(c)                                  As between Assignor and Assignee, the
effective date for this Assignment and Acceptance shall be
                       , 200   (the “Effective Date”); provided, that, the
following conditions precedent have been satisfied on or before the Effective
Date:

 

(i)                                     this Assignment and Acceptance shall be
executed and delivered by Assignor and Assignee;

 

(ii)                                  the consent of Agent as required for an
effective assignment of the Assigned Commitment Amount by Assignor to Assignee
shall have been duly obtained and shall be in full force and effect as of the
Effective Date;

 

(iii)                               written notice of such assignment, together
with payment instructions, addresses and related information with respect to
Assignee, shall have been given to Administrative Borrower and Agent;

 

(iv)                              Assignee shall pay to Assignor all amounts due
to Assignor under this Assignment and Acceptance; and

 

(v)                                 the processing fee referred to in
Section 2(b) hereof shall have been paid to Agent.

 

(d)                                 Promptly following the execution of this
Assignment and Acceptance, Assignor shall deliver to Administrative Borrower and
Agent for acknowledgment by Agent, a Notice of Assignment in the form attached
hereto as Schedule 1.

 

6.               Agent.  [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

 

(e)                                  Assignee hereby appoints and authorizes
Assignor in its capacity as Agent to take such action as agent on its behalf to
exercise such powers under the Loan Agreement as are delegated to Agent by
Lenders pursuant to the terms of the Loan Agreement.

 

(f)                                    Assignee shall assume no duties or
obligations held by Assignor in its capacity as Agent under the Loan Agreement.]

 

A-3

--------------------------------------------------------------------------------


 

7.               Withholding Tax.  Assignee (a) represents and warrants to
Assignor, Agent and Borrowers that under applicable law and treaties no tax will
be required to be withheld by Assignee, Agent or Borrowers with respect to any
payments to be made to Assignee hereunder or under any of the Financing
Agreements, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to Agent and
Borrowers prior to the time that Agent or Borrowers are required to make any
payment of principal, interest or fees hereunder, duplicate executed originals
of either U.S. Internal Revenue Service Form W-8BEN or W-8ECI, as applicable
(wherein Assignee claims entitlement to the benefits of a tax treaty that
provides for a complete exemption from U.S. federal income withholding tax on
all payments hereunder) and agrees to provide new such forms upon the expiration
of any previously delivered form or comparable statements in accordance with
applicable U.S. law and regulations and amendments thereto, duly executed and
completed by Assignee, and (c) agrees to comply with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

8.               Representations and Warranties.

 

(a)                                  Assignor represents and warrants that
(i) it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any security interest,
lien, encumbrance or other adverse claim, (ii) it is duly organized and existing
and it has the full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance and to fulfill its obligations hereunder,
(iii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance, and (iv) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignor, enforceable against Assignor in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights and to general equitable principles.

 

(b)                                 Assignor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Agreement or any of the
other Financing Agreements or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Agreement or any other instrument
or document furnished pursuant thereto.  Assignor makes no representation or
warranty in connection with, and assumes no responsibility with respect to, the
solvency, financial condition or statements of Borrowers, Guarantors or any of
their respective Affiliates, or the performance or observance by Borrowers,
Guarantors or any other Person, of any of its respective obligations under the
Loan Agreement or any other instrument or document furnished in connection
therewith.

 

(c)                                  Assignee represents and warrants that
(i) it is duly organized and existing and it has full power and authority to
take, and has taken, all action necessary to execute and

 

A-4

--------------------------------------------------------------------------------


 

deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance, and to fulfill its obligations hereunder, (ii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance; and (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignee, enforceable against Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

 

9.               Further Assurances.  Assignor and Assignee each hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to Borrowers or Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

 

10.         Miscellaneous.

 

(d)                                 Any amendment or waiver of any provision of
this Assignment and Acceptance shall be in writing and signed by the parties
hereto.  No failure or delay by either party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof and any waiver of
any breach of the provisions of this Assignment and Acceptance shall be without
prejudice to any rights with respect to any other for further breach thereof.

 

(e)                                  All payments made hereunder shall be made
without any set-off or counterclaim.

 

(f)                                    Assignor and Assignee shall each pay its
own costs and expenses incurred in connection with the negotiation, preparation,
execution and performance of this Assignment and Acceptance.

 

(g)                                 This Assignment and Acceptance may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

(h)                                 THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
                    .  Assignor and Assignee each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in
                      County,              over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such                      State or Federal court.  Each party to
this Assignment and Acceptance hereby irrevocably waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

 

A-5

--------------------------------------------------------------------------------


 

(i)                                     ASSIGNOR AND ASSIGNEE EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT,
ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR
WRITTEN).

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

A-6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

     , 20   

 

 

 

 

Attn.:                

 

Re:               

 

Ladies and Gentlemen:

 

Wachovia Capital Finance Corporation (Central), in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, “Agent”), and the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
have entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to                  ,                  ,                   , and
                   (collectively, “Borrowers”) as set forth in the Loan and
Security Agreement, dated                     , 20   , by and among Borrowers,
certain of their affiliates, Agent and Lenders (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”).  Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Loan Agreement.

 

1.  We hereby give you notice of, and request your consent to, the assignment by
                                        (the “Assignor”) to
                                          (the “Assignee”) such that after
giving effect to the assignment Assignee shall have an interest equal to
             (   %) percent of the total Commitments pursuant to the Assignment
and Acceptance Agreement attached hereto (the “Assignment and Acceptance”).  We
understand that the Assignor’s Commitment shall be reduced by
$                    , as the same may be further reduced by other assignments
on or after the date hereof.

 

2.  Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if the Assignee were the Lender originally holding
such interest under the Loan Agreement.

 

A-7

--------------------------------------------------------------------------------


 

3.  The following administrative details apply to Assignee:

 

(A)                              Notice address:

 

Assignee name:

 

 

 

Address:

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Telecopier:

 

 

 

 

(B)                                Payment instructions:

 

Account No.:

 

 

 

At:

 

 

 

Reference:

 

 

 

Attention:

 

 

 

 

4.  You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.

 

A-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

 

Very truly yours,

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

ACKNOWLEDGED AND ASSIGNMENT

 

CONSENTED TO:

 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION

 

 (CENTRAL), as Agent

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT D
TO
LOAN AND SECURITY AGREEMENT

 

Compliance Certificate

 

To:                              Wachovia Capital Finance Corporation
  (Central), as Agent
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606-4202

 

Ladies and Gentlemen:

 

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

 

1.                                       I am the duly elected Chief Financial
Officer of                      , a                corporation,
                    , a                 corporation and                  , a
                corporation (collectively, “Borrowers”).  Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Loan and Security Agreement, dated          , 20   , by and among Wachovia
Capital Finance Corporation (Central), as agent for the financial institutions
party thereto as lenders (in such capacity, “Agent”) and the financial
institutions party thereto as lenders (collectively, “Lenders”), Borrowers and
certain of their affiliates (as such Loan and Security Agreement is amended,
modified or supplemented, from time to time, the “Loan Agreement”).

 

2.                                       I have reviewed the terms of the Loan
Agreement, and have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and the financial condition of
Borrowers and Guarantors, during the immediately preceding fiscal month.

 

3.                                       The review described in Section 2 above
did not disclose the existence during or at the end of such fiscal month, and I
have no knowledge of the existence and continuance on the date hereof, of any
condition or event which constitutes a Default or an Event of Default, except as
set forth on Schedule I attached hereto.  Described on Schedule I attached
hereto are the exceptions, if any, to this Section 3 listing, in detail, the
nature of the condition or event, the period during which it has existed and the
action which any Borrower or Guarantor has taken, is taking, or proposes to take
with respect to such condition or event.

 

4.                                       I further certify that, based on the
review described in Section 2 above, no Borrower or Guarantor has at any time
during or at the end of such fiscal month, except as specifically described on
Schedule II attached hereto or as permitted by the Loan Agreement, done any of
the following:

 

(a)                                  Changed its respective corporate name, or
transacted business under any trade name, style, or fictitious name, other than
those previously described to you and set forth in the Financing Agreements.

 

D-1

--------------------------------------------------------------------------------


 

(b)                                 Changed the location of its chief executive
office, changed its jurisdiction of incorporation, changed its type of
organization or changed the location of or disposed of any of its properties or
assets (other than pursuant to the sale of Inventory in the ordinary course of
its business or as otherwise permitted by Section 9.7 of the Loan Agreement), or
established any new asset locations.

 

(c)                                  Materially changed the terms upon which it
sells goods (including sales on consignment) or provides services, nor has any
vendor or trade supplier to any Borrower or Guarantor during or at the end of
such period materially adversely changed the terms upon which it supplies goods
to any Borrower or Guarantor.

 

(d)                                 Permitted or suffered to exist any security
interest in or liens on any of its properties, whether real or personal, other
than as specifically permitted in the Financing Agreements.

 

(e)                                  Received any notice of, or obtained
knowledge of any of the following not previously disclosed to Agent:  (i) the
occurrence of any event involving the release, spill or discharge of any
Hazardous Material in violation of applicable Environmental Law in a material
respect or (ii) any investigation, proceeding, complaint, order, directive,
claims, citation or notice with respect to: (A) any non-compliance with or
violation of any applicable Environmental Law by any Borrower or Guarantor in
any material respect or (B) the release, spill or discharge of any Hazardous
Material in violation of applicable Environmental Law in a material respect or
(C) the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials in violation of
applicable Environmental Laws in a material respect or (D) any other
environmental, health or safety matter, which has a material adverse effect on
any Borrower or Guarantor or its business, operations or assets or any
properties at which such Borrower or Guarantor transported, stored or disposed
of any Hazardous Materials.

 

(f)                                    Become aware of, obtained knowledge of,
or received notification of, any breach or violation of any material covenant
contained in any instrument or agreement in respect of Indebtedness for money
borrowed by any Borrower or Guarantor.

 

5.                                       Attached hereto as Schedule III are the
calculations used in determining, as of the end of such fiscal month whether
Borrowers and Guarantors are in compliance with the covenants set forth in
Section 9.17 and Section 9.18 of the Loan Agreement for such fiscal month.

 

The foregoing certifications are made and delivered this day of
                 , 20   .

 

 

Very truly yours,

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------